Exhibit 10.2
Sterling Chemicals, Inc. Savings and Investment Plan
CASH OR DEFERRED BASIC PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I     1  
 
            DEFINITIONS     1  
 
           
1.1
  Actual Contribution Percentage (ACP)     1  
1.2
  Actual Deferral Percentage (ADP)     1  
1.3
  Adoption Agreement     2  
1.4
  Allocation Date(s)     2  
1.5
  Annual Additions     2  
1.6
  Annuity Starting Date     2  
1.7
  Applicable Calendar Year     3  
1.8
  Applicable Life Expectancy     3  
1.9
  Average Contribution Percentage (ACP)     3  
1.10
  Average Deferral Percentage (ADP)     3  
1.11
  Beneficiary     3  
1.12
  Break In Service     3  
1.13
  Catch-Up Contributions     4  
1.14
  Code     4  
1.15
  Compensation     4  
1.16
  Custodian     8  
1.17
  Days of Service     8  
1.18
  Defined Benefit Plan     8  
1.19
  Defined Contribution Dollar Limitation     8  
1.20
  Defined Contribution Plan     8  
1.21
  Designated Beneficiary     9  
1.22
  Direct Rollover     9  
1.23
  Disability     9  
1.24
  Distribution Calendar Year (Valuation Calendar Year)     9  
1.25
  Early Retirement Age     9  
1.26
  Early Retirement Date     9  
1.27
  Earned Income     9  
1.28
  Effective Date     10  
1.29
  Elapsed Time     10  
1.30
  Election Period     10  
1.31
  Elective Deferrals     11  
1.32
  Eligible Participant     11  
1.33
  Eligible Retirement Plan     11  
1.34
  Eligible Rollover Distribution     11  
1.35
  Employee     12  
1.36
  Employer     12  
1.37
  Entry Date     12  
1.38
  ERISA     12  
1.39
  Excess Aggregate Contributions     13  
1.40
  Excess Annual Additions     13  
1.41
  Excess Contributions     13  
1.42
  Excess Elective Deferrals     13  
1.43
  Expected Year Of Service     13  
1.44
  Fiduciary     13  
1.45
  First Distribution Calendar Year     13  
1.46
  Former Participant     14  
1.47
  Hardship     14  
1.48
  Highest Average Compensation     14  
1.49
  Highly Compensated Employee     14  
1.50
  Hour Of Service     14  
1.51
  Integration Level     15  
1.52
  Key Employee     15  
1.53
  Leased Employee     15  
1.54
  Life Expectancy     15  
1.55
  Limitation Year     16  
1.56
  Matching Contribution     16  
1.57
  Maximum Permissible Amount     16  
1.58
  Named Investment Fiduciary     16  
1.59
  Net Profit     16  
1.60
  Normal Retirement Age     16  
1.61
  Normal Retirement Date     16  

i 



--------------------------------------------------------------------------------



 



             
1.62
  Owner-Employee     16  
1.63
  Participant     17  
1.64
  Participant’s Account Balance     17  
1.65
  Participant’s Benefit     17  
1.66
  Period Of Severance     17  
1.67
  Permissive Aggregation Group     17  
1.68
  Plan     17  
1.69
  Plan Administrator     17  
1.70
  Plan Sponsor     17  
1.71
  Plan Year     17  
1.72
  Predecessor Organization     17  
1.73
  Present Value     17  
1.74
  Prior Plan Year     18  
1.75
  Qualified Domestic Relations Order (QDRO)     18  
1.76
  Qualified Early Retirement Age     18  
1.77
  Qualified Joint And Survivor Annuity (QJSA)     18  
1.78
  Qualified Matching Contributions (QMACs)     18  
1.79
  Qualified Non-Elective Contributions (QNECs)     18  
1.80
  Qualified Plan     18  
1.81
  Qualified Pre Retirement Survivor Annuity     18  
1.82
  Qualified Voluntary Contribution     18  
1.83
  Required After-tax Contributions     19  
1.84
  Required Aggregation Group     19  
1.85
  Required Beginning Date     19  
1.86
  Rollover Contribution     19  
1.87
  Roth Elective Deferrals     19  
1.88
  Salary Deferral Agreement     20  
1.89
  Self-Employed Individual     20  
1.90
  Service     20  
1.91
  Service Provider     20  
1.92
  Severance Date     20  
1.93
  Severance Period     20  
1.94
  Shareholder Employee     21  
1.95
  Simplified Employee Pension Plan     21  
1.96
  Spouse (Surviving Spouse)     21  
1.97
  [Reserved]     21  
1.98
  Taxable Wage Base     21  
1.99
  Top Heavy Determination Date     21  
1.100
  Top-Heavy Plan     21  
1.101
  Top-Heavy Ratio     21  
1.102
  Top-Paid Group     22  
1.103
  Transfer Contribution     22  
1.104
  Trust     22  
1.105
  Trustee     22  
1.106
  Uniformed Services Employment And Reemployment Rights Act Of 1994 (USERRA)    
22  
1.107
  Valuation Date     22  
1.108
  Vested Account Balance     23  
1.109
  Voluntary After-tax Contribution     23  
1.110
  Welfare Benefit Fund     23  
1.111
  Year Of Service     23  
 
            ARTICLE II     25  
 
            ELIGIBILITY REQUIREMENTS     25  
 
           
2.1
  Eligibility     25  
2.2
  Determination Of Eligibility     25  
2.3
  Change In Classification Of Employment     25  
2.4
  Participation     26  
2.5
  Employment Rights     26  
2.6
  Service With Controlled Groups     26  
2.7
  Leased Employees     26  
2.8
  Thrift Plan     26  
2.9
  Waiver Of Participation     27  
2.10
  Omission Of Eligible Employee     27  
2.11
  Inclusion Of Ineligible Employee     27  
2.12
  Participating Employer     27  
 
            ARTICLE III     28  

ii 



--------------------------------------------------------------------------------



 



              EMPLOYER CONTRIBUTIONS     28  
 
           
3.1
  Contribution Amount     28  
3.2
  Responsibility For Contributions     29  
3.3
  Return Of Contributions     29  
3.4
  Merger Of Assets From Another Plan     29  
3.5
  Coverage Requirements     29  
3.6
  Eligibility For Contribution     30  
3.7
  Cross-Tested Allocation Formula     30  
3.8
  Uniform Dollar Contribution     32  
3.9
  Uniform Points Contribution     32  
3.10
  403(b) Matching Contribution     32  
3.11
  Nonqualified Deferred Compensation Plan Arrangement     32  
 
            ARTICLE IV     33  
 
            EMPLOYEE CONTRIBUTIONS     33  
 
           
4.1
  Voluntary After-tax Contributions     33  
4.2
  Required After-tax Contributions     33  
4.3
  Qualified Voluntary Contributions     33  
4.4
  Rollover Contributions     33  
4.5
  Voluntary Direct Transfers Between Plans     34  
4.6
  Elective Deferrals In A 401(k) Plan     35  
4.7
  Catch-Up Contributions     36  
4.8
  Roth Elective Deferrals In A 401(k) Plan     36  
4.9
  Automatic Enrollment     37  
4.10
  Make-Up Contributions Under USERRA     38  
4.11
  Qualified and Eligible Automatic Contribution Arrangements     38  
 
            ARTICLE V     40  
 
            PARTICIPANT ACCOUNTS     40  
 
           
5.1
  Separate Accounts     40  
5.2
  Valuation Date     40  
5.3
  Allocations To Participant Accounts     40  
5.4
  Allocating Employer Contributions     41  
5.5
  Allocating Investment Earnings And Losses     41  
5.6
  Allocation Adjustments     42  
5.7
  Participant Statements     42  
5.8
  Changes In Method And Timing Of Valuing Participants’ Accounts     42  
5.9
  Roth Elective Deferral Account     42  
 
            ARTICLE VI     43  
 
            RETIREMENT BENEFITS AND DISTRIBUTIONS     43  
 
           
6.1
  Normal Retirement Benefits     43  
6.2
  Early Retirement Benefits     43  
6.3
  Benefit Upon Death     43  
6.4
  Benefit Upon Disability     43  
6.5
  Benefits On Termination Of Employment     43  
6.6
  Restrictions On Immediate Distributions     45  
6.7
  Normal And Optional Forms Of Payment     46  
6.8
  Distribution In Event Of Incapacity     46  
6.9
  Commencement Of Benefits     46  
6.10
  In-Service Withdrawals     47  
6.11
  Hardship Withdrawals     49  
6.12
  Direct Rollovers     51  
6.13
  Participant’s Notice     53  
6.14
  Assets Transferred From Money Purchase Pension Plans     53  
6.15
  Assets Transferred From A Code Section 401(k) Plan     53  
6.16
  Death Benefits Under USERRA — Qualified Active Military Service     53  
6.17
  Special Code Section 414(U)(12)(B) Rule For Distributions — Deemed Severance
From Employment     54  
 
            ARTICLE VII     55  
 
            DISTRIBUTION REQUIREMENTS     55  
 
           
7.1
  Joint And Survivor Annuity Requirements     55  
7.2
  Designation Of Beneficiary     55  

iii 



--------------------------------------------------------------------------------



 



             
7.3
  Minimum Distribution Requirements     55  
7.4
  Limits On Distribution Periods     56  
7.5
  Required Beginning Date     56  
7.6
  Death Of Participant Before Distributions Begin     56  
7.7
  Forms Of Distributions     57  
7.8
  Amount Of Required Minimum Distribution For Each Distribution Calendar Year  
  57  
7.9
  Lifetime Required Minimum Distributions Continue Through Year Of Participant’s
Death     57  
7.10
  Death On Or After Required Distributions Begin     57  
7.11
  Death Before Date Required Distributions Begin     57  
7.12
  Prior Pre Retirement Distribution Options     58  
7.13
  Transitional Rules     58  
7.14
  Distributions To Minors And Individuals Who Are Legally Incompetent     59  
7.15
  Unclaimed Benefits     59  
 
            ARTICLE VIII     61  
 
            JOINT AND SURVIVOR ANNUITY REQUIREMENTS     61  
 
           
8.1
  Applicability Of Provisions     61  
8.2
  Payment Of Qualified Joint And Survivor Annuity     61  
8.3
  Payment Of Qualified Pre Retirement Survivor Annuity     61  
8.4
  Qualified Election     61  
8.5
  Notice Requirements For Qualified Joint And Survivor Annuity     62  
8.6
  Notice Requirements For Qualified Pre Retirement Survivor Annuity     62  
8.7
  Special Safe Harbor Exception For Certain Profit-Sharing Or 401(k) Plans    
63  
8.8
  Transitional Rule     63  
8.9
  Automatic Joint And Survivor Annuity And Early Survivor Annuity     64  
8.10
  Annuity Contracts     65  
8.11
  Required Content Of Qualified Joint and Survivor Annuity Explanation Under
Code Section 417(a)(3)     65  
 
            ARTICLE IX     66  
 
            VESTING     66  
 
           
9.1
  Employee Contributions     66  
9.2
  Employer Contributions     66  
9.3
  Computation Period     66  
9.4
  Requalification Prior To Five Consecutive One Year Breaks In Service     66  
9.5
  Requalification After Five Consecutive One Year Breaks In Service     66  
9.6
  Calculating Vested Interest     66  
9.7
  Forfeitures     67  
9.8
  Amendment Of Vesting Schedule     67  
9.9
  Service With Controlled Groups     68  
9.10
  Compliance With Uniformed Services Employment And Reemployment Rights Act Of
1994     68  
 
            ARTICLE X     69  
 
            LIMITATIONS ON ALLOCATIONS     69  
 
           
10.1
  Maximum Annual Additions     69  
10.2
  Participation In This Plan Only     69  
10.3
  Disposition Of Excess Annual Additions     69  
10.4
  Participation In Multiple Defined Contribution Plans     69  
10.5
  Disposition Of Excess Annual Additions Under Two Plans     70  
 
            ARTICLE XI     71  
 
            NONDISCRIMINATION TESTING     71  
 
           
11.1
  General Testing Requirements     71  
11.2
  ADP Testing Limitations     71  
11.3
  Special Rules Relating To Application Of The ADP Test     71  
11.4
  ACP Testing Limitations     72  
11.5
  Special Rules Relating To The Application Of The ACP Test     73  
11.6
  Recharacterization     74  
11.7
  Calculation And Distribution Of Excess Contributions And Excess Aggregate
Contributions     74  
11.8
  Distribution Of Excess Elective Deferrals     75  
11.9
  Distribution Of Excess Contributions     76  
11.10
  Distribution Of Excess Aggregate Contributions     77  
11.11
  Qualified Non Elective And/Or Matching Contributions     77  
11.12
  [Reserved]     79  

iv 



--------------------------------------------------------------------------------



 



             
11.13
  Safe Harbor 401(k) Plan Rules Of Application     79  
11.14
  Safe Harbor 401(k) Plan Definitions     80  
11.15
  Required Restrictions On Safe Harbor 401(k) Contributions     80  
11.16
  ADP Test Safe Harbor     81  
11.17
  ACP Test Safe Harbor     81  
11.18
  Safe Harbor 401(k) Status     82  
11.19
  Safe Harbor 401(k) Notice Requirement     83  
11.20
  Satisfying Safe Harbor 401(k) Contribution Requirements Under Another Defined
Contribution Plan     83  
11.21
  Nondiscrimination Tests In An Eligible Automatic Contribution Arrangement    
84  
 
            ARTICLE XII     85  
 
            ADMINISTRATION     85  
 
           
12.1
  Plan Administrator     85  
12.2
  Persons Serving As Plan Administrator     85  
12.3
  Action By Employer     86  
12.4
  Responsibilities Of The Parties     86  
12.5
  Promulgating Notices And Procedures     86  
12.6
  Appointment Of Investment Manager     87  
12.7
  Participant Investment Direction     87  
12.8
  Application Of ERISA Section 404(c)     90  
12.9
  Participant Loans     91  
12.10
  Insurance Policies     93  
12.11
  Determination Of Qualified Domestic Relations Order (QDRO Or Order)     95  
12.12
  Receipt And Release For Payments     96  
12.13
  Resignation And Removal     96  
12.14
  Claims And Claims Review Procedure     96  
12.15
  Bonding     97  
 
            ARTICLE XIII     98  
 
            TRUST PROVISIONS     98  
 
           
13.1
  Establishment Of The Trust     98  
13.2
  Control Of Plan Assets     98  
13.3
  Discretionary Trustee     98  
13.4
  Nondiscretionary Trustee     98  
13.5
  Provisions Relating To Individual Trustees     98  
13.6
  Investment Instructions     99  
13.7
  Fiduciary Standards     99  
13.8
  Powers Of The Trustee     99  
13.9
  Appointment Of Additional Trustee And Allocation Of Responsibilities     101  
13.10
  Compensation, Administrative Fees And Expenses     102  
13.11
  Records     102  
13.12
  Limitation On Liability And Indemnification     103  
13.13
  Responsibilities Of A Named Custodian     104  
13.14
  Investment Alternatives Of The Custodian     105  
13.15
  Prohibited Transactions     105  
13.16
  Exclusive Benefit Rules     105  
13.17
  Assignment And Alienation Of Benefits     105  
13.18
  Liquidation Of Assets     105  
13.19
  Resignation And Removal Of The Trustee and/or Custodian     105  
 
            ARTICLE XIV     107  
 
            TOP-HEAVY PROVISIONS     107  
 
           
14.1
  Applicability Of Rules     107  
14.2
  Determination Of Top-Heavy Status     107  
14.3
  Minimum Contribution     107  
14.4
  Minimum Vesting     108  
14.5
  Use Of Safe Harbor Contributions To Satisfy Top-Heavy Contribution Rules    
108  
 
            ARTICLE XV     109  
 
            AMENDMENT AND TERMINATION     109  
 
           
15.1
  Amendment By Employer     109  
15.2
  Protected Benefits     109  
15.3
  Permitted Plan Amendments Affecting Alternative Forms Of Payment     109  

v 



--------------------------------------------------------------------------------



 



             
15.4
  Plan Termination     109  
15.5
  [Reserved]     109  
15.6
  Termination Of Participation By Participating Employer     109  
15.7
  Distribution Restrictions Under A Code Section 401(k) Plan     110  
15.8
  Mergers And Consolidations     110  
 
            ARTICLE XVI     111  
 
            GOVERNING LAW     111  
 
           
16.1
  Governing Law     111  
16.2
  State Community Property Laws     111  

vi 



--------------------------------------------------------------------------------



 



Sterling Chemicals, Inc. Savings and Investment Plan
Sponsored By
Sterling Chemicals, Inc.
This Cash or Deferred Profit Sharing Plan in conjunction with the Adoption
Agreement shall be interpreted in a manner consistent with the intention of the
adopting Employer that this Plan satisfies Internal Revenue Code Sections 401
and 501. Any Plan established hereunder shall be so established for the
exclusive benefit of Plan Participants and their Beneficiaries and shall be
administered under the following terms and conditions:
ARTICLE I
DEFINITIONS
1.1 Actual Contribution Percentage (ACP)
The average of the Contribution Percentage of the eligible Participants in a
specific group of Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year. The Actual Contribution
Percentage shall mean the ratio (expressed as a percentage and calculated
separately for each Participant) of:
     (a) the Participant’s Contribution Percentage Amounts [as defined at
(c)-(f)] for a Plan Year, to
     (b) the Participant’s Compensation for such Plan Year. [Unless otherwise
specified in the Adoption Agreement, Compensation will only include amounts for
the period during which the Employee was eligible to participate.]
Contribution Percentage Amounts on behalf of any Participant shall include:
     (c) the amount of Voluntary After-tax Contributions, Required After-tax
Contributions, Matching Contributions (except to the extent such Matching
Contributions may be disregarded in accordance with Regulations
Section 1.401(m)-2), and Qualified Matching Contributions (to the extent not
taken into account for purposes of the ADP test) made under the Plan on behalf
of the Participant for the Plan Year,
     (d) forfeitures of Excess Aggregate Contributions or Matching Contributions
allocated to the Participant’s account which shall be taken into account in the
year in which such forfeiture is allocated,
     (e) at the election of the Employer, Qualified Non-Elective Contributions,
and
     (f) the Employer may elect to use Elective Deferrals or Roth Elective
Deferrals in the Contribution Percentage Amounts as long as the ADP test is met
before the Elective Deferrals or Roth Elective Deferrals are used in the ACP
test and continues to be met following the exclusion of those Elective Deferrals
or Roth Elective Deferrals that are used to meet the ACP test.
Contribution amounts shall not include Matching Contributions, whether or not
Qualified, that are forfeited either to correct Excess Aggregate Contributions,
or because the contributions to which they relate are Excess Deferrals, Excess
Contributions, or Excess Aggregate Contributions.
1.2 Actual Deferral Percentage (ADP)
For a specified group of Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group) of:
     (a) the amount of Employer contributions [as defined at (c) — (d)] actually
contributed to the Trust on behalf of such Participant for the Plan Year, to
     (b) the Participant’s Compensation for such Plan Year. [Unless otherwise
specified in the Adoption Agreement, Compensation will only include amounts
received for the period during which the Employee was eligible to participate.]
Employer contributions on behalf of any Participant shall include:
     (c) any Elective Deferrals or Roth Elective Deferrals (other than Catch-Up
Contributions) made pursuant to the Participant’s Salary Deferral Agreement,
including Excess Elective Deferrals or Roth Elective Deferrals of Highly
Compensated Employees, but excluding Excess Elective Deferrals or Roth Elective
Deferrals distributed to Non-Highly Compensated Employees and Elective Deferrals
or Roth Elective Deferrals that are either

1



--------------------------------------------------------------------------------



 



taken into account in the Actual Contribution Percentage test (provided the ADP
test is satisfied both with and without exclusion of these Elective Deferrals)
or are returned as excess Annual Additions, and
     (d) at the election of the Employer, Qualified Non-Elective Contributions
and Qualified Matching Contributions.
For purposes of computing Actual Deferral Percentages, an eligible Employee who
fails to make Elective Deferrals shall be treated as a Participant on whose
behalf no Elective Deferrals are made.
1.3 Adoption Agreement
The document attached to this Plan by which an Employer elects the terms and
conditions of a Qualified Plan established under this Basic Plan Document.
1.4 Allocation Date(s)
The date or dates on which Participant recordkeeping accounts are adjusted to
reflect account activity including but not limited to contributions, loan
distributions, Hardship withdrawals, as well as earnings activity including but
not limited to income, capital gains or market fluctuations in accordance with
Article V hereof. Unless the Plan Administrator in a uniform and
nondiscriminatory manner designates otherwise, all allocations for a particular
Plan Year will be made as of the Valuation Date of that Plan Year.
1.5 Annual Additions
The sum of the following amounts credited to a Participant’s account for the
Limitation Year:
     (a) Employer contributions (under Article III),
     (b) Employee contributions (under Article IV),
     (c) forfeitures,
     (d) Employer allocations under a Simplified Employee Pension Plan,
     (e) amounts allocated after March 31, 1984, to an individual medical
account as defined in Code Section 415(l)(2), which is part of a pension or
annuity plan maintained by the Employer (these amounts are treated as Annual
Additions to a Defined Contribution Plan though they arise under a Defined
Benefit Plan),
     (f) amounts derived from contributions paid or accrued after 1985, in
taxable years ending after 1985, which are either attributable to
post-retirement medical benefits allocated to the separate account of a Key
Employee or to a Welfare Benefit Fund [as defined in Code Section 419(e)]
maintained by the Employer. For purposes of this paragraph, an Employee is a Key
Employee if he or she meets the requirements of paragraph 1.52 at any time
during the Plan Year or any preceding Plan Year, and
     (g) any other items treated as Annual Additions in accordance with
Regulations Section 1.415(c)-1(b).
For purposes of applying the limitations of Code Section 415, the transfer of
funds from one Qualified Plan to another, as well as restorative payments, are
not considered an Annual Addition. The following are not Employee contributions
for the purposes of Annual Additions:
     (h) Rollover Contributions [as defined in Code Sections 402(e)(6),
403(a)(4), 403(b)(8) and 408(d)(3)];
     (i) repayments of loans made to a Participant from the Plan;
     (j) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(7)(B) (cash-outs);
     (k) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(3)(D) (mandatory contributions); and
     (l) Employee contributions to a Simplified Employee Pension Plan excludible
from gross income under Code Section 408(k)(6).
Employee and Employer make-up contributions under USERRA received during the
current Limitation Year shall be treated as Annual Additions with respect to the
Limitation Year to which the make-up contributions are attributable. Excess
Amounts applied in a Limitation Year to reduce Employer contributions will be
considered Annual Additions for such Limitation Year, pursuant to the provisions
of Article X.
1.6 Annuity Starting Date
The first day of the first period for which an amount is paid as an annuity or
in the case of a benefit not payable as an annuity, the first day all events
have occurred which entitle the Participant to such benefit.

2



--------------------------------------------------------------------------------



 



1.7 Applicable Calendar Year
The First Distribution Calendar Year and each such succeeding calendar year. If
payments commence in accordance with paragraph 7.6 before the Required Beginning
Date, the Applicable Calendar Year is the year such payments commence. If
distribution is in the form of an immediate annuity purchased after the
Participant’s death with the Participant’s remaining interest, the Applicable
Calendar Year is the year of purchase.
1.8 Applicable Life Expectancy
The life expectancy or joint and last survivor expectancy calculated using the
attained age of the Participant or Beneficiary as of the Participant’s or
Beneficiary’s birthday in the Applicable Calendar Year, reduced by one for each
calendar year which has elapsed since the date life expectancy was first
calculated.
1.9 Average Contribution Percentage (ACP)
The average of the Actual Contribution Percentages for the eligible Participants
in a specified group of Participants for a Plan Year.
1.10 Average Deferral Percentage (ADP)
The average of the Actual Deferral Percentages for Participants in a specified
group of Participants for a Plan Year.
1.11 Beneficiary
A “Beneficiary” is the recipient designated by the Participant to receive the
Plan benefits payable upon the death of the Participant, or the recipient
designated by a Beneficiary to receive any benefits which may be payable in the
event of the Beneficiary’s death prior to receiving the entire death benefit to
which the Beneficiary is entitled. A “Designated Beneficiary” is any individual
designated or determined in accordance with Code Section 401(a)(9) and the
Regulations issued thereunder, except that it shall not include any person who
becomes a beneficiary by virtue of the laws of inheritance or intestate
succession.
1.12 Break In Service
     (a) If the Hours of Service method is used in determining either an
Employee’s initial or continuing eligibility to participate in the Plan, or the
nonforfeitable interest in the Employee’s account balance derived from Employer
contributions, a Break in Service is a twelve (12) consecutive month period
(during which the Employee has not completed more than five hundred (500) Hours
of Service.
     (b) For purposes of determining whether a Break in Service has occurred in
a particular computation period, an Employee who is absent from work for
maternity or paternity reasons shall receive credit for Hours of Service which
would otherwise have been credited to such Employee but for such absence, or in
any case in which such hours cannot be determined, with eight (8) Hours of
Service per day of such absence. The Hours of Service to be so credited shall be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a Break in Service in that period or, in all other
cases, in the following computation periods.
     (c) With respect to determinations based on the Elapsed Time method, a
Break in Service is a severance period of twelve (12) or more consecutive
months. In the case of an Employee who is absent from work for maternity or
paternity reasons, the twelve (12) consecutive month period beginning on the
first anniversary of the first day of such absence shall not constitute a Break
in Service.
     (d) Notwithstanding the foregoing, in the case of an Employee who is absent
from work beyond the first anniversary of the first day of absence from work for
maternity or paternity reasons, such period begins on the second anniversary of
the first day of such absence. The period between the first and second
anniversaries of said first day of absence from work is neither a Period of
Service for which the Employee will receive credit nor is such period a Break in
Service. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
Employee, (2) by reason of the birth of a child of the Employee, (3) by reason
of the placement of a child with the Employee in connection with the adoption of
such child by such Employee, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.
     (e) An Employer adopting the Elapsed Time method is required to credit
periods of Service and, under the Service spanning rules, certain periods of
severance of twelve (12) months or less. Under the first Service spanning rule,
if an Employee severs from Service as a result of resignation, discharge or
retirement and then returns to Service within twelve (12) months, the Period of
Severance is required to be taken into account. A situation may arise in which
an Employee is absent from Service for any reason other than resignation,
discharge, retirement and during the absence a resignation, discharge or
retirement occurs. The second Service spanning rule provides that, under such
circumstances, the Plan is required to take into account the period of time
between the severance from Service date (i.e., the date of resignation,
discharge or retirement) and the first anniversary of the date on which the
Employee was first absent, if the Employee returns to Service on or before such
first anniversary date.

3



--------------------------------------------------------------------------------



 



1.13 Catch-Up Contributions
Catch-Up Contributions are Elective Deferrals made to the Plan that are in
excess of any otherwise applicable Plan limit that are made by Participants who
are age fifty (50) or older (by the end of their tax year). An otherwise
applicable Plan limit is a limit in the Plan that applies to Elective Deferrals
or Roth Elective Deferrals without regard to Catch-Up Contributions, such as the
limit on Annual Additions, the dollar limitation on Elective Deferrals or Roth
Elective Deferrals under Code Section 402(g) (not counting Catch-Up
Contributions) and the limit imposed by the Actual Deferral Percentage
(ADP) Test under Code Section 401(k)(3). Catch-Up Contributions for a
Participant for a taxable year may not exceed the dollar limit on Catch-Up
Contributions under Code Section 414(v)(2)(B)(i) for the taxable year or when
added to other Elective Deferrals or Roth Elective Deferrals, 75% (or the amount
elected on the Adoption Agreement) of the Participant’s Compensation for the
taxable year. The dollar limit on Catch-Up Contributions under Code Section
414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002, increasing by
$1,000 for each year thereafter up to $5,000 for taxable years beginning in 2006
and later. After 2006, the $5,000 limit will be adjusted by the Secretary of the
Treasury for cost-of-living increases under Code Section 414(v)(2)(C) in
multiples of $500.
Catch-Up Contributions are not subject to the limit on Annual Additions, are not
counted in the ADP Test and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-Up Contributions made in prior
years are counted in determining whether the Plan is Top-Heavy). Provisions in
the Plan relating to Catch-Up Contributions apply to Elective Deferrals or Roth
Elective Deferrals made after 2001.
1.14 Code
The Internal Revenue Code of 1986, including any amendments thereto. Reference
to any section or subsection of the Code, includes reference to any comparable
or succeeding provisions of any legislation which amends, supplements or
replaces such section or subsection, and also includes reference to any
Regulation issued pursuant to or with respect to such section or subsection.
1.15 Compensation
The Employer may select one of the following three safe harbor definitions of
Compensation in the Adoption Agreement. The definition of Compensation for plans
that provide permitted disparity (other than the CODA portion of these plans),
and for Employers determining top-heavy minimum contributions must be one of the
three safe harbor definitions of Compensation. The Employer may modify the
definition of Compensation provided that such definition, as modified, satisfies
the provisions of Code Sections 414(s) and 401(a)(4). Compensation will also
include Compensation provided by the Employer through another employer or entity
under the provisions of Code Sections 3121 and 3306.
     (a) Code Section 3401(a) Wages — All remuneration received by an Employee
for services performed for the Employer which are subject to Federal income tax
withholding at the source. Unless elected otherwise in the Adoption Agreement,
Compensation shall include any amount deferred under a Salary Deferral Agreement
which is not includible in the gross income of a Participant under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, Code Section 401(k) in connection with
a SIMPLE Retirement Account, Code Section 457 in connection with a Plan
maintained under said Section, and Code Section 403(b) in connection with a
tax-sheltered annuity plan. Wages are determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed [such as the exception for agricultural
labor in Code Section 3401(a)(2)]. For Limitation Years beginning after
December 31, 1997, for purposes of applying the limitations of this paragraph,
Compensation paid or made available during such Limitation Year shall include
any Elective Deferral [as defined in Code Section 402(g)(3)] or Roth Elective
Deferrals, and any amount which is contributed or deferred by the Employer at
the election of the Employee and which is not includible in the gross income of
the Employee by reason of Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1),
403(b), or 457.
Effective for Limitation Years beginning on or after July 1, 2007:
          (1) If the Employer maintains such a plan, post-severance payments
from a nonqualified unfunded deferred compensation plan will be included in
Compensation if the payment is made within 21/2 months after severance from
employment or, if later, the end of the Limitation Year during which the
severance occurred, but only if the payment would have been made at the same
time if the Employee had continued his or her employment and only to the extent
that the payment is includible in the Employee’s gross income;
          (2) Payments made within 21/2 months after severance from employment
[within the meaning of Code Section 401(k)(2)(B)(i)(I)] or, if later, the end of
the Limitation Year during which the severance occurred, will be Compensation if
they are payments that, absent a severance from employment, would have been paid
to the Employee while the Employee continued in employment with the Employer and
are regular compensation for services during the Employee’s regular working
hours, compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, and other
similar compensation. Payments for accrued bona fide sick, vacation or other
leave will also be included, but only if the Employee would have been able

4



--------------------------------------------------------------------------------



 



to use the leave if employment had continued. Any payments not described above
are not considered Compensation if paid after severance from employment, even if
they are paid within 21/2 months following severance from employment or within
the appropriate Limitation Year, except for payments to an individual who does
not currently perform services for the Employer by reason of qualified military
service [within the meaning of Code Section 414(u)(1)] to the extent these
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service.
     (b) Code Sections 6041, 6051 And 6052 Reportable Wages — All remuneration
received by an Employee for services performed for the Employer that is required
to be reported on Form W-2. Unless otherwise elected in the Adoption Agreement,
Compensation shall include any amount deferred under a Salary Deferral Agreement
which is not includible in the gross income of a Participant under Code
Section 125 in connection with a cafeteria plan, Code Section 402(e)(3) in
connection with a cash or deferred plan, Code Section 402(h)(1)(B) in connection
with a Simplified Employee Pension Plan, and Code Section 403(b) in connection
with a tax-sheltered annuity plan. A Participant’s wages include remuneration
defined at subparagraph (a) above and all other remuneration paid to an Employee
by the Employer (in the course of the Employer’s trade or business) for which
the Employer is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052. Such amount must be determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed [such as the
exception for agricultural labor in Code Section 3401(a)(2)]. For Limitation
Years beginning after December 31, 1997, for purposes of applying the
limitations of this paragraph, Compensation paid or made available during such
Limitation Year shall include any Elective Deferral [as defined in Code
Section 402(g)(3)] or Roth Elective Deferrals, and any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of Code
Sections 125, 132(f)(4), 402(e)(3), 402(h)(1), 403(b), or 457.
Effective for Limitation Years beginning on or after July 1, 2007:
          (1) If the Employer maintains such a plan, post-severance payments
from a nonqualified unfunded deferred compensation plan will be included in
Compensation if the payment is made within 21/2 months after severance from
employment or, if later, the end of the Limitation Year during which the
severance occurred, but only if the payment would have been made at the same
time if the Employee had continued his or her employment and only to the extent
that the payment is includible in the Employee’s gross income;
          (2) Payments made within 21/2 months after severance from employment
[within the meaning of Code Section 401(k)(2)(B)(i)(I)] or, if later, the end of
the Limitation Year during which the severance occurred, will be Compensation if
they are payments that, absent a severance from employment, would have been paid
to the Employee while the Employee continued in employment with the Employer and
are regular compensation for services during the Employee’s regular working
hours, compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, and other
similar compensation. Payments for accrued bona fide sick, vacation or other
leave will also be included, but only if the Employee would have been able to
use the leave if employment had continued. Any payments not described above are
not considered Compensation if paid after severance from employment, even if
they are paid within 21/2 months following severance from employment or within
the appropriate Limitation Year, except for payments to an individual who does
not currently perform services for the Employer by reason of qualified military
service [within the meaning of Code Section 414(u)(1)] to the extent these
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service.
     (c) Code Section 415 Safe-Harbor Compensation — Compensation is defined as
including:

  (1)   Wages, salaries, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan, to the extent that the amounts are includible in
gross income [or to the extent amounts would have been received and includible
in gross income but for an election under Code Sections 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b)]. These amounts include but are not
limited to commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
non-accountable plan as described in Regulations Section 1.62-2(c).     (2)   In
the case of an Employee who is an Employee within the meaning of Code
Section 401(c)(1) and the Regulations thereunder, the Employee’s Earned Income
[as described in Code Section 401(c)(2) and the Regulations thereunder], plus
amounts deferred at the election of the Employee that would be includible in
gross income but for the rules of Code Sections 402(e)(3), 402(h)(1)(B), 402(k),
or 457(b).

5



--------------------------------------------------------------------------------



 



  (3)   The amount includible in the gross income of an Employee upon making the
election described in Code Section 83(b).     (4)   Amounts that are includible
in the gross income of an Employee under the rules of Code Sections 409A or
457(f)(1)(A) or because the amounts are constructively received by the Employee.
    (5)   If the Employer maintains such a plan, post-severance payments from a
nonqualified unfunded deferred compensation plan will be included in
Compensation if the payment is made within 21/2 months after severance from
employment or, if later, the end of the Limitation Year during which the
severance occurred, but only if the payment would have been made at the same
time if the Employee had continued his or her employment and only to the extent
that the payment is includible in the Employee’s gross income.     (6)   Amounts
described in Code Sections 104(a)(3), 105(a) or 105(h), but only to the extent
that these amounts are includible in the gross income of the Employee.     (7)  
Amounts paid or reimbursed by the Employer for moving expenses incurred by an
Employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the Employee
under Code Section 217.     (8)   Payments made within 21/2 months after
severance from employment [within the meaning of Code
Section 401(k)(2)(B)(i)(I)] or, if later, the end of the Limitation Year during
which the severance occurred, will be Compensation within the meaning of Code
Section 415(c)(3) if they are payments that, absent a severance from employment,
would have been paid to the Employee while the Employee continued in employment
with the Employer and are regular compensation for services during the
Employee’s regular working hours, compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, and other similar compensation. Payments for accrued bona
fide sick, vacation or other leave will also be included, but only if the
Employee would have been able to use the leave if employment had continued. Any
payments not described above are not considered Compensation if paid after
severance from employment, even if they are paid within 21/2 months following
severance from employment or within the appropriate Limitation Year, except for
payments to an individual who does not currently perform services for the
Employer by reason of qualified military service [within the meaning of Code
Section 414(u)(1)] to the extent these payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service.

      Compensation does not include:

  (9)   The value of a nonstatutory option (which is an option other than a
statutory option as defined in Regulation Section 1.421-1(b)) granted to an
Employee by the Employer, but only to the extent that the value of the option is
includible in the gross income of the Employee for the taxable year in which
granted.     (10)   Amounts that exceed the Code Section 401(a)(17) limit.    
(11)   Amounts realized from the exercise of a non-statutory option [which is an
option other than a statutory option as defined in Regulations
Section 1.421-1(b)], or when restricted stock or other property held by an
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture.     (12)   Amounts realized from the sale,
exchange, or other disposition of stock acquired under a statutory stock option
[as defined in Regulations Section 1.421-1(b)].     (13)   Other amounts that
receive special tax benefits, such as premiums for group term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the Employee and are not salary reduction amounts that are described in Code
Section 125).     (14)   Other items of remuneration that are similar to any of
the items listed in paragraph (10) through (12) of this section.

6



--------------------------------------------------------------------------------



 



Unless otherwise specified by the Employer in the Adoption Agreement,
Compensation shall be determined as provided in Code Section 3401(a) [paragraph
(a) above]. Notwithstanding the foregoing, the Compensation of a Participant who
is a sole proprietor, partner or a member of a limited liability corporation
(LLC) shall be determined under Code Section 415. The definition of Compensation
used in nondiscrimination testing (ADP/ACP Testing) will be elected by the
Employer in the Adoption Agreement. Unless indicated otherwise in the Adoption
Agreement, Code Section 3401(a) Compensation paid during a Plan Year while a
Participant will be used in the ADP/ACP Tests. Notwithstanding any other
provision to the contrary, if the Plan is an amendment and restatement of a
Qualified Plan, for Plan Years ending prior to the Plan Year in which the
amendment or restatement is adopted, Compensation shall have the meaning set
forth in the Qualified Plan prior to its amendment.
Exclusions From Compensation A Participant’s Compensation shall be determined in
accordance with paragraph (a), (b) or (c) above and shall not exclude any item
of income unless provided in the definition or elected by the Employer in the
Adoption Agreement.
Annual Additions And Top-Heavy Rules For purposes of Article X and XIV,
Compensation shall be Code Section 415 Compensation as described in paragraph
1.15(c). Compensation includes amounts deferred under a plan of deferred
compensation as described at paragraph 1.15(c)(1). For purposes of applying the
limitations of Article X, Compensation for a Limitation Year is the Compensation
actually paid or made available during such Limitation Year. For Limitation
Years beginning after December 31, 1997, for purposes of applying the
limitations of this paragraph, Compensation paid or made available during such
Limitation Year shall include any Elective Deferral [as defined in Code
Section 402(g)(3)] or Roth Elective Deferrals, and any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of Code
Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457.
If the Plan is or becomes Top-Heavy in any Plan Year beginning after
December 31, 1983, the provisions of Article XIV will supersede any conflicting
provisions in the Basic Plan Document or Adoption Agreement. Earned Income means
net earnings from self-employment in the trade or business with respect to which
the Plan is established for which personal services of the individual are a
material income-producing factor. Net earnings will be determined without regard
to items not included in gross income and the deductions allocable to such
items. Net earnings are reduced by contributions by the Employer to a Qualified
Plan to the extent deductible under Code Section 404.
Net earnings shall be determined with regard to the deduction allowed to the
taxpayer by Code Section 164(f) for taxable years beginning after December 31,
1989.
Contributions Made On Behalf Of Disabled Participants Compensation with respect
to a Participant in a Defined Contribution Plan who is permanently and totally
disabled [as defined in Code Section 22(e)(3)] is the Compensation such
Participant would have received for the Limitation Year if the Participant had
been paid at the rate of Compensation paid immediately before becoming
permanently and totally disabled; for Limitation Years beginning before
January 1, 1997, but not for Limitation Years beginning after December 31, 1996,
such imputed Compensation for the disabled Participant may be taken into account
only if the Participant is not a Highly Compensated Employee (defined at
paragraph 1.49) and contributions made on behalf of such Participant are
nonforfeitable when made. Compensation will mean Compensation as that term is
defined in this paragraph.
Highly Compensated And Key Employees For purposes of paragraphs 1.49 and 1.52,
Compensation shall be Code Section 415 Compensation as described in paragraph
1.15(c). Such definition shall include any amount deferred under Code
Section 125 in connection with a cafeteria plan, Code Section 132(f)(4) or Code
Section 402(e)(3) in connection with a cash or deferred plan, Code Section
402(h)(1)(B) in connection with a Simplified Employee Pension Plan, Code Section
402(k) in connection with a SIMPLE Retirement Account (SIMPLE), Code Section 457
in connection with a Plan maintained under said Section, and Code Section 403(b)
in connection with a tax-sheltered annuity plan. The Employer, if elected in the
Adoption Agreement, may limit Compensation considered for purposes of the Plan
for Highly Compensated Employees.
Computation Period The Plan Year, while eligible to participate, shall be the
computation period for purposes of determining a Participant’s Compensation,
unless the Employer selects a different computation period in the Adoption
Agreement.
Limitation On Compensation The annual Compensation of each Participant which may
be taken into account for determining all benefits provided under the Plan for
any year, shall not exceed the limitation as imposed by Code Section 401(a)(17),
as adjusted under Code Section 401(a)(17)(B). If a Plan has a Plan Year that
contains fewer than twelve (12) calendar months, the annual Compensation limit
for that period is an amount equal to the limitation as imposed by Code Section
401(a)(17) as adjusted for the calendar year in which the Compensation period
begins, multiplied by a fraction, the numerator of which is the number of full
months in the short Plan Year and the denominator of which is twelve (12).
For Plan Years beginning on or after January 1, 1994, and before January 1,
2002, the annual Compensation of each Participant taken into account for
determining all benefits provided under the Plan for any Plan Year shall not
exceed $150,000, as adjusted for increases in the cost-of-living in accordance
with Code Section 401(a)(17)(B) of the Internal

7



--------------------------------------------------------------------------------



 



Revenue Code, the cost-of-living adjustment in effect for a calendar year
applies to any determination period beginning in such calendar year.
The annual Compensation of each Participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B). Annual Compensation means Compensation during the
Plan Year or such other consecutive twelve (12) month period over which
Compensation is otherwise determined under the Plan (the determination period).
The cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the determination period that begins with or within such
calendar year.
USERRA For purposes of Employee and Employer make-up contributions, Compensation
during the period of military service shall be deemed to be the Compensation the
Employee would have received during such period if the Employee were not in
qualified military service, based on the rate of pay the Employee would have
received from the Employer but for the absence due to military leave. If the
Compensation the Employee would have received during the leave is not reasonably
certain, Compensation will be equal to the Employee’s average Compensation from
the Employer during the twelve (12) month period immediately preceding the
military leave or, if shorter, the Employee’s actual period of employment with
the Employer.
Definition of Compensation For Purposes Of Safe Harbor CODA Provisions
Compensation for the purposes of a Safe Harbor CODA is defined in this paragraph
1.15. No dollar limit other than the limit imposed by Code Section 401(a)(17)
applies to the Compensation of a Non-Highly Compensated Employee. For purposes
of determining the Compensation subject to a Participant’s salary deferral
election, the Employer may use an alternative definition to the one described
above provided such alternative definition is a reasonable definition of
Compensation within the meaning of Section 1.414(s)-1(d)(2) of the Regulations
and permits each Participant to contribute sufficient Elective Deferrals or Roth
Elective Deferrals to receive the maximum amount of Matching Contributions
(determined using the definition of Compensation described above) available to
the Participant under the Plan.
Code Section 125 Arrangements If elected in the Adoption Agreement amounts under
Code Section 125 include any amounts not available to a Participant in cash in
lieu of group health coverage because the Participant is unable to certify that
he or she has other health coverage (deemed Code Section 125 Compensation). An
amount will be treated as an amount under Code Section 125 only if the Employer
does not request or collect information regarding the Participant’s other health
coverage as part of the enrollment process for the health plan. The use of this
definition of Compensation will generally also apply to the definition of
Compensation for purposes of Code Section 414(s) unless the Plan otherwise
specifically excludes all amounts described in Code Section 414(s)(2).
If no election is made on the Adoption Agreement the Plan will exclude deemed
Code Section 125 Compensation for purposes of the definition of Compensation.
Differential Wage Payments Under Code Section 414(u)(12) Differential wage
payments (as defined under Code Section 3401(h)) made by the Employer to
reservists during active military duty are treated as W-2 wages subject to
income tax withholding and are treated as Compensation for purposes of benefit
accruals. These payments must be treated as Compensation under Code
Section 415(c)(3) and Section 1.415-2(d) of the Treasury Regulations.
1.16 Custodian
The institution or institutions (who may be the Sponsor or an affiliate) and any
successors or assigns thereto, named in the Adoption Agreement, to hold the
assets of the Plan as provided at paragraph 13.1 herein.
1.17 Days of Service
A method of crediting Service with the Employer whereby an Employee receives
credit for a Day of Service for any calendar day in which he or she provides
Service to the Employer.
1.18 Defined Benefit Plan
A plan under which a Participant’s benefit is determined by a formula contained
in the plan and no Employee accounts are maintained for Participants.
1.19 Defined Contribution Dollar Limitation
Effective for Limitation Years beginning on or after January 1, 2009, this limit
is forty nine thousand dollars ($49,000) as adjusted by the Secretary of the
Treasury for increases in the cost-of-living. This limitation shall be adjusted
by the Secretary at the same time and in the same manner as under Code
Section 415(d). Such increases will be in multiples of one thousand dollars
($1,000).
1.20 Defined Contribution Plan
A plan under which Employee accounts are maintained for each Participant to
which all contributions, forfeitures, investment income and gains or losses, and
expenses are credited or deducted. A Participant’s benefit under such plan is
based solely on the fair market value of his or her account balance.

8



--------------------------------------------------------------------------------



 



1.21 Designated Beneficiary
The individual who is designated as the Beneficiary under paragraph 1.11 and who
is the Designated Beneficiary under Code Section 401(a)(9) and
Section 1.401(a)(9)-4 of the Treasury Regulations. Effective for distributions
made after December 21, 2006, Designated Beneficiary will also include a
non-spouse Designated Beneficiary. For this purpose, a non-spouse designated
Beneficiary means a Designated Beneficiary other than (i) a Surviving Spouse or
(ii) a Spouse or former Spouse who is an Alternate Payee under a Qualified
Domestic Relations Order.
1.22 Direct Rollover
A payment made by the Plan to an Eligible Retirement Plan that is specified by
the distributee or a payment received by the Plan from an Eligible Retirement
Plan on behalf of a Participant or an Employee, if selected in the Adoption
Agreement by the Employer. A Direct Rollover from a Roth Elective Deferral
account under a qualified cash or deferred arrangement may only be made to
another designated Roth account under an applicable retirement plan described in
Code Section 402A(e)(1) or to a Roth IRA described in Code Section 408A, and
only to the extent the rollover is permitted under the rules of Code
Section 402(c). Moreover, a Plan is permitted to treat the balance of the
Participant’s designated Roth account and the Participant’s other accounts under
the Plan as accounts held under two separate Plans [within the meaning of
Section 414(I)] for purposes of applying the special rule in A-11 of Regulations
Section 1.401(a)(31)-1 [under which a Plan will satisfy Code Section 401(a)(31)
even though the Plan Administrator does not permit any distributee to elect a
Direct Rollover with respect to Eligible Rollover Distributions during a year
that are reasonably expected to total less than $200].
1.23 Disability
Unless the Employer has elected a different definition in the Adoption
Agreement, Disability is defined as an illness or injury of a potentially
permanent nature, expected to last for a continuous period of not less than
twelve (12) months or can be expected to result in death, as certified by a
physician satisfactory to the Employer, which prevents the Participant from
engaging in any occupation for wage or profit for which the Employee is
reasonably fitted by training, education or experience. If elected by the
Employer in the Adoption Agreement, nonforfeitable contributions will be made to
the Plan on behalf of each disabled Participant who is not a Highly Compensated
Employee (as defined at paragraph 1.49). Compensation for purposes of
calculating the contribution will mean Compensation as defined at paragraph 1.15
herein.
1.24 Distribution Calendar Year (Valuation Calendar Year)
A calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the First Distribution Calendar Year
is the calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the First Distribution Calendar Year is the calendar year
in which distributions are required to begin under paragraph 7.6. The required
minimum distribution for the Participant’s First Distribution Calendar Year will
be made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.
1.25 Early Retirement Age
The age set by the Employer in the Adoption Agreement, not less than age
fifty-five (55), at which a Participant becomes fully vested and is eligible to
retire and receive his or her benefits under the Plan.
1.26 Early Retirement Date
The date as selected in the Adoption Agreement on which a Participant or former
Participant has satisfied the Early Retirement Age requirements. If no election
is made on the Adoption Agreement, it shall mean the date on which a Participant
attains his or her Early Retirement Age.
A former Participant who has separated from Service after satisfying any service
requirement but before satisfying the Early Retirement Age and who thereafter
reaches the age requirement elected on the Adoption Agreement shall be entitled
to receive benefits under the Plan (other than full vesting and any allocation
of Employer contributions) as though the requirements for Early Retirement Age
had been satisfied.
1.27 Earned Income
Net earnings from self-employment in the trade or business with respect to which
the Plan is established, determined without regard to items not included in
gross income and the deductions allocable to such items, provided that personal
services of the individual are a material income-producing factor. Earned Income
shall be reduced by contributions made by an Employer to a Qualified Plan to the
extent deductible under Code Section 404. Net earnings shall be determined
taking into account the deduction for one-half of self-employment taxes allowed
to the taxpayer under Code Section 164(f), to the extent deductible for taxable
years beginning after December 31, 1989.
For purposes of applying the limitations of Code Section 415, in the case of an
Employee who is an Employee within the meaning of Code Section 401(c)(1) and the
Regulations thereunder, the Employee’s Earned Income [as described in Code
Section 401(c)(2) and the Regulations thereunder] shall include amounts deferred
at the election of the Employee that would be includible in gross income but for
the rules of Code Sections 402(e)(3), 402(h)(1)(B), 402(k), or 457(b). Earned
Income does not include amounts received after severance from employment, as
defined

9



--------------------------------------------------------------------------------



 



in Regulations Section 1.415(c)-2(e)(3), except for payments to an individual
who does not currently perform services for the Employer by reason of qualified
military service [within the meaning of Code Section 414(u)(1)], to the extent
these payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Employer rather than
entering qualified military service.
1.28 Effective Date
The date on which the Employer’s Plan or amendment to such Plan becomes
effective. For amendments reflecting statutory and regulatory changes contained
in the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA), the
Effective Date(s) of the applicable provisions of this legislation will be the
earlier of the date upon which such amendment is first administratively applied
or the first day of the Plan Year following the date of adoption of such
amendment or adoption of the Plan.
The Effective Date for Elective Deferrals and Roth Elective Deferrals provisions
is the date the provisions are actually adopted. In no event may the Effective
Date for Roth Elective Deferrals be earlier than January 1, 2006.
The Effective Date for provisions in the Plan intended to reflect compliance
with the final Code Section 415 regulations is Limitation Years beginning on or
after July 1, 2007.
1.29 Elapsed Time
For purposes of determining an Employee’s initial or continued eligibility to
participate in the Plan or the nonforfeitable interest in the Participant’s
account balance derived from Employer contributions, an Employee will receive
credit for the aggregate of all time period(s) commencing with the Employee’s
first day of employment or reemployment and ending on the date a Break in
Service begins. The first day of employment or reemployment is the first day the
Employee performs an Hour of Service. An Employee will also receive credit for
any Period of Severance of less than twelve (12) consecutive months. Fractional
periods of a year will be expressed in terms of days.
For purposes of this section, Hour of Service shall mean each hour for which an
Employee is paid or entitled to payment for the performance of duties for the
Employer.
A Break in Service is a Period of Severance of at least twelve (12) consecutive
months. A Period of Severance is a continuous period of time during which the
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
service.
In the case of an individual who is absent from work for maternity or paternity
reasons, the twelve (12) consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a Break in
Service. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence:
     (a) by reason of the pregnancy of the individual,
     (b) by reason of the birth of a child of the individual,
     (c) by reason of the placement of a child with the individual in connection
with the adoption of such child by such individual, or
     (d) for purposes of caring for such child for a period beginning
immediately following such birth or placement.
Each Employee will share in Employer contributions for the period beginning on
the date the Employee commences participation under the Plan and ending on the
date on which such Employee severs employment with the Employer or is no longer
a member of an eligible class of Employees.
If the Employer is a member of an affiliated service group [under Code
Section 414(m)], a controlled group of corporations [under Code Section 414(b)],
a group of trades or business under common control [under Code Section 414(c)]
or any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o), Service will be credited for any period of employment with any
other member of such group. Service will also be credited for any individual
required under Code Section 414(n) or Code Section 414(o) to be considered an
Employee of any Employer aggregated under Code Sections 414(b), (c) or (m).
1.30 Election Period
The period which begins on the first day of the Plan Year in which the
Participant attains age thirty-five (35) and ends on the date of the
Participant’s death. If a Participant separates from Service prior to the first
day of the Plan Year in which age thirty-five (35) is attained, the Election
Period shall begin on the date of separation, with respect to the account
balance as of the date of separation.

10



--------------------------------------------------------------------------------



 



1.31 Elective Deferrals
For taxable years beginning after 2005, the term “Elective Deferrals” includes
pre-tax Elective Deferrals and Roth Elective Deferrals. Pre-tax Elective
Deferrals are a Participant’s Elective Deferrals that are not includible in the
Participant’s gross income at the time deferred. Elective Deferrals are Employer
contributions in lieu of cash Compensation made to the Plan on behalf of the
Participant pursuant to a Salary Deferral Agreement or other deferral mechanism.
With respect to any taxable year, a Participant’s Elective Deferral is the sum
of all Employer contributions made on behalf of such Participant pursuant to an
election to defer under any qualified cash or deferred arrangement as described
in Code Section 401(k), any Simplified Employee Pension Plan with a cash or
deferred arrangement as described in Code Section 408(k)(6), any SIMPLE IRA Plan
described in Code Section 408(p), any plan as described under Code
Section 501(c)(18), and any Employer contributions made on behalf of a
Participant for the purchase of an annuity contract under Code Section 403(b)
pursuant to a Salary Deferral Agreement. Elective Deferrals or Roth Elective
Deferrals shall not include any deferrals properly distributed as Excess Annual
Additions.
1.32 Eligible Participant
Any Employee who is eligible to make a Voluntary or Required After-tax
Contribution or an Elective Deferral or Roth Elective Deferral (if the Employer
takes such contributions into account in the calculation of the Actual
Contribution Percentage), or to receive a Matching Contribution (including
forfeitures) or a Qualified Matching Contribution. If a Required After-tax
Contribution is required as a condition of participation in the Plan, any
Employee who would be a Participant in the Plan if such Employee made such a
contribution shall be treated as an Eligible Participant even though no Employee
contributions are made.
1.33 Eligible Retirement Plan
An Eligible Retirement Plan is an eligible Plan under Code Section 457(b) that
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such Plan from this Plan, an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), an annuity contract described in Code Section 403(b), or
a Qualified Plan described in Code Section 401(a), which accepts the
distributee’s Eligible Rollover Distribution. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a Surviving
Spouse, or to a Spouse or former Spouse who is the alternate payee under a
Qualified Domestic Relations Order, as defined in Code Section 414(p). If any
portion of an Eligible Rollover Distribution is attributable to payments or
distributions from a designated Roth account, an Eligible Retirement Plan with
respect to such portion shall include only another designated Roth account of
the individual from whose account the payments or distributions were made, or a
Roth IRA of such individual.
For Eligible Rollover Distributions made after December 31, 2007 , which are not
attributable to distributions from a Roth Elective Deferral Account, an Eligible
Retirement Plan shall also include a Roth IRA as described in Code Section 408A,
provided that for Eligible Rollover Distributions made in 2008 or in 2009, the
same income and tax filing status restrictions that apply to a rollover from a
traditional IRA into a Roth IRA, will also apply to rollovers to a Roth IRA from
accounts other than a Roth Elective Deferral Account.
1.34 Eligible Rollover Distribution
An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Participant except that an Eligible Rollover
Distribution does not include:
     (a) any distribution that is one of a series of substantially equal
periodic payments made not less frequently than annually for the life (or life
expectancy) of the Participant or the joint lives (or joint life expectancies)
of the Participant and the Participant’s Beneficiary, or for a specified period
of ten (10) years or more,
     (b) any distribution to the extent such distribution is required under Code
Section 401(a)(9),
     (c) any Hardship withdrawal distribution,
     (d) the portion of any distribution that would not be includible in gross
income if paid to the Participant (determined without regard to the exclusion
for net unrealized appreciation with respect to Employer securities),
     (e) any excess amounts that is returned to a Participant in accordance with
paragraphs 10.3, 11.8, 11.9 and 11.10,
     (f) any other distribution(s) that is reasonably expected to total less
than $200 during a year,
     (g) any corrective distributions of Excess Elective Deferrals or Roth
Elective Deferrals under Code Section 402(g), and the income allocable thereto,
     (h) any corrective distributions of Excess Contributions and Excess
Aggregate Contributions under Code Section 401(k) and Code Section 401(m), and
the income allocable thereto,

11



--------------------------------------------------------------------------------



 



     (i) any PS 58 costs, and
     (j) any dividends paid on securities under Code Section 404(k).
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax Employee
contributions which are not includible in gross income. However, effective
January 1, 2007, such portion may be transferred only to an individual
retirement account or individual retirement annuity described in Code Section
408(a) or Code Section 408(b), or to a qualified plan described in Code Section
401(a) or Code Section 403(a) , or to an annuity contract described in Code
Section 403(b), which plan or contract agrees to separately account for amounts
so transferred, including separate accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible. Effective January 1, 2008, such portion
may also be transferred to a Roth IRA, provided that for amounts transferred in
2008 or in 2009 , the same income and tax filing restrictions that apply to a
rollover from a traditional IRA to a Roth IRA are complied with by the
distributee.
1.35 Employee
The term Employee means (a) any person reported on the payroll records of the
Employer as an Employee who is deemed by the Employer to be a common law
Employee; (b) except for determining eligibility to participate in this Plan,
any person reported on the payroll records of an affiliated Employer of the
Employer or a participating Employer as an Employee who is deemed by the
affiliated Employer to be a common law Employee, even if the affiliated Employer
is not a participating Employer; (c) any Self-Employed Individual who derives
Earned Income from the Employer; (d) any Owner-Employee; and (e) any person who
is considered a Leased Employee but who (1) is not covered by a Plan described
in Code Section 414(n)(5), or (2) is covered by a Plan described in Code
Section 414(n)(5), but Leased Employees constitute more than twenty percent
(20%) of the Employer’s non-highly compensated work force. However, the term
Employee will not include any individual who is not reported on the payroll
records of the Employer or an affiliated Employer as a common law Employee. If
such person is later determined by the Employer or by a court or governmental
agency to be or to have been an Employee, he or she will only be eligible for
participation prospectively and may participate in the Plan as of the next entry
date following such determination and after the satisfaction of all other
eligibility requirements.
The term Employee for these purposes, shall include all Employees of a member of
an affiliated service group [as defined in Code Section 414(m)], all Employees
of a controlled group of corporations [as defined in Code Section 414(b)], all
Employees of any incorporated or unincorporated trade or business which is under
common control [as defined in Code Section 414(c)], Leased Employees [as defined
in Code Section 414(n)], and any Employee required to be aggregated by Code
Section 414(o). All such Employees shall be treated as employed by a single
Employer.
The term Employee does not include any other common law employee or any Leased
Employee, unless otherwise elected by the Employer in the Adoption Agreement. It
is expressly intended that individuals not treated as common law employees by
the Employer or a member of the same controlled group or affiliated service
group on their payroll records, as identified by a specific job code or work
status code, are to be excluded from Plan participation even if a court or
administrative agency subsequently determines that such individuals are common
law Employees and not independent contractors.
1.36 Employer
The Self-Employed Individual, partnership, corporation or other organization
including any participating Employer, which adopts this Plan including any
entity that succeeds the Employer and adopts this Plan. For purposes of
Article X, Limitations on Allocations, Employer shall mean the Employer that
adopts or sponsors this Plan, and all members of a controlled group of
corporations [as defined in Code Section 414(b) as modified by Code
Section 415(h)], all commonly controlled trades or businesses [as defined in
Code Section 414(c) as modified by Code Section 415(h)] or affiliated service
groups [as defined in Code Section 414(m)] of which the adopting Employer is a
part, and any other entity required to be aggregated with the Employer pursuant
to Regulations under Code Section 414(o).
In addition to such required treatment, the Plan Sponsor may, in its discretion,
designate as an Employer any business entity which is not such a “common
control,” “affiliated service group” or “predecessor” business entity which is
otherwise affiliated with the Employer, subject to such nondiscriminatory
limitations as the Employer may impose.
1.37 Entry Date
The date as of which an Employee who has satisfied the Plan’s eligibility
requirements enters or reenters the Plan, as defined in the Adoption Agreement.
1.38 ERISA
The Employee Retirement Income Security Act of 1974, as amended and any
successor statute thereto.

12



--------------------------------------------------------------------------------



 



1.39 Excess Aggregate Contributions
The excess, with respect to any Plan Year, of:
     (a) the aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over
     (b) the maximum Contribution Percentage Amounts permitted by the ACP test
(determined hypothetically by reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).
     (c) Such determination shall be made after first determining Excess
Elective Deferrals or Roth Elective Deferrals pursuant to paragraph 1.42 and
then determining Excess Contributions pursuant to paragraph 1.41.
1.40 Excess Annual Additions
The excess of the Participant’s Annual Additions for the Limitation Year over
the Maximum Permissible Amount.
1.41 Excess Contributions
With respect to any Plan Year, the excess of:
     (a) the aggregate amount of Employer contributions actually taken into
account in computing the ADP of Highly Compensated Employees for such Plan Year,
over
     (b) the maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of the ADPs, beginning with the highest of such
percentages).
1.42 Excess Elective Deferrals
Those Elective Deferrals or Roth Elective Deferrals that are includible in a
Participant’s gross income under Code Section 402(g) to the extent such
Participant’s Elective Deferrals or Roth Elective Deferrals for a taxable year
exceed the dollar limitation under Code Section 402(g) [including if applicable,
the dollar limitation on such Catch-Up Contributions as defined in Code
Section 414(v)] for such year or are made during a calendar year and exceed the
dollar limitation under Code Section 402(g) including, if applicable, the dollar
limitation on Catch-Up Contributions defined in Code Section 414(v) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Deferrals or Roth Elective Deferrals made under this Plan and any other
Plan, contract or arrangement maintained by the Employer. Excess Elective
Deferrals or Roth Elective Deferrals shall be treated as Annual Additions under
the Plan, unless such amounts are distributed no later than the first April 15
following the close of the Participant’s taxable year. For taxable years
beginning after December 31, 2005, unless the Participant specifies otherwise,
distribution of Excess Elective Deferrals or Roth Elective Deferrals for a year
shall be made first from the Participant’s pre-tax Elective Deferral account to
the extent the pre-tax Elective Deferrals were made for the year. Pre-tax
Elective Deferrals are elective contributions under a qualified cash or deferred
arrangement that are not Roth Elective Deferrals.
1.43 Expected Year Of Service
An eligibility computation period during which an Employee is expected to
complete a Year of Service (as defined in the Adoption Agreement) based upon
their employment schedule or position. If an Employee who was not expected to
complete a Year of Service actually completes the required number of Hours of
Service during an applicable computation period, such Employee shall be deemed
to have entered the plan as of the same date they would have had the Employee
been originally classified as expected to complete a Year of Service. In the
event an Employee becomes a Participant under such circumstances, the Employee
shall be eligible for an allocation of all contributions that would have been
made on the Employee’s behalf had the Employee had been properly classified. If
an Employee who was originally classified not being expected to complete a Year
of Service has a subsequent change in employment schedule or position such that
the Employee would be considered as likely to complete a Year of Service, such
Employee shall eligible to participate in the Plan as of the earlier of the
completion of the Service requirement specified in the Adoption Agreement on the
reclassified basis or the actual completion of a Year of Service as it is
defined in the Adoption Agreement. The Employee shall then enter the Plan as a
Participant as of the next Entry Date following satisfaction of the eligibility
requirements specified above.
1.44 Fiduciary
Any individual or entity which exercises any discretionary authority or control
over the management of the Plan or over the disposition of the assets of the
Plan; renders investment advice for a fee or other compensation (direct, or
indirect); has any discretionary authority or responsibility over Plan
administration; or acts to carry out a Fiduciary responsibility, when designated
by a named Fiduciary pursuant to authority granted by the Plan; subject,
however, to any exception granted directly or indirectly by the provisions of
ERISA or any applicable Regulations.
1.45 First Distribution Calendar Year
For distributions beginning before the Participant’s death, the First
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions

13



--------------------------------------------------------------------------------



 



beginning after the Participant’s death, the First Distribution Calendar Year is
the calendar year in which distributions are required to begin pursuant to
paragraph 7.6.
1.46 Former Participant
A Participant who is no longer actively accruing benefits under the Plan.
1.47 Hardship
An immediate and heavy financial need of the Employee where such Employee lacks
other available financial resources to satisfy such financial need.
1.48 Highest Average Compensation
For Limitation Years beginning before January 1, 2000, the average Compensation
for the three (3) consecutive Years of Service with the Employer that produces
the highest average. A Year of Service with the Employer is the twelve
(12) consecutive month period defined in the Adoption Agreement, or, if not
indicated in the Adoption Agreement, as defined in paragraph 1.111.
1.49 Highly Compensated Employee
Effective for years after December 31, 1996, the term Highly Compensated
Employee means any Employee who: (1) is a 5% or more owner at any time during
the year or preceding year, or (2) for the preceding year had Compensation from
the Employer in excess of $80,000 and if the Employer so elects in the Adoption
Agreement, is in the Top-Paid Group for the preceding year. The $80,000 amount
is adjusted at the same time and in the same manner as under Code
Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.
For the determination of who is a Highly Compensated Employee, the applicable
year of the Plan for which a determination is being made is called a
determination year and the preceding twelve (12) month period is called a
look-back year. Employees who do not meet the Highly Compensated Employee
definition are considered Non-Highly Compensated Employees.
A Highly Compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status in effect for that determination
year, in accordance with Section 1.414(q)-1T, A-4 of the temporary Income Tax
Regulations and IRS Notice 97-45.
In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996. In order to be
effective, a Top-Paid Group election or calendar year data election must apply
consistently to all plans of the Employer that begin with or within the same
calendar year.
1.50 Hour Of Service
     (a) Unless otherwise specified in the Adoption Agreement, each hour for
which an Employee is paid, or entitled to payment, for the performance of duties
for the Employer. These hours shall be credited to the Employee for the
computation period in which the duties are performed, and
     (b) each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence. No more than five hundred and one
(501) Hours of Service shall be credited under this paragraph for any single
continuous period (whether or not such period need occur in a single computation
period). Hours under this paragraph shall be calculated and credited pursuant to
Section 2530.200b-2 of the Department of Labor Regulations which are
incorporated herein by this reference, and
     (c) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited both under paragraph (a) or paragraph (b), as the case may be, and
under this paragraph (c). These hours shall be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.
     (d) Hours of Service shall be credited for employment with the Employer and
with other members of an affiliated service group [as defined in Code
Section 414(m)], a controlled group of corporations [as defined in Code
Section 414(b)], or a group of trades or businesses under common control [as
defined in Code Section 414(c)] of which the adopting Employer is a member, and
any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o) and the Regulations thereunder. Hours of Service shall also be
credited for any individual considered an Employee for purposes of this Plan
under Code Section 414(n) or Code Section 414(o) and the Regulations thereunder.
     (e) Solely for purposes of determining whether a Break in Service, as
defined in paragraph 1.14, for participation and vesting purposes has occurred
in a computation period, an individual who is absent from work for

14



--------------------------------------------------------------------------------



 



maternity or paternity reasons shall receive credit for the Hours of Service
which would otherwise have been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, eight
(8) Hours of Service per day of such absence. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence by reason
of the pregnancy of the individual, by reason of a birth of a child of the
individual, by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or for purposes
of caring for such child for a period beginning immediately following such birth
or placement. The Hours of Service credited under this paragraph shall be
credited in the computation period in which the absence begins if the crediting
is necessary to prevent a Break in Service in that period, or in all other
cases, in the following computation period. No more than five hundred and one
(501) hours will be credited under this paragraph.
     (f) Notwithstanding paragraph (b), the Plan Administrator may elect for all
Employees or for one or more different classifications of Employees (provided
such classifications are reasonable and are consistently applied) to apply one
or more of the following equivalency methods in determining the Hours of Service
of an Employee paid on an hourly or salaried basis. Under such equivalency
methods, an Employee will be credited with either (1) one hundred ninety
(190) Hours of Service for each month in which he or she is paid or entitled to
payment for at least one (1) Hour of Service; or (2) ninety five (95) Hours of
Service for each semi-monthly period in which he or she is paid or entitled to
payment for at least one (1) Hour of Service; or (3) forty-five (45) Hours of
Service for each week in which he or she is paid or entitled to payment for at
least one (1) Hour of Service; or (4) ten (10) Hours of Service for each day in
which he or she is paid or entitled to payment for at least one (1) Hour of
Service.
     (g) Hours of Service shall be determined under the hours counting method as
elected by the Employer in the Adoption Agreement. If no election is made,
actual hours under the hours counting method will be used.
1.51 Integration Level
The amount of Compensation specified in the Adoption Agreement at or below which
the rate of contributions or benefits (expressed in each case as a percentage of
such Compensation) provided under the Plan is less than the rate of
contributions or benefits (expressed in each case as a percentage of such
Compensation) provided under the Plan with respect to Compensation above such
level. The Adoption Agreement must specify an Integration Level in effect for
the Plan Year. No Integration Level in effect for a particular Plan Year may
exceed the contribution and benefit base (“Taxable Wage Base”) under Section 230
[Code Section 3121(a)(1)] of the Social Security Act in effect on the first day
of the Plan Year.
1.52 Key Employee
For Plan Years beginning after December 31, 2001, Key Employee means any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the determination date was an officer of the
Employer having annual Compensation greater than $130,000 [as adjusted under
Code Section 416(i) for Plan Years beginning after December 31, 2002], a more
than five percent (5%) owner of the Employer, or a more than one percent (1%)
owner of the Employer having annual Compensation of more than $150,000. For this
purpose, annual Compensation means Compensation within the meaning of Code
Section 415(c)(3). The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable Regulations and other
guidance of general applicability issued thereunder.
1.53 Leased Employee
Any person (other than an Employee of the recipient) within the meaning of Code
Section 414(n)(2) and Section 414(o) who is not reported on the payroll records
of the Employer as a common law Employee and who provides services to the
Employer if (a) the services are provided under an agreement between the
Employer and a leasing organization; (b) the person has performed services for
the Employer or for the Employer and related persons as determined under Code
Section 414(n)(6) on a substantially full time basis for a period of at least
one year; and (c) the services are performed under the primary direction or
control of the Employer. Contributions or benefits provided to a Leased Employee
by the leasing organization attributable to services performed for the Employer
will be treated as provided by the Employer.
A Leased Employee will not be considered an Employee of the recipient if he is
covered by a money purchase plan providing (a) a non-integrated Employer
contribution rate of at least ten percent (10%) of Code Section 415
Compensation, including amounts contributed by the Employer pursuant to a salary
reduction agreement which are excludible from the Leased Employee’s gross income
under a cafeteria plan covered by Code Section 125, a cash or deferred Plan
under Code Section 401(k), a SEP under Code Section 408(k) or a tax-deferred
annuity under Code Section 403(b) and also including for Plan Years beginning on
or after January 1, 2001, any elective amounts that are not includible in the
gross income of the Leased Employee because of Code Section 132(f)(4); (b)
immediate participation; and (c) full and immediate vesting. This exclusion is
only available if Leased Employees do not constitute more than twenty percent
(20%) of the recipient’s non-highly compensated work force.
1.54 Life Expectancy
Life expectancy as computed by use of one of the following tables, as
appropriate: (1) Single Life Table, (2) Uniform Life Table, or (3) Joint and
Last Survivor Table found in Section 1.401(a)(9)-9 of the Regulations.

15



--------------------------------------------------------------------------------



 



1.55 Limitation Year
The calendar year or such other twelve (12) consecutive month period designated
by the Employer in the Adoption Agreement for purposes of determining the
maximum Annual Additions to a Participant’s account. All Qualified Plans
maintained by the Employer must use the same Limitation Year. If the Limitation
Year is amended to a different twelve (12) consecutive month period, the new
Limitation Year must begin on a date within the Limitation Year in which the
amendment is made. If no designation is made on the Adoption Agreement, the
Limitation Year will automatically default to the Plan Year.
If a Plan is terminated effective as of a date other than the last day of the
Plan’s Limitation Year, the Plan is treated for purposes of this section as if
the Plan was amended to change its Limitation Year. As a result of this deemed
Amendment, the Code Section 415(c)(1)(A) dollar limit must be prorated under the
short Limitation Year rules.
1.56 Matching Contribution
An Employer contribution made to this or any other Defined Contribution Plan on
behalf of a Participant on account of a Voluntary or Required After-tax
Contribution made by such Participant, or on account of a Participant’s Elective
Deferral, Roth Elective Deferral or Catch-Up Contribution made by such
Participant under a Plan maintained by the Employer.
A Plan established under a Cash or Deferred Adoption Agreement may allocate
Matching Contributions throughout the Plan Year, even though the amount of
Matching Contributions is determined on the basis of the Plan Year. If the Plan
is calculating Matching Contributions on a Plan Year basis, but Matching
Contributions that are deposited during the Plan Year have been calculated on a
payroll period, an additional “true-up” contribution may be required to
accurately calculate the Matching Contributions as elected on the Adoption
Agreement.
1.57 Maximum Permissible Amount
The maximum Annual Additions that may be contributed or allocated to a
Participant’s account under the Plan for any Limitation Year shall not exceed
the lesser of:
     (a) the Defined Contribution Dollar Limitation, or
     (b) 100% of the Participant’s Compensation for the Limitation Year.
The Compensation limitation referred to in (b) shall not apply to any
contribution for medical benefits [within the meaning of Code Section 401(h) or
Code Section 419A(f)(2)] which is otherwise treated as an Annual Addition under
Code Sections 415(l)(1) or 419(d)(2). If a short Limitation Year is created
because of an amendment changing the Limitation Year to a different twelve (12)
consecutive month period, the Maximum Permissible Amount will not exceed the
Defined Contribution Dollar Limitation multiplied by a fraction, the numerator
of which is the number of months in the short Limitation Year and the
denominator of which is twelve (12).
1.58 Named Investment Fiduciary
One or more Fiduciaries who have the authority to control and manage the
operation, management and administration of the Plan as more fully described in
Article XII. The Named Investment Fiduciaries shall be selected through a
procedure outlined by the Plan Sponsor.
1.59 Net Profit
The current and accumulated operating earnings of the Employer after Federal and
state income taxes, excluding nonrecurring or unusual items of income, and
before contributions to this and any other Qualified Plan of the Employer,
unless the Employer has elected a different definition in the Adoption
Agreement. Unless elected otherwise in the Adoption Agreement, Employer
contributions to the Plan are not conditioned on profits.
1.60 Normal Retirement Age
The age set by the Employer in the Adoption Agreement, not to exceed age
sixty-five (65), or if later the number of years of participation elected in the
Adoption Agreement, if any, at which a Participant becomes fully vested and is
eligible to retire and receive his or her benefits under the Plan. If the
Employer enforces a mandatory retirement age, the Normal Retirement Age is the
lesser of that mandatory age or the age specified in the Adoption Agreement. If
no selection is made, Normal Retirement Age will be defined as attainment of age
sixty-five (65).
1.61 Normal Retirement Date
The date on which the Participant attains the Normal Retirement Age as elected
in the Adoption Agreement. If no election is made on the Adoption Agreement, it
shall mean the date on which a Participant attains his or her Normal Retirement
Age.
1.62 Owner-Employee
A sole proprietor or a partner owning more than 10% of either the capital or
profits interest of the partnership.

16



--------------------------------------------------------------------------------



 



1.63 Participant
Any current Employee who met the applicable eligibility requirements and reached
his or her Entry Date and, where the context so requires, pursuant to the terms
of the Plan, any living former Employee on whose behalf an Account is maintained
or former Employee who has met the eligibility requirements.
1.64 Participant’s Account Balance
The account balance as of the last Valuation Date in the calendar year
immediately preceding the Distribution Calendar Year (Valuation Calendar Year)
increased by the amount of any contributions made and allocated or forfeitures
allocated to the account as of dates in the Valuation Calendar Year after the
Valuation Date and decreased by distributions made in the Valuation Calendar
Year after the Valuation Date. The account balance for the Valuation Calendar
Year includes any amounts rolled over or transferred to the Plan either in the
Valuation Calendar Year or in the Distribution Calendar Year if distributed or
transferred in the Valuation Calendar Year.
1.65 Participant’s Benefit
With respect to required distributions pursuant to paragraph 7.8, the account
balance as of the last Valuation Date in the calendar year immediately preceding
the Distribution Calendar Year increased by the amount of any contributions or
forfeitures allocated to the account balance as of the dates in the calendar
year after the Valuation Date and decreased by distributions made in the
calendar year after the Valuation Date. A special exception exists for the
second Distribution Calendar Year. For purposes of this paragraph, if any
portion of the minimum distribution for the First Distribution Calendar Year is
made in the second Distribution Calendar Year on or before the Required
Beginning Date, the amount of the minimum distribution made in the second
Distribution Calendar Year shall be treated as if it had been made in the
immediately preceding Distribution Calendar Year.
1.66 Period Of Severance
For Plans using Elapsed Time for purposes of crediting a Year of Service for
eligibility, accrual of benefits and/or vesting, Employees will receive credit
for all periods of Service from their date of hire (or rehire) until the next
Period of Severance.
When using Elapsed Time:
     (a) a Break in Service shall mean a Period of Severance of at least twelve
(12) months;
     (b) a Period of Severance is a continuous period of time during which the
Employee is not employed by the Employer;
     (c) a Period of Severance begins on the date the Employee retires, quits,
or is discharged, or if earlier, the twelve (12) month anniversary of the date
on which the Employee was otherwise first absent from Service.
1.67 Permissive Aggregation Group
The Required Aggregation Group of plans plus any other plan or plans of the
Employer which, when considered as a group with the Required Aggregation Group,
would continue to satisfy the requirements of Code Sections 401(a)(4) and 410.
1.68 Plan
The Defined Contribution Plan of the Employer in the form of this Plan and the
applicable Adoption Agreement executed by the Employer as may be amended from
time to time (which includes any addendum thereto). The Plan shall have the name
specified in the Adoption Agreement.
1.69 Plan Administrator
The Employer or individual(s) or entity(ies) appointed by the Employer to
administer the Plan as provided at paragraph 12.1 herein.
1.70 Plan Sponsor
The Employer who adopts this Plan and accompanying Adoption Agreement.
1.71 Plan Year
The twelve (12) consecutive month period designated by the Employer in the
Adoption Agreement.
1.72 Predecessor Organization
An employer that previously employed the employees acquired by the current
Employer. The determination of whether a prior employer is a “predecessor
organization” shall be determined in accordance with Code Section 414. The
Employer may grant optional crediting of predecessor service pursuant to Code
Section 414(a)(2) and the Regulations issued thereunder.
1.73 Present Value
The actuarial equivalent of a Participant’s accrued benefit under a Defined
Benefit Plan maintained by the Employer expressed in the form of a lump sum.
Actuarial equivalence shall be based on reasonable interest and mortality

17



--------------------------------------------------------------------------------



 



assumptions determined in accordance with the Top-Heavy provisions of the
respective plan. Present Value is used for the purposes of the Top-Heavy test
and the determination with respect thereto.
1.74 Prior Plan Year
The Plan Year immediately preceding the current Plan Year.
1.75 Qualified Domestic Relations Order (QDRO)
A Qualified Domestic Relations Order (QDRO) is a signed domestic relations order
issued by a state court or agency which creates, recognizes or assigns to an
alternate payee(s) the right to receive all or part of a Participant’s Plan
benefit and which meets the requirements of Code Section 414(p). An alternate
payee is a Spouse, former Spouse, child, or other dependent who is treated as a
Beneficiary under the Plan as a result of the QDRO. Unless elected otherwise by
the Employer in the Adoption Agreement, the earliest date for payment of a QDRO
to an alternate payee, is the date upon which the order is deemed qualified.
1.76 Qualified Early Retirement Age
For purposes of paragraph 8.9, Qualified Early Retirement Age is the latest of:
     (a) the earliest date under the Plan on which the Participant may elect to
receive retirement benefits, or
     (b) the first day of the 120th month beginning before the Participant
reaches Normal Retirement Age, or
     (c) the date the Participant begins participation.
1.77 Qualified Joint And Survivor Annuity (QJSA)
An immediate annuity for the life of the Participant with a survivor annuity for
the life of the Participant’s Spouse which is at least 50%, but not more than
100%, of the annuity payable during the joint lives of the Participant and the
Participant’s Spouse. The exact amount of the survivor annuity is to be
specified by the Employer in the Adoption Agreement. If no election is made on
the Adoption Agreement, and the Plan is subject to the Qualified Joint and
Survivor Annuity provisions, the survivor annuity will be 50% of the amount paid
to the Participant during his or her lifetime. The Qualified Joint and Survivor
Annuity will be the amount of benefit which can be provided by the Participant’s
Vested Account Balance.
1.78 Qualified Matching Contributions (QMACs)
Matching Contributions that are nonforfeitable when made to the Plan and that
are distributable only in accordance with the distribution provisions (other
than for Hardships) applicable to Elective Deferrals and Roth Elective
Deferrals. Qualified Matching Contributions (QMACs) must satisfy Regulations
Section 1.401(k)-2(a)(6) if used for the ADP Test.
1.79 Qualified Non-Elective Contributions (QNECs)
Contributions (other than Matching Contributions or Qualified Matching
Contributions) made by the Employer and allocated to Participants’ accounts that
the Participants may not elect to receive in cash until distributed from the
Plan, that are nonforfeitable when made, and that are distributable only in
accordance with the distribution provisions (other than for Hardships) that are
applicable to Elective Deferrals or Roth Elective Deferrals and Qualified
Matching Contributions. If Qualified Non-Elective Contributions (QNECs) or
Elective Deferrals or Roth Elective Deferrals are used for the ACP Test, they
must satisfy Regulations Section 1.401(m)-2(a)(6).
1.80 Qualified Plan
Any pension, profit-sharing, stock bonus, or other plan which meets the
requirements of Code Section 401(a) and includes a trust exempt from tax under
Code Section 501(a) or any annuity plan described in Code Section 403(a).
Solely for the purposes of Rollover Contributions, for Plan Years beginning
after December 31, 2001, the term “Qualified Plan” includes a governmental Code
Section 457 Plan, and a Code Section 403(b) annuity or plan.
1.81 Qualified Pre-Retirement Survivor Annuity
An annuity for the life of the Surviving Spouse of a Participant the actuarial
equivalent of which is not less than 50% of the Participant’s Vested Account
Balance as of the date of the Participants’ death, as elected by Employer in the
Adoption Agreement. If no selection is made on the Adoption Agreement, and the
Plan is subject to the Qualified Joint and Survivor Annuity provisions, the
Qualified Pre-Retirement Survivor Annuity shall be 50% of the Participant’s
Vested Account Balance as of the date of the death of the Participant, unless
the Employer in a prior version of the Adoption Agreement or Plan, had elected
that the Qualified Pre-Retirement Survivor Annuity be 100% of the Account
Balance.
1.82 Qualified Voluntary Contribution
A tax-deductible Voluntary Employee Contribution which was permitted to be made
for the tax years 1982 through 1986. This type of contribution is no longer
permitted to be made by a Participant. This Plan shall accept such type

18



--------------------------------------------------------------------------------



 



of contribution if made in a prior plan and an appropriate recordkeeping account
will be established on behalf of the Participant.
1.83 Required After-tax Contributions
Employee after-tax contributions required as a condition of participation in the
Plan.
1.84 Required Aggregation Group
A group of plans including:
     (a) each Qualified Plan of the Employer in which at least one (1) Key
Employee participates or participated at any time during the Plan Year
containing the Determination Date or any of the four preceding Plan Years
(regardless of whether the plan has terminated), and
     (b) any other Qualified Plan of the Employer which enables a plan described
in (a) to meet the requirements of Code Sections 401(a)(4) or 410.
1.85 Required Beginning Date
As elected in the Adoption Agreement, the Required Beginning Date will be
defined in either subparagraph (a) or (b) below:
     (a) The Required Beginning Date of a Participant is the April 1 of the
calendar year following the calendar year in which the Participant attains age
701/2.
     (b) The Required Beginning Date of a Participant is the April 1 of the
calendar year following the calendar year in which the Participant attains age
701/2, except that benefit distributions to a Participant [other than a more
than five percent (5%) owner] must commence by April 1 of the calendar year
following the later of the calendar year in which the Participant attains age
701/2 or the calendar year in which the Participant retires.
     (c) Any Participant attaining age 701/2 in years after 1995 may elect by
April 1 of the calendar year following the year in which the Participant
attained age 701/2, to defer distributions until the April 1 of the calendar
year following the calendar year in which the Participant retires. If no such
election is made, the Participant will begin receiving distributions by the
April 1 of the calendar year following the year in which the Participant
attained age 701/2.
     (d) A Participant is treated as a five percent (5%) or more owner for
purposes of this section if such Participant is a more than five percent (5%)
owner as defined in Code Section 416 at any time during the Plan Year ending
with or within the calendar year in which such owner attains age 701/2. Once
distributions have begun to a more than five percent (5%) owner under this
section, they must continue to be distributed, even if the Participant ceases to
be a more than five percent (5%) owner in a subsequent year.
1.86 Rollover Contribution
A Qualified Plan may accept a Rollover Contribution from any Eligible Retirement
Plan described in Code Section 402(c)(8)(B). An Eligible Retirement Plan is:
     (a) another Qualified Plan;
     (b) an Individual Retirement Account or Annuity (IRA);
     (c) a Code Section 403(b) plan;
     (d) a governmental Code Section 457(b) plan.
If the distribution is from an IRA, it is eligible for rollover into a Qualified
Plan, but only to the extent it would be includible in gross income if it were
not rolled over.
The term Rollover Contribution means an amount transferred to this Plan in a
Trustee to Trustee transfer from another Qualified Plan or transferred by the
Participant to this Plan within sixty (60) days of receipt thereof. Any amount
that is transferred to this Plan from another qualified retirement plan which at
the time of transfer was not subject to the Qualified Joint and Survivor Annuity
and Qualified Pre-retirement Survivor Annuity requirements of Code
Section 401(a)(11), or which is transferred to this Plan under subparagraph
(b) above from a individual retirement account, will not at any time be subject
to the spousal consent requirements as set forth in Article VIII.
1.87 Roth Elective Deferrals
An Elective Deferral designated by a Participant as a Roth Elective Deferral
that at the time the deferral is made that is includible in the Participant’s
gross income and has been irrevocably designated as Roth Elective Deferrals by
the Participant in his or her deferral election. A Participant’s Roth Elective
Deferrals will be maintained in a separate account containing only the
Participant’s Roth Elective Deferrals and gains and losses attributable to those
Roth Elective Deferrals.

19



--------------------------------------------------------------------------------



 



Roth Elective Deferrals shall be treated in the same manner as a pre-tax
Elective Deferrals under the terms of the Plan. For purposes of interpreting the
Plan, the term Elective Deferral shall mean both pre-tax Elective Deferrals and
Roth Elective Deferrals except in cases where the context is clearly in
violation of the requirements of this paragraph.
Roth Elective Deferrals are effective January 1, 2006, or if later, the date the
provision was adopted by the Plan Sponsor.
1.88 Salary Deferral Agreement
An agreement between the Employer and an Employee where the Employee authorizes
the Employer to withhold a specified percentage or dollar amount of his or her
Compensation (otherwise payable in cash) for deposit to the Plan on behalf of
such Employee.
1.89 Self-Employed Individual
An individual who has Earned Income for the taxable year from the trade or
business for which the Plan is established including an individual who would
have had Earned Income but for the fact that the trade or business had no Net
Profit for the taxable year.
1.90 Service
The period of current or prior employment with the Employer including any
imputed period of employment which must be counted under USERRA. If the Employer
maintains a plan of a predecessor employer, service for such predecessor shall
be treated as Service for the Employer for the purpose(s) specified in the
Adoption Agreement. Service is determined under an hours counting method or
Elapsed Time method as selected by the Employer in the Adoption Agreement.
If the Employer has elected to use the Elapsed Time method to determine
eligibility and/or vesting Service, the aggregate of the following (applied
without duplication and except for periods of Service that may be disregarded
under paragraph 9.5):
     (a) Each period from an Employee’s date of hire (or reemployment date) to
his next Severance Date; and
     (b) If an Employee performs an Hour of Service within twelve (12) months of
a Severance Date, the period from such Severance Date to such Hour of Service.
Service shall be credited for all periods when the Employer or an Affiliated
Employer employs the Employee.
Service shall be measured in whole years and fractions of a year in months. For
this purpose, (a) periods of less than a full year shall be aggregated on the
basis that twelve (12) months or three hundred and sixty five (365) days equals
a year, and (b) in aggregating days into months, thirty (30) days shall be
rounded up to the nearest whole month. For purposes of determining Service,
“Date of Hire” means the date on which an Employee first completes an Hour of
Service and “Reemployment Date” means the date on which an Employee first
completes an Hour of Service after a Severance Date.
If the Employer is a member of an affiliated service group [under Code
Section 414(m)], a controlled group of corporations [under Code Section 414(b)],
a group of trades or businesses under common control [under Code Section 414(c)]
or any other entity required to be aggregated with the Employer pursuant to Code
Section 414(o), Service will be credited for any employment for any period of
time for any other member of such group. Service will also be credited for any
individual required under Code Section 414(n) or Code Section 414(o) to be
considered an Employee of any Employer aggregated under Code Section 414(b),
(c), or (m).
1.91 Service Provider
An individual or business entity who is retained by the Plan Administrator on
behalf of the Plan to provide specified administrative services to the Plan.
1.92 Severance Date
The date which is the earlier of:
     (a) the date on which an Employee quits, retires, is discharged or dies; or
     (b) the first anniversary of the first date of a period in which an
Employee remains continuously absent from Service with an Employer or affiliate
(with or without pay) for any reason other than quit, retirement, discharge or
death.
1.93 Severance Period
Each period from an Employee’s Severance Date to his next re-employment date for
purposes of USERRA.

20



--------------------------------------------------------------------------------



 



1.94 Shareholder Employee
An Employee or officer who owns [or is considered as owning within the meaning
of Code Section 318(a)(1)], on any day during the taxable year of an electing
small business corporation (S Corporation), more than 5% of such corporation’s
outstanding stock.
1.95 Simplified Employee Pension Plan
A plan under which the Employer makes contributions for eligible Employees
pursuant to a written formula. Contributions are made to an individual
retirement account which meets the requirements of Code Section 408(k).
1.96 Spouse (Surviving Spouse)
The individual to whom a Participant is married, or was married in the case of a
deceased Participant who was married at the time of his or her death. A former
Spouse will be treated in the same manner as a Spouse to the extent provided
under a Qualified Domestic Relations Order as described in Code Section 414(p).
1.97 Reserved
1.98 Taxable Wage Base
For plans with an allocation formula which takes into account the Employer’s
contribution under the Federal Insurance Contributions Act (FICA), the
contribution and benefit base in effect under the Social Security Act
(Section 203) at the beginning of the Plan Year.
1.99 Top-Heavy Determination Date
For the first Plan Year of the Plan, the last day of the first Plan Year. For
any Plan Year subsequent to the first Plan Year, the last day of the preceding
Plan Year.
1.100 Top-Heavy Plan
For any Plan Year, the Employer’s Plan is Top-Heavy if any of the following
conditions exist:
     (a) The Top-Heavy Ratio for the Employer’s Plan exceeds 60% and this Plan
is not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.
     (b) The Employer’s Plan is a part of a Required Aggregation Group of plans
but not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
group of plans exceeds 60%.
     (c) The Employer’s Plan is a part of a Required Aggregation Group and part
of a Permissive Aggregation Group of plans and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60%.
1.101 Top-Heavy Ratio
     (a) If the Employer maintains one or more Defined Contribution Plans
(including any Simplified Employee Pension Plan) and the Employer has not
maintained any Defined Benefit Plan which during the five (5) year period ending
on the Determination Date(s) has or has had accrued benefits, the Top-Heavy
Ratio for this Plan alone, or for the Required or Permissive Aggregation Group
as appropriate, is a fraction,
          (1) the numerator of which is the sum of the account balances of all
Key Employees as of the Determination Date(s) [including any part of any account
balance distributed in the one (1) year period ending on the Determination
Date(s)], and
          (2) the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the one (1) year
period ending on the Determination Date(s)), both computed in accordance with
Code Section 416 and the Regulations thereunder.
          Both the numerator and denominator of the Top-Heavy Ratio are
increased to reflect any contribution not actually made as of the Determination
Date but which is required to be taken into account on that date under Code
Section 416 and the Regulations thereunder. In the case of a distribution made
for a reason other than severance from employment, death or Disability, this
provision (a) shall be applied by substituting “five (5) year period” for “one
(1) year period”.
     (b) If the Employer maintains one or more Defined Contribution Plans
(including any Simplified Employee Pension Plan) and the Employer maintains or
has maintained one or more Defined Benefit Plans which during the five (5) year
period ending on the Determination Date(s) has or has had any accrued benefits,
the Top-Heavy Ratio for any Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of account
balances under the aggregated Defined Contribution Plan or Plans for all Key
Employees, determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated Defined Benefit Plan or Plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated Defined Contribution Plan or
Plans for all Participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the Defined Benefit Plan or Plans for
all

21



--------------------------------------------------------------------------------



 



Participants as of the Determination Date(s), all determined in accordance with
Code Section 416 and the Regulations thereunder. The accrued benefits under a
Defined Benefit Plan in both the numerator and denominator of the Top-Heavy
Ratio are increased for any distribution of an accrued benefit made in the one
(1) year period ending on the Determination Date (five (5) year period ending on
the Determination Date in the case of a distribution made for a reason other
than severance from employment, death, or Disability).
     (c) For purposes of (a) and (b) above, the value of account balances and
the Present Value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the twelve (12) month period
ending on the Determination Date, except as provided in Code Section 416 and the
Regulations thereunder for the first and second Plan Years of a Defined Benefit
Plan. The account balances and accrued benefits of a Participant who is not a
Key Employee but who was a Key Employee in a prior year, or who has not been
credited with at least one (1) Hour of Service with any Employer maintaining the
Plan at any time during the one (1) year period ending on the Determination Date
will be disregarded. The calculation of the Top-Heavy Ratio, and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Code Section 416 and the Regulations thereunder.
Qualified Voluntary Employee Contributions will not be taken into account for
purposes of computing the Top-Heavy Ratio. When aggregating plans, the value of
account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year. The accrued benefit
of a Participant other than a Key Employee shall be determined under the method,
if any, that uniformly applies for accrual purposes under all Defined Benefit
Plans maintained by the Employer, or if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional rule of Code Section 411(b)(1)(C).
1.102 Top-Paid Group
The group consisting of the top 20% of Employees when ranked on the basis of
Compensation paid during such year. For purposes of determining the number of
Employees in the group (but not who is in it), Employees identified in
(a) through (d) may be excluded and Employees identified in (e) through
(f) shall be excluded:
     (a) Employees who have not completed six (6) months of Service by the end
of the year;
     (b) Employees who normally work less than seventeen and one-half (171/2)
hours per week by the end of the year;
     (c) Employees who normally work not more than six (6) months during any
year;
     (d) Employees who have not attained age twenty-one (21) by the end of the
year;
     (e) Employees included in a collective bargaining unit, covered by an
agreement between Employee representatives and the Employer, where retirement
benefits were the subject of good faith bargaining, if they constitute at least
90% of the Employer’s work force and the Plan covers only non-union Employees;
and
     (f) Employees who are nonresident aliens and who receive no Earned Income
which constitutes income from sources within the United States.
1.103 Transfer Contribution
A non-taxable transfer of a Participant’s benefit directly from a Qualified Plan
to this Plan. This type of transfer does not constitute constructive receipt of
plan assets.
1.104 Trust
The trust established in conjunction with the Plan, together with any and all
amendments thereto which holds assets of the Plan held by or in the name of the
Trustee or Custodian.
1.105 Trustee
An individual, individuals or corporation and any of its affiliates or any
successor or assigns named in the Adoption Agreement or any duly appointed
successor or assigns as provided for in paragraph 13.19.
1.106 Uniformed Services Employment And Reemployment Rights Act Of 1994 (USERRA)
The Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended. Notwithstanding any provision of the Plan to the contrary,
contributions, benefits, Plan loan repayment, suspensions and service credit
with respect to qualified military service will be provided in accordance with
Code Section 414(u).
1.107 Valuation Date
The last day of the Plan Year and such other date(s) as specified in the
Adoption Agreement on which the fair market value of Plan assets is determined.
The Trustee and/or Custodian may also value all or any portion of the assets of
the Trust on such other Valuation Dates as directed by the Plan Administrator,
including but not limited to semi-annually, quarterly, monthly, or daily
Valuation Dates.

22



--------------------------------------------------------------------------------



 



1.108 Vested Account Balance
The aggregate value of the Participant’s Vested Account Balances derived from
Employer and Employee contributions (including Rollovers), whether vested before
or upon death, including the proceeds of insurance contracts, if any, on the
Participant’s life. The provisions of Article IX shall apply to a Participant
who is vested in amounts attributable to Employer contributions, Employee
contributions (or both) at the time of death or distribution.
1.109 Voluntary After-tax Contribution
Any contribution (other than Roth Elective Deferrals) made to the Plan or any
other Defined Contribution Plan by or on behalf of a Participant that is
included in the Participant’s gross income in the year in which made and that is
maintained under a separate account to which earnings and losses are allocated.
1.110 Welfare Benefit Fund
Any fund that is part of a plan of the Employer, or has the effect of a plan,
through which the Employer provides welfare benefits to Employees or their
Beneficiaries. For these purposes, Welfare Benefit means any benefit other than
those with respect to which Code Section 83(h) (relating to transfers of
property in connection with the performance of services), Code Section 404
(relating to deductions for contributions to an Employees’ trust or annuity and
Compensation under a deferred payment plan), Code Section 404A (relating to
certain foreign deferred compensation plans) apply. A “Fund” for purposes of
this paragraph, is any social club, voluntary employee benefit association,
supplemental unemployment benefit trust or qualified group legal service
organization described in Code Section 501(c)(7), (9), (17) or (20); any trust,
corporation, or other organization not exempt from income tax, or to the extent
provided in regulations, any account held for an Employer by any person.
1.111 Year Of Service
     (a) If elected in the Adoption Agreement, the hours counting method will be
used in determining either an Employee’s initial or continuing eligibility to
participate in the Plan, or the nonforfeitable interest in the Participant’s
account balance derived from Employer contributions. A Year of Service is a
twelve (12) consecutive month period in which an Employee has completed 1,000
Hours of Service (or such lower number as is specified in the Adoption
Agreement).
          (1) The eligibility computation period begins on the date the Employee
first performs an Hour of Service (employment commencement date) and is a twelve
(12) consecutive month period during which the Employee has completed the number
of Hours of Service (not to exceed 1,000) as elected in the Adoption Agreement.
          (2) The vesting computation period is a twelve (12) consecutive month
period as elected by the Employer in the Adoption Agreement during which the
Employee completed the number of Hours of Service [not to exceed 1,000] as
elected in the Adoption Agreement. If no election is made, the Plan Year shall
be used provided that in the event the Plan Year is changed, the “vesting
computation period” shall be the twelve (12) consecutive month period determined
in accordance with Department of Labor Regulation Section 2530.203-2(c), the
provisions of which are incorporated herein by reference.
     (b) Alternatively, if elected in the Adoption Agreement, the Elapsed Time
method will be used in determining an Employee’s initial or continuing
eligibility to participate in the Plan, accrual of benefits or the
nonforfeitable interest in the Participant’s account balance derived from
Employer contributions. An Employee will receive credit for the aggregate of all
time period(s) commencing with the Employee’s first day of employment or
reemployment and ending on the date a Period of Severance begins. The first day
of employment or reemployment is the first day the Employee performs an Hour of
Service for the Employer. An Employee will also receive credit for any Period of
Severance of less than twelve (12) consecutive months. Fractional periods of a
year will be expressed in terms of days. Years of Service will be determined in
accordance with paragraph 1.90.
          (1) A Break in Service under the Elapsed Time method as defined in
paragraph 1.66 is a Period of Severance of at least twelve (12) consecutive
months. A Period of Severance is a continuous period of time during which the
Employee is not employed by the Employer. The continuous period begins on the
date the Employee retires, quits, is discharged or if earlier, the first twelve
(12) month anniversary of the date on which the Employee is first absent from
Service.
          (2) In the case of an individual who is absent from work for maternity
or paternity reasons, the twelve (12) consecutive month period beginning on the
first anniversary of the first date of such absence from work for maternity or
paternity reasons (i) by reason of the pregnancy of the individual, (ii) by
reason of the birth of the child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement.
     (c) Each Employee will share in Employer contributions for the period
beginning on the date the Employee commences participation under the Plan and
ending on the date on which such Employee terminates employment with the
Employer or is no longer a member of an eligible class of Employees.

23



--------------------------------------------------------------------------------



 



     (d) If two (2) Years of Service are required as a condition of eligibility,
a Participant will only have completed two (2) Years of Service for eligibility
purposes upon the actual completion of two (2) consecutive Years of Service.
     (e) The Employer may elect in the Adoption Agreement for purposes of
determining a Participant’s vested interest to disregard Years of Service prior
to the time the Employer or any affiliate maintained the Plan or any predecessor
plan, and/or an Employee’s attainment of a certain age, not to exceed age
eighteen (18).
     (f) An Employee’s Years of Service under this Plan may be determined using
the hours counting method or the Elapsed Time method or both. Unless otherwise
elected in the Adoption Agreement, Years of Service shall be determined using
the hours counting method on the basis of actual hours worked.
     (g) If the Plan determines Service for a given purpose on one basis and an
Employee transfers to Employment covered by this Plan from employment covered by
another Qualified Plan which determines Service for such purpose on the other
basis, and if the Employee’s Service for the period during which he was covered
by such other plan is required to be taken into consideration under this Plan
for that purpose, then the following rules shall apply:
          (1) If such Service was determined under the other plan using the
hours counting method, then the period so taken into consideration through the
close of the computation period in which such transfer occurs shall be the
number of Years of Service credited to the Employee for such purpose under such
other plan as of the start of such computation period, and for the computation
period in which such transfer occurs, the greater of (A) his Service for such
period as of the date of transfer determined under the rules of such other plan,
or (B) his Service for such period determined under the Elapsed Time rules of
this Plan. Service after the close of that computation period shall be
determined for such purpose solely under the Elapsed Time rules of this Plan.
          (2) If such Service was determined under the other plan using the
Elapsed Time method, then the period taken into consideration shall be (i) the
number of one-year periods of Service credited to the Employee under such other
plan as of the date of the transfer, and (ii) for the computation period which
includes the date of transfer, the Hours of Service equivalent to any fractional
part of a Year of Service credited to him under such other plan. In determining
such equivalency, the Employee shall be credited with one-hundred-ninety
(190) Hours of Service for each month or fraction thereof.
If this Plan is an amendment and continuation of another Qualified Plan or if
this Plan is amended and an effect of the amendment is to change the basis on
which Years of Service are determined, the foregoing rules shall be applied as
if each Employee had transferred employment on the effective date of such
amendment.
If no election is made on the Adoption Agreement, the Plan will define a Year of
Service as a twelve (12) consecutive month period in which an individual has
completed 1,000 Hours of Service under the hours counting method.

24



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY REQUIREMENTS
2.1 Eligibility
Employees who meet the eligibility requirements in the Adoption Agreement on the
Effective Date of the Plan shall become Participants as of the Effective Date of
the Plan. If elected in the Adoption Agreement, all Employees employed on the
Effective Date of the Plan may participate, even if they have not satisfied the
Plan’s specified eligibility requirements. Employees hired after the Effective
Date of the Plan, upon meeting the eligibility requirements, shall become
Participants on the applicable Entry Date. For amended and restated Plans,
Employees who were Participants in the Plan prior to the Effective Date will
continue to participate in the Plan, regardless of whether the Employee
satisfies the eligibility requirements in the restated or amended Plan, unless
otherwise elected in the Adoption Agreement. If no age and Service requirement
are elected in the Adoption Agreement, an Employee will become a Participant on
the date the individual first performs an Hour of Service for the Employer. The
Employee must satisfy the eligibility requirements specified in the Adoption
Agreement and be employed on the Entry Date to become a Participant in the Plan.
     (a) In the event that an Employee has satisfied the eligibility
requirements, but is not employed on the applicable Entry Date, such Employee
will become a Participant for the purpose(s) for which an Employee had
previously qualified upon his or her rehire.
     (b) Except as otherwise provided in the Adoption Agreement, all Years of
Service will be counted for purposes of determining whether an Employee has
satisfied the Plan’s Service eligibility requirement, if any. If a Participant
has a Break in Service or Period of Severance, Service before that Break in
Service or Period of Severance shall be reinstated as of the date the Employee
is credited with an Hour of Service after incurring such Break in Service or
Period of Severance.
     (c) In the event an Employee who is not a member of an eligible class of
Employees becomes a member of an eligible class, such Employee shall participate
immediately if such Employee has satisfied the minimum age and Service
requirements and would have previously become a Participant had he or she been
in an eligible class.
     (d) A former Participant shall be eligible to authorize Elective Deferrals
or Roth Elective Deferrals and may make other Employee Contributions as
permitted under the Plan as of the date on which the individual is rehired. Such
contributions shall resume immediately (or as soon as administratively feasible)
on or after his or her date of rehire. A former Employee who had become a
Participant for the purpose of Employer contributions shall again become a
Participant with respect to Employer Contributions on the date on which the
individual is rehired.
     (e) An Employee who has become a Participant under the Plan will remain a
Participant for as long as an account is maintained under the Plan for his or
her benefit, or until his or her death, if earlier.
     (f) Each Employee will share in Employer contributions for the period
beginning on the date the Employee commences participation under the Plan and
ending on the date on which such Employee terminates employment with the
Employer or is no longer a member of an eligible class of Employees.
     (g) An Employee’s eligibility to make Elective Deferrals or Roth Elective
Deferrals under a cash or deferred arrangement may not be conditioned upon the
completion of more than one (1) Year of Service or the attainment of an age
greater than twenty-one (21). An Employee’s eligibility to receive Matching
Contributions, Qualified Matching Contributions, or Qualified Non-Elective
Contributions may be conditioned upon the completion of up to two (2) Years of
Service. No contributions or benefits (other than Matching Contributions or
Qualified Matching Contributions) may be conditioned upon an Employee’s Elective
Deferrals or Roth Elective Deferrals.
2.2 Determination Of Eligibility
The Plan Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information provided by the Employer. Such
determination shall be conclusive and binding on all Employees except as
otherwise provided herein or by operation of law.
2.3 Change In Classification Of Employment
In the event a Participant becomes ineligible to participate because he or she
is no longer a member of an eligible class of Employees (as elected by the
Employer in the Adoption Agreement), Elective Deferrals, Roth Elective Deferrals
and/or other Employee contributions will cease as soon as administratively
practicable after the Participant becomes ineligible. Such Participant shall
participate for the purpose(s) for which the Participant had previously
qualified immediately (or as soon as administratively feasible) upon his or her
return to an eligible class of Employees.

25



--------------------------------------------------------------------------------



 



2.4 Participation
A Year of Service for participation in the Plan is an eligibility computation
period during which an Employee completes the Hours of Service requirement
(1,000 hours or less) elected by the Employer in the Adoption Agreement. If the
Plan utilizes the Elapsed Time method of crediting Service, an eligibility
computation period for which the Employee receives credit for a Year of Service
will be determined under the Service crediting rules of paragraph 1.90. Plans
that require Employees to complete more than one (1) Year of Service in order to
become a Participant must fully vest such Employee upon becoming a Participant
in the Plan.
The initial eligibility computation period shall be the twelve (12) consecutive
month period beginning on the Employee’s employment commencement date (the first
day an Employee completes an Hour of Service for the Employer). The Plan will
measure succeeding eligibility computation periods based on the Plan Year,
unless otherwise elected in the Adoption Agreement. Where the subsequent
computation periods are calculated on the basis of the Plan Year, an Employee
who receives credit for the required number of Hours of Service during the
initial computation period and then earns an additional Year of Service credit
during the Plan Year commencing during the subsequent twelve (12) month period
will be credited with two (2) Years of Service for purposes of eligibility to
participate. Years of Service and Breaks in Service shall be measured on the
same eligibility computation period. Notwithstanding the above, if the Plan
requires more than one Year of Service to become a Participant, succeeding
computation periods will be measured based on anniversaries of the Employee’s
employment commencement date.
An Employer may specify in the Adoption Agreement a Service requirement for
eligibility for participation in the Plan after completion of a specified number
of months or Hours of Service. Any Service requirement based on months of
Service may not require an Employee to complete more than one (1) Year of
Service (1,000 Hours of Service) in a twelve (12) consecutive month period, or
if applicable, two (2) Years of Service.
2.5 Employment Rights
Participation in the Plan shall not confer upon a Participant any employment
rights, nor shall it interfere with the Employer’s right to terminate the
employment of any Employee at any time.
2.6 Service With Controlled Groups
All Years of Service with other members of a controlled group of corporations
[as defined in Code Section 414(b)], trades or businesses under common control
[as defined in Code Section 414(c)], or members of an affiliated service group
[as defined in Code Section 414(m)] and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o) shall be credited
for purposes of determining an Employee’s eligibility to participate.
2.7 Leased Employees
A Leased Employee shall not be considered an Employee of the recipient Employer
for purposes of participation in the Plan unless otherwise elected in the
Adoption Agreement. Contributions or benefits provided by the leasing
organization that are attributable to services performed for the recipient
Employer shall be treated as provided by the recipient Employer.
A Leased Employee shall not be considered an Employee of the recipient if such
Employee is covered by a money purchase pension plan sponsored by the leasing
organization providing:
     (a) a non-integrated Employer contribution rate of at least 10% of
Compensation [as defined in Code Section 415(c)(3)], but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the Employee’s gross income under Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), or 403(b),
     (b) immediate participation, and
     (c) full and immediate vesting.
This exclusion is only available if Leased Employees do not constitute more than
20% of the recipient’s Non-Highly Compensated work force. The Plan Administrator
must apply this paragraph consistent with Code Sections 414(n) and 414(o) and
the Regulations issued thereunder. The Employer must specify in an addendum to
the Adoption Agreement the manner in which the Plan will determine the
allocation of Employer contributions and Participant forfeitures on behalf of a
Participant if the Participant is a Leased Employee covered by a plan maintained
by the leasing organization.
2.8 Thrift Plan
The Employer may make an election in the Adoption Agreement to require Employee
after-tax contributions (Required After-tax Contributions) as a condition of
participation in the Plan. The Employer shall notify each eligible Employee of
his or her eligibility for participation prior to the appropriate Entry Date.
The Employee shall indicate his or her intention to join the Plan by authorizing
the Employer to withhold a percentage of his or her Compensation as provided in
the Plan. Such authorization shall be returned to the Employer within the time
prescribed. The Employee may decline participation by so indicating in
accordance with the procedures prescribed by the Employer. If the

26



--------------------------------------------------------------------------------



 



Employee declines to participate, such Employee shall be given the opportunity
to join the Plan on any subsequent Entry Date.
2.9 Waiver Of Participation
Effective with the initial adoption or upon the amendment or restatement of this
Plan, otherwise eligible Employees may not execute a waiver of participation.
Any properly executed waivers of participation executed prior to the adoption of
the Plan shall be grandfathered and such waiver shall be valid in full force and
effect.
An Employee or Participant will continue to earn credit for each Year of Service
for eligibility or vesting purposes he or she completes and his or her account
(if any) will share in the gains or losses of the Plan during the periods he or
she elects not to participate.
2.10 Omission Of Eligible Employee
If, in any Plan Year, an Employee who should be included as a Participant in the
Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by his or her Employer for the Plan Year has been made, the
Employer shall make any such correction regarding the Employee’s eligibility
under one of the IRS approved correction programs.
2.11 Inclusion Of Ineligible Employee
If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included, the Employer shall make any
such correction regarding the Employee’s eligibility under one of the IRS
approved correction programs.
2.12 Participating Employer
The term Participating Employer means any entity which is part of a controlled
group or affiliated service group, as those terms are defined in Code
Sections 414(b), (c) and (m),or is otherwise required to be aggregated under
Code Section 414(o) that adopts this Plan with the consent of the Employer. An
Employee’s transfer to or from any Employer or Participating Employer will not
affect his or her Participant’s Account Balance, total Years of Service (Periods
of Service) and total Years of Service as a Participant (Periods of Service as a
Participant). A Participating Employer shall be subject to the following
provisions:
     (a) Whenever a right or obligation is imposed upon the Employer by the
terms of the Plan, the same shall extend to the Participating Employer as the
“Employer” under the Plan and shall be separate and distinct from that imposed
upon the Employer. It is the intention of the parties that the Participating
Employer shall be a party to the Plan and treated in all respects as the
Employer thereunder, with its employees to be considered as the Employees or
Participants as the case may be, thereunder. However, the participation of the
Participating Employer in the Plan shall in no way diminish, augment, modify or
in any way affect the rights and duties of the Employer, its Employees and
Participants under the Plan.
     (b) The Trustee(s) and/or Custodian(s) agree to receive and allocate
contributions made to the Plan by the Employer and by the Participating
Employer, as well as to do and perform all acts that are necessary to keep
records and accounts of all funds held for Participants who are employees.
     (c) The Participating Employer shall be construed as having adopted the
Plan in every respect as if said Plan had this date been executed between the
Participating Employer and the Trustee and/or Custodian, except as otherwise
expressly provided herein or in any amendment that may subsequently be adopted
hereto.
     (d) All actions required by the Plan to be taken by the Employer shall be
effective with respect to the Participating Employer. The Participating Employer
hereby irrevocably designates the Employer as its agent for such purposes.
     (e) Contributions made by any such Participating Employer will be held in a
common Trust Fund with contributions made by the Employer, and contributions
shall be available to pay the benefits of a Participant or Beneficiary who is an
Employee of the Plan Sponsor or any such Participating Employer.

27



--------------------------------------------------------------------------------



 



ARTICLE III
EMPLOYER CONTRIBUTIONS
3.1 Contribution Amount
The Employer shall make periodic contributions to the Plan in accordance with
the contribution formula or formulas elected in the Adoption Agreement.
The Employer’s contribution (if any) may consist of (1) cash; (2) qualifying
Employer securities or qualifying Employer real property as defined in Section
407(d) of ERISA, provided the acquisition of such qualifying Employer securities
or qualifying real property securities satisfies the requirements of Section
408(e) of ERISA; or (3) any other unencumbered property that is permitted under
Code Section 4975 and is subject to the consent of the Trustee and/or the
Custodian made to the Plan on a discretionary basis. No contribution of property
may be made to any Plan established hereunder which would result in a prohibited
transaction.
The Employer shall also make Matching Contributions, any required Top-Heavy
minimum contributions and any other required Employer contribution for the
benefit of Participants who are covered by USERRA. Employer Matching
Contributions under USERRA shall be made in the Plan Year for which the
Participant exercises his or her right to make-up Elective Deferrals, Roth
Elective Deferrals and/or other Employee contributions for prior years.
Top-Heavy minimum contributions and other Employer contributions for USERRA
protected Service shall be made during the Plan Year in which the individual
returns to employment with the Employer. Employer contributions required under
USERRA are not increased or decreased with respect to Plan investment earnings
for the period to which such contributions relate. The Employer’s contribution
for any Plan Year shall be subject to the limitations on allocations contained
in Article X.
If the Employer’s Non-Elective Contribution utilizes permitted disparity the
following rules shall apply, as determined by the election made by the Employer
in the Adoption Agreement. Only one plan maintained by the Employer may provide
for permitted disparity. Any Plan utilizing a Safe Harbor formula may not apply
the Safe Harbor Contribution to the integrated allocation formula.
     (a) Excess Integrated Allocation Formula — If the Plan is not Top-Heavy or
if the Top-Heavy minimum contribution or benefit is provided under another plan
covering the same Employees, paragraphs (1) and (2) below may be disregarded and
5.7%, 5.4% or 4.3% may be substituted for 2.7%, 2.4% or 1.3% where it appears in
paragraph (3) below.
          (1) Step One: Contributions and Forfeitures will be allocated to each
Participant’s account in the ratio that each Participant’s total Compensation
bears to all Participants’ total Compensation but not in excess of 3% of each
Participant’s Compensation.
          (2) Step Two: Any remaining Employer contributions will be allocated
up to a maximum of 3% of excess Compensation of all Participants to Participants
who have Compensation in excess of the Integration Level (excess Compensation)
as defined in the Adoption Agreement. Each such Participant will receive an
allocation in the ratio that his or her excess Compensation bears to the excess
Compensation of all Participants. If Employer contributions are insufficient to
fund to this level, the Employer must determine the uniform allocation
percentage to allocate to those Participants who have Compensation in excess of
the Integration Level. To determine this uniform allocation percentage, the
Employer must take the remaining contribution and divide that amount by the
total excess Compensation of Participants.
          (3) Step Three: Any remaining Employer contributions will be allocated
to all Participants in the ratio that their Compensation plus excess
Compensation bears to the total Compensation plus excess Compensation of all
Participants. Participants may only receive an allocation of up to 2.7% of their
Compensation plus Excess Compensation, under this allocation step. If the
Integration Level defined in the Adoption Agreement is less than or equal to the
greater of $10,000 or 20% of the maximum, the 2.7% need not be reduced. If the
amount specified is greater than the greater of $10,000 or 20% of the Taxable
Wage Base, but not more than 80%, 2.7% must be reduced to 1.3%. If the amount
specified is greater than 80% but less than 100% of the maximum Taxable Wage
Base, the 2.7% must be reduced to 2.4%. If Employer contributions are
insufficient to fund to this level, the Employer must determined the uniform
allocation percentage to allocate to those Participants who have Compensation up
to the Integration Level and Excess Compensation. To determine this uniform
allocation percentage, the Employer must take the remaining contributions and
divide that amount by the total Compensation including Excess Compensation of
Participants.
          (4) Step Four: Any remaining Employer contributions will be allocated
to all Participants in the ratio that each Participant’s Compensation bears to
all Participants’ Compensation.
     (b) Base Integrated Allocation Formula — To the extent that such
contributions are sufficient, they shall be allocated first, as a designated
percentage of each eligible Participant’s Compensation, plus a designated
percentage of Compensation in excess of the Integration Level (as defined in the
Adoption Agreement). The

28



--------------------------------------------------------------------------------



 



percentage of excess Compensation may not exceed the lesser of (i) the amount
first specified in this paragraph or (ii) the greater of 5.7% or the percentage
rate of tax under Code Section 3111(a) as in effect on the first day of the Plan
Year attributable to the Old Age (OA) portion of the OASDI provisions of the
Social Security Act. If the Employer specifies an Integration Level in the
Adoption Agreement which is lower than the Taxable Wage Base (for Social
Security purposes (SSTWB) in effect as of the first day of the Plan Year, the
percentage contributed with respect to excess Compensation must be adjusted. If
the Plan’s Integration Level is greater than the larger of $10,000 or 20% of the
SSTWB but not more than 80% of the TWB, the excess percentage is 4.3%. If the
Plan’s Integration Level is greater than 80% of the TWB but less than 100% of
the TWB, the excess percentage is 5.4%.
3.2 Responsibility For Contributions
The Trustee (or the Custodian, if this is a Custodial Plan) shall not be
required to determine if the Employer has made a contribution or if the amount
contributed from its general assets is in accordance with the Code and the
provisions elected in the Adoption Agreement. The Employer shall have sole
responsibility in this regard. The Trustee, or Custodian if this is a Custodial
Plan, shall be accountable solely for contributions actually received. The
Employer shall have the responsibility to determine whether the Contribution is
within the limits of Article X.
3.3 Return Of Contributions Contributions made to the Plan by the Employer shall
be irrevocable except as provided below:
     (a) Any contribution forwarded to the Trustee and/or Custodian due to a
mistake of fact, provided that the contribution is returned to the Employer
within one (1) year of the date of the contribution. The Trustee and/or
Custodian will not increase the amount of the Employer contribution returnable
under this paragraph 3.3 for any earnings attributable to the contribution but
the Trustee and/or Custodian will reduce the amount returned to the Employer for
any losses incurred attributable to the excess contribution.
     (b) In the event that the Commissioner of Internal Revenue determines that
the Plan is not initially qualified under the Internal Revenue Code, any
contribution dependent on the initial qualification by the Employer must be
returned to the Employer within one (1) year after the date the initial
qualification is denied, but only if the application for the qualification is
made by the time prescribed by law for filing the Employer’s return for the
taxable year in which the Plan is adopted, or such later date as the Secretary
of the Treasury may prescribe.
     (c) Contributions forwarded to the Trustee or Custodian are presumed to be
deductible and are conditioned on their deductibility. Contributions that are
determined by the Internal Revenue Service to not be deductible will be returned
to the Employer within one (1) year after the disallowance and reduced by any
losses.
3.4 Merger Of Assets From Another Plan
     (a) The Employer may in its sole discretion direct the Trustee or Custodian
to accept assets from another Defined Contribution Plan, or to transfer assets
to another Defined Contribution Plan, provided that such transfer satisfies the
requirements of Code Section 414(l) and the Regulations thereunder. The
Employer, Plan Administrator, Trustee or Custodian shall have the right to
refuse to accept or transfer assets for any reason, provided that nothing in
this paragraph 3.4 shall give the Trustee or Custodian the right to refuse to
make a direct transfer of an Eligible Rollover Distribution if requested to do
so by a Participant in accordance with paragraph 6.12.
     (b) When the transferor plan is a money purchase pension plan and the
transferee plan (the Plan established under this document), is not a money
purchase pension plan as set forth in Code Section 401(a)(11)(B)(iii)(III), the
Qualified Joint and Survivor Annuity option may not be eliminated at least with
respect to the benefits which are transferred.
When the transferor plan is a profit-sharing, stock bonus or cash or deferred
arrangement [401(k) plan] which included the Qualified Joint and Survivor
Annuity provisions but was not required to do so, upon the transfer of those
assets, the transferee plan may be amended to entirely eliminate the annuity
option.
3.5 Coverage Requirements
For purposes of coverage testing, a Participant is treated as benefiting under
the Plan for any Plan Year during which the Participant received or is deemed to
receive an allocation in accordance with Regulation Section 1.410(b)-3(a). If
during the Plan Year, the number of Participants who are eligible to share in
any contribution for a Plan Year is such that the Plan would fail to meet the
requirements of Regulation Section 410(b)(1) or 410(b)(2)(A)(i), then the group
of Participants eligible to share in the contribution for the Plan Year will be
increased to include such minimum number of Participants who did not meet the
hours requirement, as may be necessary to satisfy the applicable tests under the
Code Sections referenced above. The Participants who will become eligible to
share in the contribution will be those active Participants when compared to
Participants who are similarly situated, are those who have completed the
greatest number of Hours of Service in the Plan Year. If after such allocation,
the coverage requirements of the Code are still not satisfied, allocation shall
continue to be made to Participants with decreasing Hours of Service until the
coverage requirements of the ratio percentage test of Code Section 410(b)(1)(A)
are satisfied.

29



--------------------------------------------------------------------------------



 



If after the application of the correction procedure in the preceding paragraph
the coverage requirements are still not satisfied, the Employer may apply the
same correction procedure first to those Participants who are not employed by
the Employer on the last day of the Plan Year and did not meet the hours
requirements and then an otherwise excludable class of Employees until the
coverage requirements of the ratio percentage test of Code Section 410(b)(1)(A)
are satisfied.
The preceding paragraph will not be construed to permit the reduction of any
Participant’s account balance, and any amounts which were allocated to
Participants whose eligibility to share in the contribution did not result from
the application of the preceding paragraph will not be reallocated to satisfy
such requirements. Instead, the Employer shall make an additional contribution
equal to the amount which the affected Participants would have received had they
been included initially in the allocation of the Employer’s contribution, even
if it would cause the contributions of the Employer for the applicable Plan Year
to exceed the amount which is deductible by the Employer for such Plan Year
under Code Section 404. Any adjustments pursuant to this paragraph will be
considered a retroactive amendment of the Plan that was adopted by the last day
of the Plan Year.
Specifically excluded from the Code Section 410(b) coverage tests are those
Employees who are excluded from participation in the Plan for the entire Plan
Year which includes those Employees whose retirement benefits are subject to a
collective bargaining agreement, nonresident aliens, those Employees excluded
from Plan participation by age and Service requirements imposed by the Plan and
those Employees who incur a Separation from Service during the applicable Plan
Year and for the Plan Year fail to complete more than five hundred (500) Hours
of Service or three (3) consecutive calendar months under the Elapsed Time
method.
After the end of the Plan Year, the correction method for any coverage failure
must be done in accordance with the requirements of the Employee Plans
Compliance Resolution System (EPCRS) program for which they are eligible. EPCRS
is currently described in Revenue Procedure 2008-50.
3.6 Eligibility For Contribution
The Employer will determine in the Adoption Agreement the conditions that
Participants must meet in order to receive an allocation of an Employer
contribution and any forfeitures, subject to the following:
     (a) The Employer will elect in the Adoption Agreement whether any Employer
contribution shall be allocated to any Participant who does not complete the
necessary Hours of Service, requisite number of days, or consecutive calendar
months requirement elected in the Adoption Agreement, subject to the Top-Heavy
minimum contribution requirements, if applicable.
          The Employer will elect in the Adoption Agreement whether a
Participant will receive an allocation of the Employer’s contribution if not
employed on the last day of the Plan Year, or if applicable, the end of the Plan
Year quarter.
     (b) The Employer may elect in the Adoption Agreement any other conditions a
Participant must meet to receive an allocation of a contribution under the Plan
established hereunder.
     (c) The Adoption Agreement that accompanies this Basic Plan Document has
been generally designed to satisfy Code Section 401(a)(4) as a designed-based
safe harbor. Designed-based safe harbor contribution formulas include those that
provide a uniform allocation as either a percentage of Compensation or a dollar
amount. Non-designed-based safe harbor contribution formulas include a uniform
points and age-based allocation formulas.
3.7 Cross-Tested Allocation Formula
Unless otherwise elected in the Adoption Agreement, when a cross-testing formula
has been elected, Employer contributions for a Plan Year will be allocated to
each Employee of the Employer who has met the allocation accrual requirements as
specified in the Adoption Agreement. The general nondiscrimination test under
Regulations Section 1.401(a)(4)-2(c)(1) must be satisfied using equivalent
accrual rates [within the meaning of Regulations Section 1.401(a)(4)-8(b)(2)]
that are substituted for each Employee’s allocation rate in the determination of
rate groups. The allocation rate for any Employee is equal to the sum of
Employer Non-Elective Contributions and any forfeitures allocated to the
Employee’s account, divided by the Employee’s Compensation as defined in
paragraph 1.15. When calculating equivalent accrual rates for purposes of
nondiscrimination testing, a standard interest rate and standard mortality table
[within the meaning of the definitions in Regulations Section 1.401(a)(4)-12]
must be used.
As elected by the Employer in the Adoption Agreement, the Employer will
determine the total amount of contributions for each Plan Year and either
(1) allocate such total amount to participant groups (the “Participant Group
Allocation Method”) or (2) allocate such total amount using age weighted
allocation rates (the “Age Weighted Allocation Method”). Employer contributions
will be allocated to each eligible Participant.
     (a) Participant Group Allocation Method — If the Employer has elected the
Participant Group Allocation method in the Adoption Agreement, each eligible
Participant of the Employer will constitute a “separate allocation group” for
purposes of allocating contributions. Only a limited number of allocation rates
are permitted, and

30



--------------------------------------------------------------------------------



 



the number of allocation rates cannot be greater than the maximum allowable
number of allocation rates. The maximum allowable number of allocation rates is
equal to the sum of the allowable number of allocation rates for eligible
Non-Highly Compensated Employees (eligible NHCEs) and the allowable number of
allocation rates for eligible Highly Compensated Employees (eligible HCEs). The
allowable number of allocation rates for eligible HCEs is equal to the number of
eligible HCEs, limited to twenty-five (25). The allowable number of allocation
rates for eligible NHCEs depends on the number of eligible NHCEs, limited to
twenty-five (25). The allocation will be made as follows:
          (1) First, the total amount of contributions is allocated among the
deemed aggregated allocation groups in portions determined by the Employer. A
deemed aggregated allocation group consists of all of the separate allocation
groups that have the same allocation rate. Second, within each deemed aggregated
allocation group, the allocated portion is allocated to each Participant in the
ratio that such Participant’s Compensation as defined in paragraph 1.15, bears
to the total Compensation of all Participants in the group. An allocation rate
is the amount of contributions allocated to a Participant for a Plan Year
expressed as a percentage of Compensation, as defined in paragraph 1.15. The
number of eligible NHCEs to which a particular allocation rate applies must
reflect a reasonable classification of Participants, and no Participant can be
assigned to more than one (1) deemed aggregated allocation group for a Plan
Year.
          (2) For Plans with only one (1) or two (2) eligible NHCEs, the
allowable number of NHCE allocation rates is one (1). For Plans with three
(3) to eight (8) eligible NHCEs, the allowable number of NHCE allocation rates
cannot exceed two (2). For Plans with nine (9) to eleven (11) eligible NHCEs,
the allowable number of NHCE allocation rates cannot exceed three (3). For Plans
with twelve (12) to nineteen (19) eligible NHCEs, the allowable number of NHCE
allocation rates cannot exceed four (4). For Plans with twenty (20) to
twenty-nine (29) eligible NHCEs, the allowable number of NHCE allocation rates
cannot exceed five (5). For Plans with thirty (30) or more eligible NHCEs, the
allowable number of NHCE allocation rates cannot exceed the number of eligible
NHCEs divided by five (5) (rounded down to the next whole number if the result
of dividing is not a whole number), but shall not exceed twenty-five (25).
     (b) Age Weighted Allocation Method — If the Age Weighted Allocation Method
is selected in the Adoption Agreement, the total Employer contribution will be
allocated to each eligible Participant such that the equivalent benefit accrual
rate for each Participant is identical. The equivalent benefit accrual rate is
the annual annuity commencing at the Participant’s testing age, expressed as a
percentage of the Participant’s Compensation as defined in paragraph 1.15 which
is provided from the allocation of Employer contributions and forfeitures for
the Plan Year, using standardized actuarial assumptions that satisfy
1.401(a)(4)-12 of the Income Tax Regulations. The Participant’s testing age is
the later of Normal Retirement Age, or the Participant’s current age.
The allocation methodology used in determining a Participant’s individual
allocation must satisfy one of the following three allocation rules:
     (c) Minimum Allocation Gateway — Each eligible Non-Highly Compensated
Employee has an allocation rate that is equal to the lesser of five percent (5%)
of the Employee’s Compensation (as defined in paragraph 1.15), or one-third of
the allocation rate of the Highly Compensated Employee with the highest
allocation rate. The allocation rate for each group of Highly Compensated
Employees will be as stated in an addendum to the Adoption Agreement.
     (d) Broadly Available Allocation Rates — Each allocation rate will be
currently available [within the meaning of Regulations
Section 1.401(a)(4)-4(b)(2)] to a group of Employees that satisfies Code Section
410(b) without regard to the average benefit percentage test. If two allocation
rates are permissively aggregated under Regulations Section 1.401(a)(4)-4(d)(4),
they are aggregated and treated as a single allocation rate. The ability to
disregard the age and service conditions of Regulations
Section 1.401(a)(4)-4(b)(2)(ii)(A) does not apply for purposes of this
paragraph. The allocation rate for each group of Employees will be as stated in
the addendum to either the new comparability cash or deferred profit sharing or
new comparability profit sharing Adoption Agreement(s) (whichever is
applicable).
     (e) Gradually Increasing Age Or Service Schedule — Each allocation rate
increases smoothly at regular intervals within a series of bands based solely on
age, based solely on Years of Service, or based on the number of points
representing the sum of age and Service (age and Service points), as designated
in the Adoption Agreement, such that the same allocation rate applies to all
Employees whose age, Years of Service, or age and Service points are within each
band. If age-only bands are used, all Participants younger than age twenty-five
(25) are deemed to be in the first band. If the age and Service point band is
used, all Participants with a sum of age and Service that is less than
twenty-five (25) are deemed to be in the first band.
The specific categories of Participant should be such that resulting allocations
are provided in a definite predetermined formula that complies with Regulations
Section 1.401-1(b)(1)(ii). The number of allocation rates must not exceed the
maximum allowable number of allocation rates. Highly Compensated Employees may
each be in separate allocation groups. Eligible Non-Highly Compensated Employees
must be grouped using allocation rates

31



--------------------------------------------------------------------------------



 



specified in the Adoption Agreement, or as stated in an addendum to the new
comparability cash or deferred or new comparability profit sharing Adoption
Agreement (whichever is applicable). The grouping of eligible Non-Highly
Compensated Employees must be done in a reasonable manner and should reflect a
reasonable classification in accordance with Regulations
Section 1.410(b)(4)-4(b). Standard interest rates and standard mortality table
assumptions in accordance with Regulations Section 1.401(a)(4)-12 must be used
when testing the Plan for satisfaction of nondiscrimination requirements. In the
case of self-employed individuals (i.e., sole proprietorships or partnerships),
the requirements of Regulations Section 1.401(k)-1(a)(6) continue to apply, and
the allocation method should not be such that a cash or deferred election is
created for a self-employed individual as a result of application of the
allocation method.
Standard interest rates and mortality table assumptions in accordance with
Regulations Section 1.401(a)(4)-12 must be used when testing the Plan for
satisfaction of the nondiscrimination requirements. A table of age-weighted
factors that comply with the previous sentence may also be used.
3.8 Uniform Dollar Contribution
The Employer’s contribution to a Plan utilizing a uniform dollar allocation
formula for a Plan Year shall be the same dollar amount to each Participant
regardless of Compensation, Years of Service, age or any other variable set
forth in the Adoption Agreement.
3.9 Uniform Points Contribution
The Employer’s contribution to a Plan utilizing a uniform points allocation
formula for a Plan Year shall be in the same ratio that each Participant’s
points, as elected in the Adoption Agreement, bears to the total points awarded
to all Participants for the Plan Year.
3.10 403(b) Matching Contribution
If a tax-exempt Employer elects in the 401(k) Adoption Agreement to make a
Matching Contribution based on the Employee’s Elective Deferral or Roth Elective
Deferral contributions under the Code Section 403(b) Plan, the Employer shall
make a Matching Contribution to the Matching Contribution Account of those
Participants who make Elective Deferrals or Roth Elective Deferrals (while an
Employee and a Participant in the Plan) and who are eligible under the Adoption
Agreement to receive the Matching Contribution. Any such Matching Contribution
made to the Plan will be allocated under the formula elected in the Adoption
Agreement. In the event the rate of Matching Contribution is determined to be
discriminatory in favor of one or more Highly Compensated Employees, that part
of the Matching Contribution as is necessary to make such rate nondiscriminatory
shall be forfeited. Any such amount forfeited shall be disregarded under the
Plan’s provisions relating to Code Section 401(m)(2).
3.11 Nonqualified Deferred Compensation Plan Arrangement
In the event the Employer maintains a nonqualified deferred compensation plan as
defined in Code Section 409(A)(d)(1) which provides for Participant salary
deferrals no later than two and one-half (21/2) months after the end of the Plan
Year, the Employer may transfer to the Plan established hereunder an amount up
to the current Code Section 402(g) limit as an Elective Deferral for the Plan
Year.
Any cash or deferred 401(k) plan established hereunder may operate in
conjunction with a nonqualified deferred compensation plan established by the
Employer. Under the nonqualified deferred compensation plan, an eligible
Employee/Participant will make a salary deferral election under the nonqualified
deferred compensation plan and a corresponding salary deferral election under
the 401(k) plan established hereunder. The 401(k) Salary Deferral election will
be made in an amount up to the maximum amount subject to Code Section 402(g),
which shall not cause the plan to fail the ADP or ACP tests for the Plan Year.
After the close of the Plan Year, the ADP and ACP tests shall be performed, if
necessary, to determine the permissible salary deferral and Matching
Contribution amounts. As soon as practicable after the close of the Plan Year
(but in no event more than two and one-half months), the nonqualified plan shall
transfer to the 401(k) plan the salary deferrals plus any corresponding Matching
Contribution amounts. In no event shall the transferred amounts representing
salary deferrals exceed the Code Section 402(g) limit. Any transferred amount
representing the Matching Contribution also may not exceed the Code Section
402(g) limit. The application of the Code Section 402(g) limit to Matching
Contributions may require that a plan does not match a Participant’s salary
deferrals at a rate greater than 100%.

32



--------------------------------------------------------------------------------



 



ARTICLE IV
EMPLOYEE CONTRIBUTIONS
4.1 Voluntary After-tax Contributions
If elected by an Employer in the Adoption Agreement, a Participant may make
Voluntary After-tax Contributions to the Plan. These contributions are not
excludable from the Participant’s gross income. Such contributions must be made
in a uniform and nondiscriminatory manner. Such contributions are subject to the
limitations on Annual Additions and are subject to ACP nondiscrimination
testing. Any Voluntary After-tax Contribution shall not be a condition precedent
to the contribution or allocation of any Employer contribution to the
Participant. Under any Plan established hereunder and if permitted in the Plan’s
loan policy document, a Participant may repay a defaulted loan from the Plan
with voluntary after-tax dollars. The Employer will permit buy-back of amounts
previously forfeited with after-tax dollars even if Voluntary After-tax
Contributions are not permitted in the Plan. Any buy-back of amounts previously
forfeited must be subject to uniform and nondiscriminatory rules that do not
operate in favor of Highly Compensated Employees. Repayment of loans made to a
Participant and buy-backs of cash-outs as described in Code Section 411(a)(7)(B)
will not be considered Annual Additions as described in Regulations Section
1.415(c)-1(b). These amounts are not subject to the limitation contained in Code
Section 401(m) in the year in which made, as they are not considered Annual
Additions pursuant to Code Section 415. Changes to and reinstatement of
Voluntary After-tax Contributions will be administered in the same manner as
Elective Deferrals, unless the Plan Administrator establishes a separate uniform
nondiscriminatory policy for the administration of changes to and reinstatement
of such contributions.
4.2 Required After-tax Contributions
If elected by the Employer in the Adoption Agreement, each Eligible Participant
shall be required to make Required After-tax Contributions to the Plan as a
condition of participation in the Plan. Such contributions shall be withheld
from the Employee’s Compensation and shall be transmitted by the Employer to the
Trustee and/or Custodian. A Participant may discontinue participation or change
his or her contribution percentage in accordance with either an election on the
Adoption Agreement or uniform and nondiscriminatory rules established by the
Employer. If a Participant discontinues his or her contributions, such
Participant may not again authorize such contributions until a change is
permitted in accordance with uniform and nondiscriminatory rules established by
the Employer. The Employer may reduce a Participant’s contribution percentage if
required to satisfy the ACP Test described in Article XI.
4.3 Qualified Voluntary Contributions
A Participant may no longer make Qualified Voluntary Contributions (if
applicable) to the Plan for taxable years beginning after December 31, 1986.
Amounts already contributed may remain in the Plan until distributed to the
Participant. Such amounts will be maintained in a separate account that will be
nonforfeitable at all times. The account will share in the gains and losses of
the Trust in the same manner as described at paragraph 5.5. No part of the
Qualified Voluntary Contribution Plan account will be used to purchase life
insurance. Subject to Article VIII, Joint and Survivor Annuity Requirements (if
applicable), the Participant may withdraw any part of the Qualified Voluntary
Contribution account by making written application to the Plan Administrator.
4.4 Rollover Contributions
Unless elected otherwise in the Adoption Agreement, a Participant/Employee may
make a Rollover Contribution to a Defined Contribution Plan established
hereunder of all or any part of an amount distributed or distributable to him or
her from a Qualified Plan or an individual retirement account (IRA) qualified
under Code Section 408 or an annuity contract described in Code Section 403(b)
or an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, provided:
     (a) the amount distributed to the Participant/Employee is deposited to the
Plan no later than the sixtieth day after such distribution was received by the
Participant/Employee,
     (b) the amount distributed is not one of a series of substantially equal
periodic payments made for the life (or life expectancy) of the
Participant/Employee or the joint lives (or joint life expectancies) of the
Participant/Employee and the Participant’s/Employee’s Beneficiary, or for a
specified period of ten (10) years or more,
     (c) the amount distributed is not a required minimum distribution under
Code Section 401(a)(9),
     (d) if the amount distributed included property, such property is rolled
over only upon the Trustee, Custodian and/or Employer’s approval, or if sold,
the proceeds of such property may be rolled over,
     (e) the amount distributed would otherwise be includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities), and
     (f) unless otherwise elected in the Adoption Agreement, the amount rolled
over does not include any amounts contributed on an after-tax basis by the
Participant to the Qualified Plan.
     (g) If elected by the Employer in the Adoption Agreement, the Plan will
accept Participant Rollover

33



--------------------------------------------------------------------------------



 



Contributions and/or Direct Rollovers of distributions made after December 31,
2001, from the types of plans specified in the Adoption Agreement.
     (h) The Plan Administrator shall be held solely responsible for determining
the tax-free status of any Rollover Contribution made to this Plan, and the
Trustee and/or Custodian shall have no responsibility for any such
determination.
     (i) A Participant or an Employee may arrange for the direct transfer of his
or her entire benefit from another Qualified Plan to the Plan established
hereunder. Such transfer shall be made for any reason and may be in cash and/or
in-kind. The Employer, the Trustee and/or Custodian, if applicable, in their
sole discretion shall have the right to refuse to accept a transfer for any
reason including but not limited to the following reasons: that such assets do
not comply operationally; the proposed transfer would result in a prohibited
transaction; the assets are not readily marketable; or they are not compatible
with the Employer’s investment policy objectives. If necessary, for accounting
and recordkeeping purposes, Transfer Contributions shall be treated in the same
manner as Rollover Contributions.
     (j) In the event the Employer accepts a Transfer Contribution from a Plan
in which the Participant or Employee was directing the investment of his or her
account, the Employer may, if the Employer determines that it is appropriate and
not in violation of the nondiscrimination rules under
Regulation Section 1.401(a)(4)-4, permit the Participant or Employee to continue
to direct his or her investments in accordance with paragraph 12.7 with respect
only to such Transfer Contribution.
     (k) Notwithstanding any provision of this Plan to the contrary, to the
extent that any optional form of benefit under the Plan established hereunder
permits a distribution prior to the Employee’s Normal Retirement Age, death,
Disability, or severance from employment, and prior to Plan termination, the
optional form of benefit is not available with respect to benefits attributable
to assets (including the post-transfer earnings thereon) and liabilities that
are transferred, within the meaning of Code Section 414, to this Plan from a
money purchase pension plan qualified under Code Section 401(a) (other than any
portion of those assets and liabilities attributable to Voluntary After-tax
Contributions).
     (l) Unless otherwise elected in the Adoption Agreement, an Employee is not
required to be a Participant in order to make a Rollover or Transfer
Contribution.
     (m) If elected in the Adoption Agreement, the Plan shall accept a Direct
Rollover from another Roth Elective Deferral Account under a retirement plan as
described in Code Section 402A(e)(1). When a portion of a distribution is from a
Roth Elective Deferral Account, the rollover of any such distribution pursuant
to Code Section 402A(c)(3) must be accomplished through a Direct Rollover and
can only be made to a plan qualified under Code Section 401(a) which agrees to
separately account for the amount not includible in income. The transferring
Plan shall report the amount of the investment in the contract (contributions as
well as associated earnings) and the first year of the five (5) year period to
the plan established hereunder. For purposes of this paragraph, the five
(5) taxable year period of Plan participation is the period of five
(5) consecutive taxable years that begins with the first day of the first
taxable year in which the Participant makes a designated Roth Elective Deferral
to any designated Roth Elective Deferral Account established for the Participant
under the plan and ends when five (5) consecutive taxable years have been
completed. For this purpose, the first taxable year in which a Participant makes
a designated Roth Elective Deferral is the year in which the amount is first
includible in the Participant’s gross income.
4.5 Voluntary Direct Transfers Between Plans
A Participant or Employee shall be able to transfer amounts up to his or her
entire benefit between qualified Defined Contribution Plans [other than a direct
transfer described in Code Section 401(a)(31)] without regard to whether the
Participant’s benefit is immediately distributable or results in the elimination
or reduction of Code Section 411(d)(6) protected benefits. Such a transfer does
not violate Code Section 411(d)(6) if the following requirements are met:
     (a) The plan from which the benefits are transferred must provide that the
transfer is conditioned upon a voluntary, fully informed election by the
Participant to transfer his or her entire benefit to another qualified Defined
Contribution Plan. As an alternative to the transfer, the Participant must be
offered the opportunity to retain the Participant’s Code Section 411(d)(6)
protected benefits under the Plan [or if the Plan is terminating, to receive any
optional form of benefit for which the Participant is eligible under the Plan as
required by Code Section 411(d)(6)].
     (b) The transferring plan must be the same plan type as the Plan sponsored
by the Employer. When benefits are being transferred from a qualified cash or
deferred arrangement under Code Section 401(k), the benefits must be transferred
to a qualified cash or deferred arrangement under Code Section 401(k). Money
purchase pension plans must be transferred to money purchase pension plans.
Benefits transferred from a profit-sharing plan other than a 401(k) plan or
employee stock ownership plan may be transferred to any type of Defined
Contribution Plan, even if the event is not one that allows a distribution.
     (c) This type of elective transfer is only available for transfers made on
or after September 6, 2000, even if the transaction or change of employment
occurred prior to that date.

34



--------------------------------------------------------------------------------



 



     (d) If the conditions outlined in (a), (b), and (c) above are met, the
Employer’s Plan is not required to protect optional forms of benefits available
under the prior plan with respect to any benefit transferred [except as required
by the Qualified Joint and Survivor Annuity requirements under Code
Sections 401(a)(11) and 417]. Such a transfer is not a protected optional form
of benefit, but rather is a “right or feature” under
Regulation Section 1.401(a)(4)-4(e).
4.6 Elective Deferrals In A 401(k) Plan
     (a) Elective Deferrals are Employer contributions made to the Plan at the
election of the Participant in lieu of cash compensation. For Plan Years
beginning after 2005, the term “Elective Deferrals” includes both pre-tax
Elective Deferrals and Roth Elective Deferrals. Pre-tax Elective Deferrals are a
Participant’s Elective Deferrals that are not includible in the Participant’s
gross income at the time deferred. Elective Deferrals or Roth Elective Deferrals
shall not include any deferrals properly distributed as Excess Annual Additions.
     (b) A Participant may enter into a Salary Deferral Agreement with the
Employer authorizing the Employer to withhold a portion of such Participant’s
Compensation not to exceed the dollar limit under Code Section 402(g), as
adjusted under Code Section 415(d), for the Applicable Calendar Year, or the
percentage or dollar amount of Compensation specified in the Adoption Agreement
except to the extent permitted under paragraph 4.7 and Code Section 414(v), if
applicable. The dollar limitation contained in Code Section 402(g) is $10,500
for taxable years beginning in 2000 and 2001 increasing to $11,000 for taxable
years beginning in 2002 and increasing by $1,000 for each year thereafter up to
$15,000 for taxable years beginning in 2006 and later years. After 2006, the
$15,000 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code Section 402(g)(4). Any such adjustments will
be in multiples of $500.
     (c) Any Salary Deferral Agreement may not be effective earlier than the
latest date of the following:
          (1) The date of the Participant’s entry (or reentry) into the Plan;
          (2) the execution of the Participant’s Salary Deferral Agreement;
          (3) the date the Employer adopts the 401(k) Plan by executing the
Adoption Agreement;
          (4) the Effective Date of the Elective Deferral or Roth Elective
Deferral provisions as specified in the Adoption Agreement;
          (5) The first Entry Date after the Participant becomes subject to the
Plan’s Automatic Enrollment Provisions.
     (d) Any such contribution shall be credited to the Employee’s Elective
Deferral or Roth Elective Deferral account, whichever is applicable. A
Participant may terminate deferrals at any time. A Participant may amend his or
her Salary Deferral Agreement to increase or decrease his or her deferral
percentage upon notice in accordance with the provisions in the Adoption
Agreement or such other uniform and nondiscriminatory procedures. The Employer
shall determine the permitted frequency of such changes, which shall be no less
frequently than once each calendar year. Any such election will be effective as
soon as practicable following the receipt of the notification by the Employer in
accordance with uniform and nondiscriminatory procedures established and
communicated to the Participants. The Participant shall notify the Employer of
any change in his or her deferral election in writing or in such other form or
manner as permitted. The Employer may, notwithstanding any limit to the contrary
in the Adoption Agreement, limit the maximum deferral percentage for any
Employee including but not limited to Highly Compensated Employees. If a
Participant terminates his or her agreement, such Participant shall be permitted
to put a new Salary Deferral Agreement into effect as provided in the Adoption
Agreement or any other uniform and nondiscriminatory procedures established. The
Employer may also amend or terminate said agreement on notice to the affected
Participant, if required to maintain the qualified status of the Plan.
     (e) If permitted by the Employer, a Participant who has not authorized the
Employer to withhold the maximum annual deferral amount pursuant to Code Section
402(g) and who desires to increase the total amount withheld for a Plan Year may
authorize the Employer to withhold a supplemental amount up to 100% of his or
her Compensation for one or more pay periods. In no event may the amounts
withheld under the Salary Deferral Agreement plus any additional amount deferred
pursuant to this paragraph, exceed the lesser of 100% of a Participant’s
Compensation or any other limitation elected in the Adoption Agreement by the
Employer.
     (f) If the Plan permits Voluntary After-tax Contributions and the Employer
has elected in the Adoption Agreement that all or any portion of amounts
previously withheld under any Salary Deferral Agreement may be recharacterized
as Voluntary After-tax Contributions within the Plan Year, such Elective
Deferrals may be so recharacterized.

35



--------------------------------------------------------------------------------



 



     (g) Elective Deferrals and Roth Elective Deferrals shall be deposited in
the Plan’s Trust as soon as administratively feasible after being withheld from
the Participant’s Compensation at the earliest date on which the contributions
can reasonably be segregated from the Employer’s general assets, but no later
than the time prescribed by the Code, ERISA or by applicable Treasury or
Department of Labor Regulations.
     (h) Elective Deferrals contributed to the Plan as either pre-tax Elective
Deferrals or Roth Elective Deferrals may not be reclassified as the other type
of deferral.
     (i) Roth Elective Deferrals may be treated as Catch-Up Contributions.
     (j) Employer Contributions generally may not be deemed as Elective
Deferrals or Roth Elective Deferrals if they are remitted to the Trust before
the payroll date associated with services rendered or before the services have
been performed. An exception to the foregoing timing rule on deposits to the
Trust is available where the earlier remittance of Elective Deferral or Roth
Elective Deferral amounts is on account of bona fide administrative
considerations (as more fully described in the Income Tax regulations), and that
the timing of such remittance is not made for the principal purpose of
accelerating deductions.
4.7 Catch-Up Contributions
If elected in the Adoption Agreement, Employees who are eligible to make
Elective Deferrals or Roth Elective Deferrals under this Plan and who have
attained age fifty (50) or older before the end of their taxable year shall be
eligible to make Catch-Up Contributions in accordance with, and subject to the
limitations of, Code Section 414(v). Such Catch-Up Contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such Catch-Up Contributions. “Catch-Up
Contributions” are Elective Deferrals or Roth Elective Deferrals made to the
Plan that are in excess of an otherwise applicable Plan limit and that are made
by Participants who are age fifty (50) or over by the end of their taxable
years. An otherwise applicable Plan limit is a limit in the Plan that applies to
Elective Deferrals or Roth Elective Deferrals without regard to Catch-Up
Contributions, such as the limits on annual additions, the dollar limitation on
Elective Deferrals or Roth Elective Deferrals under Code Section 402(g) (not
counting Catch-Up Contributions) and the limit imposed by the Actual Deferral
Percentage (ADP) test under Code Section 401(k)(3). Catch-Up Contributions for a
Participant for a taxable year may not exceed:
     (a) the dollar limit on Catch-Up Contributions under Code
Section 414(v)(2)(B)(i) for the taxable year, or
     (b) when added to other Elective Deferrals or Roth Elective Deferrals,
seventy-five percent (75%) (or as elected on the Adoption Agreement) of the
Participant’s Compensation for taxable year.
The dollar limit on Catch-Up Contributions under Code Section 414(v)(2)(B)(i) is
$1,000 for taxable years beginning in 2002, increasing by $1,000 for each year
thereafter up to $5,000 for taxable years beginning in 2006 and later years.
After 2006, the $5,000 limit will be adjusted by the Secretary of the Treasury
for cost-of-living increases under Code Section 414(v)(2)(C). Any such
adjustments will be in multiples of $500. Catch-Up Contributions are not subject
to the limit on Annual Additions, are not counted in the ADP test and are not
counted in determining the minimum allocation under Code Section 416 (but
Catch-Up Contributions made in prior years are counted in determining whether
the Plan is Top-Heavy). Provisions in the Plan relating to Catch-Up
Contributions apply to Elective Deferrals or Roth Elective Deferrals made after
2001.
4.8 Roth Elective Deferrals In A 401(k) Plan
If elected by the Employer in the Adoption Agreement, eligible Employees
(“Participants”) may make a designated Roth contribution to a 401(k) Plan as
described in Code Section 402A. The term designated Roth contribution (which for
purposes of this Plan shall also be referred to as a “Roth Elective Deferral”)
shall mean an Elective Deferral made under a qualified cash or deferred
arrangement that qualifies as a “qualified” Roth contribution Plan pursuant to
Code Section 402A(b) and, to the extent permitted under the Plan, is:
     (a) designated irrevocably by the Participant at the time of the cash or
deferred election as a Roth Elective Deferral;
     (b) treated by the Employer as includible in the Participant’s income at
the time the Employee would have received the amount in cash if the Participant
had not made the cash or deferred election (i.e., by treating the contributions
as wages subject to applicable withholding requirements); and
     (c) maintained by the Plan in a separate account.
Under the separate accounting requirement of this paragraph, contributions and
withdrawals of Roth Elective Deferrals must be credited and debited to a Roth
Elective Deferral Account maintained for the Participant who made

36



--------------------------------------------------------------------------------



 



the designation and the Plan must maintain a record of the Participant’s
investment in the contract (i.e., Roth Elective Deferrals that have not been
distributed) with respect to the Participant’s Roth Elective Deferral Account.
In addition, gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to the Roth Elective Deferral
Account and other accounts under the Plan. Forfeitures may not be allocated to
the Roth Elective Deferral Account. The separate accounting requirement applies
at the time the Roth Elective Deferral is contributed to the Plan and must
continue to apply until the Roth Elective Deferral Account is completely
distributed. No contributions other than designated Roth Elective Deferrals and
Rollover Contributions described in Code Section 402A(c)(3)(B) are permitted to
be allocated to a designated Roth Elective Deferral account.
A Roth Elective Deferral must satisfy the requirements applicable to Elective
Deferrals made under a qualified cash or deferred arrangement. A Roth Elective
Deferral must satisfy the requirements of Regulations Section 1.401(k)-1(c) and
(d) and is treated as an Employer Contribution for purposes of Code
Sections 401(a), 401(k), 402, 404, 409, 411, 412, 415, 416 and 417.
Additionally, Roth Elective Deferrals are treated as Elective Deferrals for
purposes of the ADP Test and are subject to the rules of Code
Section 401(a)(9)(A) and (B) in the same manner as an account that contains
pre-tax Elective Deferrals. The rules regarding the frequency of elections apply
in the same manner to both pre-tax Elective Deferrals and designated Roth
Elective Deferrals. Thus, an Employee must have an effective opportunity to make
(or change) an election to make Roth Elective Deferrals at least once during
each Plan Year.
The Employer may make Matching Contributions based on a Participant’s Roth
Elective Deferrals based on a formula elected in the Adoption Agreement.
Matching Contributions shall not be allocated to any Roth Elective Deferral
Account. Any Matching Contribution shall be allocated to the Participant’s
Matching Contribution Account. Roth Elective Deferrals may be treated as
Catch-Up Contributions.
4.9 Automatic Enrollment
     (a) If the Employer so elects in the Adoption Agreement, each Employee
eligible under the Employer’s Code Section 401(k) cash or deferred arrangement
shall automatically become a Participant in the Plan as of the first Entry Date
after satisfying the Plan’s eligibility requirements. The default deferral
contributions are to be treated as pre-tax Elective Deferrals. The Employer may
elect in the Adoption Agreement to apply the automatic enrollment provisions to
current Employees and Participants or only to Employees hired on or after the
Effective Date of the adoption of or the amendment to the Plan providing for the
automatic enrollment provisions. If the Employer elects the provision to apply
to current Employees, the Employer will apply the automatic enrollment provision
to Employees who have not made an affirmative election to defer an amount to the
Plan, as well as those who have made an affirmative election to defer an amount
equal to zero (0).
     (b) After satisfying the Plan’s eligibility requirements, each Employee
will have his or her Compensation automatically reduced by the percentage
elected in the Adoption Agreement. These amounts will be contributed to the
Plan. An election by the Employee not to make Elective Deferrals or to
contribute a different percentage may be made at any time. The election is
effective for the first pay period and subsequent pay periods (until superseded
by a subsequent election) if filed when the Employee is hired, or within a
reasonable period thereafter ending before the Compensation for the first pay
period is currently made available. In the event an Employee has Elective
Deferrals withheld pursuant to this provision and no investment directive has
been received, any cash received shall be invested as provided for in paragraph
13.6 herein or another appropriate vehicle. If an Employee elects to receive
cash in lieu of Elective Deferrals and the election is made when the Employee is
hired or within a reasonable period thereafter ending before the Compensation is
currently available, then no Elective Deferrals for the first pay period or
subsequent pay periods are made on the Employee’s behalf to the Plan until the
Employee makes a subsequent affirmative election to reduce his or her
Compensation. Elections filed at a later date are effective as soon as
administratively feasible pursuant to the election in the Adoption Agreement.
     (c) If so elected in the Adoption Agreement, for those current Participants
who are deferring at a percentage or dollar amount less than the amount elected
on the Adoption Agreement, the Employer will in the first payroll period after
the effective date of the amendment reduce the Participant’s Compensation by the
difference between the Participant’s current deferral election and the election
as stated on the Adoption Agreement.
     (d) At the time an Employee is hired, the Plan Administrator shall provide
the Employee a notice that explains the automatic enrollment provision. This
notice will also explain the Employee’s right to elect to have no such Elective
Deferrals made to the Plan or to alter the amount of those contributions. This
notice will include the procedure for exercising the right and the timing for
implementation of any such election. The Plan Administrator shall provide each
Participant in the Plan with an annual notice of his or her Elective Deferral
percentage and each Participant’s right to change the percentage, including the
procedure for exercising that right and the timing for implementation of any
such election. Prior to an Employee’s automatic enrollment becoming effective,
the Plan Administrator will provide such Employee with appropriate guidance as
to the procedures then in effect, for the Employee to make alternative elections
referenced above. Each Employee deferring Compensation pursuant to this
paragraph shall be deemed to have consented to an Elective Deferral contribution
in the amount specified by the Employer in the Adoption Agreement, unless he/she
has filed an election to the contrary with the Plan Administrator pursuant to
the Plan’s administrative procedures.

37



--------------------------------------------------------------------------------



 



     (e) The Employer who has adopted the automatic enrollment provisions may
adopt an administrative policy that increases the automatic deferral default
amount each year in which the automatic enrollment provision is in effect.
Unless the Employer specifies a different incremental amount, the automatic
deferral default amount shall be no less than 3% in the first full year of a
Participant’s participation in the Plan, increasing to no less than 4% in the
next following Plan Year, no less than 5% in the second following Plan Year, and
no less than 6% in all subsequent years.
4.10 Make-Up Contributions Under USERRA
A Participant who has the right to make-up Elective Deferrals, Roth Elective
Deferrals, Voluntary After-tax Contributions and/or Required After-tax
Contributions under USERRA shall be permitted to increase his or her Elective
Deferral with respect to a make-up year without regard to any provision limiting
contributions for such Plan Year. Make-up contributions shall be limited to the
maximum amount permitted under the Plan and the statutory limitations applicable
with respect to the make-up year. Employee-related make-up contributions must be
made within the time period beginning on the date of reemployment and continuing
for the lesser of five (5) years or three (3) times the period of military
service.
4.11 Qualified And Eligible Automatic Contribution Arrangements
     (a) Qualified Automatic Contribution Arrangement (QACA) — If elected in the
Adoption Agreement, then effective beginning with the Plan Year indicated
therein, the Employer will maintain a Qualified Automatic Contribution
Arrangement for the purpose of satisfying the nondiscrimination requirements for
Elective Deferrals and Matching Contributions under Code Sections 401(k) and
401(m). For purposes of the Code’s nondiscrimination requirements, a Qualified
Automatic Contribution Arrangement is defined as any cash or deferred
arrangement that satisfies certain Code requirements with respect to automatic
deferrals, Matching or Non-Elective Contributions and timely notice to
Employees.
          (1) The automatic deferral requirements are met if, under the
arrangement, Employees are treated as having elected to have the Employer make
Elective Deferrals equal to a qualified percentage of Compensation. The
qualified percentage cannot be more than 10% and must be at least: 3% of
Compensation during the period ending on the last day of the first Plan Year
which begins after the date on which the first Elective Deferral described in
Article VI(D)(1) of the Adoption Agreement is made with respect to such
Employee; 4% for the first Plan Year following the Plan Year containing the
first anniversary of the Employee’s participation in the Plan; 5% during the
second following Plan Year; and 6% for the third following Plan Year and
subsequent Plan Years. The qualified percentage must be applied uniformly to all
eligible Employees who have not made an affirmative election.
          (2) An Employee may affirmatively elect not to have such Elective
Deferrals made or to make the Elective Deferrals at a different level.
          (3) Employees eligible to participate in the automatic contribution
arrangement (or a predecessor arrangement) immediately before the date on which
the arrangement became a Qualified Automatic Contribution Arrangement are
included in the meaning of eligible Employees for purposes of applying the
automatic deferral provision. An election not to defer (i.e., the Employee has
elected 0% on the Salary Deferral Agreement) is considered an affirmative
election. Current Employees who have not completed a Salary Deferral Agreement
are treated as not having made an affirmative election.
          (4) The QACA Safe Harbor Employer Contribution is a Matching
Contribution made to satisfy the nondiscrimination rules, equal to the sum of
100% of the Elective Deferrals of the Employee to the extent that such
contributions do not exceed 1% of Compensation plus 50% of such Compensation
that exceeds 1% but does not exceed 6% of Compensation. For purposes of this
provision, the following requirements must also be satisfied:
               (i) The rate of Matching Contribution does not increase as the
rate of an Employee’s Elective Deferrals increases; and
               (ii) The rate of Matching Contribution with respect to any rate
of Elective Deferral by a Highly Compensated Employee is no greater than the
rate of Matching Contribution with respect to the same rate of Elective Deferral
by a Non-Highly Compensated Employee.
Alternatively, the Safe Harbor Employer Contribution requirement of Code Section
401(k)(13)(D)(i)(II) is met if the Employer makes a QACA Non-Elective
Contribution to the Plan of at least 3% of an Employee’s Compensation on behalf
of each Non-Highly Compensated Employee who is eligible to participate in the
Plan.
          (5) Any Employee who has completed at least two (2) Years of Service
must have a nonforfeitable right to 100% of the Employee’s accrued benefit from
Employer contributions. In addition, Matching or other Non-Elective
Contributions under a QACA are subject to the withdrawal rules applicable to
Elective Deferrals under Code Section 401(k)(2)(B) (except that the Hardship
rule is not available).

38



--------------------------------------------------------------------------------



 



          (6) The Employer must provide Employees with a notice (as explained in
paragraph 4.11(c) below) describing the QACA provisions and the ability to opt
out of the Plan or to modify the automatic contribution amount.
     (b) Eligible Automatic Contribution Arrangement (EACA) — If so elected by
the Employer in the Adoption Agreement, then effective beginning with the Plan
Year indicated therein, Participants may be automatically enrolled in an EACA.
Further, if elected by the Employer in the Adoption Agreement, a Participant may
elect to withdraw the automatic contribution within ninety (90) days after the
date his/her first default Elective Deferrals are first deducted from his/her
paycheck under the EACA without being subject to the premature distribution
penalty. The Plan must meet the following requirements in order to be deemed an
EACA:
          (1) A uniform contribution rate must apply to the automatic
contributions for all Employees.
          (2) The Employer must provide Employees with a notice (as explained in
paragraph 4.11(c) below) describing the EACA provisions and the ability to opt
out of the Plan or to modify the automatic contribution amount.
          (3) If an arrangement which qualifies as an Eligible Automatic
Contribution Arrangement allows an Employee to elect to make “permissible
withdrawals” of certain default Elective Deferrals, the amount withdrawn is
included in the Employee’s gross income in the year of the distribution. The
premature distribution penalty under Code Section 72(t) is not imposed with
respect to the distribution and the arrangement is not treated as violating any
restriction on distributions by allowing the withdrawal. With respect to
distributions to an Employee as a result of this election, Employer Matching
Contributions are forfeited or subject to other treatment that the Internal
Revenue Service may prescribe. A “permissible withdrawal” is defined as any
withdrawal from an EACA that is made pursuant to an Employee election and
consists of Elective Deferrals and earnings or losses attributable to those
contributions. The election must be made within ninety (90) days of the date
Elective Deferrals are first deducted from Employee’s paychecks with respect to
the Employee under the arrangement. The amount of any distributions under this
election must be equal to the amount of Elective Deferrals made with respect to
the first payroll period to which the EACA applied to the Employee and any
succeeding payroll period beginning before the effective date of the election
(adjusted for earnings or losses attributable to those contributions). The
effective date cannot be later than the earlier of (i) the pay date for the
second payroll period beginning after the election is made, or (ii) the first
pay date that occurs at least thirty (30) days after the election is made. A
permissible withdrawal under this paragraph shall not be treated as an Eligible
Rollover Distribution and is not counted towards the dollar limitation on
Elective Deferrals contained in Code Section 402(g) nor the Actual Deferral
Percentage (ADP) test under Code Section 401(k)(3).
          (4) An Eligible Automatic Contribution Arrangement for purposes of the
special rules for withdrawals is defined as an arrangement under which a
Participant may elect to have the Employer make payments as contributions under
the Plan or to the Participant directly in cash, under which the Participant is
treated as having elected to have the Employer make such contributions in an
amount equal to a uniform percentage of Compensation provided under the Plan
until the Participant specifically elects not to have such contributions made
(or specifically elects to have such contributions made at a different
percentage), under which in the absence of an investment election by the
Participant, default Elective Deferrals under the EACA are invested in an
investment option designated by the Employer and which meets the notice
requirements of Code Section 414(w)(4).
     (c) QACA And EACA Notice Requirements — Within a reasonable period before
the beginning of each Plan Year (or in the case of an Employee who does not
receive this notice because he/she is not an eligible Employee because of
becoming eligible after such time, within a reasonable period before the
Employee becomes an eligible Employee), each Employee covered by a QACA or an
EACA must receive a notice explaining the Employee’s rights and obligations
under the arrangement. The notice must be sufficiently accurate and
comprehensive to inform the Employee of such rights and obligations by being
written in a manner that is understandable by the average Employee to whom the
arrangement applies. The reasonable time requirement is satisfied if the
Employer provides such notice at least thirty (30) days and no more than ninety
(90) days before the beginning of the Plan Year. In the case of an Employee who
does not receive this notice because of becoming eligible after such time, the
reasonable time requirement is satisfied if the Employer provides such notice no
later than the date the Employee becomes an eligible Employee. However, for an
Employee who is eligible immediately, the reasonable timing requirement is
satisfied if the notice is provided as soon as practicable after the date the
Employee becomes eligible and the Employee is permitted to elect to defer from
all types of Compensation that may be deferred under the Plan earned beginning
on that date. The notice must explain the Employee’s right under the arrangement
to elect not to have Elective Deferrals made on the Employee’s behalf or to
elect to have contributions made in a different amount, and how contributions
made under the arrangement will be invested in the absence of any affirmative
investment election by the Employee. The Employee must be given a reasonable
period of time after receipt of such notice and before the first Elective
Deferral is made to make the election with respect to contributions and
investments.

39



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANT ACCOUNTS
5.1 Separate Accounts
The Plan Administrator or its agent shall establish a separate recordkeeping
account for each Participant showing the fair market value of his or her Plan
benefits. Each Participant’s account may be separated for recordkeeping purposes
into the following sub-accounts:

  (a)   Employer contributions:

  (1)   Non Safe-Harbor Matching Contribution Formula 1 Contributions     (2)  
Non Safe-Harbor Matching Contribution Formula 2 Contributions     (3)  
Qualified Matching Contributions     (4)   Qualified Non-Elective Contributions
    (5)   Non-Elective Contributions Formula 1 Contributions     (6)  
Non-Elective Contributions Formula 2 Contributions     (7)   Safe Harbor
Matching Contributions     (8)   Safe Harbor Non-Elective Contributions     (9)
  Transfer Contributions

  (b)   Employee contributions:

  (1)   Voluntary After-tax Contributions     (2)   Qualified Voluntary
Contributions     (3)   Elective Deferrals [other than Roth Elective Deferrals]
    (4)   Roth Elective Deferrals     (5)   Required After-tax Contributions    
(6)   Rollover Contributions     (7)   Transfer Contributions

5.2 Valuation Date
The Trustee shall value the Trust at the fair market value as of each Valuation
Date and those Valuation Dates elected in the Adoption Agreement or as directed
in writing by the Plan Administrator.
The fair market value of securities listed on a registered stock exchange will
be the prices at which they were last traded on such exchange preceding the
close of business on the Valuation Date. If the securities were not traded on
the Valuation Date, or if the exchange on which they are traded was not open for
business on the Valuation Date, then the securities will be valued at the prices
at which they were last traded prior to the Valuation Date. Any unlisted
security will be valued at its bid price next preceding the close of business on
the Valuation Date, which bid price will be obtained from a registered broker or
an investment banker. To determine the fair market value of assets other than
securities for which trading or bid prices can be obtained, the Trustee may use
any reasonable method to determine the value of such assets, or may elect to
employ one or more appraisers for that purpose and rely on the values
established by such appraiser or appraisers.
All allocations for a particular Plan Year will be made as of the last Valuation
Date(s) of that Plan Year or such other dates determined by the Plan
Administrator.
5.3 Allocations To Participant Accounts
As of each Valuation Date elected by the Employer in the Adoption Agreement
and/or on any date within the allocation period selected in writing by the Plan
Administrator, each Participant’s account shall be adjusted to reflect:

40



--------------------------------------------------------------------------------



 



     (a) the Participant’s share of the Employer’s contribution and forfeitures
as determined in the Adoption Agreement,
     (b) any Employee contributions,
     (c) any repayment of amounts previously distributed to a Participant upon a
separation from Service and repaid by the Participant since the last Allocation
Date,
     (d) the Participant’s proportionate share of any investment earnings and
increase in the fair market value of the Trust since the last Allocation Date,
and
     (e) loan repayments of principal and interest.
The Employer shall deduct from each account:
     (f) any withdrawals or payments made from the Participant’s account since
the last Allocation Date,
     (g) the Participant’s proportionate share of any decrease in the fair
market value of the Trust since the last allocation Date, and
     (h) the Participant’s proportionate or “per capita” share of any fees and
expenses paid from the Plan.
5.4 Allocating Employer Contributions
     (a) The Employer must specify in the Adoption Agreement the manner in which
the Employer’s contribution shall be allocated to Participants including any
minimum contribution for Top-Heavy Plans. Employer contributions shall be
allocated to all Participants eligible to receive a contribution as provided in
the Adoption Agreement.
     (b) Notwithstanding any provision of this Plan to the contrary,
Participants will accrue the right to share in allocations of Employer
contributions with respect to periods of qualified military service as provided
in Code Section 414(u).
     (c) At the end of each Plan Year the Plan Administrator shall redetermine
any Matching Contribution for each Participant based on his or her eligible
annual Compensation in accordance with the Matching Contribution formula elected
by the Employer in the Adoption Agreement. Any Participant for whom any Matching
Contribution has not been sufficiently made in accordance with the Matching
Contribution formula elected by the Employer shall receive an additional
Matching Contribution so that the total annual deferrals (whether pre-tax or
after-tax) reflected as a percentage of eligible annual Compensation are matched
in accordance with the Matching Contribution formula (“true-up” of Matching
Contributions) selected by the Employer in the Adoption Agreement. If no
election is made in the Adoption Agreement, no true-up of Matching Contributions
will occur.
5.5 Allocating Investment Earnings And Losses
Account balances are adjusted to reflect actual income and investment gains and
losses from the period beginning on the day following the last Valuation Date
and ending on the current Valuation Date. Each Participant’s account shall
receive a proportionate share of the actual income and investment gains and
losses during the period. The value of accounts for allocation purposes shall be
based on the value of all Participant accounts (without regard to any portion of
any such account attributable to segregated investments) as of the last
Valuation Date less withdrawals, distributions and expenses plus any
contributions including deferrals (whether pre-tax or after-tax) if any, paid
from the Trust since the last Valuation Date. Investment gains and losses shall
be credited to all Participant accounts having a balance on the Valuation Date
regardless of the vested status of such account and regardless of the
Participant’s employment status. The Plan Administrator shall also have the
right to adopt an alternative procedure for allocating income and investment
gains and losses provided that such alternative procedure is uniform and does
not discriminate in favor of Highly Compensated Employees. Any change in
procedure shall be effective as of the next following Valuation Date or such
other date as agreed to by the Employer and the Plan Administrator. Accounts
with segregated investments shall receive the income or loss on such segregated
investments. Investment gains or losses are determined separately for each
investment alternative offered under the Plan.
     (a) The value of a Participant’s account invested in a mutual fund
(Registered Investment Company) will equal the value of a share in such fund
multiplied by the number of shares credited to the Participant’s account.
     (b) In the case of any pooled investment vehicle, earnings, gains or losses
on the pooled investment vehicle will be allocated among the Participant’s
accounts in proportion to the value of each Participant’s account invested in
that investment vehicle immediately prior to the Valuation Date. The gain or
loss attributed to each investment vehicle will be credited to or charged
against the Participants’ account. Alternatively, the Plan Administrator or his
designate may establish unit values for each pooled investment vehicle offered
under the Plan in

41



--------------------------------------------------------------------------------



 



accordance with uniform procedures established by the Plan Administrator for
this purpose. The value of the portion of a Participant’s account invested in a
pooled investment vehicle will equal the value of a unit in such investment
vehicle multiplied by the number of units credited to the account.
     (c) In the case of any investment that is held specifically for a
Participant’s account, any gain or loss on such investment will be charged or
credited to that Participant’s account.
5.6 Allocation Adjustments
The Plan Administrator or his designate, if applicable, shall have the right to
redetermine the value of Participant accounts if a previous allocation or
valuation was performed incorrectly. Such redetermination shall be made without
regard to the reason for the incorrect allocation. Such reasons may include, but
are not limited to, incorrect contribution or Employee information provided by
the Employer or representative of the Employer, incorrect valuation of Plan
assets, incorrect determination of investment income and gains or losses,
improper interpretation of the Plan’s allocation formulas or procedures,
erroneous omission of Top-Heavy minimum contributions and failure to transmit,
receive or interpret amendments to the allocation formulas, methods or
procedures. Subject to express limits that may be imposed under the Code, the
Plan Administrator reserves the right to delay the processing of any
contribution, distribution or other transaction for any legitimate business
reason (including, but not limited to, failure of systems or computer programs,
failure of means of transmission of data, force majeure, the failure of any
Service Provider to timely receive values or prices, or to correct for its
errors or omissions, or the errors or omissions of any Service Provider). After
having made any necessary adjustments, the Plan Administrator or his designate,
if applicable, may issue either revised or adjusted statements to Participants
with an explanation of the allocation adjustments.
5.7 Participant Statements
The Plan Administrator shall prepare a statement for each Participant not less
frequently than annually and as required by law. Statements may be prepared more
frequently, as may be agreed between the Plan Administrator and the Service
Provider or other entity responsible for the maintenance of Plan records or for
valuing Plan assets. Each statement shall show the additions to and subtractions
from the Participant’s account for the period since the last such statement and
shall show the fair market value of the Participant’s account as of the current
statement date.
5.8 Changes In Method And Timing Of Valuing Participants’ Accounts
If necessary or appropriate, the Plan Administrator in its sole discretion may
establish different or additional uniform and nondiscriminatory procedures for
determining the fair market value of Participant’s accounts under the Plan.
5.9 Roth Elective Deferral Account
The Roth Elective Deferral Account is the required separate account maintained
to record the contribution and withdrawal of a Participant’s Roth Contributions
and other adjustments as required by the Plan. Forfeitures may not be allocated
to a Roth Elective Deferral Account and no contributions other than designated
Roth Elective Deferrals will be allocated. If elected in the Adoption Agreement,
Direct Rollover contributions described in Code Section 402A(c)(3) are permitted
to be allocated to the Roth Elective Deferral Account. Each Participant’s Roth
Elective Deferral Account shall continue to be maintained and administered
separately until it is completely distributed. Income, losses and other credits
or charges must be separately allocated on a reasonable and consistent basis to
the Participant’s Roth Elective Deferral Account and other accounts under the
Plan to ensure that the Roth Elective Deferral Account maintains a record of the
Participant’s interest in the Plan.

42



--------------------------------------------------------------------------------



 



ARTICLE VI
RETIREMENT BENEFITS AND DISTRIBUTIONS
6.1 Normal Retirement Benefits
A Participant shall be entitled to receive the balance held in his or her
account upon attaining his or her Normal Retirement Age or at such earlier dates
as the provisions of this Article VI and the Adoption Agreement may permit. If a
Participant elects to continue working past his or her Normal Retirement Age, he
or she will continue as an active Participant. If the Employer elects otherwise
in the Adoption Agreement, distribution shall be made to such Participant at his
or her request prior to his or her actual retirement. Distribution shall be made
in the normal form, or if elected, in one of the optional forms of payment
provided in the Adoption Agreement.
6.2 Early Retirement Benefits
If elected in the Adoption Agreement, an Early Retirement benefit may be
available to individuals who meet the age and Service requirements that are
specified in the Adoption Agreement. A Participant who attains his or her Early
Retirement Date will become fully vested, regardless of any vesting schedule
which otherwise might apply. If a Participant separates from Service with a
nonforfeitable benefit before satisfying the age requirements, but after having
satisfied the Service requirement, the Participant will be entitled to elect an
Early Retirement benefit upon satisfaction of the age requirement.
6.3 Benefit Upon Death
Upon the death of a Participant prior to termination of employment, or upon the
death of a terminated Participant prior to distribution of his or her Vested
Account Balance, his or her Beneficiary will be entitled to the Participant’s
Vested Account Balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. A Participant
who dies prior to attainment of Normal Retirement Age but before termination of
employment will become fully vested, regardless of any vesting schedule which
otherwise might apply. If any Beneficiary who is alive on the date of the
Participant’s death dies before receiving the entire death benefit to which he
or she is entitled, the balance of the death benefit will be distributed to the
Beneficiary’s Beneficiary in accordance with paragraph 7.6. The Plan
Administrator’s determination that a Participant has died and that a particular
person has a right to receive a death benefit will be final. Distribution will
be made in accordance with paragraph 7.6.
6.4 Benefit Upon Disability
If a Participant suffers a Disability prior to termination of employment and
terminates employment with the Employer as a result of that Disability, or if a
terminated Participant suffers a Disability prior to a distribution of his or
her Vested Account Balance, he or she will be entitled to his or her Vested
Account Balance determined as of the most recent Valuation Date coinciding with
or immediately preceding the date of distribution. A Participant who retires
prior to attainment of Normal Retirement Age but before termination of
employment on account of a Disability will become fully vested, regardless of
any vesting schedule which otherwise might apply.
6.5 Benefits On Termination Of Employment
     (a) If a Participant terminates employment prior to Normal Retirement Age,
such Participant shall be entitled to receive the vested balance held in his or
her account payable at Normal Retirement Age in the normal form, or if elected,
in one of the other forms of payment provided hereunder and by the Employer in
the Adoption Agreement. If applicable, the Early Retirement benefit provisions
may be elected. Notwithstanding the preceding, a former Participant may, if
allowed in the Adoption Agreement, make application to the Employer requesting
early payment of any deferred vested and nonforfeitable benefit due.
     (b) For purposes of this Article, if the value of a Participant’s Vested
Account Balance is zero, the Participant shall be deemed to have received a
distribution of such Vested Account Balance immediately following termination.
If the Participant is reemployed prior to incurring five (5) consecutive one
(1) year Breaks in Service or Periods of Severance, he or she will be deemed to
have immediately repaid such distribution. Notwithstanding the above, if the
Employer maintains or has maintained a policy of not distributing any amounts
until the Participant’s Normal Retirement Age, the Employer can continue to
uniformly apply such policy.
     (c) If a Participant who is not 100% vested receives or is deemed to
receive a distribution pursuant to this paragraph and resumes employment covered
under this Plan, the Participant shall have the right to repay to the Plan the
full amount of the distribution attributable to both Employer Contributions and
Employee Contributions including Elective Deferrals and/or Roth Elective
Deferrals on or before the earlier of the date the Participant incurs five
(5) consecutive one (1) year Breaks in-Service following the date of
distribution or five (5) years after the first date on which the Participant is
subsequently reemployed. In such event, the Participant’s account shall be
restored to the value thereof at the time the distribution was made. The account
may be further increased by the Plan’s income and investment gains and/or losses
on the undistributed amount from the date of the distribution to the date of
repayment.
     (d) If a Participant terminates employment with a Vested Account Balance
greater than $5,000, and elects (with his or her Spouse’s consent, if required)
to receive 100% of the value of his or her Vested Account

43



--------------------------------------------------------------------------------



 



Balance in a lump sum, the non-vested portion will be treated as a forfeiture.
The Participant (and his or her Spouse, if required) must consent to any
distribution when the Vested Account Balance described above exceeds $5,000.
     (e) A Participant whose Vested Account Balance is greater than $5,000 shall
have the option to postpone payment of his or her Plan benefits until his or her
Required Beginning Date. If elected in the Adoption Agreement, any balance in a
Participant’s account resulting from his or her Employee contributions listed at
paragraph 5.1(b), not previously withdrawn, may be withdrawn by the Participant
immediately following separation from Service.
     (f) Unless elected otherwise in the Adoption Agreement, if a Participant’s
Vested Account Balance is $1,000 or less, after the Participant’s termination of
employment, the distributions shall be in a lump sum and any non-vested amounts
shall be immediately forfeited. Such distribution shall be paid to the
Participant as soon as practicable after complying with the Federal tax
withholding rules without the need for spousal consent. Terminated Participants
receiving an involuntary distribution of $200 or more must be notified of their
right to have such amounts directly rolled over to an IRA or Qualified Plan of
their choosing.
          If elected in the Adoption Agreement, when a terminating Participant
or Employee does not make a timely election with respect to the cash-out
distribution of amounts greater than $1,000 but less than or equal to $5,000,
[pursuant to Code Sections 411(a)(7), 411(a)(11) and 417(e)(7)], the Plan
Administrator shall make a Direct Rollover into an individual retirement account
or annuity (“IRA”). The Plan Administrator will select the IRA trustee or
custodian, establish the IRA, and make the initial IRA investment selection.
          If elected in the Adoption Agreement, when the Participant does not
elect to have such distribution paid directly to an Eligible Retirement Plan, as
specified by the Participant, or does not elect to receive the distribution
directly, the Plan Administrator shall pay the distribution in a Direct Rollover
to an individual retirement plan that is designated by the Plan Administrator
and is communicated to the Plan Participant. The extent to which Rollover
Contributions will be included or excluded in determining the value of the
Participant’s Vested Account Balance for purposes of the Plan’s involuntary
cash-out rules will be governed by the election made in the Adoption Agreement.
Rollover Contributions will always be considered in determining if the $1,000
automatic rollover threshold has been exceeded.
          If elected in the Adoption Agreement, the value of a Participant’s
nonforfeitable account balance shall be determined without regard to that
portion of the account balance that is attributable to Rollover Contributions
(and the earnings allocable thereto) within the meaning of Code Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16). If the value of the
Participant’s nonforfeitable account balance as so determined is $5,000 or less,
the Plan shall immediately distribute the Participant’s entire nonforfeitable
account balance, subject to this paragraph. Eligible Rollover Distributions from
a Participant’s Roth Elective Deferral Account are taken into consideration in
determining whether the total amount of the Participant’s account balances under
the Plan exceeds the $1,000 threshold for purposes of mandatory distributions
from the Plan.
     (g) If elected by the Employer in the Adoption Agreement, this paragraph
shall apply for distributions and severances from employment occurring after the
dates specified in the Adoption Agreement.
          A Participant’s Elective Deferrals, Roth Elective Deferrals, Qualified
Non-Elective Contributions, Qualified Matching Contributions, and earnings
attributable to these contributions shall be distributed on account of the
Participant’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from Service before such amounts may be
distributed.
     (h) A Direct Rollover of a distribution from a Roth Elective Deferral
Account under this Plan will be made to another Roth Elective Deferral Account
under an applicable retirement plan described in Code Section 402A(e)(1) or to a
Roth IRA described in Code Section 408A, and only to the extent the rollover is
permitted under Code Section 402(c).
          The Plan shall not provide for a Direct Rollover (including an
automatic rollover) of distributions from a Participant’s Roth Elective Deferral
Account if the amount of the distributions that are Eligible Rollover
Distributions are reasonably expected to total less than $200 during a year. In
addition, any distribution from a Participant’s Roth Elective Deferral Account
are not taken into consideration in determining whether distributions from a
Participant’s other accounts are reasonably expected to total less than $200
during a year.
     (i) If the Plan permits partial distributions, a Participant shall be
permitted to designate all or any portion of such distribution to be from the
Roth Elective Deferral Account. This provision does not apply to a return of
Excess Contribution or a distribution of Excess Elective Deferrals.

44



--------------------------------------------------------------------------------



 



6.6 Restrictions On Immediate Distributions
     (a) An account balance is immediately distributable if any part of the
account balance could be distributed to the Participant (or Surviving Spouse)
before the Participant attains (or would have attained if not deceased) the
later of the Normal Retirement Age or age sixty-two (62).
     (b) If payment in the form of a Qualified Joint and Survivor Annuity is
required and the value of a Participant’s Vested Account Balance exceeds $5,000,
or there are remaining payments to be made with respect to a particular
distribution option that previously commenced, and the account balance is
immediately distributable, the Participant and his or her Spouse (or where
either the Participant or the Spouse has died, the survivor) must consent to any
distribution of such account balance.
     (c) If payment in the form of a Qualified Joint and Survivor Annuity is not
required with respect to a Participant and the value of a Participant’s Vested
Account Balance exceeds $5,000, and the account balance is immediately
distributable, only the Participant must consent to any distribution of such
account balance.
     (d) The consent of the Participant and/or the Spouse shall be obtained in
writing or in such other form accepted by the Plan Administrator within the
ninety (90) day period ending on the Annuity Starting Date, which is the first
day of the first period for which an amount is paid as an annuity or in any
other form. The Plan Administrator shall notify the Participant and the
Participant’s Spouse of the right to defer any distribution until the
Participant’s account balance is no longer immediately distributable and the
consequences of failing to defer receipt of the distribution. Such notification
shall include a general description of the material features, and an explanation
of the relative values of, the optional forms of benefit available under the
Plan in a manner that would satisfy the notice requirements of Code
Section 417(a)(3), and shall be provided no less than thirty (30) days and no
more than ninety (90) days prior to the Annuity Starting Date.
     (e) If the distribution is one to which Code Sections 401(a)(11) and 417 do
not apply, such distribution may commence less than thirty (30) days after the
notice required under Regulations Section 1.411(a)-11(c) is given provided that:
          (1) the Plan Administrator clearly informs the Participant that the
Participant has the right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option), and
          (2) the Participant after receiving the notice affirmatively elects a
distribution.
          If a distribution is one to which Code Section 417 does apply, the
distribution may commence less than thirty (30) days, but not less than seven
(7) days after the notice required under Regulations Section 1.411(a)-11(c) is
given, provided that the conditions of sub-paragraphs (1) and (2) above are
satisfied with regard to both the Participant and the Participant’s Spouse.
     (f) Notwithstanding the foregoing, only the consent of the Participant to
the commencement of a distribution in the form of a Qualified Joint and Survivor
Annuity is required while the account balance is immediately distributable.
Furthermore, if payment in the form of a Qualified Joint and Survivor Annuity is
not required with respect to the Participant pursuant to paragraph 8.7 of the
Plan, only the Participant must consent to the distribution of an account
balance that is immediately distributable. Neither the consent of the
Participant nor the Participant’s Spouse shall be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or Code Section 415
or constitutes Excess Deferrals, Excess Contributions or Excess Aggregate
Contributions. In addition, upon termination of this Plan if the Plan does not
offer an annuity option (purchased from a commercial provider), the
Participant’s account balance may, without the Participant’s consent, be
distributed to the Participant or transferred to another Defined Contribution
Plan [other than an employee stock ownership plan as defined in Code Section
4975(e)(7)] within the same controlled group.
     (g) Any Plan established hereunder which is making distributions to any
former Employee, Participant or surviving Spouse may charge reasonable Plan
administrative expenses to the account of that former Employee, Participant or
surviving Spouse, but only if the administrative expenses are apportioned on a
pro-rata basis, i.e., the expenses are based on the amount in each account of a
former Employer, Participant or surviving Spouse receiving benefits from the
Plan (or another reasonable basis that complies with the requirements of Title I
of ERISA). However, the allocation of Plan expenses still must meet the
nondiscrimination rules of Code Section 401(a)(4).
     (h) Effective for Plan Years beginning after December 31, 2006, the ninety
(90) day period described in (d) above shall be extended to a one-hundred-eighty
(180) day period.

45



--------------------------------------------------------------------------------



 



6.7 Normal And Optional Forms Of Payment
     (a) The normal form of payment for the Plan shall be designated in the
Adoption Agreement. If no election is made in the Adoption Agreement, the Plan
will default to the normal form of benefit being a lump sum, and the safe harbor
provisions of paragraph 8.7 shall apply.
     (b) A Plan other than a money purchase pension plan or a profit-sharing
plan required to provide a Joint and Survivor benefit may be amended to
eliminate or restrict optional payment forms provided that a single lump sum
payment option remains available. The remaining lump sum must have the same (or
less restrictive) timing of distribution, medium of distribution and eligibility
conditions that were available for the eliminated forms of payment.
          Each optional form of benefit provided under a Plan (other than any
that have been prospectively eliminated) must be currently available to all
Employees benefiting under the Plan. This is the case regardless of whether a
particular form of benefit is the actuarial equivalent of any other optional
form of benefit under the Plan. Code Section 411(d)(6) prevents a Plan from
being amended to eliminate or restrict optional forms of benefits and any other
Code Section 411(d)(6) protected benefits with respect to benefits attributable
to Service before the amendments except as expressly provided under the
Regulations Section 1.411(d)-4.
     (c) The normal form of payment shall be automatic, unless the Participant
files a written request with the Employer prior to the date on which the benefit
is automatically payable, electing another option available under the Plan.
     (d) As elected in the Adoption Agreement, a Participant shall (with the
consent of his or her Spouse, if applicable) have the right to receive his or
her benefit in a single lump sum or in installment payments. Installment
payments need not be equal or substantially equal until such time as the
individual reaches his or her Required Beginning Date. Installment payments
which are intended to be equal or substantially equal can be made monthly,
quarterly, semi-annually or annually based on any period not extending beyond
the joint and survivor life expectancy of the Participant and his or her
Beneficiary.
     (e) Benefits payable under the Plan may be distributed in cash or in-kind
as elected in the Adoption Agreement. The Employer may also elect on the
Adoption Agreement to limit a Participant’s right to receive distributions in
the form of marketable securities (other than Employer securities) and to
require distributions in the form of cash only. Only the right to receive a
distribution in the form of cash, Employer securities and/or other property that
is not marketable is protected.
     (f) A Plan that permits its Participants to receive in-kind distributions
may limit the available in-kind distributions to the investments listed in the
Adoption Agreement and only to the extent the investments are held in the
Participant’s account at the time of the distribution. A Plan may be amended to
limit the investments that may be distributed in-kind. The amendment must
include all investments (other than marketable securities for which cash may be
substituted) that are held in a Participant’s account at the time of the
amendment and for which the Plan, prior to such amendment, allowed for
distribution of those investments in kind. The right to an in-kind distribution
for investments held at the time of the distribution would only have to be
protected to the extent such investment was in the Participant’s account at the
time the amendment was adopted or effective, if later.
     (g) Promissory notes of Participants may be distributed in-kind pursuant to
the Employer’s loan policy document.
     (h) Distribution of benefits payable in the form of installments shall be
paid in cash.
     (i) The Plan Administrator shall have the sole responsibility to determine
the propriety, amount, and form of any distribution made under the terms of this
Plan and such determination will be final. Upon such determination, the Plan
Administrator shall direct the Trustee and/or Custodian in writing or by any
such other means as expressly agreed upon, to make such a distribution.
6.8 Distribution In Event Of Incapacity
If any person who is entitled to receive a distribution of benefits (the
“Payee”) suffers from a Disability or is under a legal incapacity, payments may
be made in one or more of the following ways as directed by the Plan
Administrator:
     (a) to the Payee directly; or
     (b) to the guardian or legal representative of the Payee’s person or
estate.
The Plan Administrator’s determination of the minority or incapacity of any
Payee will be final.
6.9 Commencement Of Benefits

46



--------------------------------------------------------------------------------



 



     (a) Unless the Participant elects otherwise, distribution of benefits will
begin no later than the sixtieth day after the close of the Plan Year in which
the latest of the following events occurs:
          (1) the Participant attains age sixty-five (65) (or Normal Retirement
Age if earlier),
          (2) the tenth anniversary of the year in which the Participant
commenced participation in the Plan, or
          (3) the Participant terminates Service with the Employer.
     (b) Notwithstanding the foregoing, the failure of a Participant and Spouse
(if necessary) to consent to a distribution while a benefit is immediately
distributable within the meaning of paragraph 6.6 hereof, shall be deemed an
election to defer commencement of payment of any benefit sufficient to satisfy
this paragraph.
6.10 In-Service Withdrawals
If elected in the Adoption Agreement, an Employer may elect to permit a
Participant in the Plan to make an in-service withdrawal, subject to any
limitation(s) specified in the Adoption Agreement.
     (a) Unless indicated otherwise on the Adoption Agreement, a Participant may
withdraw all or any part of the fair market value of his or her Voluntary or
Required After-tax Contributions as described in Article IV, other than Elective
Deferrals or Roth Elective Deferrals, upon request to the Plan Administrator. No
amount of the Employer’s Contribution will be forfeited solely as a result of a
Participant’s withdrawal of an amount pursuant to this paragraph 6.10. Unless
indicated otherwise in the Adoption Agreement, Rollover and Transfer
Contributions, and the income allocable to each, may be withdrawn at any time.
     (b) Subject to Article VIII, Joint and Survivor Annuity Requirements (if
applicable) and pursuant to the Employer’s election in the Adoption Agreement, a
Participant may be eligible to withdraw any part of his or her Qualified
Voluntary Contribution account by making application to the Plan Administrator.
A request to withdraw amounts pursuant to this paragraph must be consented to by
the Participant’s Spouse, unless the Plan satisfies the safe harbor under
paragraph 8.7 hereof. Spousal consent, if required, shall comply with the
requirements of paragraph 6.6 relating to immediate distributions.
     (c) A Participant may withdraw all or any part of the fair market value of
his or her pre-1987 Voluntary Contributions with or without withdrawing the
earnings attributable thereto. Post-1986 Voluntary Contributions may only be
withdrawn along with a portion of the earnings thereon. The amount of the
earnings to be withdrawn is determined by using the formula: DA [1-(V ÷ V+E)],
where DA is the distribution amount, V is the amount of Voluntary Contributions
and V+E is the amount of Voluntary Contributions plus the earnings attributable
thereto. The aggregate value of the Participant’s Vested Account Balance derived
from Employer and Employee contributions (including Rollovers), whether vested
before or upon death, includes the proceeds of insurance contracts, if any, on
the Participant’s life. The provisions of this Article shall apply to a
Participant who is vested in amounts attributable to Employer contributions,
Employee contributions (or both) at the time of death or distribution.
     (d) Under a Profit Sharing Plan and to the extent that the Employer elects
in the Adoption Agreement, the Participant is required to satisfy at least one
of the following conditions to make an in-service withdrawal of all or any part
of the Participant’s vested Non-Safe Harbor Matching Contributions and
Non-Elective Contributions.
          (1) An Employee who has been a Participant in the Plan for at least
five (5) years may, prior to separating from Service with the Employer, elect to
withdraw all or any part of the vested Non-Safe Harbor Matching Contributions
and Non-Elective contributions.
          (2) Vested Non-Safe Harbor Matching and Non-Elective Contributions
which have been in the Plan for at least two (2) years may be withdrawn.
          (3) A Participant who has attained age 591/2 may, prior to separation
from Service, elect to withdraw all or any part of their vested Non-Safe Harbor
Matching Contributions and Non-Elective contributions.
          (4) A Participant may also be required to be 100% vested before a
withdrawal can be made for any of the reasons above.
          (5) The Employer may require any or all of these conditions to be
satisfied prior to an in-service distribution being made from the Plan.
     (e) Unless otherwise elected by the Employer in the Adoption Agreement,
Elective Deferrals, Roth Elective Deferrals, Qualified Non-Elective
Contributions, Safe Harbor Matching and Non-Elective Contributions, and
Qualified Matching Contributions, and income allocable to each, are not
distributable to a Participant earlier than

47



--------------------------------------------------------------------------------



 



upon severance of employment (separation from Service for Plan Years beginning
before 2002), death, or Disability. Such amounts may also be distributed upon:
          (1) termination of the Plan without the establishment of another
Defined Contribution Plan other than an employee stock ownership plan [as
defined in Code Section 4975(e)(7)] or a Simplified Employee Pension Plan [as
defined in Code Section 408(k)], or a SIMPLE IRA plan [as defined in Code
Section 408(p)], a Plan or contract described in Code Section 403(b) or a Plan
described in Code Section 457(b) or (f) at any time during the period beginning
on the date of Plan termination and ending twelve (12) months after all assets
have been distributed from the Plan. Such distribution must be made in a lump
sum;
          (2) the attainment of age 591/2 in the case of a profit-sharing plan;
or
          (3) the Hardship of a Participant as described in paragraph 6.11
(excluding Safe Harbor Matching and Safe Harbor Non-Elective Contributions).
     (f) An in-service withdrawal shall not be eligible for redeposit to the
Trust. A withdrawal under this paragraph shall not prohibit such Participant
from sharing in any future Employer contribution he or she would otherwise be
eligible to receive. Payment will be made in accordance with the administrative
policy set by the Employer.
     (g) Notwithstanding any provisions of the Plan to the contrary, to the
extent that any optional form of benefit under this Plan permits a distribution
prior to the Participant’s retirement, death, Disability, or separation from
Service, and prior to Plan termination, the optional form of benefit shall not
be available with respect to benefits attributable to assets (including the
post-transfer earnings thereon) and liabilities that are transferred within the
meaning of Code Section 414(l), to this Plan from a money purchase pension plan
qualified under Code Section 401(a) (other than any portion of those assets and
liabilities attributable to Voluntary After-tax Contributions).
     (h) If elected in the Adoption Agreement, a Participant may withdraw any
amount not in excess of the vested amount of Non-Elective Contributions,
Elective Deferrals, Roth Elective Deferrals and Matching Contributions, if the
withdrawal is made after the Participant attains age 591/2.
     (i) If a distribution is made at a time when a Participant has a
nonforfeitable right to less than 100% of the account balance derived from
Employer contributions and the Participant may increase the nonforfeitable
percentage in the account:
          (1) a separate account will be established for the Participant’s
interest in the Plan as of the time of the distribution, and
          (2) at any relevant time the Participant’s nonforfeitable portion of
the separate account will be equal to an amount (“X”) determined by the formula:
X = P [AB + D] - D. For purposes of applying the formula: “P” is the
nonforfeitable percentage at the relevant time, “AB” is the account balance at
the relevant time, “D” is the amount of the distribution.
     (j) Effective August 17, 2006, a Participant who is ordered or called to
active duty after September 11, 2001 may take a Qualified Reservist Distribution
if the following are satisfied:
          (1) the distribution consists solely of Elective Deferrals in a Code
Section 401(k) Plan;
          (2) the Participant was ordered or called to active duty for a period
in excess of one hundred and seventy nine (179) days or for an indefinite
period; and
          (3) the distribution from the Plan is made during the period which
begins on the date of such order or call and ends at the close of the active
duty period.
The ten percent (10%) early withdrawal penalty tax will not apply to a Qualified
Reservist Distribution which meets the requirements stated above.
     (k) Unless elected otherwise on the Adoption Agreement, the Plan
Administrator may implement on a uniform and nondiscriminatory basis an ordering
rule for in-service withdrawals from a Participant’s account attributable to
pre-tax Elective Deferrals or Roth Elective Deferrals.

48



--------------------------------------------------------------------------------



 



6.11 Hardship Withdrawals
If elected in the Adoption Agreement, a Participant may request a Hardship
withdrawal as provided in this paragraph. If applicable, Hardship withdrawals
are subject to the spousal consent requirements in Code Sections 401(a)(11) and
417. A request to make a withdrawal on account of Hardship must be consented to
by the Participant’s Spouse unless the Plan satisfies the safe harbor provisions
under paragraph 8.7 hereof. Spousal consent, if required, shall comply with the
requirements of paragraph 6.6 relating to immediate distributions.
If elected in the Adoption Agreement, a Participant shall be permitted to make a
Hardship withdrawal of any amount attributable to the vested portion of Elective
Deferrals or Roth Elective Deferrals and (i) any earnings credited to a
Participant’s account on Elective Deferrals and (ii) Qualified Non-Elective and
Qualified Matching Contributions and earnings thereon credited to a
Participant’s Account — as of the later of December 31, 1988 and the end of the
last Plan Year ending before July 1, 1989. Unless elected otherwise in the
Adoption Agreement, vested Non-Elective Contributions, Matching Contributions,
Rollover Contributions, Transfer Contributions and the income allocable to each
(without regard to attainment of age 591/2 or Disability) may be available for
Hardship withdrawal if the Participant establishes that an immediate and heavy
financial need exists and the withdrawal is necessary to satisfy such financial
need. A Participant may withdraw all or any part of the fair market value of his
or her Voluntary or Required After-tax Contributions due to a Hardship upon
request to the Plan Administrator. Such request shall be made in accordance with
procedures adopted by the Plan Administrator or his or her designate, who shall
have sole authority to authorize and direct a Hardship withdrawal pursuant to
the following rules:
     (a) For purposes of this paragraph, an immediate and heavy financial need
of the Employee is one which cannot reasonably be relieved by borrowing from
commercial sources on reasonable commercial terms in an amount sufficient to
satisfy the need. In any event, a Hardship distribution may not be requested in
excess of the amount of the immediate and heavy financial need described at
paragraph (b) including amounts necessary to pay any Federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution.
     (b) An immediate and heavy financial need exists when the Hardship
withdrawal will be used to pay the following:
          (1) expenses incurred or necessary for medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) of the Participant, his or her
Spouse, children and other dependents;
          (2) the cost directly related to the purchase (excluding mortgage
payments) of the principal residence of the Participant;
          (3) payment of tuition and related educational expenses (including but
not limited to expenses associated with room and board) for up to the next
twelve (12) months of post-secondary education for the Participant, his or her
Spouse, children or other dependents [as defined in Code Section 152, and for
the taxable years beginning or after January 1, 2005, without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B)];
          (4) the need to prevent eviction of the Participant from, or a
foreclosure on the mortgage of, the Participant’s principal residence;
          The following reasons constituting an immediate and heavy financial
need that permit a Hardship Withdrawal application shall apply for Plan Years
beginning after December 31, 2005, unless adopted earlier by the Employer:
          (5) payments for burial or funeral expenses for the Participant’s
deceased parent, Spouse, child or dependent [as defined in Code Section 152, and
for taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B)]; or
          (6) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).
     (c) A distribution is not treated as necessary to satisfy an immediate and
heavy financial need of a Participant to the extent the need may be relieved
from other resources that are reasonably available to the Participant. For
purposes of this paragraph, the Participant’s resources are deemed to include
those assets of the Participant’s Spouse and minor children that are reasonably
available to the Participant. However, property held for the Participant’s child
under an irrevocable trust or under the Uniform Gifts to Minors Act (or
comparable state law) is not treated as a resource of the Participant.
If the Plan Administrator approves a request for a Hardship withdrawal, funds
shall be withdrawn from the contribution sources as elected in the Adoption
Agreement unless provided otherwise by the Plan Administrator in an
administrative procedure. Liquidation of a Participant’s assets for the purpose
of a Hardship withdrawal will be

49



--------------------------------------------------------------------------------



 



allocated on a pro-rata basis across all the investment alternatives in a
Participant’s account, unless otherwise provided by a directive from the Plan
Administrator or by the Plan Participant.
If Elective Deferrals (including Roth Elective Deferrals, if any), Voluntary
After-tax, or Required After-tax Contributions are suspended under this plan as
required under Regulations Section 1.401(k)-1(d)(3)(iv)(E)(2), such amounts will
be suspended for all plans maintained by the Employer (other than benefits under
Code Section 125 plans) for six (6) months after the receipt of the Hardship
distribution. The Code Section 402(g) limit for 2002 does not have to be reduced
with respect to a Participant who has received a Hardship distribution in
calendar year 2001.
     (d) The Plan Administrator may implement on a uniform and nondiscriminatory
basis an ordering rule for Hardship withdrawals from a Participant’s account
attributable to pre-tax Elective Deferrals or Roth Elective Deferrals.
     (e) Effective August 17, 2006, if Hardship withdrawals are permitted in the
Plan, the Plan’s Hardship withdrawal provisions will apply to the Participant’s
Beneficiary in addition to the Participant’s Spouse or dependent, if permitted
by the Plan Administrator. The Beneficiary to which this applies must have an
unconditional right to all or a portion of the Participant’s account balance
under the Plan upon the Participant’s death.
     (f) Special Rules For Hurricane-Related Hardship Distributions. The
following provisions shall apply to distributions on account of financial
hardship granted by Plan sponsors to qualified Plan Participants whose principal
residence was in a federally proclaimed disaster area affected by Hurricane
Katrina, Hurricane Rita or Hurricane Wilma, and as a result of any or all of
such Hurricanes, incurred an economic loss (a “Qualified Hurricane-related
Distribution”). For purposes of these provisions, such rules will apply to
Qualified Hurricane-related Distributions that took place at any time on or
after August 25, 2005 and before January 1, 2007, with respect to Hurricane
Katrina, at any time on or after September 23, 2005 and before January 1, 2007,
with respect to Hurricane Rita, and at any time on or after October 23, 2005 and
before January 1, 2007, with respect to Hurricane Wilma.
          (1) Such Qualified Hurricane-related Distribution(s) on account of
financial hardship from the Plan, when combined with all distributions obtained
from all qualified plans maintained by the Employer or any other member of the
Employer’s controlled group, shall not exceed $100,000. Further, the aggregate
amount of Qualified Hurricane-related Distribution(s) received by a Participant
for any taxable year shall not exceed the excess of $100,000, over the aggregate
amounts treated as Qualified Hurricane-related Distributions received by the
Participant for all previous taxable years.
          (2) Repayment Rights. A Participant-recipient of a Qualified
Hurricane-related Distribution shall have the right at any time during a
three-year period commencing as of the day after the date that the Qualified
Hurricane-related Distribution is received, to make a repayment or repayments of
said distribution to the Plan (or another Eligible Retirement Plan) in an amount
not exceeding the principal amount of the Qualified Hurricane-related
Distribution. Further, a Participant-recipient of a Qualified Hurricane-related
Distribution for the purchase of a principal residence may make a repayment or
repayments of said distribution to the Plan (or another Eligible Retirement
Plan) in an amount not exceeding the principal amount of the Qualified
Hurricane-related Distribution if said repayment occurred during the period
commencing on August 25, 2005 and ending February 28, 2006 with respect to a
Hurricane Katrina-related distribution, during a period commencing on
September 23, 2005 and ending February 28, 2006 with respect to a Hurricane
Rita-related distribution, or during a period commencing on October 23, 2005 and
ending February 28, 2006 with respect to a Hurricane Wilma-related distribution.
          (3) A Qualified Hurricane-related Distribution shall not be subject to
the tax treatment that applies to an Eligible Rollover Distribution and shall be
deemed to not violate the prohibitions on early distribution that apply to
elective contributions made to Code Section 401(k) plans, Code Section 403(b)
arrangements and eligible Code Section 457 plans.
          (4) Additionally, the Plan could have provided for special
hurricane—related distributions to Plan Participants who lived or worked in the
Hurricane Katrina disaster area that qualified for individual relief from the
Federal Emergency Management Agency. Similar relief is not available for
Hurricanes Rita and Wilma. These special distributions could also have been made
available to Plan Participants residing outside the disaster area if they had a
child, parent, grandparent or other dependent that lived or worked in the
disaster area. In order to qualify for the special relief provided herein, the
distribution had to be made by March 31, 2006. The six-month suspension on
further deferrals is not applicable. These distributions were not restricted to
the reasons specified in subparagraph 6.11(b). Plan Participants who received a
distribution under this paragraph, who themselves were not the victims of
Hurricane Katrina, may not take advantage of the special repayment rules
provided at (2) immediately above. The increase in the withdrawal limit to
$100,000 as specified in (1) above also did not apply to these withdrawals.
     (g) Emergency Economic Stabilization Act (“EESA”) — Qualified Disaster
Recovery Assistance Distributions/Recontributions Of Withdrawals Taken For Home
Purchases

50



--------------------------------------------------------------------------------



 



          (1) Participants who were directly affected by floods, severe storms
or tornadoes that were in presidentially-declared (FEMA) Midwestern disaster
areas between May 20, 2008 and before August 1, 2008, shall have access to the
following relief, if they (i) resided in specified affected counties of
Arkansas, Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri,
Nebraska or Wisconsin (“Midwestern Disaster Area”) on the “applicable disaster
date” and (ii) were entitled to individual and/or public assistance from the
federal government under EESA with respect to damage caused by the disaster. The
“applicable disaster date” is the date on which the severe storms, tornadoes and
flooding occurred in such affected county in the Midwestern Disaster Area.
Such individuals are eligible to apply for a “Qualified Disaster Recovery
Assistance Distribution” from the Plan that will be made on or after the
applicable disaster date and before January 1, 2010. Any such distribution
(i) may not exceed $100,000 per individual; (ii) is exempt from the 10% IRS
early distribution penalty tax; (iii) is not eligible for rollover and therefore
is not subject to mandatory 20% federal tax withholding; (iv) Participants
receiving such distribution(s) are permitted to spread the income tax resulting
from receipt of the distribution(s) ratably over 3 years; and (v) may be repaid
within 3 years to a traditional IRA, a Code Section 401(a) or 403(a) qualified
plan, a governmental 457(b) plan or a 403(b) plan in which the individual is
participating, which is eligible to receive a rollover contribution.
          (2) Recontributions of Withdrawals for Home Purchases — Individuals
who took a hardship withdrawal from the Plan to purchase a home in the
Midwestern Disaster Area may recontribute such distribution to the Plan or to a
traditional IRA tax-free. Such amount must be recontributed within five
(5) months after the date of enactment of EESA (i.e., by March 3, 2009) in order
to receive favorable tax treatment.
The relief set forth in the preceding paragraph requires that the hardship
withdrawal have been made at least six (6) months before the applicable disaster
date and that the home purchase was not finalized due to such disaster.
6.12 Direct Rollovers
     (a) This paragraph applies to distributions made after December 31, 2001.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this part, a Distributee may elect, at the
time and in the manner prescribed by the Plan Administrator, to have any portion
of an Eligible Rollover Distribution that is equal to at least $500 paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. If an Eligible Rollover Distribution is less than $500, a Distributee
may not make the election described in the preceding sentence to rollover a
portion of the Eligible Rollover Distribution.
     (b) [Reserved]
     (c) Definitions
          (1) Eligible Rollover Distribution — See paragraph 1.34 for definition
of Eligible Rollover Distribution.
          (2) Eligible Retirement Plan — See paragraph 1.33 for definition of
Eligible Retirement Plan.
          (3) Distributee — A Distributee includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving Spouse and
the Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order, as defined in Code
Section 414(p), are Distributees with regard to the interest of the Spouse or
former Spouse.
          (4) Direct Rollover — A Direct Rollover is a payment by the Plan to
the Eligible Retirement Plan specified by the Distributee.
     (d) A Participant may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan or individual retirement account
specified by the Participant in a Direct Rollover, to the extent permitted by
Treasury regulations or the Code. Any portion of a distribution that is not paid
directly to an Eligible Retirement Plan or individual retirement account,
pursuant to such Participant’s direction shall be distributed to the
Participant. For purposes of this paragraph, a surviving Spouse or a Spouse or
former Spouse who is an alternate payee under a Qualified Domestic Relations
Order as defined in Code Section 414(p), will be permitted to elect to have any
Eligible Rollover Distribution paid directly to an individual retirement account
(IRA) or an individual retirement annuity (IRA) or to another Qualified Plan in
which the alternate payee is a participant.
     (e) If the entire Vested Account Balance is not eligible for a Direct
Rollover of benefits as described in (a) above, the Participant may either make
an elective transfer of the entire Vested Account Balance pursuant to the
procedure described at paragraph 4.5 or a Direct Rollover of the portion which
can be rolled over as described in (a) above and an elective transfer of the
rest as described in paragraph 4.5 herein.

51



--------------------------------------------------------------------------------



 



     (f) After December 31, 2001, the elective transfer of distributable
benefits will be available only if the Direct Rollover provisions of Code
Section 401(a)(31) would not be available to transfer the Participant’s entire
Vested Account Balance to the transferee plan. This elective transfer option
will only be available in the following circumstances:
          (1) The Plan does not have a single sum distribution option available.
The benefits are distributable only in a periodic payment method.
          (2) The distribution includes benefits that are not eligible for
rollover treatment, including benefits attributable to after-tax contributions,
required minimum distributions or other amounts that have previously been
included in income.
For purposes of this paragraph 6.12, a portion of the distribution shall not
fail to be an Eligible Rollover Distribution merely because the portion consists
of Voluntary After-tax Contributions that are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in Code Section 408(a) or (b), or to a qualified
Defined Contribution Plan described in Code Section 401(a) or 403(a) that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
     (g) When a portion of a distribution is from a Roth Elective Deferral
Account, the rollover of any such distribution pursuant to Code
Section 402A(c)(3) must be accomplished through a Direct Rollover and can only
be made to a plan qualified under Code Section 401(a) which agrees to separately
account for the amount not includible in income. The transferring Plan shall
report the amount of the investment in the contract (contributions as well as
associated earnings) and the first year of the five (5) year period to the
recipient plan so that the recipient plan will not need to rely on the
information from the Distributee.
For purposes of this paragraph, the five (5) taxable year period of Plan
participation is the period of five (5) consecutive taxable years that begins
with the first day of the first taxable year in which the Participant makes a
designated Roth Elective Deferral to any designated Roth Elective Deferral
Account established for the Participant under the same plan and ends when five
(5) consecutive taxable years have been completed. For this purpose, the first
taxable year in which a Participant makes a designated Roth Elective Deferral is
the year in which the amount is first includible in the Participant’s gross
income.
     (h) A Direct Rollover of a distribution from a Roth Elective Deferral
Account under this Plan will be made to another Roth Elective Deferral Account
under an applicable retirement plan described in Code Section 402A(e)(1) or to a
Roth IRA described in Code Section 408A, and only to the extent the rollover is
permitted under Code Section 402(c). The Plan shall not provide for a Direct
Rollover (including an automatic rollover) of distributions from a Participant’s
Roth Elective Deferral Account if the amount of the distributions that are
Eligible Rollover Distributions are reasonably expected to total less than $200
during a year. In addition, any distribution from a Participant’s Roth Elective
Deferral Account are not taken into consideration in determining whether
distributions from a Participant’s other accounts are reasonably expected to
total less than $200 during a year.
     (i) Effective for distributions made after December 31, 2006, in the case
of an Eligible Rollover Distribution to a non-spouse Designated Beneficiary
defined in paragraph 1.21, an Eligible Retirement Plan is an individual
retirement or individual retirement annuity as defined in Code Sections 408(a)
and 408(b) that is treated as an inherited IRA. If an amount is distributed from
a Plan and is received by a non-spouse Beneficiary, the distribution is not
eligible for rollover.
For Eligible Rollover Distributions by a non-spouse Designated Beneficiary which
are not attributable to distributions from a Roth Elective Deferral Account, an
Eligible Retirement Plan shall also include a Roth IRA as described in Code
Section 408A, provided that for Eligible Rollover Distributions made in 2008 or
in 2009, the same income and tax filing status restrictions that apply to a
rollover from a traditional IRA into a Roth IRA, will also apply to rollovers to
a Roth IRA from accounts other than a Roth Elective Deferral Account. A
non-spouse Designated Beneficiary, other than a former Spouse who is an
Alternate Payee under a qualified Domestic Relations Order, cannot elect to
treat the Roth IRA as his or her own. In the case of a rollover where the
non-spouse Designated Beneficiary cannot treat the Roth IRA as his or her own,
required minimum distributions from the Roth IRA are determined in accordance
with Notice 2007-7, Q&As 17, 18 and 19 and any subsequent IRS guidance. For
taxable years beginning before January 1, 2010, a non- spouse Designated
Beneficiary cannot make a qualified rollover contribution to a Roth IRA from an
Eligible Retirement Plan other than a Roth IRA, if he or she has modified
adjusted gross income exceeding $100,000 or is married and files a separate
return.
For purposes of this paragraph, to the extent provided in rules prescribed by
the Secretary, a trust maintained for the benefit of one or more designated
beneficiaries shall be treated in the same manner as a Designated Beneficiary.

52



--------------------------------------------------------------------------------



 



6.13 Participant’s Notice
In the event that a Participant’s benefit becomes payable under Plan terms or if
a Participant requests distribution of his or her benefit, the Plan
Administrator shall provide such Participant with a notice regarding
distribution of such benefit. The notice shall describe any Plan related
information regarding the distribution including the Joint and Survivor Annuity
requirements provided at paragraph 6.6(d), if applicable, the normal and
optional forms of payment provided at paragraph 6.7, and the information
required in connection with an Eligible Rollover Distribution. Information in
connection with an Eligible Rollover Distribution shall include the right to
have the funds transferred directly to another Qualified Plan or individual
retirement account, the income tax withholding requirements, the rollover rules
with respect to amounts distributed to the Participant, the default Direct
Rollover provisions of Vested Account Balances greater than $1,000 but less than
or equal to $5,000 (including any other appropriate information such as the name
and address, and telephone number of the IRA Trustee and information regarding
IRA maintenance and withdrawal fees and how the IRA funds will be invested), and
the general tax rules which apply to such distributions. Such notice shall be
provided to the Participant within the time period prescribed at paragraph
6.6(d) hereof or, if the safe harbor provisions of paragraph 8.7 are applicable,
not less than thirty (30) days prior to the Annuity Starting Date, subject to a
waiver period of a lesser number of days if elected by the Participant and if
applicable, their Spouse. A default Direct Rollover will occur not less than
thirty (30) days and not more than ninety (90) days after such notice with the
explanation of the default Direct Rollover is provided to the separating
Participant.
6.14 Assets Transferred From Money Purchase Pension Plans
Notwithstanding any provision of this Plan to the contrary, to the extent that
any optional form of benefit under this Plan permits a distribution prior to the
Employee’s retirement, death, Disability, or severance from employment, and
prior to Plan termination, the optional form of benefit shall not be available
with respect to benefits attributable to assets (including the associated
post-transfer earnings) and liabilities that are transferred, within the meaning
of Code Section 414(l), to this Plan from a money purchase pension plan
qualified under Code Section 401(a) (other than any portion of those assets and
liabilities attributable to Voluntary After-tax Contributions).
6.15 Assets Transferred From A Code Section 401(k) Plan
If the Plan receives a direct transfer (by merger or otherwise) of Elective
Deferrals or Roth Elective Deferrals (or amounts treated as Elective Deferrals)
under a Plan with a Code Section 401(k) arrangement, the distribution
restrictions of Code Sections 401(k)(2) and 401(k)(10) continue to apply to
those transferred Elective Deferrals.
6.16 Death Benefits Under USERRA-Qualified Active Military Service
Effective for deaths occurring on or after January 1, 2007, in the case of a
Participant who dies while performing qualified military service [as defined in
Code Section 414(u)], the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan (e.g., accelerated vesting,
any ancillary life insurance benefits, and any other survivor’s benefits
provided under the Plan that are contingent on a Participant’s termination of
employment on account of death) had the Participant resumed and then terminated
employment on account of death, in accordance with Code Section 401(a)(37),
Notice 2010-15, and any other IRS guidance.
If elected in the Adoption Agreement, then effective as of the date indicated as
part of such Adoption Agreement election, the following will apply:
An individual who dies or incurs a Disability while performing qualified
military service with respect to the Employer maintaining the Plan, will be
treated as if the individual had resumed employment in accordance with the
individual’s reemployment rights under USERRA, on the day preceding death or
Disability (as the case may be) and terminated employment on the actual date of
death or Disability. In the case of any such treatment, and subject to the
following paragraphs, any full or partial compliance by such Plan with respect
to the benefit accrual requirements of Code Section 414(u)(8) with respect to
such individual shall be treated as if such compliance were required under
USERRA.
     (a) With respect to the Employer maintaining the retirement plan, all
individuals performing qualified military service who die or become disabled as
a result of performing qualified military service, prior to reemployment by the
Employer, are to be credited with Service and benefits on reasonably equivalent
terms.
     (b) The amount of Employee contributions and the amount of Elective
Deferrals of an individual treated as reemployed on the day before death or
Disability shall be determined on the basis of the individual’s average actual
Employee contributions or Elective Deferrals for the lesser of:
          (1) the twelve (12) month period of Service with the Employer
immediately prior to qualified military service, or
          (2) if Service with the Employer is less than such twelve (12) month
period, the actual length of continuous Service with the Employer.

53



--------------------------------------------------------------------------------



 



6.17 Special Code Section 414(u)(12)(B) Rule For Distributions — Deemed
Severance From Employment
Effective January 1, 2010, during the period (after more than 30 days) that an
individual is on active duty in the uniformed services (as defined in Chapter 43
of Title 38, United States Code), he or she shall be treated as having been
severed from employment with the Employer for purposes of receiving a
distribution from the Plan under Code Section 401(k)(2)(B)(i)(I). If such
individual elects to receive a distribution from the Plan under Code Section
401(k) pursuant to this rule, he or she may not make an Elective Deferral (or
Employee contribution, if applicable) to the Plan during the six (6) month
period beginning on the date of the distribution.

54



--------------------------------------------------------------------------------



 



ARTICLE VII
DISTRIBUTION REQUIREMENTS
7.1 Joint And Survivor Annuity Requirements
All distributions made under the terms of this Plan must comply with the
provisions of Article VIII including, if applicable, the safe harbor provisions
thereunder.
7.2 Designation Of Beneficiary
If a Participant completes or has completed a Beneficiary designation in which
the Participant designates his or her Spouse as the Beneficiary, and the
Participant and the Participant’s Spouse are legally divorced subsequent to the
date of such designation, then the designation of such Spouse as a Beneficiary
hereunder will be deemed null and void unless the Participant, subsequent to the
legal divorce, reaffirms the designation by completing a new Beneficiary
designation form.
     (a) For purposes of the Plan, a Beneficiary is the person or persons
designated as such in accordance with Code Section 401(a)(9) and the Regulations
thereunder by the Participant or by the Participant’s surviving Spouse if the
Participant’s surviving Spouse is entitled to receive distributions under the
Plan. Such a designation by the Participant’s surviving Spouse, however, shall
relate solely to the distributions to be made under the Plan after the death of
both the Participant and the surviving Spouse. A Beneficiary designation shall
be communicated to the Plan Administrator on a form or other type of
communication acceptable to the Plan Administrator for use in connection with
the Plan, signed by the designating person, and filed with the Plan
Administrator during the designating person’s lifetime. The form may name
individuals, trusts or estates to take upon the contingency of survival and may
specify or limit the manner of distribution thereto. In the event a Participant
or the Participant’s surviving Spouse, as the case may be, fails to properly
designate a Beneficiary (including, as improper, a designation to which the
Participant’s surviving Spouse did not properly consent) or in the event that no
properly designated Beneficiary survives the Participant or the Participant’s
surviving Spouse, as applicable, then the Beneficiary of such person shall be
his surviving Spouse or, if none, his issue per stirpes or, if no issue, the
Participant’s surviving parents in equal shares, or if no surviving parents,
then to the Participant’s estate.
          The Beneficiary designation last accepted by the Plan Administrator
during the designating person’s lifetime before such distribution is to commence
shall be controlling and, whether or not fully dispositive of the vested portion
of the account of the Participant involved, thereupon shall revoke all such
forms previously filed by that person.
     (b) Notwithstanding subparagraph (a), the designation by a married
Participant of any Beneficiary other than the Participant’s Spouse, or the
change of any such Beneficiary to a new Beneficiary other than the Participant’s
Spouse, shall not be valid unless made in writing and consented to by the
Participant’s Spouse. The Spouse’s consent to such designation must be made in
the manner described in this paragraph.
     (c) Any Beneficiary designation made and in effect under a Qualified Plan
immediately prior to that Plan’s amendment and continuation in the form of this
Plan shall be deemed to be a valid Beneficiary designation filed under this Plan
to the extent consistent with this Plan. If such Beneficiary designation was
made with respect to a Qualified Plan that permitted the Participant to
designate without spousal consent a Beneficiary to receive 50% of the
Participant’s account balance in the event of the Participant’s death, with
respect to such Beneficiary designation under this Plan, this paragraph shall be
applied by application of 50% of the vested portion of the Participant’s account
toward the purchase of a Qualified Pre-Retirement Survivor Annuity and the
balance of the Participant’s account shall be paid to the Designated Beneficiary
pursuant to the provisions of Article VIII. In such event, the amount of
Voluntary After-tax Contributions applied to the purchase of the annuity shall
be in the same proportion as the Voluntary After-tax Contributions bear to the
entire Participant’s account.
     (d) In the absence of a Beneficiary designation or other directive from the
deceased Participant to the contrary, any Beneficiary may name his or her own
Beneficiary to receive any benefits which may be payable in the event of the
Beneficiary’s death prior to the receipt of all the Participant’s death benefits
to which the Beneficiary was entitled.
     (e) Notwithstanding any provision in this section, any Beneficiary named
hereunder will be considered a contingent Beneficiary until the death of the
Participant (or Beneficiary, as the case may be), and until such time will have
no rights granted to Beneficiaries under the Plan.
7.3 Minimum Distribution Requirements
Subject to the Joint and Survivor Annuity requirements of the Plan, if
applicable, the requirements of this Article VII concerning the minimum
distribution requirements of Code Section 401(a)(9) shall apply to any
distribution of a Participant’s interest and will take precedence over any
inconsistent provisions of this Plan. All distributions required under this
Article shall be determined and made in accordance with the minimum distribution
requirements of Code Section 401(a)(9) and the Regulations issued thereunder,
including the minimum distribution incidental benefit rules found at Code
Section 401(a)(9)(G). The entire interest of a Participant must be distributed
or begin to be distributed

55



--------------------------------------------------------------------------------



 



no later than the Participant’s Required Beginning Date. Life Expectancy and
joint and last survivor life expectancies are computed by using the applicable
tables found in Regulations Section 1.401(a)(9)-9. The provisions of this
Article will apply for purposes of determining required minimum distributions
for calendar years beginning with the 2003 calendar year. Notwithstanding the
other provisions of this Article, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan
that relate to Section 242(b)(2) of TEFRA.
Notwithstanding the foregoing, a Participant or Beneficiary who would have been
required to receive required minimum distributions for 2009 but for the
enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s Designated
Beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), will
receive those distributions for 2009 unless the Participant or Beneficiary
chooses not to receive such distributions. Participants and Beneficiaries
described in the preceding sentence will be given the opportunity to elect to
stop receiving the distributions described in the preceding sentence. In
addition, notwithstanding Section 6.12 of the Plan, and solely for purposes of
applying the direct rollover provisions of the Plan, certain additional
distributions in 2009, as chosen by the Employer in the Adoption Agreement, will
be treated as Eligible Rollover Distributions.
If no election is made by the Employer in the Adoption Agreement, a direct
rollover will be offered only for distributions that would be Eligible Rollover
Distributions without regard to Code Section 401(a)(9)(H).
7.4 Limits On Distribution Periods
As of the First Distribution Calendar Year, distributions, if not made in a
single sum, may only be made over one of the following periods (or a combination
thereof):
     (a) the life of the Participant,
     (b) the life of the Participant and a Designated Beneficiary,
     (c) a period certain not extending beyond the life expectancy of the
Participant, or
     (d) a period certain not extending beyond the joint and last survivor life
expectancy of the Participant and a Designated Beneficiary.
7.5 Required Beginning Date
The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Beginning Date as defined at paragraph 1.85.
7.6 Death Of Participant Before Distributions Begin
If the Participant dies before required distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:
     (a) If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, then, except as provided in the Adoption Agreement,
distributions to the surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 701/2, if later.
     (b) If the Participant’s surviving Spouse is not the Participant’s sole
Designated Beneficiary, then, except as provided in the Adoption Agreement,
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.
     (c) If there is no Designated Beneficiary as of the date of the
Participant’s death who remains a Beneficiary as of September 30 of the year
immediately following the year of the Participant’s death, the Participant’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.
     (d) If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this paragraph 7.6, with the
exception of paragraph 7.6(a), will apply as if the surviving Spouse were the
Participant.
For purposes of this paragraph and paragraphs 7.10 and 7.11, unless subparagraph
7.6(d) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If subparagraph 7.6(d) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving Spouse under paragraph 7.6(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before

56



--------------------------------------------------------------------------------



 



the Participant’s Required Beginning Date [or to the Participant’s surviving
Spouse before the date distributions are required to begin to the surviving
Spouse under paragraph 7.6(a)], the date distributions are considered to begin
is the date distributions actually commence.
7.7 Forms Of Distributions
Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the First Distribution Calendar Year distributions will be
made in accordance with paragraph 7.8 through paragraph 7.11. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the corresponding Treasury
Regulations.
7.8 Amount Of Required Minimum Distribution For Each Distribution Calendar Year
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:
     (a) the quotient obtained by dividing the Participant’s account balance
including Roth Elective Deferrals by the distribution period set forth in the
Uniform Lifetime Table found in Regulations Section 1.401(a)(9)-9, Q&A-2, using
the Participant’s age as of the Participant’s birthday in the Distribution
Calendar Year; or
     (b) if the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Regulations Section 1.401(a)(9)-9, Q&A-3, using the Participant’s
and Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
Distribution Calendar Year.
7.9 Lifetime Required Minimum Distributions Continue Through Year Of
Participant’s Death
Required minimum distributions will be determined under this paragraph and
paragraph 7.8 beginning with the first Distribution Calendar Year and continuing
up to and including the Distribution Calendar Year that includes the
Participant’s date of death.
7.10 Death On Or After Required Distributions Begin
     (a) Participant Survived By Designated Beneficiary — If the Participant
dies on or after the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as follows:
          (1) The Participant’s remaining life expectancy is calculated in
accordance with the Single Life Table found in Regulations
Section 1.401(a)(9)-9, Q&A-1, using the age of the Participant in the year of
death, reduced by one (1) for each subsequent year.
          (2) If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated in accordance with the Single Life Table found in Regulations
Section 1.401(a)(9)-9, Q&A-1, for each Distribution Calendar Year after the year
of the Participant’s death using the surviving Spouse’s age as of the Spouse’s
birthday in that year. For Distribution Calendar Years after the year of the
surviving Spouse’s death, the remaining life expectancy of the surviving Spouse
is calculated using the age of the surviving Spouse as of the Spouse’s birthday
in the calendar year of the Spouse’s death, reduced by one (1) for each
subsequent calendar year.
          (3) If the Participant’s surviving Spouse is not the Participant’s
sole Designated Beneficiary, the Designated Beneficiary’s remaining life
expectancy is calculated under the Single Life Table using the age of the
Beneficiary in the year following the year of the Participant’s death, reduced
by one (1) for each subsequent year.
     (b) No Designated Beneficiary — If the Participant dies on or after the
date required distributions begin and there is no Designated Beneficiary as of
the Participant’s death who remains a Beneficiary as of September 30 of the year
after the year of the Participant’s death, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated under
the Single Life Table, using the age of the Participant in the year of death,
reduced by one (1) for each subsequent year.
7.11 Death Before Date Required Distributions Begin
     (a) Participant Survived By Designated Beneficiary — If the Participant
dies before the date required distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the remaining life expectancy
of the Participant’s Designated Beneficiary, determined as provided in paragraph
7.10.

57



--------------------------------------------------------------------------------



 



     (b) No Designated Beneficiary — If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of the date of
death of the Participant who remains a Beneficiary as of September 30 of the
year following the year of the Participant’s death, distribution of the
Participant’s entire interest must be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
     (c) Death Of Surviving Spouse Before Distributions To Surviving Spouse Are
Required To Begin — If the Participant dies before the date distributions begin,
the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, and the surviving Spouse dies before distributions are required to
begin to the surviving Spouse under paragraph 7.6(a), this paragraph shall apply
as if the surviving Spouse were the Participant.
7.12 Prior Pre-Retirement Distribution Options
     (a) Elimination Of Pre-Retirement Age 701/2 Distribution Option — The
pre-retirement age 701/2 distribution option will only be eliminated for
Employees who reach age 701/2 in or after a calendar year that begins after the
later of December 31, 1998, or the date of adoption of this amended Plan. The
pre-retirement age 701/2 distribution option is an optional form of benefit
under which benefits payable in a particular distribution form (including any
modifications that may be elected after benefit commencement) begin at a time
during the period that begins on or after January 1 of the calendar year in
which an Employee reaches age 701/2 and ends April 1 of the immediately
following calendar year.
     (b) Election To Defer — If the Plan Administrator offered an election to
defer distributions, a Participant who is not a 5% owner who reaches age 701/2
in years after 1995 and who made the election by April 1 of the calendar year
following the year in which he or she reached age 701/2 (or by December 31,
1997, in the case of a Participant who reached age 701/2 in 1996) may defer
distribution until the calendar year following the calendar year in which his or
her retirement occurs. If the Plan Administrator does not offer such an
election, or if the election is offered but not made, the Participant will begin
receiving distributions by April 1st of the calendar year following the year in
which he or she reaches age 701/2 (or by December 31, 1997 in the case of a
Participant who reached age 701/2 in 1996).
     (c) Election To Suspend — If the Plan Administrator offered an election to
suspend distributions, a Participant who is not a 5% owner who reached age 701/2
prior to 1997 and who made the election may stop distributions and recommence by
April 1 of the calendar year following the year in which the Participant
actually retires. In such an event, the Plan Administrator may elect that a new
Annuity Starting Date will begin upon the distribution recommencement date.
7.13 Transitional Rules
     (a) Notwithstanding the other requirements of this Article and subject to
the requirements of Article VIII, Joint and Survivor Annuity Requirements,
distribution on behalf of any Employee, including a 5% owner may be made in
accordance with all of the following requirements, regardless of when such
distribution commences:
          (1) the distribution by the Plan is one which would not have
disqualified such Plan under Code Section 401(a)(9) as in effect prior to
amendment by the Deficit Reduction Act of 1984,
          (2) the distribution is in accordance with a method of distribution
designated by the Participant whose interest in the Plan is being distributed
or, if the Participant is deceased, by a Beneficiary of such Participant,
          (3) such designation was in writing, was signed by the Participant or
the Beneficiary, and was made before January 1, 1984,
          (4) the Participant had accrued a benefit under the Plan as of
December 31, 1983, and
          (5) the method of distribution designated by the Participant or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Participant’s death, the Beneficiaries of the Participant listed in order of
priority.
     (b) A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Participant.
     (c) For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Participant or the Beneficiary to whom
such distribution is being made, will be presumed to have designated the method
of distribution under which the distribution is being made, if the method of
distribution was specified in writing and the distribution satisfies the
requirements in subparagraphs (a)(1) through (5) above.

58



--------------------------------------------------------------------------------



 



     (d) If a designation is revoked, any subsequent distribution must satisfy
the requirements of Code Section 401(a)(9) and the Regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the Regulations thereunder, but for the Code
Section 242(b)(2) election of the Tax Equity and Fiscal Responsibility Act of
1982. For calendar years beginning after 1988, such distributions must meet the
minimum distribution incidental benefit requirements in Regulations
Section 1.401(a)(9)-2. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life). In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in
Regulations Section 1.401(a)(9)-8, Q&A-14 and Q&A-15 shall apply.
7.14 Distributions To Minors And Individuals Who Are Legally Incompetent
Benefits payable to either a minor or an individual who has been declared
legally incompetent shall be paid at the direction of the conservator appointed
either under a court order or applicable state law that permits such an
individual to be a court appointed guardian for the benefit of said minor or
incompetent.
7.15 Unclaimed Benefits
     (a) The Plan Administrator shall notify Participants or Beneficiaries by
certified or registered mail sent to his or her last known address of record
with the Employer when their benefits become distributable as provided at
paragraph 6.10 hereof. If a Participant or Beneficiary does not respond to the
notice within ninety (90) days of the date of the notice, the Plan Administrator
may take reasonable steps to locate the Participant or Beneficiary including,
but not limited to, requesting assistance from the Employer, Employees, Social
Security Administration and/or the Internal Revenue Service.
     (b) If the Participant cannot be located after a period of twelve
(12) months, or such other period determined by the Plan Administrator, the Plan
Administrator shall treat the benefit as a forfeiture pursuant to paragraph 9.7.
The forfeiture provisions of this subparagraph 7.15(b) apply only to the
Participant’s or Beneficiary’s account balance which is less than $1,000. If the
Employer does not make a contribution for the Plan Year during which the
forfeiture takes place, such amount shall first be applied to pay Plan expenses
and, if there are no such expenses, it shall then be allocated to eligible
Participant accounts as if the amount were the Employer’s contribution for such
Plan Year.
     (c) If a Participant or Beneficiary later makes a claim for such benefit,
the Plan Administrator shall validate such claim and provide the Participant or
Beneficiary with all notices and other information necessary for the Participant
or Beneficiary to perfect the claim. If the Plan Administrator validates the
claim for benefits, the Participant’s account balance shall be restored to the
benefit amount treated as a forfeiture. Such benefit shall not be adjusted for
investment earnings or losses during the period beginning on the date of
forfeiture and ending on the date of restoration. The funds necessary to restore
the Participant’s account will first be taken from amounts eligible for
reallocation or other disposition as forfeitures with respect to the Plan Year.
If such funds do not exist or if such funds are insufficient, the Employer will
make a contribution prior to the date on which the benefit is payable to restore
such Participant’s account. Such benefit shall be paid or commence to be paid in
the same manner as if the benefit was eligible for distribution on the date the
claim for benefit is validated.
     (d) The Plan Administrator shall follow the same procedure in locating and
subsequently treating as a forfeiture the benefit of a Participant or
Beneficiary whose benefit has been properly paid under Plan terms but where the
Participant or Beneficiary has not negotiated the benefit check(s).
     (e) Notwithstanding the foregoing, the Plan Administrator may establish
alternative procedures for locating and administering the benefits of missing
Plan Participants, including but not limited to reestablishing the Participant’s
account.
     (f) In the event of a Plan termination, the Plan Administrator shall apply
such search methods for locating missing Participants as described in the
Department of Labor Field Assistance Bulletin 2004-02 as it considers in its
sole discretion appropriate under the circumstances.
     (g) In making distributions from a terminating Plan on behalf of
Participants who are either determined to be missing or who otherwise fail to
elect a method of distribution in connection with the termination of the Plan,
the Plan Administrator shall comply with the relevant requirements of proposed
Treasury Regulation §2550.404a-2, without regard to the amount involved in the
rollover distribution.

59



--------------------------------------------------------------------------------



 



     (h) Unless elected otherwise in the Adoption Agreement, if a terminated
Participant cannot be located, the Participant’s Vested Account Balance is in
excess of $1,000 but not greater than $5,000, and no Participant election has
been made regarding the disposition of his or her Vested Account Balance, the
automatic rollover provisions of Code Section 401(a)(31)(B) as contained in
paragraph 6.5 shall be applied to said account.

60



--------------------------------------------------------------------------------



 



ARTICLE VIII
JOINT AND SURVIVOR ANNUITY REQUIREMENTS
8.1 Applicability Of Provisions
The provisions of this Article shall apply to any Participant who is credited
with at least one (1) Hour of Service with the Employer and such other
Participants as provided in paragraph 8.8.
8.2 Payment Of Qualified Joint And Survivor Annuity
Unless an optional form of benefit is selected pursuant to a Qualified Election
within the ninety (90) day period ending on the Annuity Starting Date, a
Participant’s Vested Account Balance will be paid in the form of a Qualified
Joint and Survivor Annuity. For this purpose, a Qualified Joint and Survivor
Annuity with respect to an unmarried Participant’s Vested Account Balance will
be paid in the form of a straight life annuity. A straight life annuity means an
annuity payable in equal installments for the life of the Participant that
terminates upon the Participant’s death. The Participant may elect to have such
annuity distributed upon attainment of the Early Retirement Age under the Plan,
if any.
Effective for Plan Years beginning after December 31, 2006, the ninety (90) day
period described above shall be extended to a one-hundred-eighty (180) day
period.
8.3 Payment Of Qualified Pre-Retirement Survivor Annuity
Unless an optional form of benefit has been elected within the Election Period
pursuant to a Qualified Election, if a Participant dies before benefits have
commenced then the Participant’s Vested Account Balance shall be paid in the
form of a life annuity for the life of the surviving Spouse. The surviving
Spouse may elect to have such annuity distributed within a reasonable period
after the Participant’s death. If no election has been made within the Election
Period prior to the Participant’s death, the surviving Spouse shall have the
right to select an optional form of benefit after the Participant’s death. Such
election will only be permitted if the surviving Spouse is provided with a
notice similar to that required under paragraph 8.5 except that the notice will
be modified to explain a life annuity rather than a Qualified Joint and Survivor
Annuity.
A Participant who does not meet the age thirty-five (35) requirement set forth
in the Election Period as of the end of any current Plan Year may make a special
Qualified Election to waive the Qualified Pre-Retirement Survivor Annuity for
the period beginning on the date of such election and ending on the first day of
the Plan Year in which the Participant will attain age thirty-five (35). Such
election shall not be valid unless the Participant receives a written
explanation of the Qualified Pre-Retirement Survivor Annuity in such terms as
are comparable to the explanation required under paragraph 8.5. Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant attains age thirty-five
(35). Any new waiver on or after such date shall be subject to the full
requirements of this Article.
8.4 Qualified Election
A Qualified Election is an election to either waive a Qualified Joint and
Survivor Annuity or a Qualified Pre-Retirement Survivor Annuity. Any such
election shall not be effective unless:
     (a) the Participant’s Spouse consents in writing to the election,
     (b) the election designates a specific Beneficiary, including any class of
Beneficiaries or any contingent Beneficiaries, which may not be changed without
spousal consent unless the Spouse expressly permits designations by the
Participant without any further spousal consent,
     (c) the Spouse’s consent acknowledges the effect of the election, and
     (d) the Spouse’s consent is witnessed by a Plan representative or notary
public.
A Participant’s waiver of the Qualified Joint and Survivor Annuity shall not be
effective unless the election designates a form of benefit payment that may not
be changed without spousal consent unless the Spouse expressly permits
designations by the Participant without any further spousal consent. If it is
established to the satisfaction of the Plan Administrator that the Participant
is unmarried or that the Spouse cannot be located, a waiver will be deemed a
Qualified Election. Any consent by a Spouse obtained under this provision (or
establishment that the consent of a Spouse cannot be obtained) shall be
effective only with respect to such Spouse. A consent that permits designations
by the Participant without any requirement of further consent by such Spouse
must acknowledge that the Spouse has the right to limit consent to a specific
Beneficiary, and a specific form of benefit where applicable, and that the
Spouse voluntarily elects to relinquish either or both of such rights. A
Participant may revoke a prior waiver without the consent of the Spouse at any
time before the commencement of benefits. The number of revocations shall not be
limited. No consent obtained under this provision shall be valid unless the
Participant has received notice as provided in paragraphs 8.5 and 8.6 below.

61



--------------------------------------------------------------------------------



 



8.5 Notice Requirements For Qualified Joint And Survivor Annuity
In the case of a Qualified Joint and Survivor Annuity, the Plan Administrator
shall, no less than thirty (30) days and no more than ninety (90) days prior to
the Annuity Starting Date, provide each Participant a written explanation of:
     (a) the terms and conditions of a Qualified Joint and Survivor Annuity,
     (b) the Participant’s right to make and the effect of an election to waive
the Qualified Joint and Survivor Annuity form of benefit,
     (c) the rights of a Participant’s Spouse, and
     (d) the right to make and the effect of a revocation of a previous election
to waive the Qualified Joint and Survivor Annuity.
The Annuity Starting Date may be less than thirty (30) days after and may be
before receipt of the written explanation described in the preceding paragraph
provided that:
     (e) the Plan Administrator clearly informs the Participant and the
Participant’s Spouse that they have a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether to
waive the Qualified Joint and Survivor Annuity and elect (with spousal consent)
a form of distribution other than a Qualified Joint and Survivor Annuity;
     (f) the Participant is permitted to revoke any affirmative distribution
election at least until the Annuity Starting Date or, if later, at any time
prior to the expiration to the seven (7) day period that begins the day after
the explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant;
     (g) the Annuity Starting Date is after the date that the explanation of the
Qualified Joint and Survivor Annuity is provided to the Participant; and
     (h) distribution in accordance with the affirmative election does not
commence before the expiration of the 7-day period that begins the day after the
explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant.
The immediately preceding two subparagraphs (g) and (h) are effective for Plan
Years beginning on or after January 1, 2004.
     (i) Effective for Plan Years beginning after December 31, 2006, the ninety
(90) day period described above shall be extended to a one-hundred-eighty
(180) day period.
8.6 Notice Requirements For Qualified Pre-Retirement Survivor Annuity
In the case of a Qualified Pre-Retirement Survivor Annuity as described in
paragraph 8.3, the Plan Administrator shall provide each Participant within the
applicable period for such Participant a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements of paragraph
8.5 applicable to a Qualified Joint and Survivor Annuity. The applicable period
for a Participant is whichever of the following periods ends at the latest date:
     (a) the period beginning with the first day of the Plan Year in which the
Participant attains age thirty-two (32) and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains age thirty-five
(35),
     (b) a reasonable period ending after the individual becomes a Participant,
or
     (c) a reasonable period ending after this Article first applies to the
Participant.
Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation from Service in the case of a Participant who
separates from Service before attaining age thirty-five (35). If such a
Participant subsequently returns to employment with the Employer, the applicable
period for such Participant shall be redetermined.
For purposes of applying the preceding paragraph, a reasonable period ending
after the events described in (b) and (c) is the end of the two (2) year period
beginning one (1) year prior to the date the applicable event occurs, and ending
one (1) year after that date. In the case of a Participant who separates from
Service before the Plan Year in which age thirty-five (35) is attained, notice
shall be provided within the two (2) year period beginning one (1) year prior to
separation and ending one (1) year after separation.

62



--------------------------------------------------------------------------------



 



8.7 Special Safe Harbor Exception For Certain Profit-Sharing Or 401(k) Plans
This paragraph shall apply to a Participant in a profit-sharing or 401(k) plan,
and to any distribution, made on or after the first day of the first Plan Year
beginning after 1988, from or under a separate account attributable solely to
Qualified Voluntary Contributions, as maintained on behalf of a Participant in a
money purchase pension plan or target benefit plan, if the following conditions
are satisfied:
     (a) the Participant does not elect payments in the form of a life annuity,
and
     (b) on the death of a Participant, the Participant’s Vested Account Balance
will be paid to the Participant’s Surviving Spouse, but if there is no surviving
Spouse, or if the Surviving Spouse has consented to, in a manner conforming to a
Qualified Election, then to the Participant’s Beneficiary.
     (c) The surviving Spouse may elect to have distribution of the Vested
Account Balance commence within the ninety (90) day period following the date of
the Participant’s death. The account balance shall be adjusted for gains or
losses occurring after the Participant’s death in accordance with the provisions
of the Plan governing the adjustment of account balances for other types of
distributions.
     (d) If a Plan is otherwise exempt from the Qualified Joint and Survivor
Annuity requirements, the Qualified Joint and Survivor Annuity requirements are
not triggered unless the Participant in the Plan actually elects a life annuity
as a distribution option.
     (e) These safe harbor rules shall not be applicable to a Participant in a
profit-sharing or 401(k) plan if the Plan is the recipient of assets as the
result of a merger with a plan which was subject to the survivor annuity
requirements of Code Sections 401(a)(11) and 417, and would therefore have a
Qualified Joint and Survivor Annuity as its normal form of benefit, unless
separate accounts or separate accounting was monitored for the assets of the
merged plan.
     (f) Money purchase plans are required to include the Qualified Joint and
Survivor Annuity option. These Plans may eliminate any periodic payment options
that are not required by the Qualified Joint and Survivor Annuity rules such as
installment payments.
     (g) The Participant may waive the spousal death benefit described in this
paragraph at any time provided that no such waiver shall be effective unless it
satisfies the conditions (described in paragraph 8.4) that would apply to the
Participant’s waiver of the Qualified Pre-Retirement Survivor Annuity.
     (h) Profit-sharing plans that satisfy all of the requirements of this
paragraph so that the Plan is not required to provide a Qualified Joint and
Survivor Annuity for the Participant, but do provide such annuity (even if the
annuity is the normal form), may replace the Qualified Joint and Survivor
Annuity with payment in a single-sum distribution form that is otherwise
identical to such annuity in accordance with the requirements under the
Regulations Section 1.411(d)-4.
     (i) For purposes of this paragraph, Vested Account Balance shall mean, in
the case of a money purchase pension plan, the Participant’s separate account
balance attributable solely to accumulated deductible employee contributions
within the meaning of Code Section 72(o)(5)(b); in the case of a profit-sharing
plan, Vested Account Balance shall have the same meaning as provided in
paragraph 1.108.
     (j) If this paragraph 8.7 is operative, then all other provisions of this
Article VIII other than paragraph 8.8 are inoperative.
     (k) Effective for Plan Years beginning after December 31, 2006, the ninety
(90) day period described in (c) above shall be extended to a one-hundred-eighty
(180) day period.
8.8 Transitional Rule
Special transitional rules apply to Participants who were not receiving benefits
on August 23, 1984.
     (a) Notwithstanding the other requirements of this Article and subject to
the requirements of Article VII, Distribution Requirements, distribution on
behalf of any Employee, including a more than 5% owner, may be made in
accordance with all of the following requirements (regardless of when such
distribution commences):
          (1) The distribution by the Plan is one which would not have
disqualified such Plan under Code Section 401(a)(9) as in effect prior to
amendment by the Deficit Reduction Act of 1984.
          (2) The distribution is in accordance with a method of distribution
designated by the Employee whose interest in the Plan is being distributed or,
if the Employee is deceased, by a Beneficiary of such Employee.

63



--------------------------------------------------------------------------------



 



          (3) Such designation was in writing, was signed by the Employee or the
Beneficiary, and was made before January 1, 1984.
          (4) The Employee had accrued a benefit under the Plan as of
December 31, 1983.
          (5) The method of distribution designated by the Employee or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Employee’s death, the Beneficiaries of the Employee listed in order of
priority.
     (b) A distribution upon death will not be covered by this transitional rule
unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Employee.
     (c) For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Employee, or the Beneficiary, to whom
such distribution is being made, will be presumed to have designated the method
of distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in subparagraphs 8.8(a) and (a)(5).
     (d) If a designation is revoked, any subsequent distribution must satisfy
the requirements of Code Section 401(a)(9) and the Regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the Regulations thereunder, but for the
Section 242(b)(2) election. For calendar years beginning after December 31,
1988, such distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).
     (e) In the case in which an amount is transferred or rolled over from one
plan to another plan, the rules in Regulations Section 1.401(a)(9)-8, Q&A-14 and
Q&A-15 shall apply.
8.9 Automatic Joint And Survivor Annuity And Early Survivor Annuity
Any Participant who has elected pursuant to paragraph 8.8(b) and any Participant
who does not elect under paragraph 8.8(a) or who meets the requirements of
paragraph 8.8(a), except that such Participant does not have at least ten
(10) years of vesting Service when he or she separates from Service, shall have
his or her benefits distributed in accordance with all of the following
requirements if benefits would have been payable in the form of a life annuity
in accordance with all of the following requirements:
     (a) If benefits in the form of a life annuity become payable to a married
Participant who:
          (1) begins to receive payments under the Plan on or after Normal
Retirement Age, or
          (2) dies on or after Normal Retirement Age while still working for the
Employer, or
          (3) begins to receive payments on or after the Qualified Early
Retirement Age, or
          (4) separates from Service on or after attaining Normal Retirement Age
(or the Qualified Early Retirement Age) and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits, such benefits will be received under
this Plan in the form of a Qualified Joint and Survivor Annuity, unless the
Participant has elected otherwise during the Election Period. The Election
Period must begin at least six (6) months before the Participant attains
Qualified Early Retirement Age and end not more than ninety (90) days before the
commencement of benefits. Any election will be in writing and may be changed by
the Participant at any time.
     (b) A Participant who is employed after attaining the Qualified Early
Retirement Age will be given the opportunity to elect, during the Election
Period, to have a survivor annuity payable on death. If the Participant elects
the survivor annuity, payments under such annuity must not be less than the
payments which would have been made to the Spouse under the Qualified Joint and
Survivor Annuity if the Participant had retired on the day before his or her
death. Any election under this provision will be in writing and may be changed
by the Participant at any time. The Election Period begins on the later of:

64



--------------------------------------------------------------------------------



 



          (1) the ninetieth day before the Participant attains the Qualified
Early Retirement Age, or
          (2) the date on which participation begins, and ends on the date the
Participant terminates employment.
For purposes of this paragraph, Qualified Early Retirement Age is defined at
paragraph 1.76 herein.
     (c) Qualified Optional Survivor Annuity — means, with respect to a married
Participant, an immediate annuity for the life of the Participant with a
survivor annuity for the life of his or her Spouse which is 75% of the amount
paid for the joint lives of his or her Spouse if the Qualified Joint and
Survivor Annuity percentage is less than 75% or 50% if the Qualified Joint and
Survivor Annuity percent is greater than or equal to 75%. A Qualified Joint and
Survivor Annuity shall be the actuarial equivalent of a single life annuity for
the life of the Participant.
If the Participant elects to waive the Qualified Joint and Survivor Annuity or
Qualified Pre-Retirement Survivor Annuity form of benefit, he or she may elect a
Qualified Optional Survivor Annuity during the applicable Election Period, and
revoke such election at any time during the applicable Election Period. Any
waiver of the Qualified Optional Survivor Annuity must satisfy the waiver and
notice requirements of paragraph 8.5.
     (d) Effective for Plan Years beginning after December 31, 2006, the ninety
(90) day period described in (a)(4) above shall be extended to a
one-hundred-eighty (180) day period and the ninetieth (90th) day described in
(b)(1) above shall be extended to the one-hundred-eightieth (180th) day.
8.10 Annuity Contracts
Any annuity contract distributed under this Plan must be nontransferable. The
terms of any annuity contract purchased and distributed by the Plan to a
Participant or Spouse shall comply with the requirements of this Plan.
8.11 Required Content Of Qualified Joint And Survivor Annuity Explanation Under
Code Section 417(a)(3)
The Qualified Joint and Survivor Annuity Explanation shall contain a description
of:
     (a) the optional forms of benefit, if any;
     (b) the eligibility conditions for the optional form of benefit;
     (c) any other material features of the optional form of benefit; and
     (d) the financial effect of electing the optional form of benefit using a
method permitted by Regulations Section 1.417(a)(3) — 1.

65



--------------------------------------------------------------------------------



 



ARTICLE IX
VESTING
9.1 Employee Contributions
A Participant shall always have a 100% vested and nonforfeitable interest in his
or her Elective Deferrals, Roth Elective Deferrals, Catch-Up Contributions,
Voluntary After-tax Contributions, Required After-tax Contributions, Qualified
Voluntary Contributions, Required After-tax Contributions, Rollover and Transfer
Contributions, plus the earnings thereon. No forfeiture of Employer
contributions (including any minimum contributions made under paragraph 14.3)
will occur solely as a result of a Participant’s withdrawal of any Employee
contributions. Separate accounts for each contribution source will be maintained
for each Participant. Each account will be credited with the applicable
contributions and earnings thereon.
9.2 Employer Contributions
A Participant shall always have a 100% vested and nonforfeitable interest in any
Qualified Matching Contributions, Qualified Non-Elective Contributions, Safe
Harbor Matching Contributions, and Safe Harbor Non-Elective Contributions made
by the Employer, plus the earnings thereon. Separate accounts for each
contribution source will be maintained. A Participant shall acquire a vested and
nonforfeitable interest in his or her account attributable to other Employer
contributions in accordance with the schedule selected in the Adoption
Agreement, provided that if a Participant is not already fully vested, he or she
shall become so upon attaining Normal Retirement Age, Early Retirement Age, on
death prior to normal retirement (provided the Participant has not terminated
employment prior to death), on retirement due to Disability, or on termination
of the Plan. Any contributions made on behalf of a Participant with a Disability
within the meaning of Code Section 22(e)(3) at the election of the Employer must
be fully vested when made. Effective for Plan Years beginning in 2002, Employer
Matching Contributions are subject to the minimum vesting requirements of Code
Section 411 and must satisfy either a three (3) year cliff vesting schedule or a
two (2) to six (6) year graded vesting schedule as elected by the Employer.
Vested Matching Contributions (including Qualified Matching Contributions) will
be subject to forfeiture if the contributions to which they relate are
determined to be Excess Deferrals (unless the Excess Deferrals are for
Non-Highly Compensated Employees), Excess Contributions, or Excess Aggregate
Contributions.
9.3 Computation Period
The vesting computation period used for determining Years of Service and Breaks
in Service when calculating the vesting of a Participant means any twelve
(12) consecutive month period as elected in the Adoption Agreement during which
an Employee completes the number of Hours of Service (not to exceed 1,000) as
specified in the Adoption Agreement. Alternatively, if the Plan elects the
Elapsed Time method of crediting Service, the vesting computation period for
which the Employee receives credit for a Year of Service will be determined
under the Service crediting rules of paragraph 1.90.
9.4 Requalification Prior To Five Consecutive One-Year Breaks In Service
Subject to Article VI, the account balance of a Participant who is re-employed
prior to incurring five (5) consecutive one (1) year Breaks in Service or
Periods of Severance shall consist of any undistributed amount in his or her
account as of the date of re-employment plus any future contributions added to
such account plus the investment earnings on the account. The Vested Account
Balance of such Participant shall be determined by multiplying the Participant’s
account balance (adjusted to include any distribution or redeposit made under
paragraph 6.5) by such Participant’s vested percentage. All Service of the
Participant, both prior to and following the break, shall be counted when
computing the Participant’s vested percentage.
9.5 Requalification After Five Consecutive One-Year Breaks In Service
Subject to Article VI, if a Participant was not fully vested prior to
termination of employment and is re-employed after incurring five
(5) consecutive one (1) year Breaks in Service or Periods of Severance, a new
account shall be established for such Participant to separate his or her
deferred vested and nonforfeitable account, if any, from the account to which
new allocations will be made. The Participant’s deferred account to the extent
remaining shall be fully vested and shall continue to share in earnings and
losses of the Trust. When computing the Participant’s vested portion of the new
account, all pre-break and post-break Service shall be counted. However,
notwithstanding this provision, no such former Participant who has had five
(5) consecutive one (1) year Breaks in Service or Periods of Severance shall
acquire a larger vested and nonforfeitable interest in his or her prior account
balance as a result of requalification hereunder.
9.6 Calculating Vested Interest
A Participant’s vested and nonforfeitable interest, as determined by the Plan
Administrator shall be calculated by multiplying the fair market value of his or
her account attributable to Employer contributions on the Valuation Date
concurrent with or preceding distribution by the decimal equivalent of the
vested percentage as of his or her termination date. The amount attributable to
Employer contributions for purposes of the calculation includes amounts
previously paid out pursuant to paragraph 6.5 and not repaid. The Participant’s
vested and nonforfeitable interest, once calculated above, shall be reduced to
reflect those amounts previously paid out to the Participant and not repaid by
the Participant. The Participant’s vested and nonforfeitable interest so
determined shall continue to share in the

66



--------------------------------------------------------------------------------



 



investment earnings and any increase or decrease in the fair market value of the
Trust up to the Valuation Date preceding or coinciding with payment.
9.7 Forfeitures
Any balance in the account of a Participant who has separated from Service to
which he or she is not entitled under the foregoing provisions, shall be
forfeited and applied as provided in the Adoption Agreement or as set forth in
an amendment in the form of an addendum to the Adoption Agreement. The
reallocation or other disposition of a non-vested benefit may only occur if the
Participant has received payment of his or her entire vested benefit from the
Plan, if the Participant has incurred five (5) consecutive one (1) year Breaks
in Service, or a deemed cash-out has occurred. A Participant who is zero percent
(0%) vested shall have a deemed cash-out distribution on the date of the
Participant’s separation from Service and shall not be entitled to an allocation
of any forfeitures (if reallocated) of any portion of his account balance or of
any other Participant who has terminated Service in the same or prior Plan Year.
A Participant who is less than 100% vested who receives a distribution will in
the year of his or her termination of Employment receive an allocation of
forfeitures unless the Participant fails to satisfy the Allocation Requirements
elected in the Adoption Agreement. If the vested portion of a Participant’s
account balance is not distributed by the end of the second Plan Year after such
Participant’s termination of employment, forfeiture of the non-vested portion of
the Participant’s account balance may not take place until such Participant has
incurred five (5) consecutive one (1) year Breaks in Service. While awaiting
reallocation or other disposition, the Plan Administrator or his designate, if
applicable, shall have the right to leave the non-vested benefit in the
Participant’s account or may transfer the non-vested benefit to a forfeiture
suspense account. Amounts held in a forfeiture suspense account may share in any
increase or decrease in fair market value of the assets of the Trust in
accordance with Article V of the Plan. The Plan Administrator or his designate
shall make such determination, if applicable.
If a Participant’s account balance is forfeited prior to five (5) consecutive
one (1) year Breaks in Service, the amount necessary to restore the account
balance to a Participant will be obtained from one of the following sources:
current Plan Year’s forfeitures; an additional Employer contribution; or
earnings on investments for the applicable Plan Year, as determined by the Plan
Administrator. For purposes of this paragraph, if the value of a Participant’s
Vested Account Balance is zero (0), the Participant shall be deemed to have
received a distribution of his or her Vested Account Balance.
A Highly Compensated Employee’s Matching Contributions may be forfeited, even if
vested, if the contributions to which they relate are Excess Deferrals, Excess
Contributions or Excess Aggregate Contributions.
Benefits with respect to Participants who cannot be located as provided at
paragraph 7.15 hereof will be treated in the same manner as a forfeiture. If any
Participant’s vested account balance is forfeited because the Participant or
Beneficiary cannot be found, such benefit will be reinstated if a claim is made
by the Participant or Beneficiary.
9.8 Amendment Of Vesting Schedule
No amendment to the Plan shall have the effect of decreasing a Participant’s
Vested Account Balance determined without regard to such amendment as of the
later of the date such amendment is adopted or the date it becomes effective.
Further, if the vesting schedule of the Plan is amended, or the Plan is amended
in any way that directly or indirectly affects the computation of any Employee’s
nonforfeitable percentage or if the Plan is deemed amended by an automatic
change to or from a Top-Heavy vesting schedule, each Employee with at least
three (3) Years of Service with the Employer may elect, during the election
period defined herein, to have his or her nonforfeitable percentage computed
under the Plan without regard to such amendment. For Participants who do not
have at least one (1) Hour of Service in any Plan Year beginning after 1988, the
preceding sentence shall be applied by substituting “five (5) Years of Service”
for “three (3) Years of Service” where such language appears. The period during
which the election may be made shall commence with the date the amendment is
adopted and shall end on the later of:
     (a) sixty (60) days after the amendment is adopted,
     (b) sixty (60) days after the amendment becomes effective, or
     (c) sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or the Trustee.
Should the Trustee notify the Participants involved, the Plan may be charged for
the costs incurred.
Furthermore, if the vesting schedule of a Plan is amended, in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee’s Employer-derived accrued benefit
will not be less than the percentage computed under the Plan without regard to
such amendment.
No amendment to the Plan shall be effective to the extent that it has the effect
of decreasing a Participant’s accrued benefit. Notwithstanding the preceding
sentence, a Participant’s account balance may be reduced to the extent permitted
under Code Section 412(c)(8), if applicable, relating to substantial business
hardship. For purposes of this

67



--------------------------------------------------------------------------------



 



paragraph, a Plan amendment which has the effect of decreasing a Participant’s
account balance with respect to benefits attributable to Service before the
amendment, shall be treated as reducing an accrued benefit.
No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
or her account balance under a particular form of benefit if the amendment
satisfies the condition in (d) below:
     (d) The amendment provides a single sum distribution form that is otherwise
identical to the optional form of benefit restricted. For purposes of this
condition, a single-sum distribution form is otherwise identical only if it is
identical in all respects to the eliminated or restricted optional form of
benefit (or would be identical except that it provides greater rights to the
Participant) except with respect to the timing of payments after commencement.
9.9 Service With Controlled Groups
All Years of Service with all members of a controlled group of corporations [as
defined in Code Section 414(b) as modified by Code Section 415(h)], all commonly
controlled trades or businesses [as defined in Code Section 414(c) as modified
by Code Section 415(h)], or members of an affiliated service group [as defined
in Code Section 414(m)] of which the Employer is a part, and any other entity
required to be aggregated with the Employer pursuant to Regulations under Code
Section 414(o), shall be considered for purposes of determining a Participant’s
nonforfeitable percentage.
9.10 Compliance With Uniformed Services Employment And Reemployment Rights Act
Of 1994
Notwithstanding any provision of this Plan to the contrary, Years of Service for
vesting will be credited to Participants with respect to periods of qualified
military service as provided in Code Section 414(u).

68



--------------------------------------------------------------------------------



 



ARTICLE X
LIMITATIONS ON ALLOCATIONS
10.1 Maximum Annual Additions
The Plan will comply with the final 415 Regulations, which are incorporated
herein by reference. In general, for purposes of applying the limitations in
this Article, Compensation for a Limitation Year is the Compensation actually
paid or made available in gross income during such Limitation Year.
For Limitation Years beginning on or after January 1, 2007, except to the extent
permitted under paragraph 4.7 and under Code Section 414(v), the Annual Addition
that may be contributed or allocated to a Participant’s account under the Plan
for any Limitation Year shall not exceed the lesser of:
     (a) $45,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or
     (b) 100% of the Participant’s Compensation (as elected in the Adoption
Agreement), within the meaning of Code Section 415(c)(3), for the Limitation
Year.
The Compensation limit referred to in (b) above shall not apply to any
contribution for medical benefits after separation from Service [within the
meaning of Code Section 401(h) or Code Section 419A(f)(2)] that is otherwise
treated as an Annual Addition.
If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different twelve (12) consecutive month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by a fraction, the numerator of which is the number of months in the
short Limitation Year, and the denominator of which is twelve (12).
10.2 Participation In This Plan Only
If the Participant does not participate in and has never participated in another
Qualified Plan, a Welfare Benefit Fund, individual medical account as defined in
Code Section 415(l)(2), or a Simplified Employee Pension Plan as defined in Code
Section 408(k) maintained by the adopting Employer, which provides an Annual
Addition, the amount of Annual Additions which may be credited to the
Participant’s account for any Limitation Year will not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan. If
the Employer contribution that would otherwise be contributed or allocated to
the Participant’s account would cause the Annual Additions for the Limitation
Year to exceed the Maximum Permissible Amount, the amount contributed or
allocated will be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount. Prior to determining the
Participant’s actual Compensation for the Limitation Year, the Employer may
determine the Maximum Permissible Amount for a Participant on the basis of a
reasonable estimate of the Participant’s Compensation for the Limitation Year,
uniformly determined for all Participants similarly situated. As soon as is
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for the Limitation Year will be determined on the basis of
the Participant’s actual Compensation for the Limitation Year.
10.3 Disposition Of Excess Annual Additions
Any Excess Annual Addition as determined under Paragraph 10.1 above shall be
corrected by the use of the Employee Plans Compliance Resolution System as set
forth in Revenue Procedure 2008-50 (or any successor guidance), or by any other
correction method permitted by law.
10.4 Participation In Multiple Defined Contribution Plans
The Annual Additions that may be credited to a Participant’s account under this
Plan for any Limitation Year will not exceed the Maximum Permissible Amount. If
the Annual Additions with respect to the Participant under other qualified
Defined Contribution Plans, Welfare Benefit funds, individual medical accounts
and Simplified Employee Pension Plans maintained by the Employer are less than
the Maximum Permissible Amount and the Employer contribution that would
otherwise be contributed or allocated to the Participant’s account under this
Plan would cause the Annual Additions for the Limitation Year to exceed this
limitation, the amount contributed or allocated under this Plan will be reduced
so that the Annual Additions under all such plans and funds for the Limitation
Year will equal the Maximum Permissible Amount. If the Annual Additions with
respect to the Participant under such other Defined Contribution Plans and
Welfare Benefit funds in the aggregate are equal to or greater than the Maximum
Permissible Amount, no amount will be contributed or allocated to the
Participant’s account under this Plan for the Limitation Year. Prior to
determining the Participant’s actual Compensation for the Limitation Year, the
Employer may determine the Maximum Permissible Amount for a Participant in the
manner described in paragraph 10.1. As soon as administratively feasible after
the end of the Limitation Year, the Maximum Permissible Amount for the
Limitation Year will be determined on the basis of the Participant’s actual
Compensation for the Limitation Year. If the Participant is covered under
another qualified Defined Contribution Plan maintained by the Employer, Annual
Additions which may be credited to the Participant’s account under this Plan for
any Limitation Year will be limited in accordance with this paragraph unless the
Employer specifies other limitations in the Adoption Agreement.

69



--------------------------------------------------------------------------------



 



10.5 Disposition Of Excess Annual Additions Under Two Plans
If a Participant’s Annual Additions under this Plan and such other plans as
described in the preceding paragraph would result in an Excess Annual Additions
for a Limitation Year due to an error in estimating a Participant’s Compensation
for a Limitation Year under paragraph 10.4 or as a result of forfeitures, the
Excess Annual Additions will be deemed to consist of the Annual Additions last
allocated except that Annual Additions attributable to a Simplified Employee
Pension Plan will be deemed to have been allocated first and then Annual
Additions to a Welfare Benefit Fund or individual medical account as defined in
Code Section 415(l)(2) will be deemed to have been allocated next regardless of
the actual Allocation Date. If an Excess Annual Addition was allocated to a
Participant on a Valuation or Allocation Date of this Plan that coincides with a
valuation or allocation date of another plan, the Excess Annual Additions
attributed to this Plan will be the product of:
(a) the total Excess Annual Additions allocated as of such date, times
(b) the ratio of:
          (1) the Annual Additions allocated to the Participant for the
Limitation Year as of such date under this Plan, to
          (2) the total Annual Additions allocated to the Participant for the
Limitation Year as of such date under this and all the other qualified Defined
Contribution Plans.
Any Excess Annual Additions attributed to this Plan will be disposed of in the
manner described in paragraph 10.3.

70



--------------------------------------------------------------------------------



 



ARTICLE XI
NONDISCRIMINATION TESTING
11.1 General Testing Requirements
With respect to each Plan Year, an Employer’s Plan which offers a Code Section
401(k) cash or deferred arrangement and any contributions made thereunder must
satisfy the Average Deferral Percentage Test (“ADP Test”) and, if applicable,
the Average Contribution Percentage Test (“ACP Test”). Under each of these
tests, the Average Deferral Percentage (ADP) and the Average Contribution
Percentage (ACP) for Highly Compensated Employees may not exceed the ADP and ACP
for Non-Highly Compensated Employees by more than the amount permitted by
application of the basic limit or the alternative limit. These limits are
described at paragraphs 11.2 and 11.4 herein. If the ADP or ACP for Highly
Compensated Employees exceeds the basic limit or the alternative limit, the
applicable average for Highly Compensated Employees either must be reduced to
the maximum permitted under the most liberal limit or the average of the
Non-Highly Compensated Employees must be increased.
The reduction in the average is determined in accordance with paragraph 11.7
herein. In lieu of reducing the applicable average for the Highly Compensated
Employees, the Employer may elect to make an additional Qualified Non-Elective
Contribution (“QNEC”) and/or a Qualified Matching Contribution (“QMAC”) for
Non-Highly Compensated Employees to increase their ADP and/or ACP to the point
where the Plan satisfies the ADP and/or the ACP Test. These qualified
contributions are described at paragraph 11.11 herein. Any Plan established
under this Basic Plan Document and associated Adoption Agreement may use
different testing methods for the ADP and the ACP Tests provided the Plan
established hereunder does not permit the recharacterization of Excess
Contributions or Excess Elective Deferrals to be used in the ACP Test or permit
the use of Qualified Matching Contributions in the ADP Test.
11.2 ADP Testing Limitations
        (a) Prior Year Testing — If elected by the Employer in the Adoption
Agreement, the ADP for a Plan Year for Participants who are Highly Compensated
Employees for each Plan Year and the Prior Plan Year’s ADP for Participants who
were Non-Highly Compensated Employees for the Prior Plan Year must satisfy the
basic limit set forth in (1) or the alternative limit set forth at (2):
          (1) The ADP for the Plan Year for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Prior Plan Year’s
ADP for Participants who were Non-Highly Compensated Employees for the Prior
Plan Year multiplied by 1.25; or
          (2) The ADP for a Plan Year for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Prior Plan Year’s
ADP for Participants who were Non-Highly Compensated Employees for the Prior
Plan Year multiplied by 2.0, provided that the ADP for Participants who are
Highly Compensated Employees does not exceed the ADP for Participants who were
Non-Highly Compensated Employees in the Prior Plan Year by more than two
(2) percentage points.
          For the first Plan Year of a Plan where the Plan permits a Participant
to make Elective Deferrals or Roth Elective Deferrals and the Plan is not a
successor Plan, for purposes of the foregoing limits, the Prior Plan Year’s
Non-Highly Compensated Employees’ ADP shall be 3%, unless the Employer has
elected in the Adoption Agreement to use the current Plan Year’s ADP for these
Participants.
        (b) Current Year Testing — If no election is made by the Employer in the
Adoption Agreement, or if so elected by the Employer in the Adoption Agreement,
the ADP limits in (1) and (2), above, will be applied by comparing the current
Plan Year’s ADP for Participants who are Highly Compensated Employees with the
current Plan Year’s ADP for Participants who are Non-Highly Compensated
Employees. Once made, the Employer can switch to Prior Year Testing for a Plan
Year only if the Plan has used Current Year Testing for each of the preceding
five (5) Plan Years (or if lesser, the number of Plan Years the Plan has been in
existence) or if, as a result of a merger or acquisition described in Code
Section 410(b)(6)(C)(i), the Employer maintains both a plan using Prior Year
Testing and a plan using Current Year Testing and the change is made within the
transition period described in Code Section 410(b)(6)(C)(ii).
Contributions taken into account for a Plan Year must be allocated to the
Participant’s account on a day within the Plan Year.
11.3 Special Rules Relating To Application Of The ADP Test
     (a) A Participant is a Highly Compensated Employee for a particular Plan
Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year. Similarly, a Participant is a Non-Highly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year.

71



--------------------------------------------------------------------------------



 



     (b) The Actual Deferral Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Elective
Deferrals or Roth Elective Deferrals (and QNECs or QMACs, or both, if treated as
Elective Deferrals for purposes of the ADP Test) allocated to his or her
accounts under two (2) or more arrangements described in Code Section 401(k),
that are maintained by the Employer, shall be determined as if such Elective
Deferrals (and, if applicable, such QNECs or QMACs, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two (2) or
more cash or deferred arrangements that have different Plan Years, all Elective
Deferrals made during the Plan Year under all such arrangements shall be
aggregated. For Plan Years beginning before 2006, all such cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if the Regulations issued under Code Section 401(k) require
mandatory disaggregation.
     (c) In the event that this Plan satisfies the requirements of Code
Sections 401(k), 401(a)(4), or 410(b) only if aggregated with one (1) or more
other plans, or if one (1) or more other plans satisfy the requirements of such
Code Sections only if aggregated with this Plan, then this section shall be
applied by determining the Actual Deferral Percentage of Participants as if all
such plans were a single plan. If more than 10% of the Employer’s Non-Highly
Compensated Employees are involved in a Plan coverage change as defined in
Regulations Section 1.401(k)-2(c)(4), then any adjustments to the Non-Highly
Compensated Employee ADP for the Prior Plan Year will be made in accordance with
such Regulations, unless the Employer has elected in the Adoption Agreement to
use the Current Year Testing method. Plans may be aggregated in order to satisfy
Code Section 401(k) only if they have the same Plan Year and use the same ADP
testing method.
     (d) The Employer shall maintain records sufficient to demonstrate
satisfaction of the ADP Test and the amount of QNECs or QMACs, or both, used in
such test.
     (e) For purposes of the ADP Test, Elective Deferrals, Roth Elective
Deferrals, QNECs and QMACs must be made before the end of the twelve (12) month
period immediately following the Plan Year to which the contributions relate.
     (f) A Plan may adopt a uniform written administrative policy that permits a
Highly Compensated Employee who has made Elective Deferrals for a year where
such Elective Deferrals includes both pre-tax Elective Deferrals and Roth
Elective Deferrals to elect whether the Excess Contributions are to be
attributed to pre-tax Elective Deferrals or Roth Elective Deferrals or a
combination of the two. In the event that no such administrative policy is
adopted, Excess Contributions will be first attributed to pre-tax Elective
Deferrals, and, if such pre-tax contributions are not in an amount sufficient to
make full correction, will then be attributed to Roth Elective Deferrals.
11.4 ACP Testing Limitations
Employee contributions and Matching Contributions must meet the
nondiscrimination requirements of Code Section 401(a)(4) and the ACP Test of
Code Section 401(m). Safe Harbor Contributions are taken into account for a Plan
Year under the ACP Test in accordance with Treasury Regulations
Section 1.401(m)-1(b)(4)(ii)(A). If Employee contributions (including any
Elective Deferrals recharacterized as Voluntary After-tax Contributions) or
Matching Contributions are made in connection with a cash or deferred
arrangement, the ACP Test is in addition to the ADP Test under Code
Section 401(k). QMACs and QNECs used to satisfy the ADP Test may not be used to
satisfy the ACP Test.
     (a) Prior Year Testing — If elected by the Employer in the Adoption
Agreement, the ACP for a Plan Year for eligible Participants who are Highly
Compensated Employees for each Plan Year and the Prior Plan Year’s ACP for
eligible Participants who were Non-Highly Compensated Employees for the Prior
Plan Year must satisfy one of the following tests:
          (1) The ACP for a Plan Year for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Prior Plan Year’s
ACP for eligible Participants who were Non-Highly Compensated Employees for the
Prior Plan Year multiplied by 1.25; or
          (2) The ACP for a Plan Year for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Prior Plan Year’s
ACP for eligible Participants who were Non-Highly Compensated Employees for the
Prior Plan Year multiplied by 2.0, provided that the ACP for eligible
Participants who are Highly Compensated Employees does not exceed the ACP for
eligible Participants who were Non-Highly Compensated Employees in the Prior
Plan Year by more than two (2) percentage points.
          For the first Plan Year of a Plan where this Plan permits any eligible
Participant to make Employee contributions, provides for Matching Contributions,
or both, and the Plan is not a successor Plan, for purposes of the foregoing
limits, the Prior Plan Year’s Non-Highly Compensated Employees’ ACP shall be 3%
unless the Employer has elected in the Adoption Agreement to use the current
Plan Year’s ACP for these Participants.
     (b) Current Year Testing — If no election is made by the Employer in the
Adoption Agreement, or if so elected by the Employer in the Adoption Agreement,
the ACP limits in (1) and (2), above, will be applied by

72



--------------------------------------------------------------------------------



 



comparing the current Plan Year’s ACP for eligible Participants who are Highly
Compensated Employees for the Plan Year with the current Plan Year’s ACP for
eligible Participants who are Non-Highly Compensated Employees. Once made, the
Employer can elect Prior Year Testing for a Plan Year only if the Plan has used
Current Year Testing for each of the preceding five (5) Plan Years (or if
lesser, the number of Plan Years the Plan has been in existence) or if, as a
result of a merger or acquisition described in Code Section 410(b)(6)(C)(i), the
Employer maintains both a plan using Prior Year Testing and a plan using Current
Year Testing and the change is made within the transaction period described in
Code Section 410(b)(6)(C)(ii).
11.5 Special Rules Relating To The Application Of The ACP Test
     (a) A Participant is a Highly Compensated Employee for a particular Plan
Year if he or she meets the definition of a Highly Compensated Employee in
effect for that Plan Year. Similarly, a Participant is a Non-Highly Compensated
Employee for a particular Plan Year if he or she does not meet the definition of
a Highly Compensated Employee in effect for that Plan Year.
     (b) [Reserved]
     (c) For purposes of this paragraph, the ACP for any Participant who is a
Highly Compensated Employee and who is eligible to have Contribution Percentage
Amounts allocated to his or her account under two (2) or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Employer, shall be determined as if the total of such
Contribution Percentage Amounts were made under a single plan or arrangement. If
a Highly Compensated Employee participates in two (2) or more such plans or
arrangements that have different Plan Years, all Contribution Percentage Amounts
made during the Plan Year under all such plans or arrangements shall be
aggregated. For Plan Years beginning before 2006, all such plans and
arrangements ending with or within the same calendar year shall be treated as a
single arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if their disaggregation is mandatory under the Regulations
issued under Code Section 401(m).
     (d) Notwithstanding paragraphs (b)(2)(vi)(A) and (B) of Regulations
Section 1.401(m)-2, a distribution of Excess Aggregate Contributions is not
includible in gross income to the extent it represents a distribution of Roth
Elective Deferrals. However, the income allocable to a corrective distribution
of Excess Aggregate Contributions that are Roth Elective Deferrals is taxed in
the same manner as income allocable to a corrective distribution of Excess
Aggregate Contributions that are not Roth Elective Deferrals.
     (e) In the event that this Plan satisfies the requirements of Code
Sections 401(a)(4), 401(m), or 410(b) only if aggregated with one (1) or more
other plans, or if one (1) or more other plans satisfy the requirements of such
Code Sections only if aggregated with this Plan, then this section shall be
applied by determining the ACP of eligible Participants as if all such plans
were a single plan. If more than 10% of the Employer’s Non-Highly Compensated
Employees are involved in a Plan coverage change as defined in Regulations
Section 1.401(m)-2(c)(4), then any adjustments to the Non-Highly Compensated
Employees ACP for the Prior Plan Year will be made in accordance with such
Regulations, unless the Employer has elected in the Adoption Agreement to use
the Current Year testing method. Plans may be aggregated in order to satisfy
Code Section 401(m) only if the aggregated plans have the same Plan Year and use
the same ACP testing method.
     (f) For purposes of the ACP Test, Employee contributions are considered to
have been made for the Plan Year in which contributed to the Plan. Matching
Contributions and QMACs and QNECs, if applicable, will be considered made for a
Plan Year if made no later than the end of the twelve (12) month period
beginning on the day after the close of the Plan Year.
     (g) The determination and treatment of the ACP of any Participant shall
satisfy such other requirements as may be prescribed by the Secretary of the
Treasury.
     (h) Contribution Percentage Amounts shall mean the sum of the Employee
contributions, Matching Contributions and QMACs (to the extent not taken into
account for the purposes of the ADP Test) made under the Plan on behalf of the
Participant for the Plan Year. Such Contribution Percentage Amounts shall not
include Matching Contributions that are forfeited either to correct Excess
Aggregate Contributions or because the contributions to which they relate are
Excess Deferrals, Excess Contributions, or Excess Aggregate Contributions. If
elected, the Employer may include QNECs in the contribution percentage amounts.
The Employer may also elect to use Elective Deferrals in the Contribution
Percentage Amounts so long as the ADP Test is met before the Elective Deferrals
are used in the ACP Test and continues to be met following the exclusion of
those Elective Deferrals that are used to meet the ACP Test.
     (i) Employee contributions shall mean any contribution (other than Roth
Elective Deferrals) made to the Plan by or on behalf of a Participant that is
included in the Participant’s gross income in the year in which made and that is
maintained under a separate account to which earnings and losses are allocated.

73



--------------------------------------------------------------------------------



 



     (j) Forfeitures Arising From Failure Of The ADP Test - In the event the
Plan fails the ADP Test and Excess Contributions are returned to Highly
Compensated Employees, any corresponding Matching Contributions that are not
returned because of a simultaneous failure of the ACP Test (Excess Aggregate
Contributions) shall be forfeited, even if vested, from the Matching
Contribution Account of the affected Highly Compensated Employees. Unless
otherwise elected in the Adoption Agreement, such forfeited amounts shall be
first used to reduce Employer Contributions that otherwise would be made for the
Plan Year. If such forfeited amounts exceed the amount of the Employer’s
intended contribution, any such excess shall be allocated to the Matching
Contribution Account of each Non-Highly Compensated Employee who made an
Elective Deferral (including Roth Elective Deferrals, if applicable) or a
Voluntary After-tax Contribution, in the ratio that each such Employee’s
Compensation bears to the total Compensation of all such Non-Highly Compensated
Employees for that Plan Year. Forfeitures of Excess Aggregate Contributions will
be applied at the end of the Plan Year in which they occurred and shall not be
allocated to the account of any Highly Compensated Employee.
11.6 Recharacterization
If elected by the Employer in the Adoption Agreement Elective Deferrals
allocated to a Highly Compensated Employee as excess Contributions will be
recharacterized. Recharacterization is permitted only when Voluntary After-tax
Contributions are permitted. A Participant may treat his or her Excess
Contributions allocated to him or her as an amount distributed to the
Participant and then contributed by the Participant to the Plan. Recharacterized
amounts will remain nonforfeitable and subject to the same distribution
requirements as Elective Deferrals. A Highly Compensated Employee may not
recharacterize an Excess Contribution to the extent that such amount in
combination with other Employee contributions made by that Employee would exceed
any stated limit under the Plan on Employee contributions. Roth Elective
Deferrals may not be recharacterized as Voluntary After-Tax Contributions.
The amount of recharacterization is determined using the ratio leveling method
and the Excess Contribution uses the dollars leveling method. Excess
Contributions to be recharacterized are reduced by Excess Deferrals previously
distributed. Recharacterization must occur no later than two and one-half (21/2)
months after the last day of the Plan Year for which such Excess Contributions
arose and is deemed to occur no earlier than the date the last Highly
Compensated Employee is informed in writing of the amount recharacterized and
the consequences thereof. Recharacterized amounts will be taxable to the
Participant for the Participant’s tax year in which the Participant would have
received them in cash.
11.7 Calculation And Distribution Of Excess Contributions And Excess Aggregate
Contributions
     (a) Reducing The Average For Highly Compensated Employees — If necessary,
the ADP and/or ACP for Highly Compensated Employees must be reduced to the
maximum allowed by the applicable limit at paragraphs 11.2 and 11.4. Excess ACP
amounts are determined after determining the amount of Excess Contributions
treated as Employee Contributions due to recharacterization. The average is
reduced on a step-by-step leveling basis beginning by reducing the ADP or the
ACP for the Highly Compensated Employee with the highest percentage until the
average is reduced to the maximum allowed or until the ADP or ACP for such
Highly Compensated Employee is lowered to that of the Highly Compensated
Employee with the next highest percentage. This process continues until the ADP
and/or the ACP is lowered to the maximum allowed for the Plan Year. The excess
dollar amount attributable to each affected Highly Compensated Employee is then
totaled for purposes of corrective distributions determined at paragraph
(b) below.
     (b) Corrective Distributions To Highly Compensated Employees — The total
amount to be distributed as determined under paragraph (a) is allocated to
Highly Compensated Employees on the basis of the dollar amount included for such
Employee in the numerator of the ADP or ACP, as applicable. The distribution for
each affected Highly Compensated Employee is determined on a leveling basis
similar to that described at paragraph (a) except that the process is based on
dollars rather than percentages. Excess Contributions and Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
amount of Employer contributions taken into account in calculating the ADP or
ACP Test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Employer contributions and
continuing in descending order until all the Excess Contributions and Excess
Aggregate Contributions have been allocated. For purposes of the preceding
sentence, the “largest amount” is determined after distribution of any Excess
Contribution and Excess Aggregate Contributions. After correcting distributions
are allocated, it is not necessary to recompute the Highly Compensated Employee
averages to determine if they satisfy the ADP Test and/or the ACP Test.
Distributions of Excess Contributions and Excess Aggregate Contributions are to
be made in accordance with paragraphs 11.9 and 11.10.
     (c) Corrective Distributions Attributable To Roth Elective Deferrals —
Notwithstanding paragraphs (b)(2)(vi)(A) and (B) of Regulations
Section 1.401(k)-2, a distribution of Excess Contributions is not includible in
gross income to the extent it represents a distribution of Roth Elective
Deferrals. However, the income allocable to a corrective distribution of Excess
Contributions that are Roth Elective Deferrals is included in gross income in
the same manner as income allocable to a corrective distribution of Excess
Contributions that are pre-tax Elective Deferrals.

74



--------------------------------------------------------------------------------



 



11.8 Distribution Of Excess Elective Deferrals
     (a) No Participant shall be permitted to defer under this Plan with respect
to a calendar year more than the maximum dollar amount permitted under Code
Section 402(g), as indexed, for such calendar year. If a Participant defers more
than the maximum allowed due to mistake of fact, such Excess Elective Deferrals
or Roth Elective Deferrals shall be distributed to the Participant no later than
April 15 following the calendar year to which the excess is attributable. If a
Participant who participates in this Plan and in another plan which permits
Elective Deferrals or Roth Elective Deferrals defers more than the Code Section
402(g) maximum, such Participant shall have the right to notify one or both
plans by March 1 of the calendar year following the year to which the excess is
attributable requesting a distribution of the Excess Elective Deferrals or Roth
Elective Deferrals. A Participant is deemed to notify the Plan Administrator of
any Excess Elective Deferrals that arise by taking into account only those
Elective Deferrals made to the Plan, contract, or arrangement of the Employer.
If distribution is requested, the applicable plan(s) shall make distribution of
the Excess Elective Deferrals or Roth Elective Deferrals, plus any income and
minus any loss allocable thereto, no later than April 15 following the calendar
year to which the excess is attributable. Excess Elective Deferrals or Roth
Elective Deferrals that are distributed on a timely basis shall not be
considered Annual Additions for the Limitation Year during which such amounts
are deferred.
     (b) Excess Elective Deferrals or Roth Elective Deferrals shall be adjusted
for any income or loss up to the date of distribution. The income or loss
allocable to Excess Elective Deferrals or Roth Elective Deferrals is the sum of
(1) income or loss allocable to the Participant’s Elective Deferral account or
Roth Elective Deferral (and if applicable, the QNEC or QMAC account, or both)
for the Plan Year multiplied by a fraction, the numerator of which is such
Participant’s Excess Elective Deferrals or Roth Elective Deferrals for the year
and the denominator is the Participant’s account balance attributable to
Elective Deferrals or Roth Elective Deferrals (and QNECs or QMACs, or both, if
any of such contributions are included in the ADP Test) without regard to any
income or loss occurring during such Plan Year; and (2) ten percent (10%) of the
amount determined under (1) multiplied by the number of whole calendar months
between the end of the Plan Year and the date of distribution, counting the
month of the distribution if the distribution occurs after the fifteenth (15th)
of such month. For Plan Years beginning after December 31, 2007, the requirement
that gap period income be allocated pursuant to Code Section 402(g)(2)(A)(ii)
shall no longer apply to such Excess Elective Deferrals.
     (c) The amount a Participant receives as a distribution of his or her
Excess Elective Deferrals or Roth Elective Deferrals is includible in income
with respect to the taxable year to which the excess is attributable.
     (d) Any income attributable to the Excess Elective Deferrals or Roth
Elective Deferrals determined in (b) above shall be includible in income with
respect to the taxable year in which the excess is distributed.
     (e) Additionally, if so elected by the Employer in the Adoption Agreement,
effective with the Plan Year beginning with or after January 1, 2006, Excess
Elective Deferrals may be recharacterized as Catch-Up Contributions.
     (f) A distribution of Excess Elective Deferrals is not includible in gross
income to the extent it represents a distribution of designated Roth Elective
Deferrals. However, the income allocable to a corrective distribution of Excess
Elective Deferrals that are designated Roth Elective Deferrals is included in
gross income in the same manner as income allocable to a corrective distribution
of Excess Elective Deferrals that are not designated as Roth Elective Deferrals.
     (g) The Plan Administrator may adopt a uniform written administrative
policy that permits a Participant (including a Highly Compensated Employee) who
has made Elective Deferrals for a year where such Elective Deferrals includes
both pre-tax Elective Deferrals and Roth Elective Deferrals to elect whether the
Excess Elective Deferrals, are to be attributed to pre-tax Elective Deferrals or
Roth Elective Deferrals or a combination of the two. In the event that no such
administrative policy is adopted, Excess Elective Deferrals will be first
attributed to pre-tax Elective Deferrals, and if such pre-tax contributions are
not in an amount sufficient to make full correction, will then be attributed to
Roth Elective Deferrals.

75



--------------------------------------------------------------------------------



 



11.9 Distribution Of Excess Contributions
     (a) Notwithstanding any other provision of the Plan, Excess Contributions
plus any income and minus any loss allocable thereto through the end of the Plan
Year for which such contributions were made, shall be distributed to affected
Participants no later than the last day of the Plan Year following the Plan Year
to which the Excess Contributions are attributable except to the extent such
Excess Contributions are classified as Catch-Up Contributions. Excess
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of Employer contributions taken into account in calculating the ADP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Employer contributions and continuing
in descending order until all the Excess Contributions have been allocated. To
the extent a Highly Compensated Employee has not reached his or her Catch-Up
Contribution limit under the Plan, Excess Contributions allocated to such Highly
Compensated Employee are Catch-Up Contributions and will not be treated as
Excess Contributions. If such excess amounts (other than Catch-Up Contributions)
are distributed more than two and one-half (21/2) months after the last day of
the Plan Year to which the excess amounts are attributable, a 10% excise tax
will be imposed on the Employer maintaining the Plan with respect to such
amounts.
     (b) Excess Contributions, including any amount recharacterized as a
Voluntary After-tax Contribution, shall be treated as Annual Additions with
respect to the Plan Year to which the excess is attributable, even if
distributed.
     (c) Excess Contributions shall be adjusted for any income or loss up to the
date of distribution. The income or loss allocable to Excess Contributions
allocated to each Participant is the sum of (1) income or loss allocable to the
Participant’s Elective Deferral or Roth Elective Deferral Account (and, if
applicable, the QNEC Account or the QMAC Account or both) for the Plan Year
multiplied by a fraction, the numerator of which is such Participant’s Excess
Contributions for the year and the denominator is the Participant’s account
balance attributable to Elective Deferrals or Roth Elective Deferrals (and QNECs
or QMACs, or both, if any of such contributions are included in the ADP test)
without regard to any income or loss occurring during such Plan Year; and
(2) ten percent (10%) of the amount determined under (1) multiplied by the
number of whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if the distribution occurs
after the fifteenth (15th) of such month. A Plan may use any reasonable method
for computing the income or loss allocable to Excess Contributions, provided
such method is used consistently for all Participants and for all corrective
distributions under the Plan for the Plan Year, and is used by the Plan for
allocating income or loss to Participant’s accounts. For Plan Years beginning
before 2006, income or loss allocable to the period between the end of the Plan
Year and the date of distribution could be disregarded in determining income or
loss. For Plan Years beginning after December 31, 2007, the requirement that gap
period income be allocated pursuant to Section 1.401(k)-2(b)(2) of the Final
Treasury Regulations shall no longer apply to Excess Contributions.
     (d) Excess Contributions shall be distributed from the Participant’s
Elective Deferral or Roth Elective Deferral Account and QMAC Account (if
applicable) in proportion to the Participant’s Elective Deferrals or Roth
Elective Deferral and QMACs (to the extent used in the ADP Test) for the test
year. Excess Contributions shall be distributed from the Participant’s QNEC
Account only to the extent that such Excess Contributions exceed the
Participant’s Elective Deferrals or Roth Elective Deferrals and QMACs Account
for the applicable test year.
     (e) A distribution of Excess Contributions is not includible in gross
income to the extent it represents a distribution of designated Roth Elective
Deferrals. However, the income allocable to a corrective distribution of Excess
Contributions that are designated Roth Elective Deferrals is included in gross
income in the same manner as income allocable to a corrective distribution of
Excess Contributions that are not designated as Roth Elective Deferrals.
     (f) A Participant (including a Highly Compensated Employee) who has made
Elective Deferrals for a year where such Elective Deferrals includes both
pre-tax Elective Deferrals and Roth Elective Deferrals may elect whether the
Excess Contributions are to be attributed to pre-tax Elective Deferrals or Roth
Elective Deferrals or a combination of the two. In the event that no election is
made by the Participant, Excess Contributions will be first attributed to
pre-tax Elective Deferrals, and if such pre-tax contributions are not in an
amount sufficient to make full correction, will then be attributed to Roth
Elective Deferrals.

76



--------------------------------------------------------------------------------



 



11.10 Distribution Of Excess Aggregate Contributions
     (a) Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto through the
end of the Plan Year for which such contributions were made, shall be forfeited,
if forfeitable or if not forfeitable, distributed no later than the close of the
following Plan Year to Participants to whose accounts such Excess Aggregate
Contributions were allocated for the preceding Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage and continuing
in descending order until all the Excess Aggregate Contributions have been
allocated. For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any Excess Aggregate Contributions.
     (b) If such Excess Aggregate Contributions are distributed more than two
and one-half (21/2) months after the last day of the Plan Year in which such
excess amount arose, a 10% excise tax will be imposed on the Employer
maintaining the Plan with respect to those amounts. Excess Aggregate
Contributions shall be treated as Annual Additions for purposes of Article X,
Limitations On Allocations, even if distributed.
     (c) Excess Aggregate Contributions shall be adjusted for any income or loss
up to the date of the distribution. The income or loss allocable to the Excess
Aggregate Contributions allocated to each Participant is the sum of (1) income
or loss allocable to each Participant’s Employee contribution account, Matching
Contribution Account, QMAC Account (if any, and if all amounts therein are not
used in the ADP Test) and, if applicable, QNEC Account and the Elective Deferral
Account for the Plan Year multiplied by a fraction, the numerator of which is
such Participant’s Excess Aggregate Contributions for the year and the
denominator is the Participant’s account balance(s) attributable to contribution
percentage amounts without regard to any income or loss occurring during such
Plan Year; and (2) ten percent (10%) of the amount determined under (1)
multiplied by the number of whole calendar months between the end of the Plan
Year and the date of distribution, counting the month of distribution if
distribution occurs after the fifteenth (15th) of such month. For Plan Years
beginning after December 31, 2007, the requirement that gap period income be
allocated pursuant to Section 1.401(m)-2(b)(2) of the Final Treasury Regulations
shall no longer apply to Excess Aggregate Contributions.
     (d) Excess Aggregate Contributions shall be forfeited, if forfeitable or
distributed first from the Participant’s Voluntary After-tax Contribution
account, if any, then the Required After-tax Contribution Account, if any, then
the vested Matching Contribution Account and QMAC Account (and if applicable the
Participant’s QNEC Account, and/or Elective Deferral, Roth Elective Deferral
Account, or both).
     (e) Forfeitures of Excess Aggregate Contributions may be reallocated to the
accounts of other Participants or applied to reduce Employer contributions.
     (f) Notwithstanding paragraphs (b)(2)(vi)(A) and (B) of Regulations
Section 1.401(m)-2, a distribution of Excess Aggregate Contributions is not
includible in gross income to the extent it represents a distribution of Roth
Elective Deferrals. However, the income allocable to a corrective distribution
of Excess Aggregate Contributions that are Roth Elective Deferrals is taxed in
the same manner as income allocable to a corrective distribution of Excess
Aggregate Contributions that are not Roth Elective Deferrals.
     (g) Employee Contributions shall mean any contribution (other than Roth
Elective Deferrals) made to the Plan by or on behalf of a Participant that is
included in the Participant’s gross income in the year in which made and that is
maintained under a separate account to which earnings and losses are allocated.
     (h) A Participant (including a Highly Compensated Employee) who has made
Elective Deferrals for a year where such Elective Deferrals includes both
pre-tax Elective Deferrals and Roth Elective Deferrals may elect whether the
Excess Aggregate Contributions and Excess Annual Additions are to be attributed
to pre-tax Elective Deferrals or Roth Elective Deferrals or a combination of the
two. In the event that no election is made by the Participant, Excess Aggregate
Contributions will be first attributed to pre-tax Elective Deferrals, and if
such pre-tax contributions are not in an amount sufficient to make full
correction, will then be attributed to Roth Elective Deferrals.
11.11 Qualified Non-Elective And/Or Matching Contributions
The Employer may make a QNEC or QMAC for Non-Highly Compensated Employees to
increase the ADP and/or ACP to the point where the Plan passes the ADP Test
and/or the ACP Test. The following rules apply with respect to such
contributions:
     (a) A QNEC or QMAC used in the ADP Test may not also be included in the ACP
Test.
     (b) If testing is done on the basis of Current Plan Year data, QNECs and/or
QMACs must be made and credited to Participant accounts not later than the last
day of the twelve (12) consecutive month period following the end of the Plan
Year being tested.

77



--------------------------------------------------------------------------------



 



     (c) If testing is done on the basis of Prior Plan Year data for Non-Highly
Compensated Employees, QNECs and/or QMACs for such Employees must be contributed
not later than the last day of the Plan Year being tested.
     (d) If the Employer makes Non-Elective Contributions which are not
designated as Qualified Non-Elective Contributions at the time of the
contribution to the Plan, the Plan Administrator may re-designate such
contributions as Qualified Non-Elective Contributions if the contributions
otherwise satisfy the requirements of a Qualified Non-Elective Contribution.
     (e) The Employer’s QNEC or QMAC Contribution will be allocated to a group
of Non-Highly Compensated Participants. These contributions shall only be taken
into account for a Plan Year for such Non-Highly Compensated Participant only to
the extent any such contribution does not exceed the greater of:
          (1) 5% of the Participant’s 414(s) Compensation;
          (2) the Participant’s Elective Deferrals or Roth Elective Deferrals
for that year; and
          (3) the product of two (2) times the Plan’s representative Matching
Contribution rate and the Participant’s Elective Deferrals or Roth Elective
Deferrals for that Plan Year.
          For purposes of this paragraph, the Plan’s representative Matching
Contribution rate is the lowest matching rate for any eligible Non-Highly
Compensated Employee among a group of Non-Highly Compensated Employees that
consists of half of all eligible Non-Highly Compensated Employees in the Plan
for the Plan Year who make Elective Deferrals or Roth Elective Deferrals for the
Plan Year (or, if greater, the lowest matching rate for all eligible Non-Highly
Compensated Employees in the Plan who are employed by the Employer on the last
day of the Plan Year and who make Elective Deferrals or Roth Elective Deferrals
for the Plan Year).
          For purposes of this paragraph, the Matching Contribution rate for a
Participant generally is the Matching Contributions made for such Participant
divided by the Participant’s Elective Deferrals or Roth Elective Deferrals for
the Plan Year. If the Matching Contribution rate is not the same for all levels
of Elective Deferrals or Roth Elective Deferrals or a Participant, the
Participant’s Matching Contribution rate is determined assuming that a
Participant’s Elective Deferrals or Roth Elective Deferrals are equal to 6% of
Compensation.
          If a Plan provides a Matching Contribution with respect to the sum of
the Participant’s Employee contributions and Elective Deferrals or Roth Elective
Deferrals, that sum is substituted for the amount of the Participants Elective
Deferrals or Roth Elective Deferrals of this paragraph and Participants who make
either Employee Contributions or Elective Deferrals or Roth Elective Deferrals
are taken into account under this paragraph. Similarly, if a Plan provides a
Matching Contribution with respect to the Participant’s Employee contributions,
but not to the Participant’s Elective Deferrals or Roth Elective Deferrals, the
Participant’s Employee contributions are substituted for the amount of the
Participant’s Elective Deferrals or Roth Elective Deferrals and Participants who
make Employee contributions are taken into account.
     (f) For purposes of this paragraph, the applicable contribution rate for an
eligible Non-Highly Compensated Participant is the sum of the Qualified Matching
Contributions taken into account under this paragraph for the eligible
Non-Highly Compensated Participant for the Plan Year and the Qualified
Non-Elective Contributions made for the eligible Non-Highly Compensated
Participant for the Plan Year, divided by the eligible Non-Highly Compensated
Participant’s Compensation for the same period.
     (g) Notwithstanding anything herein to the contrary, Qualified Non-Elective
Contributions that are made in connection an Employer’s obligation to pay
prevailing wages under the Davis-Bacon Act (45 Stat. 1494), Public Law 71-798,
Service Contract Act of 1965 (79 Stat. 1965), Public Law 89-286, or similar
legislation can be taken into account for a Plan Year for a Non-Highly
Compensated Participant to the extent such contributions do not exceed 10% of
that Non-Highly Compensated Employee’s Compensation. This exception applies to
both the ADP and ACP Test.
     (h) Qualified Matching Contributions satisfy this paragraph only to the
extent that such Qualified Matching Contributions are Matching Contributions
that are not precluded from being taken into account under the ACP Test for the
Plan Year under the rules of Regulations Section 1.401(m)-2(a)(5)(ii).
     (i) Qualified Non-Elective Contributions and Qualified Matching
Contributions cannot be taken into account under this paragraph where such
contributions are taken into account for purposes of satisfying any other ADP
Test, any ACP Test, or the requirements of Regulations Section 1.401(k)-4.
Matching Contributions that are made pursuant to Regulations
Section 1.401(k)-3(c) cannot be taken into account under the ADP Test.
Similarly, if a plan switches from the Current Year testing method to the Prior
Year testing method pursuant to Regulations Sections 1.401(k)-2(c), Qualified
Non-Elective Contributions that are taken into account under the Current Year
testing method for a Plan Year may not be taken into account under the Prior
Year testing method for the next Plan Year.

78



--------------------------------------------------------------------------------



 



     (j) If the Employer has elected in the Adoption Agreement to use the
Current Year Testing method, in lieu of distributing Excess Contributions as
provided in paragraph 11.6, or Excess Aggregate Contributions as provided in
paragraph 11.7, and to the extent elected by the Employer in the Adoption
Agreement, the Employer will make a QNEC on behalf of Participants that is
sufficient to satisfy the ADP Test and the ACP Test. QNECs will be allocated
either to all Participants or only to Participants who are Non-Highly
Compensated Employees, as elected by the Employer in the Adoption Agreement, in
the ratio in which each such Participant’s Compensation for the Plan Year bears
to the total Compensation of all such Participants for such Plan Year.
11.12 Reserved
11.13 Safe Harbor 401(k) Plan Rules Of Application
        (a) The Employer may elect in a cash or deferred adoption agreement to
apply the safe harbor 401(k) plan provisions found in paragraphs 11.13 through
11.19. Except as otherwise permitted, an Employer must elect the Safe Harbor
Plan provisions and must satisfy the notice requirements of paragraph 11.19
prior to the beginning of the Plan Year to which the Safe Harbor provisions will
be applied. The Employer must apply the Safe Harbor provisions for the entire
Plan Year [which shall be at least twelve (12) months long], including any short
Plan Year. An Employer who elects in the Adoption Agreement and operationally
satisfies the Safe Harbor provisions of paragraphs 11.13 through 11.19 is not
subject to the nondiscrimination requirements of paragraph 11.2. An Employer who
elects to provide additional Matching Contributions as set forth in paragraph
11.17 will be subject to the nondiscrimination provisions of paragraph 11.4,
unless the additional Matching Contributions satisfy the ACP Test safe harbor
provisions in paragraph 11.17.
        (b) The Employer may elect in the Adoption Agreement either to make a
Safe Harbor Non-Elective Contribution on behalf of each eligible Employee who is
eligible to participate in the Plan, or to make a Safe Harbor Matching
Contribution on behalf of each eligible Employee who is eligible to participate
in the Plan and who is making Elective Deferrals or Roth Elective Deferrals. A
Plan intending to satisfy the requirements of Code Sections 401(k)(12) and
401(m)(11) (a “Safe Harbor CODA”) generally must satisfy such requirements,
including the notice requirement, for the entire Plan Year.
        (c) The Safe Harbor Non-Elective Contribution that will be made on
behalf of each eligible Employee who is eligible to participate in the Plan will
be equal to at least 3% of the Employee’s Compensation.
        (d) The Safe Harbor Matching Contribution shall be made under the Basic
Matching Formula or an Enhanced Matching Formula as described below.
          (1) Basic Matching Contribution Formula — The Basic Matching Formula
provides a Matching Contribution on behalf of each eligible Employee who is
making Elective Deferrals or Roth Elective Deferrals to the Plan in an amount
equal to 100% of the amount of the Employee’s Elective Deferrals or Roth
Elective Deferrals that do not exceed 3% of the Employee’s Compensation and 50%
of the amount of the Employee’s Elective Deferrals or Roth Elective Deferrals
that exceed 3% of the Employee’s Compensation but do not exceed 5% of the
Employee’s Compensation. A Plan satisfying the ADP Safe Harbor using the Basic
Matching Formula automatically satisfies the ACP Test, if no Voluntary After-tax
Contributions or other Matching Contribution is made under the Plan.
          (2) Enhanced Matching Formula — The Enhanced Matching Formula provides
a Matching Contribution on behalf of each Eligible Employee who is making
Elective Deferrals or Roth Elective Deferrals to the Plan under a formula that,
at any rate of Elective Deferrals or Roth Elective Deferrals provides an
aggregate amount of Matching Contributions at least equal to the aggregate
amount of Matching Contributions that would have been provided under the Basic
Matching Formula. In no event shall the aggregate amount of Matching
Contributions under an Enhanced Matching Formula exceed 6% of an eligible
Employee’s Compensation. Under the Enhanced Matching Formula, the rate of
Matching Contributions may not increase as a Participant’s rate of Elective
Deferrals or Roth Elective Deferrals increases. A Plan satisfying the ADP Safe
Harbor using the Enhanced Matching Formula under which Matching Contributions
made with respect to Elective Deferrals or Roth Elective Deferrals that are not
made in excess of 6% of the eligible Employee’s Compensation, automatically
satisfies the ACP Test if no Voluntary After-tax Contributions or other Matching
Contribution is made under the Plan.
          (3) Additional Discretionary Matching Contribution — An Employer may
elect in the Adoption Agreement to provide an additional discretionary Matching
Contribution. Any such contribution cannot exceed 4% of a Participant’s
Compensation. This is a limit on the total Matching Contribution formula, and is
not a limit on the percentage of Compensation which is deferred and taken into
account under the matching formula.
          (4) Limitation On Matching Contributions To Highly Compensated
Employees — The Matching Contribution requirement will not be satisfied if, at
any rate of Elective Deferrals or Roth Elective Deferrals, the rate of Matching
Contributions that would apply with respect to any Highly Compensated Employee
who is making Elective Deferrals or Roth Elective Deferrals under the Plan is
greater than the rate of Matching Contributions

79



--------------------------------------------------------------------------------



 



that would apply with respect to any Non-Highly Compensated Employee who is
making Elective Deferrals or Roth Elective Deferrals to the Plan and who has the
same rate of Elective Deferrals or Roth Elective Deferrals.
11.14 Safe Harbor 401(k) Plan Definitions
     (a) “ACP Test Safe Harbor” is the method described in paragraph 11.17 for
satisfying the ACP Test of Code Section 401(m)(2).
     (b) “ACP Test Safe Harbor Matching Contributions” are Matching
Contributions described in paragraph 11.15.
     (c) “ADP Test Safe Harbor” is the method described in paragraph 11.16 for
satisfying the ADP Test of Code Section 401(k)(3).
     (d) “ADP Test Safe Harbor Contributions” are Matching Contributions and
Non-Elective Contributions described in paragraph 11.15.
     (e) “Compensation” is defined in paragraph 1.15 with no dollar limit other
than the limit imposed by Code Section 401(a)(17) as it applies to the
Compensation of a Non-Highly Compensated Employee. Solely for purposes of
determining the Compensation subject to a Participant’s Salary Deferral
Agreement, the Employer may use an alternative definition to the one described
in the preceding sentence, provided such alternate definition is a reasonable
definition with the meaning of Regulations Section 1.414(s)-1(d)(2), and permits
each Participant to elect sufficient Elective Deferrals or Roth Elective
Deferrals to receive the maximum amount of Matching Contributions (determined
using the definition of Compensation described in the preceding sentence)
available to the Participant under this Plan.
     (f) “Eligible Employee” means an Employee eligible to make Elective
Deferrals or Roth Elective Deferrals under the Plan for any part of the Plan
Year or who would be eligible to make Elective Deferrals or Roth Elective
Deferrals but for a suspension due to a Hardship distribution described in
paragraph 6.11 or to statutory limitations, such as Code Sections 402(g) and
415.
     (g) “Matching Contributions” are contributions made by the Employer on
account of an Eligible Employee’s Elective Deferrals or Roth Elective Deferrals.
11.15 Required Restrictions On Safe Harbor 401(k) Contributions
     (a) Safe Harbor Matching Contributions and Safe Harbor Non-Elective
Contributions are Matching and Non-Elective Contributions respectively, that
are:
          (1) nonforfeitable within the meaning of Treasury Regulations
Section 1.401(k)-1(c),
          (2) subject to the distribution restrictions of Code
Section 401(k)(2)(B) and Treasury Regulations Section 1.401(k)-1(d), and
          (3) used to satisfy the Safe Harbor 401(k) Contribution requirements.
     (b) Pursuant to Code Section 401(k)(2)(B) and Treasury Regulations
Section 1.401(k)-1(d), such contributions (and earnings thereon) must not be
distributable earlier than severance from employment (separation from Service
for Plan Years beginning before 2002), death, Disability, an event described in
Code Section 401(k)(10), or in the case of a profit-sharing or stock bonus plan,
the attainment of age 591/2. Pursuant to Code Section 401(k)(2)(B) and Treasury
Regulations Section 1.401(k)-1(d)(2)(ii), these contributions shall not be
eligible for distribution for reasons of Hardship. A Plan electing to use either
of the Safe Harbor Matching or the Safe Harbor Non-Elective Contribution
provisions shall not require that an Employee be employed on the last day of the
Plan Year or impose an hourly requirement in order for the Employee to be
eligible to receive a Safe Harbor Matching Contribution or a Safe Harbor
Non-Elective Contribution.
     (c) Such contributions must satisfy the ADP Test Safe Harbor without regard
to permitted disparity under Code Section 401(l).
     (d) Safe Harbor Matching or Safe Harbor Non-Elective Contributions cannot
be used to satisfy the Safe Harbor Contribution requirements with respect to
more than one (1) Plan. Similarly, a cash or deferred arrangement will not fail
to satisfy the requirement of this paragraph (d) if it is added to an existing
profit-sharing, stock bonus, or pre-ERISA money purchase pension plan for the
first time during that year provided that:
          (1) The plan is not a successor plan; and

80



--------------------------------------------------------------------------------



 



          (2) The cash or deferred arrangement is made effective no later than
three (3) months prior to the end of the Plan Year.
     (e) A Plan will fail to satisfy the ADP Test Safe Harbor or the ACP Test
Safe Harbor for a Plan Year unless the Plan Year is twelve (12) months in
duration or in the case of the first Plan Year of a newly established Plan
(other than a successor Plan), the Plan Year is at least three (3) months in
duration (or any shorter period in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the Employer
came into existence). If the Employer amends an existing Defined Contribution
Plan to offer the Safe Harbor provisions, the 401(k) arrangement of the Plan
must be at least three (3) months in duration.
     (f) If the Safe Harbor provisions are an amendment and restatement of an
existing Plan, any contributions made prior to the adoption of the Safe Harbor
provisions which are subject to a vesting schedule will continue to vest
according to the vesting schedule in effect prior to the amendment or
restatement of the Plan.
     (g) A Plan that has a short Plan Year as a result of changing its Plan Year
will not fail to satisfy the requirements of this paragraph section merely
because the Plan Year has less than twelve (12) months, provided that:
          (1) The Plan would satisfy the requirements of this section for the
immediately preceding Plan Year; and
          (2) The Plan satisfies the requirements of this section [determined
without regard to the notice requirement for the immediately following Plan Year
or for the immediately following twelve (12) months if the immediately following
Plan Year is less then twelve (12) months].
     (h) A Plan that terminates during a Plan Year will not fail to satisfy the
requirements of this paragraph merely because the final Plan Year is less than
twelve (12) months, provided that the Plan satisfies the requirement of this
section through the date of termination and either:
          (1) The Plan satisfied the notice requirements of this paragraph
treating the termination of the Plan as a reduction or suspension of Safe Harbor
Matching Contributions, other than the requirement that Employees have a
reasonable opportunity to change their cash or deferred elections and, if
applicable, Employee contribution elections; or
          (2) The Plan termination is in connection with a transaction described
in Code Section 410(b)(6)(C) or the Employer incurs a substantial business
hardship comparable to a substantial business hardship described in Code
Section 412(d).
11.16 ADP Test Safe Harbor
     (a) The Employer may elect in the Adoption Agreement to make Basic Safe
Harbor Matching Contributions, Enhanced Safe Harbor Matching Contributions or
Safe Harbor Non-Elective Contributions to this Plan or to another Defined
Contribution Plan as indicated in the Adoption Agreement.
     (b) Notwithstanding the requirement in subparagraph 11.16(a) above that the
Employer make the ADP Test Safe Harbor Contributions to the Defined Contribution
Plan indicated in the Adoption Agreement, such Safe Harbor Contributions will be
made to this Plan unless each Employee eligible under this Plan is also eligible
under the other Plan, the other plan has the same Plan Year as this Plan, and
the plans comply with the requirements of paragraph 11.20.
     (c) The Participant’s accrued benefit derived from ADP Test Safe Harbor
Contributions is nonforfeitable and may not be distributed earlier than
severance from employment (separation from service, for Plan Years beginning
before 2002), death, Disability, an event described in Code Section 401(k)(10),
or, in the case of a profit-sharing plan, the attainment of age 591/2.
11.17 ACP Test Safe Harbor
The Employer maintaining a 401(k) Plan may elect in the Adoption Agreement to
make additional Matching Contributions in addition to the Safe Harbor Matching
Contributions made to the Plan. These additional Matching Contributions will be
subject to the ACP Test Safe Harbor requirements instead of testing the
contributions under paragraph 11.4. The ACP Test Safe Harbor will be satisfied
if the following conditions are met:
     (a) no Matching Contribution may be made with respect to a Participant’s
Elective Deferrals or Roth Elective Deferrals and/or Voluntary After-tax
Contributions which exceed 6% of Compensation;
     (b) the amount of any discretionary Matching Contribution made after the
1999 Plan Year shall not exceed 4% of the Participant’s Compensation;

81



--------------------------------------------------------------------------------



 



     (c) the rate of Matching Contributions made to the Plan may not increase as
the rate of Elective Deferrals or Roth Elective Deferrals increase;
     (d) no Highly Compensated Employee may receive a greater rate of match than
a Non-Highly Compensated Employee;
     (e) Matching Contributions used in the ACP Test Safe Harbor will be vested
as indicated in the Adoption Agreement, but, in any event, such contributions
shall be fully vested at death, attainment of Normal Retirement or Early
Retirement, if applicable, upon the complete or partial termination of the Plan,
or upon the complete discontinuance of Employer contributions. Forfeitures of
nonvested ACP Test Safe Harbor Matching Contributions will be used to reduce the
Employer’s contribution of such ACP Test Safe Harbor Matching Contributions; and
     (f) Matching Contributions used in the ACP Test Safe Harbor will be vested
accordance with a vesting schedule that complies with Code Section 411(a)(12) as
elected in the Adoption Agreement. For Plan Years beginning before 2002,
Matching Contributions could be vested according to any vesting schedule that
satisfied Section 411(a)(2) [Code Section 416(b), if the Plan was top-heavy].
The Participant’s accrued benefit derived from ACP Test Safe Harbor
Contributions is nonforfeitable and may not be distributed earlier than
severance from employment (separation from Service for Plan Years beginning
before 2002), death, Disability, an event described in Code Section 401(k)(10),
or in the case of a profit-sharing plan, the attainment of age 591/2. In
addition, such contributions must satisfy the ACP Test Safe Harbor without
regard to permitted disparity under Code Section 401(l).
Effective as of the first day of the 2006 Plan Year, if the Employer has elected
in the Adoption Agreement other eligibility requirements, any additional
Matching Contributions may be subject to the testing requirements of paragraph
11.4 rather than the Safe Harbor rules of paragraph 11.13. The testing
requirements of paragraph 11.4 will apply in any year that a Non-Highly
Compensated Employee fails to receive the required Matching Contribution.
11.18 Safe Harbor 401(k) Status
The Employer may amend a profit-sharing or Code Section 401(k) plan during a
Plan Year to comply with the Safe Harbor provisions of this Article for a Plan
Year. In order to comply with these provisions, the Employer must:
     (a) use the Current Year testing method;
     (b) amend the Plan to add the Safe Harbor provisions no later than thirty
(30) days prior to the end of the Plan Year and apply the Safe Harbor provisions
for the entire Plan Year;
     (c) satisfy the Safe Harbor contribution requirements using the Safe Harbor
Non-Elective Contribution;
     (d) provide the Safe Harbor notice to Participants prior to the beginning
of the Plan Year for which the Plan amendment applies which indicates the
Employer will provide Basic or Enhanced Matching Contributions or indicates that
the Employer may later amend the Plan to comply with the Safe Harbor provisions
by use of the Safe Harbor Non-Elective Contribution;
     (e) provide an additional notice to Participants at least thirty (30) days
prior to the end of the Plan Year only in the case of Safe Harbor Non-Elective
Contribution advising Participants of the amendment; and
     (f) actually provide the notice described in (e) above, should the Employer
amend the Plan to comply with the Safe Harbor requirements.
A Safe Harbor 401(k) Plan may be amended during a Plan Year to reduce or
entirely eliminate on a prospective basis any Safe Harbor Contribution which is
either a Basic or Enhanced Matching Contribution conditioned on the Employer
providing a notice to the Participants which explains the effect of the
amendment and specifies the following:
     (a) informs the Participants they will have the opportunity to amend their
Salary Deferral Agreements;
     (b) the Effective Date of the amendment is specified;
     (c) Participants are given the opportunity prior to the Effective Date of
the amendment to amend their Salary Deferral Agreement; and
     (d) the amendment to the Plan does not take effect until the later of
thirty (30) days after the notice of the amendment is provided to the
Participant or the date the Employer adopts the amendment.

82



--------------------------------------------------------------------------------



 



An Employer who amends a Safe Harbor Plan to either reduce or eliminate the Safe
Harbor Matching Contribution under this paragraph or terminates the Plan during
the Plan Year, must continue to comply with all of the Safe Harbor requirements
of this paragraph until the amendment or Plan termination becomes effective. The
Plan must continue to use the Current Year testing method for the entire Plan
Year and satisfy the nondiscrimination test under paragraph 11.2, and if
applicable the nondiscrimination tests under paragraph 11.4.
11.19 Safe Harbor 401(k) Notice Requirement
The notice requirement is satisfied if each Eligible Employee is given an annual
written notice of the Employee’s rights and obligations under the Plan and the
notice provided to the Employee satisfies the content requirement and the timing
requirement as follows:
     (a) The notice shall be sufficiently accurate and comprehensive to inform
the Employee of the Employee’s rights and obligations under the Plan and written
in a manner calculated to be understood by the average Employee eligible to
participate in the Plan. The notice shall accurately describe:
          (1) the Safe Harbor Matching or Non-Elective Contribution Formula
(including a description of the levels of Matching Contributions, if any,
available under the Plan);
          (2) any other contributions under the Plan (including the potential
for discretionary Matching Contributions) and the conditions under which such
contributions are made;
          (3) the Plan to which the Safe Harbor Contributions will be made (if
different than the Plan containing the cash or deferred arrangement);
          (4) the type and amount of Compensation that may be deferred under the
Plan;
          (5) how to make cash or deferred elections, including any
administrative requirements that apply to such elections;
          (6) the periods available under the Plan for making cash or deferred
elections; and
          (7) withdrawal and vesting provisions applicable to contributions
under the Plan.
     (b) If the notice is provided to eligible Employees within a reasonable
period before the beginning of each Plan Year (or in the Plan Year an Employee
becomes eligible within a reasonable period before the Employee becomes
eligible), the Plan shall satisfy the Safe Harbor notice requirements.
Notwithstanding the foregoing general rule, a notice shall be deemed to have
been provided in timely manner if the notice is provided to each Employee who is
eligible to participate in the Plan for the Plan Year at least thirty (30) days
[but no more than ninety (90) days] before the beginning of the Plan Year. If an
Employee does not receive the notice because he or she only becomes eligible to
participate in the Plan after the ninetieth day before the beginning of the Plan
Year, the requirement to give the notice will be satisfied if the notice is
provided not more than ninety (90) days before the Employee becomes eligible to
participate, but in no event later than the date the Employee becomes eligible.
The preceding sentence shall apply in the case of any Employee eligible for the
first Plan Year in which an Employee becomes eligible under an existing Code
Section 401(k) cash or deferred arrangement.
     (c) In addition to any other election periods provided under the Plan, each
eligible Employee may make or modify a deferral election during the thirty
(30) day period immediately following receipt of the notice described above.
     (d) The Plan may provide the Safe Harbor notice in writing or by electronic
means. If provided electronically, the notice must be no less understandable
than a written paper document and at the time of delivery of the electronic
notice, the Employee is advised that he or she may request to receive the notice
in writing at no additional charge. Supplemental notices may also be given
electronically under the same conditions.
     (e) The Plan may also comply with certain content requirements of the
notice under Regulations Section 1.401(k)-3(d)(2) by use of the Summary Plan
Description. The Safe Harbor notice must cross-reference the applicable sections
in the Summary Plan Description. The information which may be contained in the
Summary Plan Description, as cross-referenced in the notice, relates to any
other contributions under the Plan, the plan to which safe harbor contributions
will be made, and/or the type and amount of compensation that may be deferred
under the Plan.
11.20 Satisfying Safe Harbor 401(k) Contribution Requirements Under Another
Defined Contribution Plan
     (a) General Requirements - A Safe Harbor Matching or Safe Harbor
Non-Elective Contribution may be made to this Plan or to another Defined
Contribution Plan maintained by the Employer that satisfies Code Sections 401(a)
or 403(a). The Employer electing this option shall do so by identifying the plan
that makes the Safe

83



--------------------------------------------------------------------------------



 



Harbor Contribution in the Adoption Agreement. If the Safe Harbor Contributions
are made to another Defined Contribution Plan, the Safe Harbor Contribution
requirements must be satisfied in the same manner as if the contributions were
being made to this Plan. A Safe Harbor Contribution made to another Defined
Contribution Plan shall not satisfy this Safe Harbor requirement unless each
Employee eligible to participate in this Plan is eligible to participate in the
other Defined Contribution Plan under the same terms and conditions.
     (b) Same Plan Year Requirement — In order to satisfy the Safe Harbor
Contribution requirements, this Plan and the other Defined Contribution Plan to
which the Safe Harbor Contribution is to be made must have the same Plan Year.
     (c) Aggregation And Disaggregation Rules - The rules that apply for
purposes of aggregating and disaggregating cash or deferred arrangement and
Plans under Code Sections 401(k) and 401(m) also apply for purposes of Code
Sections 401(k)(12) and 401(m)(11), respectively. All cash or deferred
arrangements included in a Plan are treated as a single cash or deferred
arrangement that must satisfy the Safe Harbor Contribution and notice
requirements. Moreover, two (2) Plans within the meaning of Regulations
Section 1.410(b)-7(b) that are treated as a single Plan pursuant to the
permissive aggregation rules of Regulation Section 1.410(b)-7(d) are treated as
a single Plan for purposes of the Safe Harbor requirements. Conversely, a Plan
[within the meaning of Code Section 414(l)] that includes a cash or deferred
arrangement covering both collectively bargained employees and non-collectively
bargained employees is treated as two (2) separate plans for purposes of Code
Section 401(k), and the ADP Safe Harbor need not be satisfied with respect to
both plans in order for one (1) of the plans to take advantage of the ADP Test
Safe Harbor. Similarly, if pursuant to Code Section 410(b)(4)(B), an Employer
applies Code Section 410(b) separately to the portion of the plan [within the
meaning of Code Section 414(l)] that benefits only Employees who satisfy age and
Service conditions under the plan that are lower than the greatest minimum age
and Service conditions permitted under Code Section 410(a), the Plan is treated
as two (2) separate plans for purposes of Code Section 401(k), and the ADP Test
Safe Harbor need not be satisfied with respect to both plans in order for one
(1) of the plans to take advantage of the ADP Test Safe Harbor.
11.21 Nondiscrimination Tests In An Eligible Automatic Contribution Arrangement
In the case of an Eligible Automatic Contribution Arrangement (EACA) under the
Plan that fails the ADP/ACP nondiscrimination test(s) because of Excess
Contributions and/or Excess Aggregate Contributions to an EACA, in order to
avoid the 10% penalty imposed on the Employer under Code Section 4979, the Plan
Administrator must forfeit (if forfeitable) or issue corrective refunds of the
Excess Contributions and/or Excess Aggregate Contributions (together with any
income allocable thereto through the end of the Plan Year for which such
contributions were made) within six (6) months after the end of the Plan Year to
which such ADP test or ACP test relates. Any Excess Contributions or Excess
Aggregate Contributions (including the allocable income, if any, described in
the preceding sentence) that are distributed will be treated as earned and
received by the Participant in the tax year in which the distribution is made.
This special rule only applies if the EACA covers all eligible Employees under
the Plan for the entire Plan Year (or the portion of the Plan Year that the
Employee is an eligible Employee).

84



--------------------------------------------------------------------------------



 



ARTICLE XII
ADMINISTRATION
12.1 Plan Administrator
The Plan shall be administered by the Plan Administrator who shall have the
authority to enforce the Plan on behalf of any persons having or claiming any
interest under the Plan and who shall be responsible for the operation of the
Plan in accordance with its terms. The Plan Administrator shall be the “named
fiduciary” for purposes of ERISA Section 402(a)(2) with the sole authority to
control and manage the operation and administration of the Plan, and will be
responsible for complying with the reporting and disclosure requirements of
Part 1 of Subtitle B of Title I of ERISA and, unless the Employer has otherwise
designated, shall act as agent for service of legal process with respect to the
Plan. The Plan Administrator shall determine by rules of uniform application all
questions arising out of the administration, interpretation and application of
the Plan which determination(s) shall be conclusive and binding on all parties.
The Employer will serve as Plan Administrator unless an individual or other
entity (excluding the Trustee or Custodian, unless they are the Employer
sponsoring the Plan) is named to serve in such capacity. The Plan Administrator
may appoint or allocate the duties of the Plan Administrator among several
individuals or entities. The Plan Administrator’s duties shall include:
     (a) appointing the Plan’s attorney, accountant, Service Provider, actuary,
Trustee, Custodian, investment manager, or any other party needed to administer
the Plan;
     (b) directing the appropriate party with respect to payments from the
Trust;
     (c) communicating with Employees regarding their participation and benefits
under the Plan, including the administration of all claims procedures;
     (d) maintaining all necessary records for the administration of the Plan,
nondiscrimination testing, and filing any returns and reports with the Internal
Revenue Service, Department of Labor, or any other governmental agency;
     (e) reviewing and approving any financial reports, investment reviews, or
other reports prepared by any party appointed by the Employer under paragraph
(a);
     (f) establishing a funding policy and investment objectives consistent with
the purposes of the Plan and ERISA;
     (g) construing and resolving any question of Plan interpretation and
questions of fact. The Plan Administrator’s interpretation of Plan provisions
and resolution of questions of facts including eligibility and amount of
benefits under the Plan is final and unless it can be shown to be arbitrary and
capricious, will not be subject to “de novo” review;
     (h) monitoring the activities of the Trustee and the performance of, and
making changes when necessary to, the portfolio of the Plan;
     (i) obtaining a legal determination of the qualified status of all domestic
relations orders and complying with the requirements of the law with regard
thereto;
     (j) administering any loan program including ensuring that any and all
loans made by the Plan are in compliance with the requirements of the Internal
Revenue Code and the Regulations issued thereunder, and the Regulations issued
by the Department of Labor;
     (k) determining from the records of the Employer, the Compensation,
Service, records, status, and the other facts regarding Participants and
Employees;
     (l) selecting the insurer to provide any life insurance policy to be
purchased for any Participant hereunder; and
     (m) the right to employ others, including legal counsel who may, but need
not, be counsel to the Employer, to render advice regarding any questions which
may arise with respect to its rights, duties and responsibilities under the
Plan, and may rely upon the opinions or certificates of any such person.
12.2 Persons Serving As Plan Administrator
If the Employer is no longer in existence, and the Plan or the Employer does not
specify the person to take an action or otherwise serve in the place of the
Employer in connection with the operation of the Plan, the Plan Administrator
shall so act or serve, but if there is no person serving as Plan Administrator,
then a successor shall be designated in writing by a majority of Participants
whose accounts under the Plan have not yet been fully distributed at such time.
A majority of the legally competent Beneficiaries of a deceased Participant then
entitled to receive benefits may exercise a deceased Participant’s right to
participate in that designation and shall be considered for that purpose to be
one Participant, in the Participant’s place.

85



--------------------------------------------------------------------------------



 



12.3 Action By Employer
Any action required of the Employer under the Plan shall be executed by the sole
proprietor (if the Employer is a sole proprietorship), by a general partner or
member of the Employer (if the Employer is a partnership or limited liability
company), or by the board of directors or a duly authorized officer of the
Employer (if the Employer is a corporation or other similarly organized business
entity). If the Employer is no longer in existence, and the Plan does not
specify the person to take an action, or otherwise serve in the place of the
Employer in connection with the operation of the Plan, the Plan Administrator
shall so act or serve, but if there is no person serving as Plan Administrator,
such action shall be taken by a person selected following the approach referred
to in paragraph 12.2. The Trustee and/or Custodian shall have no responsibility
for inquiring into the authority of any person purporting to act on behalf of an
Employer and shall not assume any such responsibility.
12.4 Responsibilities Of The Parties
     (a) The Employer and the Plan Administrator shall cooperate with each other
in all respects, including the provision to each other of records and other
information relating to the Plan, as may be necessary or appropriate for the
proper operation of the Plan or as may be required under the Code or ERISA.
     (b) The Plan Administrator may delegate in writing all or any part of the
Plan Administrator’s responsibilities under the Plan to agents or others by
written agreement communicated to the delegate and to the Employer or, if the
Employer is no longer in existence, to such person or persons selected following
the approach in paragraph 12.2 and, in the same manner, may revoke any such
delegation of responsibility. Any action of a delegate in the exercise of such
delegated responsibilities shall have the same force and effect for all purposes
as if the Plan Administrator had taken such action. The delegate shall have the
right, in such person’s sole discretion, by written instrument delivered to the
Plan Administrator, to reject and refuse to exercise any such delegated
authority. The Trustee and/or Custodian need not act on instructions of such a
delegate despite any knowledge of such delegation, but may require the Plan
Administrator to directly provide all instructions necessary under the Plan.
     (c) Unless otherwise provided in a separate agreement, responsibility with
respect to the investment of the Trust shall be as elected in the Adoption
Agreement. The Trustee and/or Custodian shall invest the amounts allocated to
Participants’ accounts pursuant, as applicable, to the elections in the Adoption
Agreement, Articles XII and XIII and/or in accordance with investment directions
from authorized parties as provided hereunder.
     (d) The Trustee and/or Custodian (or other agent appointed for this
purpose) may act upon receipt of directions (including without limitation,
directions pursuant to a voice response system, facsimile or other electronic or
mechanical means). The Trustee and/or Custodian shall be fully protected and
will incur no liability for doing so.
12.5 Promulgating Notices And Procedures
The Employer and Plan Administrator are given the power and responsibility to
promulgate certain written notices, policies and/or procedures under the terms
of the Plan and disseminate same to the Participants, and the Plan Administrator
may satisfy such responsibility by the preparation of any such notice, policy
and/or procedure in a written form which can be published and communicated to a
Participant in one or more of the following ways:
     (a) by distribution in hard copy;
     (b) through distribution of a summary plan description or summary of
material modifications thereto which sets forth the policy or procedure with
respect to a right, benefit or feature offered under the Plan;
     (c) by e-mail, either to a Participant’s personal e-mail address or his or
her Employer-maintained e-mail address; and
     (d) by publication on a web-site accessible by the Participant, provided
the Participant is notified of the web-site publication. Any notice, policy
and/or procedure provided through an electronic medium will only be valid if the
electronic medium which is used is reasonably designed to provide the notice,
policy and/or procedure in a manner no less understandable to the Participant
than a written document, and under such medium, at the time the notice, policy
and/or procedure is provided, the Employee may request and receive the notice,
policy and/or procedure in a written paper document at no charge.
Effective January 1, 2007, any “applicable notice” (as defined in Regulations
Section 1.401(a) — 21(e)(1)) provided to Participants through an electronic
medium must also meet the following requirements:
     (e) The electronic system must be designed to alert the Participant, at the
time an applicable notice is provided, to the significance of the information in
the notice (including identification of the subject matter of the notice) and
provide any instructions needed to access the notice, in a manner that is
readily understandable; and
     (f) the electronic record of any applicable notice must be maintained in a
form that is capable of being retained and accurately reproduced for later
reference.

86



--------------------------------------------------------------------------------



 



The electronic medium used to provide an applicable notice must be a medium that
the Participant has the effective ability to access. In addition, at the time
the applicable notice is provided, the Participant must be advised that he or
she may request or receive the applicable notice on a written paper document at
no charge, and, upon request, the applicable notice must be provided to the
recipient at no charge.
Use of Electronic Media for Participant Elections. A Participant Election (as
defined in Regulations Section 1.401(a)-21(e)(6)) may be made using an
electronic medium, and will be treated as being provided in writing or in
written form, only if the following requirements are satisfied:
     (g) Effective ability to access. The electronic medium under an electronic
system used to make a Participant Election must be a medium that the person who
is eligible to make the election is effectively able to access.
     (h) Authentication. The electronic system used in making Participant
Elections is reasonably designed to preclude any person other than the
appropriate individual from making the election.
     (i) Opportunity to review. The electronic system used in making Participant
Elections provides the person making the Participant Election with a reasonable
opportunity to review, confirm, modify, or rescind the terms of the election
before the election becomes effective.
     (j) Confirmation of action. The person making the Participant Election
receives, within a reasonable time, a confirmation of the effect of the election
under the terms of the Plan or arrangement through either a written paper
document or an electronic medium under a system that satisfies the requirements
of either paragraph (b) or (c) of Regulations Section 1.401(a)-21 (as if the
confirmation were an applicable notice).
In the case of a Participant Election which is required to be witnessed by a
Plan representative or a notary public (such as a spousal consent under
Section 417 of the Code), the signature of the individual making the Participant
Election must be witnessed in the physical presence of a Plan representative or
a notary public.
An electronic notarization acknowledging a signature (in accordance with Section
101(g) of E-SIGN and State law applicable to notary publics) may be permitted by
the Plan if the signature of the individual is witnessed in the physical
presence of a notary public.
12.6 Appointment Of Investment Manager
Unless otherwise provided in a separate Trust or investment policy agreement,
the Employer or its designate may make the appointment of an investment manager
in accordance with this Article. If an investment manager is appointed, such
entity or individual must be registered directly or indirectly as an investment
manager under the Investment Advisors Act of 1940 or under applicable state law,
meet the requirements of ERISA Section 3(38) or be a bank as defined in said Act
or an insurance company qualified under the laws of more than one state to
perform investment management services. An investment manager shall acknowledge
in writing its appointment and fiduciary status hereunder and shall agree to
comply with all applicable provisions of this document. The Employer, Plan
Administrator, Trustee and any properly appointed investment manager may execute
a written agreement which shall be incorporated by reference into the Plan which
delineates the duties, responsibilities and any liabilities of the investment
manager with respect to any part of the Trust Fund which the Employer manages.
The investment manager shall have the investment powers granted the Trustee in
paragraph 13.8 except to the extent the investment manager’s powers are limited
by the investment management agreement. A copy of the investment management
agreement (and any modifications or termination thereof) must be provided to the
Trustee or Custodian (in the instance where there is no Trustee). Written notice
of each appointment of an investment manager shall be given to the Trustee or
Custodian (in the instance where there is no Trustee) in advance of the
effective date of the appointment. Such notice or agreement shall specify what
portion of the Trust Fund will be subject to the investment manager’s
discretion.
12.7 Participant Investment Direction
The Employer may elect in the Adoption Agreement to provide Participants with
the option to direct the investment of all or any part of their account balances
as specified therein. The Employer or the Named Investment Fiduciary from time
to time shall select the investments to be made available, including the
appointment of any investment manager who meets the requirements of ERISA
Section 3(38) to manage the assets of any Participant’s account. The Employer or
the Named Investment Fiduciary, independent of the Trustee, shall be responsible
for reviewing the performance of such investments. The following administrative
procedures shall apply to the administration of investments selected by the
Employer or the Employer’s designated Fiduciary:
     (a) The Plan Administrator shall administer the program.
     (b) At the time an Employee becomes eligible for the Plan, he or she shall
provide the Plan Administrator an investment designation stating the percentage
of his or her contributions to be invested in the available investments.

87



--------------------------------------------------------------------------------



 



     (c) A Participant may change his or her election with respect to future
contributions by notifying the Employer, or if agreed upon, Trustee and/or
Custodian or other Service Provider, as they shall mutually agree, in accordance
with the procedures established by the Plan Administrator.
     (d) A Participant may transfer or exchange his or her balance from one
investment alternative to another by notifying the Employer, Trustee and/or
Custodian or other Service Provider, as they shall mutually agree, in accordance
with the procedures established by the Plan Administrator.
     (e) The investment alternatives offered under the Plan may be limited in a
uniform and nondiscriminatory manner. Investments may be restricted to specific
investment alternatives selected, including but not limited to, certain mutual
funds, investment contracts, collective funds or deposit accounts. If
investments outside the alternatives selected are permitted, Participants may
not direct that investments be made in collectibles other than U.S. Government
or state issued gold and silver coins.
     (f) The Plan Administrator may permit, in a uniform and nondiscriminatory
manner, a Beneficiary of a deceased Participant or alternate payee under a
Qualified Domestic Relations Order [as defined in Code Section 414(p)] to
individually direct their account in accordance with this paragraph.
     (g) Investment directions will be processed as soon as administratively
practicable after proper investment directions are received from the
Participant. The Employer, Plan Administrator, Service Provider, Trustee and/or
Custodian cannot provide any guarantee of the timing of processing of any
investment directive. The Employer, Plan Administrator, Service Provider,
Trustee and/or Custodian reserve the right not to value an investment
alternative or a Participant’s account on any given Valuation Date for any
reason deemed appropriate by the Employer or Plan Administrator. The Employer,
Plan Administrator, Service Provider, Trustee and/or Custodian further reserve
the right to delay the processing of any investment transaction for any
legitimate business reason including but not limited to failure of systems or
computer programs, failure of the means of the transmission of data, force
majeure, the failure of a Service Provider to timely receive values or prices,
to correct its errors or omissions or the errors or omissions of any Service
Provider.
     (h) Notwithstanding the foregoing, and regardless of a Participant’s
authority to direct the investment of assets allocated to his or her account,
the Named Investment Fiduciary is authorized and empowered to direct the Trustee
to invest funds in short term investments pending other investment instructions
by the Plan Administrator.
     (i) If the Plan permits Participants the right to reallocate their
contributions to a different fund and to transfer contributions into and out of
investments provided under the Plan, subject to possible restrictions on these
types of transactions, the Plan Administrator may decline to implement
investment directives where it in its sole discretion deems it appropriate (for
example, directives may be declined for excessive trading, market timing, or for
any other legitimate reason where the Plan Administrator, in fulfilling its
Fiduciary role under ERISA, believes that it would be imprudent to implement the
directive). The Plan Administrator has the power to adopt such rules and
procedures to govern all Participant elections and directions under the terms of
the Plan.
     (j) All investment designations made by Participants are to be made subject
to and in accordance with such rules or procedures as the Plan Administrator
shall adopt. Any such rules or procedures when properly executed in a written
document, will be deemed incorporated in this Plan. The rules or procedures
therein may be modified or amended by the Plan Administrator without the
necessity of amending this paragraph; however, any such modification must be
communicated to Participants in a manner described in paragraph 12.5.
Notwithstanding the foregoing: (1) a summary plan description or summary of
material modifications in which the rules or procedures which describe
investment designations are outlined shall be considered a separate written
document sufficient to satisfy the requirements of this paragraph; and (2) any
rules or procedures established under this paragraph must be applied in a
uniform nondiscriminatory manner.
     (k) Diversification Requirements For Employer Stock - If this Plan holds
Employer Stock, the following diversification requirements shall apply and
Employer Stock as used in this paragraph (k) shall have the meaning set forth
herein.
          (1) Employee Contributions Invested In Employer Securities - If any
portion of an Employee Contribution Account, Elective Deferral Account or Roth
Deferral Account is invested in Employer Stock, then the Applicable Individual
with respect to such Accounts may elect to divest such Employer Stock and to
reinvest an equivalent amount in other investment options meeting the
requirements of paragraph (4) below.
          (2) Employer Contributions Invested In Employer Stock — If a portion
of the Participant’s Employer contributions other than Elective Deferrals or
Roth Deferrals is invested in Employer Stock, the Applicable Individual (as
defined in paragraph (3) below with respect to such Employer Stock who is either
a Participant who has completed at least three (3) Years of Service or a
Beneficiary (within the meaning of paragraph (3) below) of a Participant (who
has either completed at least three (3) Years of Service or died) may elect to
direct the Plan

88



--------------------------------------------------------------------------------



 



Administrator to divest any such Employer Stock and to reinvest an equivalent
amount in other investment options meeting the requirements of paragraph
(4) below.
          (3) Applicable Individual — An Applicable Individual for purposes of
this paragraph 12.7(k) is:
               (i) any Participant, or
               (ii) any Beneficiary who has an account under the Plan with
respect to which the Beneficiary is entitled to exercise the rights of a
Participant.
          (4) Investment Options — The Applicable Individual may direct the
proceeds from the divestment of Employer Stock to not less than three
(3) investment options, other than Employer Stock. Each such investment option
must be diversified and have materially different risk and return
characteristics subject to the following:
               (i) The Plan shall not be treated as failing to meet the
requirements of this paragraph 12.7(k) merely because the Plan Administrator
limits the time for divestment and reinvestment to periodic, reasonable
opportunities occurring no less frequently than quarterly.
               (ii) The Plan shall not meet the requirements of this paragraph
12.7(k) if the Plan Administrator imposes restrictions or conditions with
respect to the investment of Employer Stock which are not imposed on the
investment of other assets of the Plan. This subparagraph shall not apply to any
restrictions or conditions imposed by reason of the application of securities
laws.
          (5) Exception For Certain Plans — The Plan shall be exempt from the
requirements of this paragraph 12.7(k) if:
               (i) The Plan is an ESOP and there are no contributions to the
Plan (or earnings thereunder) which are held within the Plan that are subject to
Code Section 401(k) or (m), and the Plan is a separate plan for purposes of Code
Section 414(l) with respect to any other Defined Benefit Plan or Defined
Contribution Plan maintained by the Employer or any controlled group member, or
               (ii) The Plan is a “one-participant retirement plan” as described
in Code Section 401(a)(35)(E)(iv), or
               (iii) The Plan does not hold any Employer Stock.
          (6) Certain Plans Treated As Holding Publicly Traded Employer
Securities — Except as provided in the following paragraph, if the Plan holds
Employer securities which are not publicly traded, it shall be treated as
holding Employer Stock if any corporation which is an Employer maintaining the
Plan, or any member of a controlled group of corporations which includes such
Employer corporation, has issued a class of stock which is a publicly traded
Employer security.
The preceding paragraph shall not apply to the Plan if no Employer corporation
or parent corporation of an Employer corporation, has issued any publicly traded
Employer security and no Employer corporation or parent corporation of an
Employer corporation has issued any special class of stock which grants
particular rights to, or bears particular risks for, the holder or issuer with
respect to any corporation described in the preceding paragraph which has issued
any publicly traded Employer security.
          (7) Transition Rule For Employer Stock Attributable To Employer
Contributions — If the portion of an account to which paragraph 12.7(k)(2)
applies consists of Employer Stock acquired in a Plan Year beginning before
January 1, 2007, then paragraph 12.7(k)(2) shall only apply to the applicable
percentage of such Employer Stock. This provision shall be applied separately
with respect to each class of Employer Stock. For purposes of this paragraph,
the applicable percentage shall be 33% in the first Plan Year, 66% in the second
Plan Year, and 100% in the third and following Plan Years.
The above transition rule shall not apply to a Participant who has attained age
fifty-five (55) and completed at least three (3) Years of Service before the
first Plan Year beginning after December 31, 2005.
Notwithstanding the foregoing provisions, the Employer may provide Plan
Participants with greater or full diversification rights with respect to
Employer Contributions invested in Employer Stock as more particularly set forth
in employer stock investment procedures or a similar document approved by the
Employer.
          (8) Employer Stock — For purposes of this paragraph, Employer Stock
shall mean Employer securities within the meaning of Section 407(d)(1) of ERISA,
which are readily tradable on an established security market. This paragraph
only applies to Plans that hold Employer stock that is publicly traded.

89



--------------------------------------------------------------------------------



 



12.8 Application Of ERISA Section 404(c)
The Employer may elect in the Adoption Agreement (unless otherwise provided in a
separate Trust Agreement) that Participant accounts under the Plan be invested
as elected by each Participant in a broad range of investment options made
available from time to time by the Employer for this purpose. The Employer may
further elect in an addendum to the Plan (or other agreement, which is
incorporated by reference) that the Plan is intended to qualify as an “ERISA
Section 404(c) Plan” within the meaning of Regulations issued pursuant to such
section. Participants shall have the opportunity, at least once in any three
(3) month period, to give investment instructions (with an opportunity to obtain
written confirmation of such instructions) as to the investment of contributions
made on his or her behalf among the available investment options. The Plan
Administrator shall be obligated to comply with such instructions except as
otherwise provided in the Regulations issued under ERISA Section 404(c).
The Plan Administrator will provide or will make arrangements to provide each
Participant with a description of the investment alternatives available under
the Plan; and with respect to each designated investment alternative, a general
description of the investments objectives, risk and return characteristics of
each alternative, including information relating to the type and diversification
of assets comprising the investment portfolio.
The Plan Administrator by separate document may prescribe the form and the
manner in which such direction shall be made, as well as the frequency with
which such directions may be made or changed and the dates as of which they
shall be effective, in a manner consistent with the foregoing. The Plan
Administrator (or a person or entity so designated by the Employer) shall be the
Fiduciary identified to furnish the information as contemplated by ERISA
Section 404(c), but may designate on its behalf another person or entity to
provide such information or to perform any of the obligations of the Plan
Administrator under this paragraph.
Except as otherwise provided by law, the Trustee, Custodian, the Employer, or
any Fiduciary of the Plan shall not be liable to the Participant or any of his
or her Beneficiaries for any loss resulting from action taken at the direction
of the Participant.
The protections of ERISA Section 404(c) will be extended to the investment in
certain default funds (Qualified Default Investment Arrangement (QDIAs)) if the
Plan meets certain requirements. The QDIA requirements may apply to Automatic
Contribution Arrangements (EACAs or QACAs as described in paragraph 4.11) or to
other arrangements where Participant accounts are automatically invested in
default funds. In order for the protections of ERISA Section 404(c) to apply,
the Plan must meet the following conditions:
               (a) Assets invested on behalf of a Participant or Beneficiary
must be invested in a QDIA, which is one of the following:
                    (1) a lifecycle or target date fund that mixes investments
taking into account an individual’s age, life expectancy or target retirement
date and is diversified to minimize the risk of large losses;
                    (2) a balanced fund that mixes investments taking into
account characteristics of an entire Participant group and is diversified to
minimize the risk of large losses;
                    (3) an investment management service such as a managed
account or asset allocation service that allocates contributions among existing
Plan investment options to provide an asset mix that takes into account an
individual’s age, life expectancy or a target retirement date, and is
diversified to minimize the risk of large losses;
                    (4) a capital preservation investment such as a stable value
fund or a money market fund, provided it is only available to the individual for
the first 120 days after becoming a Participant in the Plan, and provided the
Plan permits withdrawals in accordance with Code Section 414(w). The Plan must
then transfer the assets to an otherwise acceptable QDIA; or
                    (5) for assets invested in the fund or portfolio before
December 24, 2007, a stable value fund, provided this fund does not impose fees
or surrender charges and invests primarily in investment products that are
backed by a state or federally regulated financial institution.
The QDIA cannot hold Employer securities, except as permitted under ERISA
Regulation Section 2550.404c-5(e)(1)(ii).
               (b) A Participant or Beneficiary must have the opportunity to
direct investment of the assets in his Plan account, but must not have directed
the investment of these assets;
               (c) The Plan must offer a broad range of investment alternatives,
as required by ERISA Section 404(c);

90



--------------------------------------------------------------------------------



 



               (d) Participants and Beneficiaries must receive an initial notice
at least thirty (30) days before the Participant is first eligible to
participate or at least thirty (30) days before contributions are first invested
in the QDIA. Alternatively, the initial notice may be provided on or before the
date the Participant is first eligible under the Plan, provided the Participant
has the opportunity to make a withdrawal in accordance with Code Section 414(w).
Participants and Beneficiaries must also receive an annual notice within a
reasonable period of time of at least thirty (30) days in advance of each
subsequent Plan Year. The notice must be written in a manner that is
understandable by the average Participant and must contain the following
provisions:
                    (1) A description of how and when a Participant’s or
Beneficiary’s account will be invested in a QDIA. Automatic enrollment plans
must include a description of when automatic contributions will be withheld, the
automatic contribution amount, and the Participant’s right to not make Elective
Deferrals or to change the automatic contribution rate;
                    (2) An explanation of a Participant’s or Beneficiary’s right
to direct the investment of their account and an explanation of any fees
involved in connection with transferring amounts to another investment;
                    (3) A description of the QDIA, its investment objectives,
risk and return characteristics, and any fees or expenses that will apply;
                    (4) A description of Participants’ and Beneficiaries’ right
to direct the investment of assets invested in the QDIA to any other investment
alternative under the Plan, including a description of any applicable
restrictions, fees, or expenses in connection with the transfer; and
                    (5) An explanation of where Participants and Beneficiaries
may obtain investment materials concerning other investment options under the
Plan, as applicable.
               (e) The Plan must provide Participants the opportunity to change
investments in the QDIA at least as often as they can change any other
investment, but in no event less than quarterly. The QDIA cannot impose
financial penalties or restrict the ability to transfer all or part of the QDIA
assets to another investment option for a 90-day period, other than fees and
expenses that are charged on an ongoing basis for the operation of the QDIA
itself and are not based on the Participant’s or Beneficiary’s decision to
withdraw, sell or transfer assets out of the QDIA.
               (f) The Plan must provide Participants and Beneficiaries with the
same investment materials it provides to those making affirmative investment
elections.
12.9 Participant Loans
Unless otherwise provided in a loan policy or Trust Agreement, and if permitted
by the Employer in the Adoption Agreement, a Plan Participant and Beneficiaries
who are parties-in-interest as defined in ERISA Section 3(14) may make
application to the Plan Administrator requesting a loan from the Plan. The Plan
Administrator shall have the sole right to approve or deny a Participant’s
application provided that loans shall be made available to all Participants on a
reasonably equivalent basis. Loans shall not be made available to Highly
Compensated Employees in an amount greater than the amount made available to
other Participants. Any loan granted under the Plan shall be made in accordance
with the terms of a written loan policy adopted by the Employer which is hereby
incorporated by reference and made a part of this Basic Plan Document. The loan
policy may be amended in writing from time to time without the necessity of
amending this paragraph and shall be subject to the following rules to the
extent such rules are not inconsistent with such loan policy.
     (a) No loan, when aggregated with any outstanding loan(s) to the
Participant, shall exceed the lesser of (i) $50,000 reduced by the excess, if
any, of the Participant’s highest outstanding balance of all loans on any day
during the one (1) year period ending on the day before the loan is made, over
the outstanding balance of loans from the Plan on the date the Participant’s
loan is made or (ii) one-half of the fair market value of the Participant’s
Vested Account Balance consisting of contributions as specified in the loan
policy. An election may be made in the loan policy, that if the Participant’s
Vested Account Balance is $20,000 or less, the maximum loan shall not exceed the
lesser of $10,000 or 100% of the Participant’s Vested Account Balance. For the
purpose of the above limitation, all loans from all plans of the Employer and
other members of a group of employers described in Code Sections 414(b), 414(c),
and 414(m) are aggregated. An assignment or pledge of any portion of the
Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph.
     (b) All applications must be in accordance with procedures adopted by the
Plan Administrator.
     (c) Any loan shall bear interest at a rate reasonable at the time of
application, considering the purpose of the loan and the rate being charged by
representative commercial banks in the local area for a similar loan unless the
Plan Administrator sets forth a different method for determining loan interest
rates in its written loan procedures.

91



--------------------------------------------------------------------------------



 



The loan agreement shall also provide that the payment of principal and interest
be amortized in level payments not less frequently than quarterly.
     (d) The term of such loan shall not exceed a period of five (5) years
except in the case of a loan for the purpose of acquiring any house, apartment,
condominium, or mobile home that is used or is to be used within a reasonable
time as the principal residence of the Participant. The Plan Administrator in
accordance with the Plan’s loan policy shall determine the term of such loan.
     (e) The principal and interest paid by a Participant on his or her loan
shall be credited to the Plan in the same manner as for any other Plan
investment. Unless otherwise provided in the loan policy, loans will be treated
as segregated investments of the individual Participant on whose behalf the loan
was made. This provision is not available if its election will result in
discrimination in the operation of the Plan.
     (f) If the Plan Administrator approves a Participant’s loan request, it
shall be evidenced by a note, loan agreement, and assignment of up to 50% of his
or her interest in the Trust as collateral for the loan. The Participant, except
in the case of a profit-sharing plan satisfying the requirements of paragraph
8.7, must obtain the consent of his or her Spouse, if any, within the ninety
(90) day period before the time his or her account balance is used as security
for the loan. A new consent is required if the account balance is used for any
renegotiation, extension, renewal or other revision of the loan, including an
increase in the loan amount. The consent must be written, must acknowledge the
effect of the loan, and must be witnessed by a Plan representative or notary
public. Such consent shall subsequently be binding with respect to the
consenting Spouse or any subsequent Spouse.
     (g) If a valid Spousal consent has been obtained in accordance with
paragraph (f), then, notwithstanding any other provision of this Plan, the
portion of the Participant’s Vested Account Balance used as a security interest
held by the Plan by reason of a loan outstanding to the Participant shall be
taken into account for purposes of determining the amount of the account balance
payable at the time of death or distribution, but only if the reduction is used
as repayment of the loan. If less than 100% of the Participant’s Vested Account
Balance (determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the account balance shall be adjusted by first reducing
the Vested Account Balance by the amount of the security used as repayment of
the loan, and then determining the benefit payable to the surviving Spouse.
     (h) Any loan made hereunder shall be subject to the provisions of a loan
agreement, promissory note, security agreement, payroll withholding
authorization and, if applicable, financial disclosure. Such documentation may
contain additional loan terms and conditions not specifically itemized in this
section provided that such terms and conditions do not conflict with this
section. Such additional terms and conditions may include, but are not limited
to, procedures regarding default, a grace period for missed payments, and
acceleration of a loan’s maturity date on specific events such as termination of
employment.
     (i) Effective for Plan loans made after December 31, 2001, Plan provisions
prohibiting loans to any Owner-Employee or Shareholder Employee shall cease to
apply.
     (j) Liquidation of a Participant’s assets for the purpose of the loan will
be allocated on a pro-rata basis across all the investment alternatives in a
Participant’s account, unless otherwise specified by the Participant, Plan
Administrator, or the Plan’s loan policy.
     (k) If the Plan Administrator approves a request for a loan, funds shall be
withdrawn from the recordkeeping sub-accounts specified by the Participant,
including Roth Elective Deferrals, if applicable, or in the absence of such a
specification, from the recordkeeping sub-accounts in the order specified in the
loan policy. The Plan Administrator may modify the loan program to provide
limitations on the ability to borrow from, or use as security, a Participant’s
Elective Deferral account. The loan policy may be amended to provide for
ordering rules with respect to the default of a loan that is made from the
Participant’s Roth Elective Deferral account as well as other accounts under the
Plan.
     (l) If a Plan permits loans to Participants, the Trustee and/or Custodian
may appoint the Employer as its agent, and if the Employer accepts such
appointment, agree to hold all notes and other evidence of any loans made to
Participants. If provided in the loan policy, the Plan Administrator may also
require additional collateral in order to adequately secure the loan. The
Employer shall hold such notes and evidence under such conditions of safekeeping
as is prudent and as required by ERISA. The Trustee and/or Custodian may account
for all loans in the aggregate so that all Participant loans will be shown
collectively as a single asset of the Plan.
     (m) Unless otherwise elected in the Adoption Agreement, loan payments shall
be suspended under this Plan during periods of military service, as permitted
under Code Section 414(u).
     (n) Special Rules For The Application Of The Provisions Of The Katrina
Emergency Tax Relief Act Of 2005 (KETRA) And The Gulf Opportunity Zone Act Of
2005 (GOZA) - If applicable, the Employer is authorized to comply with the
provisions of KETRA, GOZA and any otherwise applicable IRS and DOL guidance and
is deemed to have retroactively amended its Plan to comply with applicable law
and regulation. The following

92



--------------------------------------------------------------------------------



 



provisions shall apply to participant loans made to qualified Plan Participants
whose principal residence was in a federally proclaimed disaster area affected
by Hurricane Katrina, Hurricane Rita or Hurricane Wilma, and as a result of any
or all of such Hurricanes incurred an economic loss. For purposes of these
provisions, such rules will apply to participant loans that are granted at any
time on or after August 25, 2005 and before December 31, 2006, with respect to
Hurricane Katrina, at any time on or after December 21, 2005 and before
December 31, 2006, with respect to Hurricane Rita, and at any time on or after
December 21, 2005 and before December 31, 2006, with respect to Hurricane Wilma.
          (1) For participant loans made to Plan Participants eligible for KETRA
or GOZA relief during the foregoing periods, the maximum permissible dollar
limit for participant loans is increased from $50,000 to $100,000.
          (2) In calculating the maximum available loan amount available for a
Plan Participant eligible for KETRA or GOZA relief, the entire present value of
the Participant’s Vested Account Balance under the Plan shall be used.
          (3) In the event a Participant who is eligible for relief under KETRA
or GOZA had an outstanding participant loan as of August 25, 2005 with respect
to Hurricane Katrina, September 23, 2005 with respect to Hurricane Rita, or
October 23, 2005 with respect to Hurricane Wilma, and the current maturity date
of such participant loan is on or before December 31, 2006, the applicable
maturity date of such participant loan shall be extended for one (1) year.
Repayment amounts of such affected participant loans shall be adjusted to take
into account the extension and additional interest accruing during such
extension. For purposes of this relief, the extension period shall be
disregarded in determining the five-year period under Code Section 72.
          (4) Additionally, the Plan could have provided for special
hurricane—related loans to Plan Participants who lived or worked in the
Hurricane Katrina disaster area that qualified for individual relief from the
Federal Emergency Management Agency. Similar relief is not available for
Hurricanes Rita and Wilma. These special loans could also have been made
available to Plan Participants residing outside the disaster area if they had a
child, parent, grandparent or other dependent that lived or worked in the
disaster area. These loans are subject to and must satisfy the requirements of
Code Section 72(p). The increase in the loan limit to $100,000 as specified in
(1) above did not apply to these loans.
     (o) Special EESA Plan Loan Rules — A Participant located in a Midwestern
Disaster Area who sustained economic loss by reason of the storms, tornadoes or
floods that resulted in the designation of the area by the federal government as
a disaster area, may take a larger loan from the Plan than is usually permitted
under Code Section 72(p).
The maximum loan amount available to these individuals for loans taken during
the “applicable period”, when added to the outstanding balance of all other
loans from the Plan, generally cannot exceed the lesser of $100,000, or 100% of
the Participant’s Vested Account Balance. The “applicable period” begins on
October 3, 2008 (the date of EESA’s enactment) and ends on December 31, 2009.
In addition, any such individual described in this paragraph 12.9(o) who had
outstanding loan payments due on or after the “applicable disaster date” (see
paragraph 6.11(g) of the Plan) and before January 1, 2010, may delay repayments
for one year. After the one-year period ends, the loan must be re-amortized to
adjust payments for the new due date and accrued interest.
     (p) Effective for Plan Years beginning after December 31, 2006, the ninety
(90) day period described in paragraph (f) above shall be extended to a
one-hundred-eighty (180) day period.
12.10 Insurance Policies
If elected by the Employer in the Adoption Agreement and agreed to by the
Trustee or Custodian, Participants may purchase life insurance policies under
the Plan. Any life insurance premium paid for any Participant out of the
Employer contributions will be made on behalf of the Participant unless the
amount of such payment, plus all premiums previously paid on behalf of such
Participant is (a) with respect to ordinary life insurance policies, which may
be contracts with both non-decreasing death benefits and non-increasing
premiums, less than 50% of the Employer contributions and forfeitures allocated
to the Participant’s account determined on the date the premium is paid,
(b) with respect to term and universal life policies and all other life
insurance contracts which are not ordinary life, less than 25% of such
allocation amounts, or (c) a combination of ordinary life and term and/or
universal life insurance policies are purchased, the sum of the term and
universal life insurance premiums plus one-half of the ordinary life premiums
may not exceed 25% of such amounts allocated. Dividends received on life
insurance policies shall be considered a reduction of premiums paid in such
computations. If the Plan established is a profit sharing plan, the incidental
insurance benefit requirement is not applicable if the Plan purchases life
insurance benefits from only Employer contributions which have been allocated to
the Participant’s account for at least two (2) years.

93



--------------------------------------------------------------------------------



 



     (a) The Named Investment Fiduciary or its agent shall select the insurance
company and the policy and direct the Trustee or Custodian, as applicable, to
purchase the insurance contract. Such direction shall include but not be limited
to the term, price and the insurance company from which the policy should be
purchased.
     (b) The Trustee or Custodian, as applicable, shall apply for and will be
the owner of any insurance contract and named beneficiary of any policies
purchased under the terms of this Plan. The insurance contract(s) must provide
that proceeds will be payable to the Trustee or Custodian, as applicable,
however the Trustee or Custodian shall be required to pay over all the proceeds
of the contract(s) to the Participant’s designated Beneficiary in accordance
with the distribution provisions of this Plan. A Participant’s Spouse will be
the designated Beneficiary of the proceeds in all circumstances unless a
Qualified Election has been made in accordance with paragraph 8.4, if
applicable. Under no circumstances shall the Trust or custodial account, as
applicable, retain any part of the proceeds. In the event of any conflict
between the terms of this Basic Plan Document and the terms of any insurance
contract purchased hereunder, these Plan provisions shall control. The
Beneficiary of a deceased Participant shall receive, in addition to the proceeds
of the Participant’s policy or policies, the amount credited to such
Participant’s account.
     (c) A Participant who is uninsurable or insurable at substandard rates may
elect to receive a reduced amount of insurance, if available, or may waive the
purchase of any insurance.
     (d) All dividends or other returns received on any policy purchased shall
be applied to reduce the next premium due on such policy, or if no further
premium is due, such amount shall be credited to the Trust as part of the
account of the Participant for whom the policy is held.
     (e) If Employer contributions are inadequate to pay all premiums on all
insurance policies, the Trustee or Custodian may, at the option of the Employer,
utilize other amounts remaining in each Participant’s account to pay the
premiums on his or her respective policy or policies, allow the policies to
lapse, reduce the policies to a level at which they may be maintained, or borrow
against the policies on a pro-rated basis, provided that the borrowing does not
discriminate in favor of the policies on the lives of Highly Compensated
Employees.
     (f) The Named Investment Fiduciary or other Fiduciary responsible for
making investment decisions may discontinue the investment in life insurance
policies at any time. If the Plan provides for Participant directed investments,
life insurance as an investment option may be eliminated by the Plan
Administrator. Where life insurance investment options are being discontinued,
the Plan Administrator in its sole discretion, may offer to sell the insurance
policies to the Participant, or to another person, provided the prohibited
transaction exemption requirements of the Department of Labor are satisfied.
Such payment shall be credited to the Participant’s account for distribution
under the terms of the Plan. All distributions resulting from the application of
this paragraph shall be subject to the Joint and Survivor Annuity Rules of
Article VIII, if applicable.
     (g) The Employer shall be solely responsible to ensure the insurance
provisions are administered properly and that if there is any conflict between
the provisions of this Plan and any insurance contracts issued, the terms of
this document will control.
     (h) Notwithstanding the above, in profit-sharing plans, the limitations
imposed herein with respect to the purchase of life insurance shall not apply to
any Participant who has participated in this Plan for five (5) or more years or
to the portion of a Participant’s Vested Account Balance that would be eligible
for withdrawal under paragraph 6.10 (whether or not in-service withdrawals are
actually allowed under the Plan) that has accumulated for at least two (2) Plan
Years. No amount of Qualified Voluntary Contributions made to the Plan may be
used to purchase life insurance. In addition, under such plans, a Participant
may, subject to the limitations set forth in this subparagraph, elect to have
“key man” life insurance purchased on the life of any Participant who is
considered essential to the success of the Employer’s business. In such case,
the proceeds of such a life insurance contract in excess of such contract’s cash
value as of the date of death of such insured shall be paid to the Beneficiaries
named with respect to such contract. Death benefits, including those in the
previous sentence, payable from a life insurance contract shall be paid in
accordance with paragraph 8.7 if this Plan meets the safe harbor provisions in
that paragraph, or in accordance with paragraph 8.2 or 8.3, whichever may be
applicable. The cash value of the contract shall be added to the Participant’s
Vested Account Balance.
     (i) No insurance contract will be purchased under the Plan unless such
contract or a separate definite written agreement between the Employer and the
insurer provides that no value under contracts providing benefits under the Plan
or credits determined by the insurer (on account of dividends, earnings, or
other experience rating credits, or surrender or cancellation credits) with
respect to such contracts may be paid or returned to the Employer or diverted to
or used for other than the exclusive benefit of the Participants or their
Beneficiaries. However, any contribution made by the Employer because of a
mistake of fact must be returned to the Employer within one (1) year of the
contribution.
     (j) If this Plan is funded by individual contracts that provide a
Participant’s benefit under the Plan, such individual contracts shall constitute
the Participant’s account balance. If this Plan is funded by group contracts,
under

94



--------------------------------------------------------------------------------



 



the group annuity or group insurance contract, premiums or other consideration
received by the insurance company must be allocated to Participants’ accounts
under the Plan.
     (k) For Plans funded with individual or group annuity contracts, no Trustee
or Custodian is required to hold the assets of the Plan. Accordingly, any
references to the Trust, the Trust fund or the fund collectively refers to any
contracts issued by an insurance company to fund a Plan established under this
document.
12.11 Determination Of Qualified Domestic Relations Order (QDRO Or Order)
Unless otherwise provided in a separate Trust Agreement, or other separate
written document such as the Plan’s QDRO procedures, a domestic relations order
shall specifically state all of the following in order to be deemed a Qualified
Domestic Relations Order (“QDRO”):
     (a) The name and last known mailing address (if any) of the Participant and
of each alternate payee covered by the QDRO. However, if the QDRO does not
specify the current mailing address of the alternate payee, but the Plan
Administrator has independent knowledge of that address, the QDRO will still be
valid.
     (b) The dollar amount or percentage of the Participant’s benefit to be paid
by the Plan to each alternate payee, or the manner in which the amount or
percentage will be determined.
     (c) The number of payments or period for which the order applies.
     (d) The specific Plan (by name) to which the domestic relations order
applies.
The domestic relations order shall not be deemed a QDRO if it requires the Plan
to provide:
     (e) any type or form of benefit or any option not already provided for in
the Plan;
     (f) increased benefits or benefits in excess of the Participant’s vested
rights;
     (g) payment of a benefit earlier than allowed by the Plan’s earliest
retirement provisions or, in the case of a profit-sharing or 401(k) plan, prior
to the first date on which an in-service withdrawal is allowed; or
     (h) payment of benefits to an alternate payee which are required to be paid
to another alternate payee under another QDRO.
Upon receipt of a domestic relations order (“Order”) which may or may not be
“qualified”, the Plan Administrator shall notify the Participant and any
alternate payee(s) named in the Order of such receipt, and forward either a copy
of this paragraph or other written QDRO policies and procedures. The Plan
Administrator shall establish written procedures to establish the qualified
status of a domestic relations order, which may include forwarding the Order to
the Plan’s legal counsel for an opinion as to whether or not the Order is in
fact “qualified” as defined in Code Section 414(p). Within a reasonable time
after receipt of the Order, not to exceed sixty (60) days, the Plan
Administrator shall make a determination as to its “qualified” status and the
Participant and any alternate payee(s) shall be promptly notified in writing of
the determination.
If the “qualified” status of the Order is in question, there will be a delay in
any payout to any payee including the Participant, until the status is resolved.
In such event, the Plan Administrator shall segregate the amount that would have
been payable to the alternate payee(s) if the Order had been deemed a QDRO. If
the Order is not qualified or the status is not resolved (for example, it has
been sent back to the court for clarification or modification) within eighteen
(18) months beginning with the date the first payment would have to be made
under the Order, the Plan Administrator shall pay the segregated amounts plus
interest to the person(s) who would have been entitled to the benefits had there
been no Order. If a determination as to the qualified status of the Order is
made after the eighteen (18) month period described above, then the Order shall
only be applied on a prospective basis. If the Order is determined to be a QDRO,
the Participant and alternate payee(s) shall again be notified promptly after
such determination. Once an Order is deemed a QDRO, the Plan Administrator shall
pay to the alternate payee(s) all the amounts due under the QDRO, including
segregated amounts plus earnings, if any, which may have accrued during a
dispute as to the Order’s qualification.
Unless specified otherwise in the Adoption Agreement or in a separate Trust
Agreement or other written document, the QDRO retirement age with regard to the
Participant against whom the order is entered shall be the date the order is
determined to be qualified. These provisions will only allow distributions to
the alternate payee(s) and not the Participant.
The costs of administering the Plan may be shared between Participants and the
Employer. In addition to other administrative costs which may be deducted from
Participants’ contributions or accounts, these additional costs and/or fees
associated with the qualification of a domestic relations order may be charged
back to the Participant and/or Alternate Payee. The Plan Administrator will
notify the parties involved of any costs that are charged to a Plan Account in
the operation of the Plan.

95



--------------------------------------------------------------------------------



 



12.12 Receipt And Release For Payments
Unless otherwise provided in a separate Trust Agreement, any payment to any
Participant, his legal representative, Beneficiary, or to any guardian or
committee appointed for such Participant or Beneficiary in accordance with the
provisions of the Plan shall be in full satisfaction of all claims hereunder
against the Trustee, Employer or Plan Administrator each of whom may require
such Participant, legal representative, Beneficiary, guardian or committee as a
condition prior to such payment, to execute a receipt and release in such form
as shall be determined by the Trustee, Employer or Plan Administrator.
12.13 Resignation And Removal
Unless otherwise provided in a separate Trust Agreement, an individual serving
as Plan Administrator may resign by giving written notice to the Employer, or if
the Employer is no longer in existence, to the Trustee and/or Custodian, as
applicable not less than thirty (30) days before the effective date of the
individual’s resignation. The Plan Administrator may be removed with or without
cause by the Employer upon thirty (30) days prior written notice to the Plan
Administrator, or if the Employer is no longer in existence, by a majority of
the Participants and Beneficiaries following the procedure referred to in
paragraph 12.2. A notice period provided for in this paragraph may be waived or
reduced if acceptable to the parties involved. The Employer, if in existence,
shall be the successor Plan Administrator, or the Employer may appoint a
successor to a person who has resigned or been removed as Plan Administrator,
but if the Employer is no longer in existence, the appointment shall be made by
a majority of the Participants and Beneficiaries following the procedure
referred to in paragraph 12.2. When the Plan Administrator’s resignation or
removal becomes effective, the Plan Administrator shall perform all acts
necessary to transfer all relevant records to its successor. A successor Plan
Administrator shall have all the rights and powers and all of the duties and
obligations of the original Plan Administrator but shall have no responsibility
for acts or omissions that occurred before the successor became Plan
Administrator.
12.14 Claims And Claims Review Procedure
The procedures in this paragraph will be the sole and exclusive remedy for an
Employee, Participant or Beneficiary (“Claimant”) to make a claim for benefits
under the Plan. These procedures will be administered and interpreted in a
manner consistent with the requirements of ERISA Section 503 and the Regulations
thereunder. Any electronic notices provided by the Plan Administrator will
comply with the standards imposed under Regulations issued by the Department of
Labor. All claims determinations made by the Plan Administrator will be made in
accordance with the provisions of this paragraph and the Plan, and will be
applied consistently to similarly situated Claimants.
     (a) Written Claim — A Claimant, or the Claimant’s duly authorized
representative, may file a claim for a benefit to which the Claimant believes
that he or she is entitled under the Plan. Any such claim must be filed in
writing with the Plan Administrator.
     (b) Denial Of Claim — The Plan Administrator, in its sole and complete
discretion, will make all initial determinations as to the right of any person
to benefits. If the claim is denied in whole or in part, the Plan Administrator
will send the Claimant a written or electronic notice, informing the Claimant of
the denial. The notice must be written in a manner calculated to be understood
by the Claimant and must contain the following information: the specific
reason(s) for the denial; a specific reference to pertinent Plan provisions on
which the denial is based; if additional material or information is necessary
for the Claimant to perfect the claim, a description of such material or
information and an explanation of why such material or information is necessary;
and an explanation of the Plan’s claim review (i.e., appeal) procedures, the
time limits applicable to such procedures, and Claimant’s right to request
arbitration if the claim denial is upheld in whole or in part on appeal. Written
or electronic notice of the denial will be given within a reasonable period of
time [but no later than ninety (90) days] from the date the Plan Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim. In no event may the extension exceed ninety (90) days
from the end of the initial ninety (90) day period. If an extension is
necessary, prior to the expiration of the initial ninety (90) day period, the
Plan Administrator will send the Claimant a written notice indicating the
special circumstances requiring an extension and the date by which the Plan
Administrator expects to render a decision.
     (c) Request for Appeal — If the Plan Administrator denies a claim in whole
or in part, the Claimant may elect to appeal the denial. If the Claimant does
not appeal the denial pursuant to the procedures set forth herein, the denial
will be final, binding and unappealable. A written request for appeal must be
filed by the Claimant (or the Claimant’s duly authorized representative) with
the Plan Administrator within sixty (60) days after the date on which the
claimant receives the Plan Administrator’s notice of denial. If a request for
appeal is timely filed, the Claimant will be afforded a full and fair review of
the claim and the denial. As part of this review, the Claimant may submit
written comments, documents, records, and other information relating to the
claim, and the review will take into account all such comments, documents,
records, or other information submitted by the Claimant, without regard to
whether such information was submitted or considered in the Plan Administrator’s
initial benefit determination. The Claimant also may obtain, free of charge and
upon request, records and other information relevant to the claim, without
regard to whether such information was relied upon by the Plan Administrator in
making the initial benefit determination.
     (d) Review of Appeal — The Plan Administrator will determine, in its sole
and complete discretion, whether to uphold all or a portion of the initial claim
denial. If, on appeal, the Plan Administrator determines that all or

96



--------------------------------------------------------------------------------



 



a portion of the initial denial should be upheld, the Plan Administrator will
send the Claimant a written or electronic notice informing the Claimant of its
decision to uphold all or a portion of the initial denial, written in a manner
calculated to be understood by the Claimant and containing the following
information: the specific reason(s) for the denial; a specific reference to
pertinent Plan provisions on which the denial is based; a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents and other information relevant to the
claim; and an explanation of the Claimant’s right to request arbitration and the
applicable time limits for doing so. Written or electronic notice will be given
within a reasonable period of time (but no later than sixty (60) days) from the
date the Plan Administrator receives the request for appeal, unless special
circumstances require an extension of time for reviewing the claim, but in no
event may the extension exceed sixty (60) days from the end of the initial sixty
(60) day period. If an extension is necessary, prior to the expiration of the
initial sixty (60) day period, the Plan Administrator will send the Claimant a
written notice, indicating the special circumstances requiring an extension and
the date by which the Plan Administrator expects to render a decision.
     (e) Alternative Time for an Appeal to be Decided — Notwithstanding
paragraph (d), if the Plan Administrator holds regularly scheduled meetings on a
quarterly or more frequent basis, the Plan Administrator may make its
determination of the claim on appeal at its next regularly scheduled meeting if
the Plan Administrator receives the written request for appeal more than thirty
(30) days prior to its next regularly scheduled meeting or at the regularly
scheduled meeting immediately following the next regularly scheduled meeting if
the Plan Administrator receives the written request for appeal within thirty
(30) days of the next regularly scheduled meeting. If special circumstances
require an extension, the decision may be postponed to the third regularly
scheduled meeting following the Plan Administrator receipt of the written
request for appeal if, prior to the expiration of the initial time period for
review, the Claimant is provided with written notice, indicating the special
circumstances requiring an extension and the date by which the Plan
Administrator expects to render a decision. If the extension is required because
the Claimant has not provided information that is necessary to decide the claim,
the Plan Administrator may suspend the review period from the date on which
notice of the extension is sent to the Claimant until the date on which the
Claimant responds to the request for additional information.
12.15 Bonding
Every Fiduciary, except for a bank, trust company or an insurance company,
unless otherwise exempted by ERISA and the Regulations issued thereunder shall
be bonded in an amount not less than 10% of the amount of the funds such
Fiduciary handles; provided however, that the minimum bond shall be $1,000 and
the maximum bond $1,000,000. The amount of funds handled shall be determined at
the beginning of each Plan Year by the amount of funds handled by such person,
group or class to be covered and their predecessors, if any, during the
preceding Plan Year, or if there is no preceding Plan Year, then by the amount
of the funds to be handled during the then current year. The bond shall provide
protection to the Plan against any loss by reason of acts of fraud or dishonesty
by the Fiduciary either acting alone or in concert with others. The surety shall
be a corporate surety company [as the term is used in ERISA Section 412(a)(2)],
and the bond shall be in a form approved by the Secretary of Labor.
Notwithstanding anything in the Plan to the contrary, the costs of such bonds
shall be an expense of and may, at the election of the Plan Administrator, be
paid from the Trust or by the Employer.

97



--------------------------------------------------------------------------------



 



ARTICLE XIII
TRUST PROVISIONS
13.1 Establishment Of The Trust
     (a) The Employer shall appoint an individual(s), institution or other party
to serve as Trustee or Custodian (if applicable) of the Plan. The Employer may
execute a separate trust or custodial account agreement outlining the Trustee’s
or Custodian’s duties and responsibilities that shall be incorporated by
reference and made part of this Plan. Unless otherwise indicated in the
ancillary agreement, no such ancillary agreement may conflict with any
provision(s) of this document. Any provision that would jeopardize the
tax-qualified status of this Plan shall be null and void. Unless otherwise
elected in the Adoption Agreement, the Trust and/or Custodial provisions of
Article XII and this Article XIII, as applicable, together with any such
ancillary agreement shall be operative. Any reference in the Plan to a Trustee
is also a reference to a Custodian and where the context of the Plan dictates a
limitation of the Trustee’s liability by Plan provision also constitute a
limitation of the Custodian’s liability.
     (b) The Employer establishes with the Trustee a Trust Fund which shall
consist of all money and property received under Articles III and IV of this
document, increased by any income on or increment in such value of assets and
decreased by any investment loss, expense, benefit payment, withdrawal or other
distribution by the Trustee in accordance with the provisions of the Plan. The
Trustee and/or the Custodian shall hold the Trust Fund without distinction
between principal and income. The Trust Fund will be held, invested, reinvested
and administered by the Trustee in accordance with this Article and any
ancillary documents as provided for in this Article.
     (c) The term “Trust Fund” shall be construed to apply to custodial
account(s), annuity contract(s) or other contract(s) which shall be treated as a
qualified trust pursuant to Code Section 401(f).
13.2 Control Of Plan Assets
The assets of the Trust or evidence of ownership shall be held by the Trustee
and/or the Custodian under the terms contained herein. If the assets represent
amounts transferred from another trustee or custodian under a former plan, the
Trustee and/or Custodian named hereunder shall not be responsible for any
actions of the prior Fiduciary including the propriety of any investment
decision made by the prior trustee or custodian, as applicable, under any prior
plan. Instead, the Employer shall be responsible for such actions.
13.3 Discretionary Trustee
If the Employer elects in the Adoption Agreement, or otherwise appoints the
Trustee to act in the capacity of discretionary Trustee, the Trustee shall
invest the Trust in accordance with the Plan’s investment policy statement and
the investment alternatives permitted at paragraph 13.8 herein. The Trustee will
have the discretion and authority to invest, manage and control those Plan
assets except those assets which are subject to the investment direction of the
Employer, a Participant (if Participant direction is permitted), or an
investment manager or Named Investment Fiduciary, or other agent properly
appointed by the Employer. The exercise of any investment direction hereunder
shall be consistent with the investment policy of the Plan. The Trustee may also
perform custodial functions for the Trust with respect to Plan assets the
Trustee does not manage, to the extent agreed to between the Trustee and the
Employer, if the Trustee is appointed Custodian for some or all of such assets
in accordance with the terms of the Plan. The Trustee may execute any additional
documents, as required, which shall be treated as an addendum to this Basic Plan
Document. No such agreement may conflict with any provision nor shall any
provision in such an agreement jeopardize the tax-qualified status of the Plan.
Any such provision shall be null and void. The Trustee’s administrative duties
shall be limited to those agreed to between the parties. The Employer or its
designate shall be responsible for other administrative duties required under
the Plan or by applicable law.
13.4 Nondiscretionary Trustee
If the Employer elects in the Adoption Agreement or as otherwise agreed to in
writing, the Trustee may act in the capacity of a nondiscretionary Trustee. In
this capacity, the Trustee shall have no discretionary authority to invest,
manage or control Plan assets and is authorized solely to make and hold
investments only as directed pursuant to paragraph 12.4. The nondiscretionary
Trustee shall have the same rights, powers and duties as the discretionary
Trustee but exercises such authority in accordance with the direction of the
party which has the authority to manage and control the investment of Plan
assets. If directions are not provided to the Trustee, the Employer will provide
such necessary direction.
13.5 Provisions Relating To Individual Trustees
Notwithstanding any other provisions of the Plan to the contrary, the provisions
of this paragraph shall apply if one (1) or more individuals are named as
Trustee(s) in the Adoption Agreement and shall not apply to any institutional
Trustee named in the Adoption Agreement.
     (a) If there shall be more than one (1) individual acting in the capacity
of Trustee, they shall act by a majority of their number, unless they
unanimously decide that one (1) or more of them may act on the matter or
category of matters involved without the approval of the others and they may
authorize in writing that one (1) or more

98



--------------------------------------------------------------------------------



 



of them shall act on their behalf including but not limited to executing
documents and authorizing distributions on behalf of the Trustees.
     (b) Any person may rely, without having to make further inquiry, upon
instructions appearing to be genuine instructions from any individual serving as
Trustee as being the will, intent and action of all individuals so serving if no
allocation of duties has been made.
The Trustee shall be paid such reasonable compensation for services as shall
from time to time be agreed upon in writing by the Employer and the Trustee,
provided that an individual serving as Trustee who already receives full-time
Compensation from the Employer shall not receive compensation for serving as
such from the Plan.
13.6 Investment Instructions
Any investment directive shall be made in writing or such other form as agreed
to by the Employer, Trustee and/or Custodian and the investment manager. In the
absence of such directive, cash shall be automatically invested in such
investment or investments as the Employer or Named Investment Fiduciary shall
select from the investments made available for that purpose unless and until the
person or persons responsible for giving directions directs otherwise. Such
automatic investment shall be made at regular intervals and pursuant to
procedures established by the parties (which procedures may without limitation,
provide for more frequent intervals only if uninvested balances exceed a stated
amount). Absent a contrary direction in accordance with the preceding provisions
of this paragraph, such instructions regarding the delegation of investment
responsibility shall remain in force until revoked or amended in writing.
Neither the Trustee nor the Custodian shall be responsible for the propriety of
any directed investment made nor shall they be required to consult with or
advise the Employer regarding the investment quality of any directed investment
held hereunder. If the Employer fails to designate an investment manager, the
Trustee shall have full investment management authority as agreed upon in a duly
authorized and executed investment management agreement. If the Employer does
not issue investment directions with regard to specific assets held in the
Trust, the Trustee shall have authority to invest those assets in the Trust in
its sole discretion subject to paragraph 13.8. While the Employer may direct the
Trustee with respect to Plan investments, the Employer may not:
     (a) borrow from the Plan or pledge any of the assets of the Plan as
security for a loan,
     (b) buy property or assets from or sell property or assets to the Plan,
     (c) charge any fee for services rendered to the Plan, or
     (d) receive any services from the Plan on a preferential basis.
13.7 Fiduciary Standards
Subject to paragraphs 13.6 and 13.8 hereof, the Trustee, Employer and Custodian,
as applicable, shall invest and reinvest principal and income of the Trust in
accordance with the funding policy and investment objectives established by the
Employer, provided that:
     (a) such investments are prudent under ERISA, as amended, and the
Regulations thereunder,
     (b) such investments are sufficiently diversified to minimize the risk of
large losses,
     (c) such investments are made in accordance with the provisions of this
Plan and Trust document, and
     (d) such investments are made with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character with like aims.
13.8 Powers Of The Trustee
The Trustee shall be responsible for the investment, administration and
safekeeping of assets held in the Trust Fund. The Trustee shall have the
following duties and responsibilities, in addition to powers given by law, and
may:
     (a) receive contributions under the terms of the Plan;
     (b) implement an investment program based on the Employer’s investment
policy statement, funding policy, investment objectives and ERISA, as amended;
     (c) invest the Trust in any form of property, including common and
preferred stocks, exchange-traded covered put and call options, bonds, money
market instruments, mutual funds (including funds for which the Trustee or its
affiliates receive compensation for providing investment advisory, custody,
transfer agency or other services), savings accounts, plan loans, certificates
of deposit, securities issued by the U.S. government or by governmental
agencies, insurance policies and contracts, or in any other property, real or
personal, having a ready market, including securities issued by the Trustee
and/or affiliates of the Trustee as permitted by law. The Trustee may invest

99



--------------------------------------------------------------------------------



 



in time deposits (including, if applicable, its own or those of affiliates) that
bear a reasonable interest rate. No portion of any Qualified Voluntary
Contribution, or the earnings thereon, may be invested in life insurance
contracts or, as with any Participant-directed investment, in tangible personal
property characterized by the IRS as a collectible;
     (d) to the extent permitted by law, invest any assets of the Trust in a
group or collective trust fund established to permit the pooling of funds of
separate pension and profit-sharing trusts, provided the Internal Revenue
Service has ruled such group or collective trust to be qualified under Code
Section 401(a) and exempt under Code Section 501(a) (or the applicable
corresponding provision of any other Revenue Act) or to any other common,
collective, or commingled trust fund which has been or may hereafter be
established and maintained by the Trustee, affiliate(s) of the Trustee, the
Custodian or investment manager. Such commingling of assets of the Trust with
assets of other qualified trusts is specifically authorized, and to the extent
of the investment of the Trust in such a group or collective trust, the terms of
the instrument establishing the group or collective trust shall be a part hereof
as though set forth herein. The Employer may but is not required to specify the
name(s) of the group or collective trust fund in an addendum to the Adoption
Agreement. The Employer expressly understands and agrees that any such
collective fund may provide for the lending of its securities by the collective
fund trustee and that such collective fund’s trustee will receive compensation
from such collective fund for the lending of securities that is separate from
any compensation of the Trustee hereunder, or any compensation of the collective
fund trustee for the management of such collective fund;
     (e) for collective investment purposes, combine into one trust fund the
Trust created under this Plan with the trust created under any other qualified
retirement plan the Employer maintains. However, the Trustee must maintain
separate records of account for the assets of each Trust in order to reflect
properly each Participant’s Vested Account Balance under the Plan(s) in which he
is a Participant;
     (f) invest up to 100% of the Trust in the common stock, debt obligations,
or any other security issued by the Employer or by an affiliate of the Employer
within the limitations provided under ERISA Sections 406, 407, and 408, as
amended, and further provided that such investment does not constitute a
prohibited transaction under Code Section 4975. Any such investment in Employer
securities shall only be made upon written direction of the Employer who shall
be solely responsible for the propriety of such investment. Additional
directives regarding the purchase, sale, retention or valuing of such securities
may be addressed in an investment management or trust agreement, which is
incorporated by reference. If there are any conflicts between this document and
the above referenced agreements, this document shall govern;
     (g) hold cash uninvested and deposit the same with any banking or savings
institution, including its own banking department or the banking department of
an affiliate;
     (h) utilize a general disbursement account, i.e., in the form of a demand
deposit account and/or time deposit account, for distributions from the Trust,
without incurring any liability for payment of interest thereon, notwithstanding
the Trustee’s receipt of income with respect to float involving the disbursement
account;
     (i) hold contributions in an omnibus account, i.e., in the form of a demand
deposit and/or time deposit account, maintained by the Trustee for up to three
(3) business days (or such longer period as may result due to circumstances
beyond the Trustee’s control), without liability for interest thereon. (The
Employer acknowledges that any float earnings associated with the assets held in
such omnibus account are retained by the Trustee as part of its compensation for
performing services with respect to the allocation of contributions to
Participants’ accounts);
     (j) join in or oppose the reorganization, recapitalization, consolidation,
sale or merger of corporations or properties, including those in which it or its
affiliates are interested as Trustee, upon such terms as it deems advisable;
     (k) hold investments in nominee or bearer form;
     (l) exercise all ownership rights including the voting of proxies and the
exercise of tender offers but only with respect to assets over which the Trustee
has investment management responsibility;
     (m) hold, manage and control all property forming part of the Trust Fund
and sell, convey, transfer, exchange and otherwise dispose of the same from time
to time;
     (n) apply for and procure from an insurance company as an investment of the
Trust such annuity, or other contracts on the life of any Participant as the
Plan Administrator shall deem proper; exercise, at any time or from time to
time, whatever rights and privileges may be granted under such annuity, or other
contracts; and collect, receive, and settle for the proceeds of any such
annuity, or other contracts as and when entitled to do so under the provisions
thereof;
     (o) unless otherwise provided by a directive as described by paragraph
13.6, the Employer will pass through shareholder rights (including voting
rights) on Employer securities to Plan Participants. If no directive is

100



--------------------------------------------------------------------------------



 



provided, the Trustee shall exercise any shareholder rights (including voting
rights) with respect to any securities held, but only in accordance with the
instructions of the person or persons responsible for the investment of such
securities subject to and as permitted by, any applicable rules of the
Securities and Exchange Commission and any national securities exchange. Voting
rights with respect to shares of registered investment companies held in the
Trust shall be directed by the Named Investment Fiduciary responsible for
selection of such registered investment companies as permissible investment
alternatives. In the event of any conflict with any other provision of this
Article or this Basic Plan Document, the provision of this paragraph shall
control. The Employer shall be responsible for preparing and distributing all
required prospectuses for Employer securities and making such materials
available to Plan Participants;
     (p) retain and employ such attorneys, agents and servants as may be
necessary or desirable, in the opinion of the Trustee, in the administration of
the Plan, and pay them such reasonable compensation for their services as may be
agreed upon as an expense of administration of the Plan, including the power to
employ and retain counsel upon any matter of doubt as to the meaning or
interpretation to be placed upon this Plan or any provisions thereof with
reference to any question arising in the administration of the Plan or
pertaining to the rights and liabilities of the Trustee hereunder. The Trustee
in any such event, may rely upon the advice, opinions, records, statements and
computations of any attorneys and agents and on the records, statements and
computations of any servants so selected by it in good faith and shall be
released and exonerated of and from all liability to anyone in so doing (except
to the extent that liability is imposed under ERISA); and
     (q) institute, prosecute and maintain, or defend, any proceeding at law or
in equity concerning the Plan or the assets thereof or any claims thereto, or
the interests of Participants and Beneficiaries hereunder at the sole cost and
expense of the Plan or at the sole cost and expense of the Participant that may
be concerned therein or that may be affected thereby, as, in its opinion, shall
be fair and equitable in each case; and compromise, settle and adjust all claims
and liabilities asserted by or against the Plan or asserted by or against it, or
such terms as it, in each such case, shall deem reasonable and proper. The
Trustee shall be under no duty or obligation to institute, prosecute, maintain
or defend any suit, action or other legal proceeding unless it shall be
indemnified to its satisfaction against all expenses and liabilities (including
without limitation, legal and other professional fees) which it may sustain or
anticipate by reason thereof.
The Trustee is expressly authorized to the fullest extent permitted by law to
(1) retain the services of any broker-dealer, registered investment advisor or
other financial services entity (including the Trustee and any of its
affiliates) and any future successors in interest thereto collectively, for the
purposes of this paragraph referred to as the “Affiliated Entities”), to provide
services to assist or facilitate the purchase or sale of investments in the
Trust, (2) acquire as assets of the Trust shares of mutual funds to which
Affiliated Entities provide, for a fee, services in any capacity and (3) acquire
in the Trust any other services or products of any kind or nature from the
Affiliated Entities regardless of whether the same or dissimilar services or
products are available from other institutions. The Trust may pay directly or
indirectly (through mutual funds fees and charges for example) management fees,
transaction fees and other commissions to the Affiliated Entities for the
services or products provided to the Trust and/or such mutual funds at such
Affiliated Entities’ standard or published rates without offset (unless required
by law) from any fees charged by the Trustee for its services as Trustee. The
Trustee may also deal directly with the Affiliated Entities regardless of the
capacity in which it is then acting, to purchase, sell, exchange or transfer
assets of the Trust even though the Affiliated Entities are receiving
compensation or otherwise profiting from such transaction or are acting as
principal in such transaction. Each of the Affiliated Entities is authorized to
effect transactions on national securities exchanges for the Trust as directed
by the Trustee, and retain any transactional fees related thereto, consistent
with Section 11(a)(1) of the Securities and Exchange Act of 1934, as amended and
related Rule 11a2-2(T). Included specifically, but not by way of limitation in
the transactions authorized by this provision, are transactions in which any of
the Affiliated Entities is serving as an underwriting or member of an
underwriting syndicate for a security being purchased or is purchasing or
selling a security for its own account. In the event the Trustee is directed by
the Plan Administrator, any named Fiduciary, designated Investment Manager,
Participant and/or Beneficiary, as applicable hereunder (collectively referred
to as for purposes of this paragraph as the “Directing Party”), the Directing
Party shall be authorized, and expressly retains the right hereunder, to direct
the Trustee to retain the services of, and conduct transactions with, Affiliated
Entities fully in the manner described above.
13.9 Appointment Of Additional Trustee And Allocation Of Responsibilities
The Employer may appoint one or more additional Trustees to hold specified
investments for which the original Trustee is not serving in the capacity of
Trustee. In the event that an additional Trustee is appointed, the second
Trustee shall have no responsibilities for these specific assets other than as
set forth herein. The original Trustee shall have no duties with respect to an
investment held by any other person including, without limitation, any other
Trustee for the Plan. Any other secondary Trustee of the Plan shall have no
duties with respect to assets held in the Plan by the original Trustee or
another secondary Trustee.

101



--------------------------------------------------------------------------------



 



13.10 Compensation, Administrative Fees And Expenses
All reasonable fees, charges and expenses incurred by the Trustee or the
Custodian in connection with the administration of the Trust and all reasonable
fees, charges and expenses incurred by the Plan Administrator in connection with
the administration of the Plan (including such reasonable compensation to the
Trustee and/or Custodian and the Plan Administrator as may be agreed upon from
time to time between the Employer, the Trustee and/or Custodian and Plan
Administrator) and fees for legal services rendered to the Trustee and/or
Custodian or Plan Administrator shall be paid from the Trust unless:
     (a) The payment of such expense would constitute a “prohibited transaction”
within the meaning of ERISA Section 406 or Code Section 4975 for which no
statutory or administrative exemption is available.
     (b) The Employer actually pays such expenses directly. Any and all
reasonable additional administrative expenses incurred to effect directives made
by the Participants and by each Beneficiary under this Plan shall be paid by the
Trust and as determined by the Employer shall either be charged (in accordance
with such reasonable nondiscriminatory rules as the Employer deems appropriate
under the circumstances) to the account of the individual issuing such
directive, or treated as a general expense of the Trust. If charged to a
Participant’s account and if the assets of such account are insufficient to
satisfy such charges, the Employer shall pay any deficit to the Trustee.
Notwithstanding the foregoing, nothing in this section shall prevent the
Employer from paying the administrative expenses of the Plan directly.
     (c) All related expenses incurred on behalf of a Participant (included but
not limited to brokerage commissions and other transaction related expenses),
shall, as determined by the Employer, either be paid from or otherwise be
charged directly to the account of the Participant providing such direction or
treated as a general expense of the Trust.
     (d) If there are insufficient liquid assets of the Trust to cover the fees
of the Trustee or the Custodian, then assets of the Trust shall be liquidated to
the extent necessary to cover fees.
     (e) Notwithstanding the foregoing, no compensation other than reimbursement
for expenses incurred shall be paid to a Plan Administrator who is the Employer
or Employee of the Employer.
     (f) In the event any part of the Plan becomes subject to tax, all taxes
incurred will be paid from the Plan at the direction of the Plan Administrator.
     (g) Any investment gain or loss of the Trust that is not directly
attributable to the investment of the account of any Participant (including, but
not limited to, for example, any “float” earned on the disbursement account
established for the Plan and not treated as part of the compensation of the
Trustee or paying agent for the Plan, and any 12b-1 or similar fees paid to the
Plan) will be applied to pay administrative expenses of the Plan, with any
excess remaining at the close of the Plan Year being allocated among the
Participant’s accounts in accordance with the procedure established by the Plan
Administrator for this purpose.
13.11 Records
Within ninety (90) days following the close of each Plan Year, or at such other
times as may be agreed to between the Employer and the Trustee, and within
ninety (90) days following its removal or resignation, the Trustee shall file
with the Employer a report of that part of the Trust under the investment
management of the Trustee during such year or from the end of the preceding Plan
Year to the date of removal or resignation. Such report shall include a
statement of receipts and disbursements, the net income or loss of the Trust,
the gains or losses realized by the Trust upon sale or other disposition of the
assets, the increase or decrease in the value of the Trust, all payments and
distributions made from the Trust since the date of its last report, and shall
contain a schedule of assets listing the fair market value of investments held
in the Trust as of the end of the Plan Year or the date of removal or
resignation, as applicable. The fair market value of investments for which there
is a ready market shall be determined using the most recent price quoted on a
national or other recognized securities exchange or over-the-counter market. The
fair market value of illiquid investments shall be obtained by a valuation
performed by an independent appraiser appointed by the Trustee or Custodian or
appointed by the Employer and approved by the Trustee or Custodian as
applicable, for this purpose whose determination shall be final. In the case
where there is both a Trustee and Custodian serving the Plan, the Trustee shall
have the responsibility for appointing the independent appraiser and obtaining
such report. The Trustee shall assume responsibility for the accuracy of any
such report, and the Custodian serving hereunder shall have no additional
obligation or responsibility to review or verify the accuracy of the report
provided to the Custodian. The Employer shall review the Trustee’s report and
notify the Trustee in the event of its disapproval of the report within thirty
(30) days, providing the Trustee with a written description of the items in
question. The Trustee shall have sixty (60) days to provide the Employer with a
written explanation of the items in question. If the Employer again disapproves,
the Trustee shall have the right to file its report in a court of competent
jurisdiction for audit and adjudication. In the event the Employer fails to file
a written objection to the Trustee’s report within the ninety (90) day period
following receipt of the report, the Employer shall be deemed to have approved
the report. In such case, the Trustee shall be released and discharged with
respect to all matters contained in the report.

102



--------------------------------------------------------------------------------



 



13.12 Limitation On Liability And Indemnification
     (a) The Trustee shall have the authority to manage and govern the Trust to
the extent provided in this instrument, but does not guarantee the Trust in any
manner against investment loss or depreciation in asset value, or guarantee the
adequacy of the Trust to meet and discharge all or any liabilities of the Plan.
     (b) The Trustee and/or Custodian shall not be liable for the making,
retention, or sale of any investment or reinvestment made by it, as herein
provided, or for any loss to, or diminution of the Trust, or for any other loss
or damage which may result from the discharge of its duties hereunder except to
the extent it is judicially determined such loss or damage is attributable to
the Trustee and/or Custodian’s breach of its duties hereunder or under ERISA.
     (c) An institution acting as a Custodian or nondiscretionary Trustee shall
have no discretion or investment management responsibility, unless otherwise
expressly agreed in writing (pursuant to an investment management agreement, for
example) and shall only be responsible to perform the functions described at
paragraph 13.4 hereof. Neither the Custodian nor Trustee (whether
nondiscretionary or discretionary) shall have any responsibility with respect to
Plan investments and does not guarantee the adequacy of the Trust to meet and
discharge any or all liabilities associated with the Plan.
     (d) The Employer warrants that all directions issued to the Trustee and/or
Custodian by it or the Plan Administrator will be in accordance with the terms
of the Plan and the auxiliary agreement and not contrary to the provisions of
ERISA, as amended, and the Regulations issued thereunder.
     (e) Neither the Trustee nor the Custodian shall be answerable for any
action taken pursuant to any direction, consent, certificate, or other paper or
document in the belief that the same is genuine. All directions by the Employer,
Participant, the Plan Administrator, Named Fiduciary or an investment manager
shall be made pursuant to pre-approved communication procedures to which all
such parties, as applicable, shall have consented to in writing. The Employer
shall deliver to the Trustee and Custodian as applicable, written notification
identifying the individual or individuals authorized to act on behalf the Plan
and shall deliver specimens of their signatures to the Trustee and/or Custodian.
     (f) The duties and obligations of the Trustee and the Custodian shall be
limited to those expressly imposed by this instrument or subsequently agreed
upon by the parties in writing. Responsibility for administrative duties
required under the Plan or applicable law not expressly imposed upon or agreed
to by the Trustee or the Custodian shall rest solely with the Employer.
     (g) The Employer shall indemnify the Trustee and/or Custodian as applicable
against, and agrees to hold the Trustee and/or Custodian harmless from, all
liabilities and claims and expenses including attorney’s fees and expenses
incurred in defending against such liability or claims against the Trustee
and/or Custodian, unless such liability or claim results from the gross
negligent action or inaction of the Trustee and/or Custodian, or where the
Trustee or Custodian is found to have breached its duties under this Article or
Part 4 of Title I of ERISA by a final judgment of a court of competent
jurisdiction. Except as otherwise provided by the preceding sentence, the
Employer also shall indemnify the Trustee and/or Custodian as applicable
against, and agrees to hold the Trustee and/or Custodian harmless from, all
liabilities, claims and expenses including attorney’s fees and other expenses
incurred in defending against such liabilities or claims, arising from any
actions or breach of responsibility by any party other than the Trustee and/or
Custodian, including without limitation by specification any acts of a prior
Trustee and/or Custodian or of another Trustee and/or Custodian appointed by the
Employer.
     (h) Without limiting any provision in the prior paragraph, the Employer
expressly agrees to indemnify the Trustee and/or Custodian as applicable,
against any liability or claim (including attorney’s fees and expenses in
defending against such liabilities or claims) arising as a result of any act
taken or failure to act, in accordance with the directions received from the
Employer, Plan Administrator, investment manager, Participant, or a designee
specified by the Employer directly or transmitted by a designated Service
Provider to the Plan and without limitation by specification.
     (i) The Trustee and/or Custodian as applicable will take all reasonable
steps to assure the security of any data received from the Employer in
connection with services provided to the Plan. The Employer will be responsible
for retaining duplicate copies of any such data or materials it forwards to the
Trustee and/or Custodian and for taking all other reasonable and necessary
precautions in event such data or materials are lost or destroyed, regardless of
cause, or in the event reprocessing is needed for any reason. The Trustee and/or
Custodian will maintain records in connection with the performance of services
hereunder for the applicable period as required by law, or if no period is
required, for such period as is reasonable under the law.
     (j) No waiver of any breach of this agreement shall constitute a waiver of
any other breach, whether of the same or any other covenant, term or condition.
The subsequent performance of any of the terms, covenants and conditions of this
Article shall not constitute a waiver of any preceding breach, nor shall any
delay or omission of any

103



--------------------------------------------------------------------------------



 



party’s exercise of any rights arising from any default effect or impair the
party’s rights as to the same or future default.
     (k) Neither the Trustee nor the Custodian shall be responsible in any way
for any actions taken, or failure to act, by a prior trustee/custodian. The
Employer shall indemnify and hold harmless the Trustee and/or Custodian as
applicable, for such prior trustee and/or custodian’s acts or inactions for any
periods applicable, including periods for which the Plan must retroactively
comply with any tax law or regulations thereunder.
     (l) A Fiduciary with respect to the Plan shall not be liable for a breach
of Fiduciary responsibility of another Fiduciary with respect to the Plan except
to the extent that:
          (1) it participates knowingly in, or knowingly undertakes to conceal,
an act or omission of such other Fiduciary, knowing such act or omission is a
breach;
          (2) by its failure to comply with ERISA Section 404(a)(1) in the
administration of its specific responsibilities which give rise to its status as
a Fiduciary, it has enabled such other Fiduciary to commit a breach; or
          (3) it has knowledge of a breach by such other Fiduciary, unless it
makes reasonable efforts under the circumstances to remedy the breach.
     (m) If the assets of the Plan are held by two (2) or more Trustees, each
Trustee will use reasonable care to prevent a co-Trustee from committing a
breach of duty under ERISA and they shall jointly manage and control the assets
of the Plan; provided however, that such co-Trustee shall be authorized to
allocate specific responsibilities, obligations or duties among the co-Trustees
pursuant to a written agreement. If co-Trustees do enter into such an agreement,
then a Trustee to whom certain responsibilities, obligations or duties have not
been allocated shall not be liable either individually or as Trustee for any
loss resulting to the Plan arising from the acts or omissions on the part of
another Trustee to which such responsibilities, obligations or duties have been
allocated.
13.13 Responsibilities Of A Named Custodian
The Employer may appoint a Custodian as provided for in the Adoption Agreement.
A Custodian shall have the same rights, powers and duties as a nondiscretionary
Trustee. Any reference in the Plan to a Trustee is also a reference to the
Custodian unless the context indicates otherwise. Any limitation of the
Trustee’s liability in the Plan shall act as a limitation of the Custodian’s
liability. Where a discretionary Trustee has provided direction, any action
taken by the Custodian satisfies the requirement in the Plan referencing the
Trustee taking that action. The resignation or removal of the Custodian shall be
made in accordance with paragraph 13.19 as though the Custodian were the
Trustee. The Custodian shall be responsible for the holding and safekeeping of
all or a portion of the Plan’s assets. One or more Custodian(s) appointed under
this Plan may hold all or any portion of the Plan’s assets. Such separate assets
shall be held pursuant to the terms of a separate custodial agreement with such
Custodian. The separate custodial agreement shall be treated as an addendum and,
as such, may not conflict with any provision of this document. In addition, any
provision of a separate custodial agreement that would jeopardize the
tax-qualified status of this Defined Contribution Plan shall be null and void.
In addition to the holding and safekeeping of Plan assets, the Custodian’s
duties shall include:
     (a) receiving contributions under the terms of the Plan, but not
determining the amount or enforcing the payment thereof,
     (b) making distributions from the Plan in accordance with instructions
received from the Plan Administrator or an authorized representative of the
Employer,
     (c) keeping records reflecting its administration of the Trust or the
custodial account and making such records, statements and reports available to
the Employer for review and audit at such times as agreed to between the
Custodian, Plan Administrator, and the Employer, and
     (d) retaining and employing such attorneys, agents and servants as may be
necessary or desirable, in the opinion of the Custodian, in the administration
of the Plan, and to pay them such reasonable compensation for their services as
may be agreed upon as an expense of administration of the Plan, including the
power to employ and retain counsel upon any matter of doubt as to the meaning or
interpretation to be placed upon this Plan or any provisions thereof with
reference to any question arising in the administration of the Plan or
pertaining to the rights and liabilities of the Trustee hereunder. The Custodian
in any such event, may rely upon the advice, opinions, records, statements and
computations of any attorneys and agents and on the records, statements and
computations of any servants so selected by it in good faith shall be released
and exonerated of and from all liability to anyone in so doing (except to the
extent that liability is imposed under ERISA).
The Custodian’s duties will be limited to those as agreed to between the
Employer and the Custodian. The Employer shall be responsible for any other
administrative duties required under the Plan or by applicable law.

104



--------------------------------------------------------------------------------



 



13.14 Investment Alternatives Of The Custodian
     (a) The Custodian shall hold any or all assets received from the Employer
or the Trustee or its agents. If the Custodian holds title to Plan assets and
such ownership requires action on the part of the registered owner, such action
will be taken by the Custodian only upon receipt of specific instructions from
the Trustee, or its designated agents or the Named Investment Fiduciary. Proxies
shall be voted by or pursuant to the express direction of the Trustee, its’
authorized agent or the Named Investment Fiduciary. The Custodian shall not
render any investment advice, including any opinion on the prudence of directed
investments. The Employer and Trustee and its agents thereof assume all
responsibility for adherence to Fiduciary standards under ERISA, as amended, and
the Regulations issued thereunder.
     (b) The Trust shall only be invested in investment alternatives the
Custodian makes available in the ordinary course of business unless the
Custodian is directed otherwise by the Employer, the Trustee or any properly
designated agent thereof. The Custodian, under applicable Federal or state laws,
may offer investment alternatives including but not limited to savings accounts
and savings certificates. Such investments shall be made at the direction of the
Employer or Trustee(s) or other Named Investment Fiduciary and the Custodian
shall have no responsibility for the propriety of such investments.
     (c) If the Custodian is a bank, which under applicable state law does not
possess trust powers, an investment in common or collective trust funds is not
permitted.
13.15 Prohibited Transactions
Neither the Trustee, Custodian, Employer, investment manager, Named Investment
Fiduciary nor the Participant shall knowingly enter into any transaction, engage
in any activity, or direct the purchase or acquisition of any investment with
respect to the Plan which would constitute a prohibited transaction under ERISA
or the Code for which a statutory or administrative exemption is not available.
The Trustee and/or Custodian shall not knowingly receive any investment advisory
or other fees from a regulated investment company (a mutual fund) that
duplicates investment management fees charged by the Trustee and/or Custodian
except to the extent the receipt of such fees is fully disclosed and/or a
procedure exists for crediting duplicate fees back to the Plan. The Trustee
and/or Custodian shall be permitted to receive fees from a regulated investment
company to the extent that the receipt of such fees is not a prohibited
transaction pursuant to any guidance or exemption issued by the Department of
Labor from time to time.
13.16 Exclusive Benefit Rules
No part of the Trust shall be used for, or diverted to, purposes other than for
the exclusive benefit of Participants, former Participants with a vested
interest, and the Beneficiary or Beneficiaries of deceased Participants who have
a vested interest in the Plan at death.
13.17 Assignment And Alienation Of Benefits
Except as provided in paragraphs 12.9 or 12.11, no right or claim to, or
interest in, any part of the Plan or any payment from the Plan shall be
assignable, transferable, or subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution, or levy of any
kind. Neither the Trustee nor Custodian shall recognize any attempt to assign,
transfer, sell, mortgage, pledge, hypothecate, commute, or anticipate the same,
except to the extent required by law. The preceding sentences shall also apply
to the creation, assignment, or recognition of a right to any benefit payable
with respect to a Participant pursuant to a domestic relations order, unless
such order is determined to be a Qualified Domestic Relations Order, as defined
in Code Section 414(p), or any domestic relations order entered before
January 1, 1985 which the Plan’s attorney and Plan Administrator deem to be
qualified.
Notwithstanding any provision of this paragraph to the contrary, an offset to a
Participant’s Vested Account Balance against an amount that the Participant is
ordered or required to pay the Plan with respect to a judgment, order or decree
issued, or a settlement entered into, on or after August 5, 1997, shall be
permitted in accordance with Code Sections 401(a)(13)(C) and (D).
13.18 Liquidation Of Assets
If the Trustee and/or Custodian must liquidate assets in order to make
distributions, transfer assets, or pay fees, expenses or taxes assessed against
all or a part of the Trust, and the Trustee and/or Custodian is not instructed
as to the liquidation of such assets, assets will be liquidated on a prorated
basis across all the investment alternatives in the Trust. The Trustee and/or
Custodian are expressly authorized to liquidate assets in order to satisfy the
Trust’s obligation to pay the Trustee and/or Custodian’s fees or other
compensation if such fees or compensation are not paid on a timely basis.
13.19 Resignation And Removal Of The Trustee and/or Custodian
The Trustee and/or Custodian may resign upon thirty (30) days written notice to
the Employer. The Employer may remove the Trustee and/or Custodian upon sixty
(60) days (or such shorter period of time as may be agreed to by the parties)
written notice to the Trustee and/or Custodian. The Trustee or Custodian, as
applicable, shall deliver the

105



--------------------------------------------------------------------------------



 



Trust to its successor on the effective date of the resignation or removal, or
as soon thereafter as practicable, provided that this shall not waive any lien
the Trustee and/or Custodian may have upon the Trust for its compensation or
expenses. Following the effective date of the notice of termination, the Trustee
and/or Custodian shall have no further responsibility for providing services to
the Employer or the Plan. If the Employer fails to amend or replace the Plan and
appoint a successor trustee or custodian, as applicable, within the said thirty
(30) days, or such longer or shorter period as agreed to by the Trustee and/or
Custodian, the highest ranking officer of the Employer shall be deemed the
successor trustee or custodian as the case may be. In such event, the Trustee
and/or Custodian may, but shall not be required to, continue to hold custody of
the assets of the Plan until such time as appropriate arrangements have been
made for the security of the Plan assets, upon notification thereof to Plan
Participants, and shall no longer have any responsibility for the investment of
Plan assets.

106



--------------------------------------------------------------------------------



 



ARTICLE XIV
TOP-HEAVY PROVISIONS
14.1 Applicability Of Rules
If the Plan is or becomes Top-Heavy in any Plan Year, the provisions of this
Article will supersede any conflicting provisions in the Basic Plan Document and
accompanying Adoption Agreement. The Top-Heavy requirements of Code Section 416
and this Article shall not apply in any Plan Year beginning after December 31,
2001, in which the Plan consists solely of a cash or deferred arrangement which
meets the requirements of Code Section 401(k)(12) and Matching Contributions
which meet the requirements of Code Section 401(m)(11).
14.2 Determination Of Top-Heavy Status
This paragraph shall apply for purposes of determining whether the Plan is a
Top-Heavy Plan under Code Section 416(g) for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Code Section 416(c) for such years. This paragraph shall apply
for purposes of determining the Present Values of accrued benefits and the
amounts of account balances of Employees as of the Top-Heavy Determination Date.
     (a) Distributions During The Plan Year Ending On The Top-Heavy
Determination Date — The Present Value of accrued benefits and the amounts of
account balances of an Employee as of the Top-Heavy Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with this Plan under Code Section 416(g)(2) during the
one (1) year period ending on the Top-Heavy Determination Date. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with this Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than severance from employment, death, or Disability, this provision shall be
applied by substituting “five (5) year period” for “one (1) year period”.
     (b) Employees Not Performing Services During The Plan Year Ending On The
Top-Heavy Determination Date — The accrued benefits and accounts of any
individual who has not performed services for the Employer during the one
(1) year period ending on the Top-Heavy Determination Date shall not be taken
into account.
     (c) Top-Heavy Ratio — see paragraph 1.101 of the Plan.
     (d) Permissive Aggregation Group — The Required Aggregation Group of plans
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Code Section 401(a)(4) and 410.
     (e) Required Aggregation Group — Each Qualified Plan of the Employer in
which at least one (1) Key Employee participates or participated at any time
during the determination period (regardless of whether the Plan has terminated),
and any other Qualified Plan of the Employer which enables a Plan described
herein to meet the requirements of Code Section 401(a)(4) or 410. For purposes
of this paragraph, “determination period” means the current and four preceding
Plan Years.
     (f) Determination Date — For any Plan Year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan, the last day of that year is the Determination Date.
     (g) Valuation Date — The date elected by the Employer in the Adoption
Agreement as of which account balances or accrued benefits are valued for
purposes of calculating the Top-Heavy Ratio.
     (h) Present Value — Present Value shall be based only on the interest and
mortality rates specified in the Adoption Agreement.
14.3 Minimum Contribution
For any Plan Year in which the Plan is Top-Heavy, the aggregate Employer
contributions and forfeitures allocated on behalf of any Participant who is not
a Key Employee (without regard to any Social Security contribution) under this
Plan, the Employer will contribute the lesser of 3% of such Participant’s
Compensation or in the case where the Employer has no Defined Benefit Plan which
designates this Plan to satisfy Code Section 401, the largest percentage of the
Employer contributions and forfeitures, as a percentage of the Key Employee’s
Compensation, up to a maximum permitted under Code Section 401(a)(17), as
indexed, allocated on behalf of any Key Employee for that year. For this
purpose, Elective Deferrals or Roth Elective Deferrals as defined in Code
Section 401(k) are used in determining the lesser of 3% of Compensation or the
amount allocated on behalf of Key Employees.
Each Participant who is employed by the Employer on the last day of the Plan
Year shall be entitled to receive an allocation of the Employer’s minimum
contribution for such Plan Year. The minimum allocation applies even though
under other Plan provisions the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the year
because the Participant fails to make required contributions to the Plan, the

107



--------------------------------------------------------------------------------



 



Participant’s Compensation is less than a stated amount, or the Participant
fails to complete 1,000 Hours of Service (or such lesser number designated by
the Employer in the Adoption Agreement) during the Plan Year. An Employer may
elect in the Adoption Agreement by resolution or by Plan amendment whether the
Top-Heavy minimum contribution will be made to all Participants or to non-Key
Employees.
The Top-Heavy minimum contribution does not apply to any Participant to the
extent the Participant is covered under any other plan(s) of the Employer and
the Employer has provided in the Adoption Agreement that the minimum allocation
or benefit requirements applicable to this Plan will be satisfied in the other
plan(s).
If a Key Employee makes an Elective Deferral or Roth Elective Deferral or has an
allocation of Matching Contributions credited to his or her account, a Top-Heavy
minimum contribution will be required for non-Key Employees who are
Participants. For purposes of satisfying the Top-Heavy minimum contribution
requirement, Elective Deferrals or Roth Elective Deferrals are not taken into
account; Matching Contributions shall be taken into account unless otherwise
elected by the Employer in the Adoption Agreement. Employer Matching
Contributions that are used to satisfy the minimum contribution requirements
shall be treated as Matching Contributions for purposes of the ACP Test and
other requirements of Code Section 401(m).
The Employer may provide in the Adoption Agreement that the minimum benefit
requirement shall be met in another plan, including another plan that consists
solely of a cash or deferred arrangement which meets the requirements of Code
Section 401(k)(12) and Matching Contributions which meet the requirements of
Code Section 401(m)(11).
14.4 Minimum Vesting
For any Plan Year during which this Plan is Top-Heavy, the minimum vesting
schedule selected by the Employer in the Adoption Agreement will apply to the
Plan. If the vesting schedule elected by the Employer in the Adoption Agreement
is less liberal than the allowable schedule, the schedule will automatically
shift to a vesting schedule that satisfies the Top-Heavy minimum requirements.
For those Plans using a graded vesting schedule, the schedule will accelerate to
no less than a two (2) to six (6) year graded vesting schedule. For those Plans
using a cliff vesting schedule, the schedule will accelerate to a three (3) year
cliff vesting schedule. If the vesting schedule under the Employer’s Plan shifts
in or out of the Top-Heavy schedule for any Plan Year, such shift is an
amendment to the vesting schedule and the election in paragraph 9.8 applies. The
minimum vesting schedule applies to all accrued benefits within the meaning of
Code Section 411(a)(7) except those attributable to Employee contributions,
including benefits accrued before the effective date of Code Section 416 and
benefits accrued before the Plan became Top-Heavy. No reduction in vested
benefits may occur in the event the Plan’s status as Top-Heavy changes for any
Plan Year. This paragraph does not apply to the account balances of any Employee
who does not have one (1) Hour of Service after the Plan initially becomes
Top-Heavy and such Employee’s account balance attributable to Employer
contributions and forfeitures will be determined without regard to this
paragraph.
14.5 Use Of Safe Harbor Contributions To Satisfy Top-Heavy Contribution Rules
If elected in the Adoption Agreement, a 3% Safe Harbor Non-Elective Contribution
allocated to all eligible Employees may be used to satisfy the minimum
contribution requirement for a Top-Heavy Plan. A Safe Harbor Matching
Contribution may also be used to satisfy the minimum contribution requirement
for a Top-Heavy Plan, provided no other contribution is made to the Plan for
that Plan Year. In any Plan Year in which the Plan consists solely of
(i) Elective Deferrals under a cash or deferred arrangement which meets the
requirements of Code Section 401(k)(12) or 401(k)(13) and (ii) Matching
Contributions which meet the requirements of Code Section 401(m)(11) or
401(m)(12), then such Plan will be exempt from the Top-Heavy requirements of
Code Section 416. Furthermore, if the Plan (but for the prior sentence) would be
treated as a Top-Heavy Plan because the Plan is a member of an aggregation group
which is a Top-Heavy group, then the contributions under the Plan may be taken
into account in determining whether any other plan in the aggregation group
meets the Top-Heavy requirements of Code Section 416(c)(2).

108



--------------------------------------------------------------------------------



 



ARTICLE XV
AMENDMENT AND TERMINATION
15.1 Amendment By Employer
The Employer may add or change the choice of options in the Adoption Agreement,
any provision under the Plan, and correct obvious and unambiguous typographical
errors and/or cross-references that correct a reference but do not in any way
change the original intended meaning of the provisions.
15.2 Protected Benefits
An amendment (including the adoption of this Plan as a restatement of an
existing Plan) may not decrease a Participant’s accrued benefit or account
balance except to the extent permitted under Code Section 412(c)(8), and may not
reduce or eliminate a Code Section 411(d)(6) protected benefit (except as
provided by the Code or the Regulations issued thereunder) determined
immediately prior to the date of adoption, or if later, the Effective Date of
the amendment. Where this Plan is being adopted to amend another plan that
contains a protected benefit not provided for in this document, the Employer may
attach an addendum to the Adoption Agreement that describes such protected
benefit which shall be incorporated in the Plan. Should any early retirement
benefit or other optional retirement benefits be changed by an amendment to this
Plan, all benefits accrued prior to the date of such amendment may not be
reduced.
15.3 Permitted Plan Amendments Affecting Alternative Forms Of Payment
This Plan will not violate the requirements of Code Section 411(d)(6) merely
because the adopting Employer amends this Plan to eliminate or restrict the
ability of a Participant to receive payment of his or her Vested Account Balance
under a particular optional form of benefit if, after the Plan amendment is
effective with respect to the Participant, the alternative forms of payment
available to such Participant include payment in a lump sum distribution form
that is otherwise identical to the optional form of benefit that is being
eliminated or restricted.
For purposes of this paragraph, a lump sum distribution form is otherwise
identical to an optional form of benefit that is eliminated or restricted
pursuant to the paragraph above only if the lump sum distribution form is
identical in all respects to the eliminated or restricted optional form of
benefit (or would be identical except that it provides greater rights to the
Participant) except with respect to the timing of payments after commencement. A
lump sum distribution form is not otherwise identical to a specified installment
form of benefit if the lump sum distribution form is not available for
distribution on the date on which the installment form would have been available
for commencement, is not available in the same medium of distribution as the
installment form, or imposes any condition of eligibility that did not apply to
the installment form. However, an otherwise identical distribution form need not
retain rights or features of the optional form of benefit that is eliminated or
restricted to the extent that those rights or features would not be protected
from elimination or restriction under Code Section 411(d)(6) or this paragraph.
15.4 Plan Termination
The Employer shall have the right to terminate its Plan at any time. If the Plan
is terminated, partially terminated, or if there is a complete discontinuance of
contributions under a profit-sharing plan maintained by the Employer, all
amounts credited to the accounts of Participants shall vest and become
nonforfeitable. In the event of a partial termination, only those who are
affected by such partial termination shall be fully vested. In the event of
termination, the Plan Administrator shall direct the Trustee or Custodian as
applicable with respect to the distribution of accounts to or for the exclusive
benefit of Participants or their Beneficiaries. Such distribution may be made
directly to Participants or, at the direction of the Participant, may be
transferred directly to another Eligible Retirement Plan, including an
individual retirement account. In the absence of an election by a Participant
who has received notice pursuant to paragraph 6.5 from the Plan Administrator,
the Plan Administrator may direct the Trustee and/or Custodian as applicable, to
transfer the Participant’s benefit to another Defined Contribution Plan
maintained by the Employer, other than an employee stock ownership plan. If the
Employer does not maintain another Defined Contribution Plan, the Plan
Administrator may direct the Trustee or Custodian to transfer the Participant’s
benefit to an individual retirement account with an institution selected by the
Plan Administrator, but only to the extent provided for in the Adoption
Agreement, or make a distribution pursuant to paragraph 7.16. Prior to making
any distribution, the Trustee or Custodian, as applicable, may require the Plan
Administrator to represent that the Plan has received a favorable determination
letter from the Internal Revenue Service approving the Plan termination and
authorizing the distribution of benefits to Plan Participants. In the absence of
such determination letter and prior to agreeing to make any distributions in
accordance with the Plan Administrator’s directions, the Trustee or Custodian
may require the Plan Administrator to represent in an manner acceptable to the
Trustee or Custodian that the applicable requirements, if any, of ERISA and the
Code governing the termination of employee benefit plans have been or are being
complied with or that appropriate authorizations, waivers, exemptions, or
variances have been or are being obtained. Until final distribution of the
assets of the Trust, the Plan Administrator and Trustee shall have all the
powers necessary for the orderly administration, liquidation and distribution of
the assets of the Trust.
15.5 Reserved
15.6 Termination Of Participation By Participating Employer
Any Participating Employer may by written resolution terminate participation in
the Plan at any time by notification to the Plan Administrator and the Trustee
and/or Custodian as applicable. Such Participating Employer may thereupon

109



--------------------------------------------------------------------------------



 



request a transfer of Trust assets attributable to its Employees from this Plan
to any successor qualified retirement Plan maintained by the Participating
Employer or its successor. The Plan Administrator may, however, refuse to make
such transfer if in its considered opinion such transfer would operate to the
detriment of any Participant, jeopardize the continued qualification of the
Plan, or if such transfer does not comply with any requirements of the Internal
Revenue Service. If no transfer is made, the provisions in the definition of
Participating Employer in Article I will apply with respect to the payment of
benefits for Employees of such Participating Employer.
15.7 Distribution Restrictions Under A Code Section 401(k) Plan
If the Employer’s Plan includes a cash or deferred arrangement or if transferred
assets described in paragraph 6.15 are subject to the distribution restrictions
of Code Sections 401(k)(2) and 401(k)(10), the special distribution provisions
of this paragraph apply. The portion of the Participant’s Vested Account Balance
attributable to Elective Deferrals or Roth Elective Deferrals (or to amounts
treated under the cash or deferred arrangement as Elective Deferrals such as
QNECs and QMACs and income allocable to each) are not distributable earlier than
upon the Participant’s severance from employment, death, or Disability. Such
amounts may also be distributed upon:
     (a) Termination of the Plan without the Employer maintaining another
Defined Contribution Plan [other than an employee stock ownership plan as
defined in Code Section 4975(e)(7) or 409(a), a Simplified Employee Pension Plan
as defined in Code Section 408(k), a SIMPLE IRA Plan as defined in Code
Section 408(p), a Plan or contract described in Code Section 403(b), or a Plan
described in Code Section 457(b) or (f)] at any time during the period beginning
on the date of Plan termination and ending twelve (12) months after all assets
have been distributed from the Plan. Such a distribution must be made in a lump
sum.
     (b) The attainment of age 591/2 in the case of a profit-sharing plan.
     (c) The Hardship of the Participant, as described in paragraph 6.11.
All distributions that may be made pursuant to one or more of the foregoing
distributable events are subject to the spousal and Participant consent
requirements (if applicable) contained in Code Sections 401(a)(11) and 417.
Other distribution restrictions include:
     (d) If Roth Elective Deferral Accounts are permitted for tax years
beginning after 2005, distributions from such accounts (other than corrective
distributions) are not includible in the Participant’s gross income if made
after five (5) years and after the Participant’s death, Disability, or
attainment of age 591/2. Earnings on corrective distributions of Roth Elective
Deferrals are includible in gross income the same as earnings on corrective
distributions of pre-tax Elective Deferrals; or
     (e) The Participant otherwise is entitled under the terms of the Plan to a
distribution of that portion of the Vested Account Balance.
15.8 Mergers And Consolidations
     (a) In the case of any merger or consolidation of the Employer’s Plan with,
or transfer of assets or liabilities of the Employer’s Plan to any other plan,
Participants in the Employer’s Plan shall be entitled to receive benefits
immediately after the merger, consolidation, or transfer which are equal to or
greater than the benefits they would have been entitled to receive immediately
before the merger, consolidation, or transfer if the Plan had then terminated.
     (b) Any corporation (or other authorized business entity) into which the
Trustee, Custodian or any successor thereto may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Trustee, Custodian or any successor thereto may be a party, or any
corporation (or other authorized business entity) to which all or substantially
all the business of the Trustee, Custodian or any successor thereto may be
transferred, shall automatically be the successor without the filing of any
instrument or performance of any further act, before any court.

110



--------------------------------------------------------------------------------



 



ARTICLE XVI
GOVERNING LAW
16.1 Governing Law
Construction, validity and administration of the Plan shall be governed by
Federal law to the extent applicable, and, to the extent Federal law is not
applicable, by the laws of the State or Commonwealth in which the principal
office of the Employer or its affiliate is located.
Notwithstanding any provision of the Plan to the contrary, no provision in the
Basic Plan Document shall subject a governmental Plan as defined in Code Section
414(d) or a non-electing church plan as described in Code Section 410(d) to the
fiduciary provisions of Title I of ERISA or any other provision of ERISA that is
not applicable to such governmental or non-electing church plans.
16.2 State Community Property Laws
The terms and conditions of the Plan shall be applicable without regard to
community property laws of any state.

111



--------------------------------------------------------------------------------



 



Unclaimed Benefit Procedures
Diversified has developed the following procedures for locating former employees
who were participants in the Plan. These procedures have been designed to
satisfy your fiduciary requirements for locating lost participants. Diversified
is prohibited from providing legal advice outside of the company. You should ask
your legal counsel to review these procedures.
The following Unclaimed Benefit Procedures will be followed for handling
benefits, which are payable to former participants and beneficiaries of the
Plan. A private locator service, ACCURINT, will be used to locate such former
participants and beneficiaries. The Plan Administrator may chose to use another
service in the future. No follow-up attempts will be made on check amounts of
$5.00 or less. These amounts will be escheated to the appropriate state.
Returned Checks:

1.   If a check is returned as undeliverable, Diversified will perform an
address search using ACCURINT.

2.   If a new address is found, Diversified will issue a duplicate check to the
participant at the new address.

    Diversified will notify the Plan Administrator of the new address to update
their records.

3.   If a new address is not found, Diversified will notify the Plan
Administrator and ask for a more current address. If a new address is not
available, the amount of the distribution (net of taxes withheld, if any) will
be re-deposited back into the participant’s account as of a current date in the
most conservative investment fund option available under the Plan. If the check
is for a nondiscrimination testing refund, excess deferral refund, 415 excess
contribution refund, or a required minimum distribution the amount will be
escheated to the appropriate state.

4.   The re-deposited amount will be treated as after —tax monies so it will not
be subject to tax withholding in a subsequent distribution. However, earnings on
the amount that is re-deposited would be subject to tax withholding when
distributed.

Un-cashed Checks:

1.   If a check is un-cashed for 4 months, Diversified will send a follow-up
letter to the participant at the address in Diversified’s records.

2.   If the letter is returned, Diversified will do an address search using
ACCURINT.

3.   If a new address is found, Diversified will send a follow-up letter to the
participant at the new address reminding them that they have an un-cashed check.

4.   If a new address is not found or the check is still outstanding after
5 months, the Returned Check procedures starting with Step 3 will be followed.

     
 
  November 2005

112



--------------------------------------------------------------------------------



 



Sterling Chemicals, Inc. Savings and Investment Plan
ADOPTION AGREEMENT
CASH OR DEFERRED PROFIT-SHARING PLAN
Individually Designed
The Employer named below hereby establishes a Cash or Deferred Profit-Sharing
Plan for eligible Employees as provided in this Adoption Agreement and the
accompanying Basic Plan Document.

          I.   EMPLOYER INFORMATION
 
            If more than one Employer is adopting the Plan, complete this
section based on the lead Employer. Additional Employers who are members of the
same controlled group or affiliated service group may adopt this Plan by
completing and executing a Participation Agreement that, once executed, will
become part of this Adoption Agreement.
 
       
 
  A.   Name And Address:
 
       
 
      Sterling Chemicals, Inc.
 
       
 
      333 Clay Street, #3600
 
       
 
      Houston, TX 77002

         
B.
  Telephone Number:   (713) 654-9597
 
       
C.
  Employer’s Tax ID Number:   76-0502785
 
       
D.
  Form Of Business:    

     
o       1.       Sole Proprietor
  o       5.       Limited Liability Company
o       2.       Partnership
  o       6.       Limited Liability Partnership
þ       3.       Corporation
  o       7.                           
o       4.       S Corporation
   

         
E.
  Is The Employer Part Of A Controlled Group?   o YES            þ NO
 
  Part Of An Affiliated Service Group?   o YES            þ NO
 
        F.   Name Of Plan: Sterling Chemicals, Inc. Savings and Investment Plan

         
G.
  Three Digit Plan Number:   003
 
       
H.
  Employer’s Tax Year End:   December 31
 
       
I.
  Employer’s Business Code:   325100

          II.   EFFECTIVE DATE
 
       
 
  A.   New Plans:
 
       
 
      This is a new Plan having an Effective Date of                . The
Effective Date may be no earlier than the Plan Year beginning after December 31,
2001 or if later, the first day of the Plan Year in which it is adopted.
 
       
 
  B.   Amended and Restated Plans:
 
       
 
      This is an amendment and/or restatement of an existing Plan. The initial
Effective Date of the Plan was August 1, 1986. The Effective Date of this
amendment and/or restatement is June 1, 2010. The Effective Date of the restated
Plan may be no earlier than for Plan Years beginning after December 31, 2001.

1



--------------------------------------------------------------------------------



 



         
 
  C.   Amended or Restated Plans for EGTRRA:
 
       
 
      This is an amendment and/or restatement of an existing Plan to comply with
the Economic Growth and Tax Relief Reconciliation Act of 2001, Pub. L. 107-17
(EGTRRA). The initial Effective Date of the Plan was                     .
Except as provided for in the Plan, the Effective Date of this amendment and/or
restatement is                     . (The restatement date should be no earlier
than the first day of the current Plan Year. The Plan contains appropriate
retroactive Effective Dates with respect to provisions of EGTRRA.)
 
       
 
      Except to the extent permitted under Code Section 411(d)(6) and the
Regulations issued thereunder, an Employer cannot reduce, eliminate or make
subject to Employer discretion any Code Section 411(d)(6) protected benefit.
Where this Plan document is being adopted to amend another plan that contains a
protected benefit not provided for in the Basic Plan Document, the Employer may
complete Schedule A as an addendum to this Adoption Agreement. Schedule A
describes such protected benefits and shall become part of this Plan. If a prior
plan document contains a plan feature not provided for in the Basic Plan
Document, the Employer may attach Schedule B describing such feature.
 
       
 
  D.   Effective Date for Elective Deferrals:
 
       
 
      If different from above, the Elective Deferral provisions shall be
effective                     .
 
       
 
  E.   Effective Date for Safe Harbor 401(k) Contributions:
 
       
 
      If different from above, this provision shall be effective
                    . This provision must be adopted prior to the first day of
the Plan Year and remain in effect for an entire twelve (12) month period.
 
       
 
  F.   Effective Date for Roth Elective Deferrals:
 
       
 
      If different from above, Roth Elective Deferral provisions shall be
effective                     . The Effective Date of this provision cannot be
earlier than January 1, 2006.
 
       
 
  G.   Frozen Plan:
 
       
 
      This Plan was frozen effective                     . For any period
following this Effective Date, neither the Employer nor any Participant may
contribute to this Plan, and no otherwise eligible Employee shall become a
Participant in this Plan. All existing account balances will become fully vested
as of the date specified above.
 
        III.   DEFINITIONS
 
       
 
  A.   “Compensation”
 
       
 
      Select the definition of Compensation, the Compensation Computation
Period, any Compensation Dollar Limitation and Exclusions from Compensation for
each contribution type from the options listed below. Enter the letter of the
option selected on the lines provided below. Leave the line blank if no election
needs to be made. The Compensation Computation Period must be the same as the
Limitation Year defined at Section III(F).

                              Compensation   Compensation           Compensation
  Computation   Dollar     Exclusions Contribution Type   Definition   Period  
Limitation     From Compensation
All Contributions
          $        
Elective Deferrals (including Roth Elective Deferrals, if applicable)
  d   a   $       j(i)
Voluntary After-tax
  d   a   $       j(i)
Required After-tax
          $        
Matching Contribution (Formula 1)
          $        
Matching Contribution (Formula 2)
          $        
Non-Elective Contribution (Formula 1)
          $        

2



--------------------------------------------------------------------------------



 



                              Compensation   Compensation           Compensation
  Computation   Dollar     Exclusions Contribution Type   Definition   Period  
Limitation     From Compensation
Non-Elective Contribution (Formula 2)
          $        
Safe Harbor Contribution
  d   a     N/A     j(ii)
QNEC
          $        
QMAC
          $        
ADP/ACP Tests
  d   a     N/A     N/A

          1.   Compensation Definition:
 
       
 
  a.   Code Section 3401(a) — W-2 Compensation subject to income tax withholding
at the source, with all pre-tax contributions excluded.
 
       
 
  b.   Code Section 3401(a) — W-2 Compensation subject to income tax withholding
at the source, with all pre-tax contributions included [Plan defaults to this
election].
 
       
 
  c.   Code Section 6041/6051 — Income reportable on Form W-2, with all pre-tax
contributions excluded.
 
       
 
  d.   Code Section 6041/6051 — Income reportable on Form W-2, with all pre-tax
contributions included.
 
       
 
  e.   Code Section 415 — All income received for services performed for the
Employer, with all pre-tax contributions excluded.
 
       
 
  f.   Code Section 415 — All income received for services performed for the
Employer, with all pre-tax contributions included.
 
            The selection of any of the above definitions of Compensation meets
the Code Section 414(s) definition of Compensation. The Code Section 415
definition shall always apply with respect to sole proprietors and partners.

             
þ
  2.       Deemed Compensation from permitted waiver of group health coverage
under a Cafeteria Plan Arrangement: The Employer elects to include deemed Code
Section 125 Compensation not available to a Participant in cash in lieu of group
health coverage in the Plan’s definition of Compensation.

          3.   Compensation Computation Period:
 
       
 
  a.   Compensation paid during a Plan Year while a Participant [Plan defaults
to this election].
 
       
 
  b.   Compensation paid during the entire Plan Year.
 
       
 
  c.   Compensation paid during the Employer’s fiscal year.
 
       
 
  d.   Compensation paid during the calendar year.
 
        4.   Compensation Dollar Limitation: The dollar limitation section does
not need to be completed unless Compensation of less than the Code
Section 401(a)(17) limit of $200,000 is to be used. When an integrated
allocation formula in Section VI is selected, Compensation cannot be limited to
an amount less than the maximum amount under Code Section 401(a)(17).
 
        5.   Exclusions from Compensation (non-integrated plans only):
 
       
 
  a.   There will be no exclusions from Compensation under the Plan [Plan
defaults to this safe harbor election].
 
       
 
  b.   Overtime
 
       
 
  c.   Bonuses
 
       
 
  d.   Commissions
 
       
 
  e.   Exclusion applies only to Participants who are Highly Compensated
Employees [safe harbor].
 
       
 
  f.   Holiday and vacation pay

3



--------------------------------------------------------------------------------



 



         
 
  g.   Reimbursements or other expense allowances, fringe benefits (cash and
non-cash), moving expenses, deferred compensation, and welfare benefits [safe
harbor].
 
       
 
  h.   Post-severance payments, as described in paragraph 1.15(c)(8) of the
Basic Plan Document. (This exclusion may apply no earlier than the 2005
Limitation Year.)
 
       
 
  i.   Compensation in excess of $ for Highly Compensated Employees [safe
harbor].
 
       
 
  j.   Other: (i) all Compensation is excluded except base pay, shift
differential and overtime
 
       
 
                 (ii) all Compensation is excluded except base pay.
 
            Any exclusion of Compensation except (a), (e), (g), (h) and (i) must
satisfy the requirements of Section 1.401(a)(4) of the Income Tax Regulations
and Code Section 414(s) and the Regulations thereunder. These exclusions do not
fall under the “safe harbor” modifications to Compensation and therefore must be
tested to determine if the modified definition of Compensation satisfies Code
Section 414(s).

          B.   “Disability”
 
       
þ
  1.    As defined in the Basic Plan Document [Plan defaults to this election].
 
       
o
  2.    As defined in the Employer’s Disability Insurance Plan.
 
       
o
  3.    An individual will be considered to be disabled if he or she is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration. An individual shall
not be considered to be disabled unless he or she furnishes proof of the
existence thereof in such form and manner as the Secretary of the Treasury may
prescribe.
 
        C.   “Highly Compensated Employees — Top-Paid Group Election”
 
       
 
  1.    Top-Paid Group Election: In determining who is a Highly Compensated
Employee, the Employer may make the Top-Paid Group election. The effect of this
election is that an Employee (who is not a 5% owner at any time during the
determination year or the look-back year) who earned more than $95,000, as
indexed for the look-back year, is a Highly Compensated Employee if the Employee
was in the Top-Paid Group for the look-back year. This election is applicable
for the Plan Year in which this Plan is effective.

         
o
  a.   The Employer does not make the Top-Paid Group election.
 
       
þ
  b.   The Employer makes the Top-Paid Group election [Plan defaults to this
election].

         
o
  2.    Calendar Year Data Election: If the Plan Year is not the calendar year,
the prior year computation period for purposes of determining if an Employee
earned more than $95,000, as indexed, is the calendar year beginning in the
prior Plan Year. This election is applicable for the Plan Year in which this
Plan is effective.
 
        D.   “Hour of Service”
 
            Hours shall be determined by the method selected below. The method
selected shall be applied to all Employees:
 
       
o
  1.    Not applicable. A Year of Service (Period of Service) is defined using
the Elapsed Time method.
 
       
o
  2.    On the basis of actual hours for which an Employee is paid or entitled
to payment [Plan defaults to this election].
 
       
o
  3.    On the basis of days worked. An Employee shall be credited with ten
(10) Hours of Service if the Employee would be credited with at least one
(1) Hour of Service during the day.
 
       
o
  4.    On the basis of weeks worked. An Employee shall be credited with
forty-five (45) Hours of Service if the Employee would be credited with at least
one (1) Hour of Service during the week.

4



--------------------------------------------------------------------------------



 



         
þ
  5.    On the basis of semi-monthly payroll periods. An Employee shall be
credited with ninety-five (95) Hours of Service if the Employee would be
credited with at least one (1) Hour of Service during the semi-monthly payroll
period (applicable for Employees compensated semi-monthly).
 
       
þ
  6.    On the basis of months worked. An Employee shall be credited with
one-hundred-ninety (190) Hours of Service if the Employee would be credited with
at least one (1) Hour of Service during the month (applicable for Employees
compensated bi-weekly).
 
        E.   “Integration Level”
 
       
þ
  1.    Not applicable. Either the Plan’s allocation formula is not integrated
with Social Security or there are no Non-Elective Employer Contributions being
made to the Plan [Plan defaults to this election].
 
       
o
  2.    The Taxable Wage Base.
 
       
o
  3.                        % (not more than 100%) of the Taxable Wage Base.
 
       
o
  4.    $                    , provided that such amount is not in excess of the
amount determined under paragraph (E)(2) above.
 
       
o
  5.    One dollar over 80% of the Taxable Wage Base.
 
       
o
  6.    20% of the Taxable Wage Base.
 
        F.   “Limitation Year”
 
            Unless elected otherwise below, the Limitation Year shall be the
Plan Year.
 
            The twelve (12) consecutive month period commencing on January 1 and
ending on December 31.
 
            If applicable, there will be a short Limitation Year commencing on
             and ending on             . Thereafter, the Limitation Year shall
end on the date specified above.
 
        G.   “Net Profit”
 
       
þ
  1.    Not applicable. Employer contributions to the Plan are not conditioned
on profits [Plan defaults to this election].
 
       
o
  2.    Net Profits are required for making Employer contributions and are
defined as follows:

         
o
  a.   As defined in the Basic Plan Document.
 
       
o
  b.   Net Profits will be defined in a uniform and nondiscriminatory manner
which will not result in a deprivation of an eligible Participant of any
Employer contribution.

          c.   Net Profits are required for the following types of
contributions:
 
       
o
  i.   Employer Matching Contributions (Formula 1).
 
       
o
  ii.   Employer Matching Contributions (Formula 2).
 
       
o
  iii.   Employer QNEC and QMAC Contributions.
 
       
o
  iv.   Non-Elective Employer Contributions (Formula 1).
 
       
o
  v.   Non-Elective Employer Contributions (Formula 2).
 
        Elective Deferrals, Top-Heavy minimums (if required), and Safe Harbor
Contributions (if applicable) must be contributed regardless of profits.

5



--------------------------------------------------------------------------------



 



          H.   “Plan Year”
 
            The twelve (12) consecutive month period commencing on January 1 and
ending on December 31.
 
            If applicable, there will be a short Plan Year commencing on
           and ending on           . Thereafter, the Plan Year shall end on the
date specified above.
 
        I.   “QDRO Payment Date”
 
       
þ
  1.    The date the QDRO is determined to be qualified [Plan defaults to this
election].
 
       
o
  2.    The statutory age fifty (50) requirement applies for purposes of making
distribution to an alternate payee under the provisions of a QDRO.
 
        J.   “Qualified Joint and Survivor Annuity”
 
       
þ
  1.    Not applicable. The Plan is not subject to Qualified Joint and Survivor
Annuity rules. The safe harbor provisions of paragraph 8.7 of the Basic Plan
Document apply. The normal form of payment is a lump sum. No annuities are
offered under the Plan [Plan defaults to this election].
 
       
o
  2.    The normal form of payment is a lump sum. The Plan does provide for
annuities as an optional form of payment at Section XVI(D) of the Adoption
Agreement. The Plan’s Joint and Survivor Annuity rules are avoided and the safe
harbor provisions of paragraph 8.7 of the Basic Plan Document will apply, unless
the Participant elects to receive his or her distribution in the form of an
annuity. If this option is selected, Section III(K) below must also be
completed.
 
       
o
  3.    The Joint and Survivor Annuity rules are applicable and the survivor
annuity will be             % (50%, 66-2/3%, 75% or 100%) of the annuity payable
during the lives of the Participant and his or her Spouse. If no selection is
specified, 50% shall be deemed elected.
 
        K.   “Qualified Pre-Retirement Survivor Annuity”
 
            Do not complete this section if paragraph (J)(1) was elected.
 
       
o
  1.    The Qualified Pre-Retirement Survivor Annuity shall be 100% of the
Participant’s Vested Account Balance in the Plan as of the date of the
Participant’s death.
 
       
o
  2.    The Qualified Pre-Retirement Survivor Annuity shall be 50% of the
Participant’s Vested Account Balance in the Plan as of the date of the
Participant’s death.
 
            If this provision applies but no selection is made, the Qualified
Pre-Retirement Survivor Annuity shall be 50%.
 
        L.   “Valuation of Plan Assets”
 
            The assets of the Plan shall be valued on the last day of the Plan
Year and on the following Valuation Date(s):
 
       
o
  1.    There are no other mandatory Valuation Dates.
 
       
þ
  2.    The Valuation Dates are applicable for the contribution type specified
below:

      Contribution Type   Valuation Date
All Contributions
  a
 
   
Elective Deferrals (including
Roth Elective Deferrals, if applicable)
   
 
   
Voluntary After-tax Contributions
   
 
   
Required After-tax Contributions
   
 
   
Matching Contributions (Formula 1)
   
 
   
Matching Contributions (Formula 2)
   
 
   
Non-Elective Contributions (Formula 1)
   
 
   
Non-Elective Contributions (Formula 2)
   
 
   
Safe Harbor Contributions
   
 
   
QNEC
   
 
   
QMAC
   

6



--------------------------------------------------------------------------------



 



     
a.
  Daily valued.
b.
  The last day of each month.
c.
  The last day of each quarter in the Plan Year.
d.
  The last day of each semi-annual period in the Plan Year.
e.
  Other:                     .
 
  (Note: Date must be at least once during the Plan Year.)

     
IV.
  ELIGIBILITY REQUIREMENTS
 
   
 
  Complete the following using the eligibility requirements as specified for
each contribution type. To become a Participant in the Plan, the Employee must
satisfy the following eligibility requirements.

                                              Minimum   Service   Class  
Eligibility     Contribution Type   Age   Requirement   Exclusions   Computation
Period   Entry Date
All Contributions
    1       1       1,2,6,9,10       1       1  
 
                                       
Elective Deferrals (including
Roth Elective Deferrals, if
applicable)
                                       
 
                                       
Voluntary After-tax
Contributions
                                       
 
                                       
Required After-tax
Contributions
                                       
 
                                       
Matching Contributions
(Formula 1)
                                       
 
                                       
Matching Contributions
(Formula 2)
                                       
 
                                       
Non-Elective Contributions
(Formula 1)
                                       
 
                                       
Non-Elective Contributions
(Formula 2)
                                       
 
                                       
Safe Harbor Contributions*
                                       
 
                                       
QNECs
                                       
 
                                       
QMACs
                                       

 

*   If any age or Service requirement selected is more restrictive than that
which is imposed on any Employee contribution, that group of Employees will be
subject to the ADP and/or ACP testing as prescribed under applicable IRS
Regulations.

          A.   Age:
 
       
 
  1.    No age requirement.
 
       
 
  2.    Insert the applicable age in the chart above. The age may not be more
than twenty-one (21).
 
        B.   Service:
 
            The maximum Service requirement for Elective Deferrals is one
(1) year. For all other contributions, the maximum is two (2) years. If a
Service requirement greater than one (1) year is selected, Participants must be
100% vested in that contribution.
 
       
 
  1.    No Service requirement.
 
       
 
  2.    Completion of Days of Service. [No more than 730 Days of Service may be
required; if more than 365 days are entered here, Participants must be 100%
vested upon entering the Plan.]
 
       
 
  3.    Completion of months of Service. [No more than twenty-four (24) months
of Service may be required; if more than twelve (12) months are entered here,
Participants must be 100% vested upon entering the Plan.]  
 
  4.    Completion of                      months of Service. [No more than
twenty-four (24) months of Service may be required; if more than twelve
(12) months are entered here, Participants must be 100% vested upon entering the
Plan.]
 
       
 
  5.    One (1) Year of Service or Period of Service.

7



--------------------------------------------------------------------------------



 



         
 
  6.    Two (2) Years of Service or Periods of Service.
 
       
 
  7.    One (1) Expected Year of Service. An Employee whose position is required
as a condition of employment to work a Year of Service may enter after six
(6) months of actual Service.
 
       
 
  8.    One (1) Expected Year of Service. An Employee whose position is required
as a condition of employment to work a Year of Service may enter after
             months of actual Service [must be twelve (12) months or less].
 
       
 
  9.    One (1) Expected Year of Service. An Employee whose position is required
as a condition of employment to work a Year of Service may enter after
             months of actual Service [must be twelve (12) months or less].
 
       
 
  10.    Completion of                      Hours of Service (1,000 hours or
less) within the                      month(s) time period [the monthly period
must be a pro-ration of twelve (12) months or less] following an Employee’s
commencement of employment. An Employee who is otherwise eligible who meets the
statutory one (1) Year of Service requirement and any age requirement if
applicable, shall participate in the Plan not later than the earlier of the
first day of the first Plan Year after the Employee has met the statutory
requirements or six (6) months after the day such requirements are met.
 
       
 
  11.    Completion of              Hours of Service (may not be more than 1,000
hours).
 
        C.   Method for Measuring Service Eligibility Period (do not enter this
method in the table above):
 
            A Year of Service for eligibility purposes is defined as follows
(choose one):
 
       
þ
  1.    Not applicable.
 
       
o
  2.    Hours of Service method. A Year of Service will be credited upon
completion of                      Hours of Service. A Year of Service for
eligibility purposes may not be less than one (1) Hour of Service nor greater
than 1,000 hours by operation of law. If left blank, the Plan will use 1,000
hours.
 
       
o
  3.    Elapsed Time method.
 
        D.   Employee Class Exclusions:
 
            The exclusion of any classification may cause the Plan to fail the
ratio percentage test under Code Section 410(b)(1)(A) or (B) which may require
the Plan to be tested under the average benefits test of Code
Section 410(b)(1)(C).
 
       
 
  1.    Employees included in a unit of Employees covered by a collective
bargaining agreement between the Employer and Employee Representatives, if
benefits were the subject of good faith bargaining and if two percent or less of
the Employees covered pursuant to the agreement are professionals as defined in
Regulations Section 1.410(b)-9, unless participation in this Plan is
specifically provided for in the collective bargaining agreement. For this
purpose, the term “employee representative” does not include any organization
more than half of whose members are owners, officers, or executives of the
Employer.
 
       
 
  2.    Employees who are non-resident aliens [within the meaning of Code
Section 7701(b)(1)(B)] who receive no Earned Income [within the meaning of Code
Section 911(d)(2)] from the Employer which constitutes income from sources
within the United States [within the meaning of Code Section 861(a)(3)].
 
       
 
  3.    Employees compensated on an hourly basis.
 
       
 
  4.    Employees compensated on a salaried basis.
 
       
 
  5.    Employees compensated on a commission basis.
 
       
 
  6.    Leased Employees.
 
       
 
  7.    Key Employees.
 
       
 
  8.    Highly Compensated Employees.

8



--------------------------------------------------------------------------------



 



         
 
  9.    Employees of any member of the controlled and/or affiliated service
group Employer whose Employer does not affirmatively adopt this Plan.
 
       
 
  10.    The Plan shall exclude from participation any nondiscriminatory
classification of Employees determined as follows (any exclusion must pass
coverage and nondiscrimination testing): Employees regularly scheduled to work
outside of the United States; reclassified Employees.
 
        E.   Eligibility Computation Period:
 
            The initial eligibility computation period shall commence on the
date on which an Employee first performs an Hour of Service and end with the
first anniversary thereof. Each subsequent computation period shall commence on:
 
       
 
  1.    Not applicable. The Plan has a Service requirement of less than one
(1) year or uses the Elapsed Time method to determine eligibility.
 
       
 
  2.    The anniversary of the Employee’s employment commencement date and each
subsequent twelve (12) consecutive month period thereafter.
 
       
 
  3.    The first day of the Plan Year which commences prior to the first
anniversary date of the Employee’s employment commencement date and each
subsequent Plan Year thereafter.
 
        F.   Entry Date:
 
       
 
  1.    The Employee’s date of hire.
 
       
 
  2.    The first day of the month coinciding with or next following the date on
which an Employee meets the eligibility requirements.
 
       
 
  3.    The first day of the payroll period coinciding with or next following
the date on which an Employee meets the eligibility requirements, or as soon as
administratively feasible thereafter.
 
       
 
  4.    When the Days of Service method is selected at Section IV(B)(2), the
Entry Date shall be the day the Employee meets the eligibility requirements, or
as soon as administratively feasible thereafter.
 
       
 
  5.    The earlier of the first day of the Plan Year, or the first day of the
fourth, seventh or tenth month of the Plan Year coinciding with or next
following the date on which an Employee meets the eligibility requirements.
 
       
 
  6.    The earlier of the first day of the Plan Year or the first day of the
seventh month of the Plan Year coinciding with or next following the date on
which an Employee meets the eligibility requirements.
 
       
 
  7.    The first day of the Plan Year following the date on which the Employee
meets the eligibility requirements. If this election is made, the Service
waiting period cannot be greater than one-half year and the minimum age
requirement may not be greater than age twenty and one-half (201/2).
 
       
 
  8.    The first day of the Plan Year nearest the date on which an Employee
meets the eligibility requirements. This option can only be selected for
Employer related contributions.
 
       
 
  9.    The first day of the Plan Year during which the Employee meets the
eligibility requirements. This option can only be selected for Employer related
contributions.
 
       
 
  10.    Other:                     . This option may not require an entry date
more than two (2) months following the date on which an Employee meets the
eligibility requirements.
 
        G.   Employees on Effective Date:
 
            If option (1) is selected, options (2) and (3) should not be
selected. Options (2) and (3) can be selected or just option (2) or (3).
 
       
þ
  1.    All Employees will be required to satisfy both the age and Service
requirements specified above.
 
       
o
  2.    Employees employed on the Plan’s Effective Date do not have to satisfy
the age requirement specified above.

9



--------------------------------------------------------------------------------



 



                         
o
  3.    Employees employed on the Plan’s Effective Date do not have to satisfy
the Service requirement specified above.    
 
        o   H.   Special Waiver of Eligibility Requirements:    
 
                The age and/or Service eligibility requirements specified above
shall be waived for the eligible Employees specified below who are employed on
the specified date for the contribution type(s) specified. This waiver applies
to either the age or Service requirement or both as elected below.

                  Waiver of Age   Waiver of Service     Waiver Date  
Requirement   Requirement   Contribution Type
 
          All Contributions
 
           
 
          Elective Deferrals (including Roth
Elective Deferrals, if applicable)
 
           
 
          Matching Contribution (Formula 1)
 
           
 
          Matching Contribution (Formula 2)
 
           
 
          Non-Elective Contribution (Formula 1)
 
           
 
          Non-Elective Contribution (Formula 2)
 
           
 
          Safe Harbor Contribution
 
           
 
          QNEC
 
           
 
          QMAC

              The waiver above applies to:
 
       
o
  1.    All eligible Employees employed on the specified date.
 
       
o
  2.    The indicated class of Employees employed on the specified date.
 
                          
 
            Note: Any selection here may cause the Plan to be discriminatory in
operation and therefore would have to be tested for nondiscrimination.

          V.   RETIREMENT AGES
 
       
 
  A.   Normal Retirement:
 
       
 
      Select option (1) or (2) and either (3)(a) or (3)(b).

         
o
  1.    Normal Retirement Age shall be age                      [not to exceed
sixty-five (65) and generally not to be lower than age fifty-five (55)].  
þ
  2.    Normal Retirement Age shall be the later of attaining age 65 [not to
exceed age sixty-five (65)] or the 5th (not to exceed the fifth) anniversary of
the first day of the first Plan Year in which the Participant commenced
participation in the Plan.

          3.   The Normal Retirement Date shall be:
 
       
o
  a.   as of the date the Participant attains Normal Retirement Age [Plan
defaults to this election].
 
       
o
  b.   the first day of the month next following the Participant’s attainment of
Normal Retirement Age.

                          B.   Early Retirement:    
 
           
þ
  1.    Not applicable.    
 
           
o
  2.    The Plan shall have an Early Retirement Age of                      [not
less than age fifty-five (55)] and completion of                      Years of
Service.    
 
           
 
  3.    The Early Retirement Date shall be:

         
o
  a.   as of the date the Participant attains Early Retirement Age [Plan
defaults to this election].

10



--------------------------------------------------------------------------------



 



         
o
  b.   the first day of the month next following the Participant’s attainment of
Early Retirement Age.

          VI.   CONTRIBUTIONS TO THE PLAN
 
            The Employer shall make contributions to the Plan in accordance with
the formula or formulas selected below. The Employer’s contribution shall be
subject to the limitations contained in Articles III and X of the Basic Plan
Document. For this purpose, a contribution for a Plan Year shall be limited by
Compensation earned in the Limitation Year that ends with or within such Plan
Year. For Limitation Years beginning on or after January 1, 2002, except to the
extent permitted under paragraph 4.6 of the Basic Plan Document and under Code
Section 414(v), the Annual Addition that may be contributed or allocated to a
Participant’s account under the Plan for any Limitation Year beginning after
December 31, 2001 shall not exceed the lesser of (a) $40,000, as adjusted for
increases in the cost-of-living under Code Section 415(d), or (b) 100% of the
Participant’s Compensation within the meaning of Code Section 415(c)(3), for the
Limitation Year.
 
       
þ
  A.   Elective Deferrals:

          1.   Participants shall be permitted to make Elective Deferrals:
 
       
o
  a.   in any amount up to                     % (may be no more than 100%) of
Compensation.
 
       
þ
  b.   in any amount from a minimum of 1% (may be no less than 1%) to a maximum
of 100% (may be no more than 100%) of their Compensation not to exceed
$                     [may be no more than the Code Section 402(g) limit and
Code Section 414(v) limit, if applicable].
 
       
o
  c.   in a flat dollar amount from a minimum of $                      (may be
no less than $500) to a maximum of $                    , [may be no more than
the Code Section 402(g) limit and Code Section 414(v) limit, if applicable] not
to exceed                     % (no more than 100%) of their Compensation.
 
       
o
  d.   in any amount up to the maximum percentage of Compensation and dollar
amount permissible under Code Section 402(g) and 414(v) not to exceed the limits
of Code Sections 401(k), 404 and 415.
 
       
o
  e.   Highly Compensated Employees may defer any amount up to
                     % (may be no more than 100%) of Compensation or
$                     [may be no more than the Code Section 402(g) limit and
Code Section 414(v) limit, if applicable].
 
       
þ
  f.   Catch-up Contributions may be made by eligible Participants. 2.  
Participants shall be permitted to terminate their Elective Deferrals (including
Roth Elective Deferrals, if any) at any time upon proper and timely notice to
the Employer. Modifications and reinstatement of Participants’ Elective
Deferrals will become effective as soon as administratively feasible on a
prospective basis as provided for below:

          Modifications   Reinstatement   Method
þ
  þ   On a daily basis.
o
  o   On the first day of each quarter.
o
  o   On the first day of the next month.
o
  o   The beginning of the next payroll period.
o
  o   On the first day of the next semi-annual period.
o
  o   Upon                      days notice to the Plan Administrator.

         
o
  B.   Roth Elective Deferrals:
 
            If Participants are permitted to make Elective Deferrals, they shall
also be permitted to make Roth Elective Deferrals. Roth Elective Deferrals may
be treated as Catch-Up Contributions.
 
       
 
  C.   Bonus Option:

         
þ
  1.    Not applicable. The Plan’s definition of Compensation excludes bonuses
from deferrable Compensation for both Elective Deferrals and Roth Elective
Deferrals.

11



--------------------------------------------------------------------------------



 



         
o
  2.    Not applicable. Participants are not permitted to make a separate
deferral election and the Participant’s deferral amount elected on their Salary
Deferral Agreement will also apply to any bonus received by the Participant for
any Plan Year.  
o
  3.    The Employer permits a Participant to amend his or her deferral election
to defer to the Plan an amount not to exceed             % (may be no more than
100%) or $             [may be no more than the Code Section 402(g) limit and
Code Section 414(v) limit, if applicable] of any bonus received by the
Participant for any Plan Year.

         
þ
  D.   Automatic Enrollment:
 
       
 
      The Employer elects the automatic enrollment provisions for Elective
Deferrals as follows. Automatic enrollment in Roth Elective Deferrals is not
permitted under the Plan. The automatic enrollment provisions apply to all
eligible Employees. Employees and Participants shall have the right to amend the
stated automatic Elective Deferral percentage or receive cash in lieu of
deferral into the Plan.

         
o
   1.   Eligible Automatic Contribution Arrangements and Qualified Automatic
Contribution Arrangements (choose either (a) or (b) and complete the information
in that section):

         
o
  a.   The Plan will be an Eligible Automatic Contribution Arrangement (EACA)
[under Code Section 414(w)(3), effective beginning              <insert first
day of Plan Year EACA was originally effective (not prior to 2008)>]:
 
       
 
      i. The EACA applies to (check all that apply):
 
       
 
      o New Employees who have not met the eligibility requirement as of the
date the EACA is effective.
 
       
 
      o Current Employees who are eligible to participate but are not deferring
as of the date the EACA is effective.
 
       
 
      o Current Participants who are deferring at a percentage less than the
automatic percentage selected in (ii) herein as of the date the EACA is
effective.
 
       
 
      ii. Default Elective Deferral Percentage: The default percentage of
Compensation to be contributed, unless the Participant elects otherwise, will
be:
 
       
 
                           % (must be a uniform percentage within the meaning of
Code Section 414(w)(3)(B)).

         
o
      iii. Optional Increase in Deferral Percentage: An eligible Employee who
has been automatically enrolled in the EACA shall have the default Elective
Deferral percentage identified in paragraph (ii) above remain in effect until
the last day of the Plan Year in which the first Elective Deferral is made with
respect to such Employee (the first contribution period). Each Plan Year
thereafter, the default Elective Deferral percentage of each eligible Employee
shall increase as indicated below:
 
       
 
      For the first Plan Year beginning after the first contribution period, the
rate of Elective Deferrals shall be                     %.
 
       
 
      For the second Plan Year beginning after the first contribution period,
the rate of Elective Deferrals shall be                     %.
 
       
 
      For the third and subsequent Plan Years, the rate of Elective Deferrals
shall be                     %.
 
       
o
      iv. Permissible Withdrawal: Employees may elect a permissible withdrawal
from the Plan no later than 90 days after the date the first default Elective
Deferrals are deducted from the Employee’s paycheck.
 
       
 
      v. Coverage of EACA. The Plan’s EACA feature covers:

     
o
  Only those eligible Employees who have not made an affirmative election and
have been automatically enrolled.
 
   
o
  All eligible Employees (including those who have made an affirmative deferral
election). Selecting this option will allow the Plan to be eligible for the six
(6) month extension that applies to a distribution of Excess Contributions or
Excess Aggregate Contributions (for a Plan Year beginning on or after January 1,

12



--------------------------------------------------------------------------------



 



     
 
  2010). This option requires the Employer to provide an annual EACA notice to
ALL eligible Employees.

         
þ
  b.   The Plan will be a Qualified Automatic Contribution Arrangement (QACA)
[under Code Section 401(k)(13)(A), effective beginning January 1, 2009]:

     
i.
  Default Elective Deferral Percentage:

     
a.
  For the period ending on the last day of the first Plan Year which begins
after the date in which the first default Elective Deferral, Catch-up
Contribution and Voluntary After-Tax Contribution is made with respect to such
Employee under the Qualified Automatic Contribution Arrangement, eligible
Employees shall have Elective Deferrals, Catch-up Contributions and Voluntary
After-Tax Contributions withheld in the amount of 3.0% (must be at least 3% for
such period but not more than 10%) of base pay.
 
   
b.
  For the first Plan Year following the Plan Year containing the first
anniversary of the Employee’s participation in the Plan, the rate of Elective
Deferrals, Catch-up Contributions and Voluntary After-Tax Contributions shall be
4.0% (must be at least equal to 4% but not more than 10%) of Compensation.
 
   
c.
  For the second following Plan Year, the rate of Elective Deferrals, Catch-up
Contributions and Voluntary After-Tax Contributions shall be 5.0% (must be at
least equal to 5% but not more than 10%) of Compensation.
 
   
d.
  For the third following Plan Year and subsequent Plan Years, the rate of
Elective Deferrals, Catch-up Contributions and Voluntary After-Tax Contributions
shall be 6.0% (must be at least equal to 6% but not more than 10%) of
Compensation.

         
ii.
      Safe Harbor Contribution:
 
       
 
      The Employer must elect to provide a safe harbor contribution as described
below (choose one):
 
       
 
      o  a.  Basic Matching Contribution Formula: The Employer shall make a
basic Matching Contribution on behalf of (choose one):

     
o
  each eligible Employee  
o
  each eligible Employee who is NOT a Highly Compensated Employee

     
 
  in an amount equal to 100% of the Elective Deferrals of the eligible Employee
to the extent that such contributions do not exceed 1% of Compensation, plus 50%
of such Elective Deferrals that exceed 1% of Compensation but do not exceed 6%
of Compensation.
 
   
 
  þ b. Enhanced Matching Contribution Formula: The Employer shall make an
enhanced Matching Contribution under a formula that provides (i) that the rate
of Matching Contributions does not increase as an Employee’s rate of Elective
Deferrals, Catch-up Contributions and Voluntary After-Tax Contributions
increases, and (ii) the aggregate amount of Matching Contributions at any rate
of Elective Deferrals, Catch-up Contributions and Voluntary After-Tax
Contributions is at least equal to the aggregate amount of Matching
Contributions which would be made under the basic Matching Contribution formula
described above:
 
   
 
  100% of Elective Deferrals, Catch-up Contributions and Voluntary After-Tax
Contributions on base pay only up to 6% Compensation.
 
   
 
  o c. QACA Non-Elective Contribution Formula: The Employer shall make a QACA
Non-Elective Contribution to the Plan on behalf of (choose one):

     
o
  each eligible Employee
 
   
o
  each eligible Employee who is NOT a Highly Compensated Employee

and who is eligible to participate in the Plan, in an amount equal to (choose
one):

13



--------------------------------------------------------------------------------



 



     
 
  o 3%; or
 
   
 
                      % (must be more than 3)

of the Employee’s Compensation, without regard to whether the Employee makes any
Employee contributions.

         
iii.
      Vesting Schedule: The vesting schedule for the safe harbor contributions
described in paragraph (ii) above shall be (check one box):

         
þ
  a.   2 year cliff vesting schedule:
 
      Less than 2 Years of Service = 0%
 
      2 Years of Service or more = 100%
 
       
o
  b.   2 year graded vesting schedule:
 
      Less than 1 Year of Service = 0%
 
      1 Year of Service =                     %
 
      2 Years of Service or more = 100%
 
       
o
  c.   100% immediate vesting

         
iv.
  þ   Permissible Withdrawal: Employees may elect a permissible withdrawal from
the Plan no later than 90 days after the date the first default Elective
Deferrals are deducted from the Employee’s paycheck.
 
       
v.
  o   Designation of Alternative Plan to Receive Safe Harbor Contributions: If
the safe harbor contribution elected above is not being made to this Plan, the
name of the other plan that will receive the safe harbor contribution is:
            .
 
       
vi.
      Limitations on Safe Harbor Matching Contributions: If a safe harbor
Matching Contribution is made to the Plan:

         
o
  a.   The Employer elects to make safe harbor Matching Contributions on an
annual basis.
 
       
þ
  b.   The Employer elects to match annual Elective Deferrals, Catch-up
Contributions, and Voluntary After-tax Contributions on base pay only are made:

     
þ
  on a payroll basis [Plan defaults to this].
 
   
o
  on a monthly basis.
 
   
o
  on a Plan Year quarterly basis.
 
   
o
  The Employer elects to true up safe harbor Matching Contributions made to the
Plan on the above basis.

         
o
   2.   Automatic Deferrals:

     
a.
  New Employees: Employees who have not met the eligibility requirements shall
have Elective Deferrals withheld in the amount of                     % (not
more than 10%) of Compensation or $             [may be no more than the Code
Section 402(g) limit and Code Section 414(v) limit, if applicable] upon entering
the Plan.

         
o
  i.   On an annual basis the Elective Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.
 
       
o
  ii.   After                      Years of Service, the amount specified above
shall increase to                     % (no more than 10%) or
$                     [may be no more than the Code Section 402(g) limit and
Code Section 414(v) limit, if applicable].
 
        o   This requirement is effective for Employees hired on or after
                    .

14



--------------------------------------------------------------------------------



 



         
o
  b.   Current Employees: Employees who are eligible to participate but not
deferring shall have Elective Deferrals withheld in the amount of             %
(not more than 10%) of Compensation or $             [may be no more than the
Code Section 402(g) limit and Code Section 414(v) limit, if applicable].

         
o
  i.   On an annual basis the Elective Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.  
o
  ii.   After              Years of Service, the amount specified above shall
increase to             % (no more than 10%) or $             [may be no more
than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable].

         
o
  c.   Current Participants: Current Participants who are deferring at a
percentage less than the amount selected herein shall have Elective Deferrals
withheld in the amount of             % (not more than 10%) of Compensation or
$             [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].

         
o
  i.   On an annual basis the Elective Deferral limit under the Plan shall be
increased up to a maximum amount determined by the Employer.
 
       
o
  ii.   After              Years of Service, the amount specified above shall
increase to             % (no more than 10%) or $             [may be no more
than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable].
 
        Employees and Participants shall have the right to amend the stated
automatic Elective Deferral provisions or receive cash in lieu of deferral into
the Plan. For purposes of this provision, Employees returning an election form
indicating a “zero” deferral amount shall be deemed “Current Participants”.

          E.   Voluntary After-tax Contributions:
 
       
o
  1.    The Plan does not permit Voluntary After-tax Contributions.
 
       
þ
  2.    Participants may make Voluntary After-tax Contributions in any amount
from a minimum of 1% (may not be less than 1%) to a maximum of 100% (may be no
more than 100%) of their Compensation or a flat dollar amount from a minimum of
$             (may not be less than $1,000) to a maximum of $             [may
be no more than the Code Section 402(g) limit and Code Section 414(v) limit, if
applicable].
 
       
o
  3.    Participants may make Voluntary After-tax Contributions in any amount up
to the maximum permitted by law.
 
       
o
  4.    The maximum combined limit of Elective Deferrals, Roth Elective
Deferrals, and Voluntary After-tax Contributions will not exceed             %
(may be no more than 100%) of Compensation or $             [may be no more than
the Code Section 402(g) limit and Code Section 414(v) limit, if applicable].
 
        F.   Required After-tax Contributions (for Thrift Savings Plans only):
 
       
þ
  1.    The Plan does not permit Required After-tax Contributions.
 
       
 
  2.    Participants shall be required to make Required After-tax Contributions
as follows:

         
o
  a.                       % (may be no more than 100%) of Compensation.
 
       
o
  b.   A percentage determined by the Employee.
 
       
o
  c.   A flat dollar amount of $             [may be no more than the Code
Section 402(g) limit and Code Section 414(v) limit, if applicable].
 
       
o
  d.   The maximum combined limit of Elective Deferrals, Roth Elective Deferrals
and Required After-tax Contributions will not exceed                     % (may
be no more than 100%) of Compensation or $             [may be no more than the
Code Section 402(g) limit and Code Section 414(v) limit, if applicable].

15



--------------------------------------------------------------------------------



 



          G.   Rollover Contributions:
 
       
o
   1.   The Plan does not accept Rollover Contributions.
 
       
þ
   2.   Rollover Contributions may be made:

         
o
  a.   after meeting the eligibility requirements for participation in the Plan.
 
       
þ
  b.   prior to meeting the eligibility requirements for participation in the
Plan.
 
        3.   The Plan will accept a Participant Rollover Contribution of an
Eligible Rollover Distribution from (check only those that apply):
 
       
þ
  a.   A Qualified Plan described in Code Section 401(a) or 403(a).
 
       
þ
  b.   An annuity contract described in Code Section 403(b).
 
       
þ
  c.   An eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.
 
       
þ
  d.   An Individual Retirement Account (which was not used as a conduit from a
Qualified Plan) or Annuity described in Code Section 408(a) or 408(b) that is
eligible to be rolled over and would otherwise be includable in gross income.
 
        4.   The Plan will accept a Direct Rollover of an Eligible Rollover
Distribution from (check only those that apply):
 
       
o
  a.   A Qualified Plan described in Code Section 401(a) or 403(a), excluding
Voluntary After-tax Contributions.
 
       
þ
  b.   A Qualified Plan described in Code Section 401(a) or 403(a), including
Voluntary After-tax Contributions.
 
       
o
  c.   An annuity contract described in Code Section 403(b), excluding Voluntary
After-tax Contributions.
 
       
þ
  d.   An annuity contract described in Code Section 403(b), including Voluntary
After-tax Contributions.
 
       
þ
  e.   An eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or an agency or instrumentality of a
state or political subdivision of a state.
 
       
o
  f.   A Roth Elective Deferral Account if it is a Direct Rollover from another
Roth Elective Deferral Account under a Qualified Plan described in Code
Section 402A(e)(1) and only to the extent the rollover is permitted under Code
Section 402(c).

     
H.
  Reserved

         
o
  I.   Safe Harbor Plan Provisions:
 
       
 
      If the Safe Harbor Plan provisions are elected, the nondiscrimination
tests at Article XI of the Basic Plan Document are not applicable. Safe Harbor
Contributions made are subject to the withdrawal restrictions of Code
Section 401(k)(2)(B) and Treasury Regulation Section 1.401(k)-1(d); such
contributions (and earnings thereon) must not be distributable earlier than
severance from employment, death, Disability, an event described in Code Section
401(k)(10), or in the case of a profit-sharing or stock bonus plan, the
attainment of age 591/2. Safe Harbor Contributions are NOT available for
Hardship withdrawals.
 
       
 
      The ACP Test Safe Harbor is automatically satisfied if the only Matching
Contribution to the Plan is either a Basic Matching Contribution or an Enhanced
Matching Contribution that does not provide a match on Elective Deferrals in
excess of 6% of Compensation. For Plans that allow Voluntary or Required
After-tax Contributions, the ACP Test is applicable with regard to such
contributions.
 
       
 
      Employees eligible to make Elective Deferrals to this Plan must be
eligible to receive the Safe Harbor Contribution in the Plan listed below, to
the extent required by applicable IRS Regulations.

16



--------------------------------------------------------------------------------



 



         
 
      The Employer elects to comply with the Safe Harbor Cash or Deferred
Arrangement provisions of Article XI of the Basic Plan Document and elects one
of the following contribution formulas:

          1.   Safe Harbor Tests:
 
       
o
  a.   Only the ADP Test Safe Harbor provisions are applicable. A formula in
paragraphs (3), (4) or (5) below has been selected and the ADP Safe Harbor has
been satisfied.
 
       
o
  b.   Only the ACP Test Safe Harbor provisions are applicable. No additional
Matching Contributions would be needed in order to satisfy the ACP Safe Harbor
if the Plan satisfies the Basic or Enhanced Match.
 
       
o
  c.   Both the ADP and ACP Test Safe Harbor provisions are applicable. If both
ADP and ACP provisions are applicable:

         
o
  i.   No additional Matching Contributions will be made in any Plan Year in
which the Safe Harbor provisions are used.
 
       
o
  ii.   The Employer may make Matching Contributions in addition to any Safe
Harbor Matching Contributions elected below. [Complete provisions in
Section VI(J) regarding Matching Contributions that will be made in addition to
those Safe Harbor Matching Contributions made below.]
 
        Safe Harbor Contributions cannot be subject to an Hours of Service or
employment on the last day of the Plan Year requirement.

         
o
   2.   Designation of Alternate Plan to Receive Safe Harbor Contribution: If
the Safe Harbor Contribution as elected below is not being made to this Plan,
the name of the other plan that will receive the Safe Harbor Contribution is:
            .
 
       
o
   3.   Basic Matching Contribution Formula: Matching Contributions will be made
on behalf of Participants in an amount equal to 100% of the amount of the
Eligible Participant’s Elective Deferrals that do not exceed 3% of the
Participant’s Compensation and 50% of the amount of the Participant’s Elective
Deferrals that exceed 3% of the Participant’s Compensation but that do not
exceed 5% of the Participant’s Compensation.
 
       
o
   4.   Enhanced Matching Contribution Formula: Matching Contributions will be
made in an amount equal to the sum of:

         
 
  a.                       % of the Participant’s Elective Deferrals that do not
exceed                     % of the Participant’s Compensation [insert a number
that is three (3) or greater but not greater than six (6); if a number greater
than six (6) is inserted or if left blank, this will not qualify as an Enhanced
Matching Contribution Formula and the ADP test will apply], plus
 
       
o
  b.                       % of the Participant’s Elective Deferrals that exceed
                    % of the Participant’s Compensation but do not exceed
                    % of the Participant’s Compensation [insert a number that is
three (3) or greater but not greater than six (6) in the second blank. Both
blanks should be completed so that at any rate of Elective Deferrals, the
Matching Contribution is at least equal to the Matching Contribution receivable
if the Employer were making a Basic Matching Contribution. The rate of match
cannot increase as Elective Deferrals increase. If a number greater than six
(6) is inserted or if left blank, this will not qualify as an Enhanced Matching
Contribution Formula and the ACP Test will apply.]
 
            If an additional discretionary Matching Contribution is made, the
dollar amount of that contribution may not exceed 4% of eligible Plan
Compensation.

         
o
  5.    Guaranteed Non-Elective Contribution Formula: The Employer shall make a
Non-Elective Contribution equal to             % (not less than 3%) of the
Compensation of each Eligible Participant.  
o
  6.    Flexible Non-Elective Contribution Formula: This provision provides the
Employer with the ability to amend the Plan to comply with the Safe Harbor
provisions during the Plan Year. To provide such option, the Employer must amend
the Plan and indicate on Schedule C that the Safe Harbor Non-Elective
Contribution (not less than 3%) will be made for the specified Plan Year. Such
election must comply with all the applicable notice requirements.

17



--------------------------------------------------------------------------------



 



          Additional non-Safe Harbor Contributions may be made to the Plan
pursuant to Section VI(J) hereof. Any additional contributions may be subject to
nondiscrimination testing.
 
        7.    Limitations on Safe Harbor Matching Contributions: If a Safe
Harbor Matching Contribution is made to the Plan:
 
       
o
  a.   The Employer elects to make Safe Harbor Matching Contributions on an
annual basis.
 
       
o
  b.   The Employer elects to match actual Elective Deferrals made:

         
o
  i.   on a payroll basis [Plan defaults to this election].
 
       
o
  ii.   on a monthly basis.
 
       
o
  iii.   on a Plan Year quarterly basis.
 
       
o
  iv.   The Employer elects to true up Safe Harbor Matching Contributions made
to the Plan on the above basis.
 
            If one of the Matching Contribution calculation periods at paragraph
(7)(b) above is selected, Matching Contributions must be deposited to the Plan
not later than the last day of the calendar quarter next following the quarter
to which they relate.
 
       

o
  c.   The Employer will only contribute the Safe Harbor Contribution to
Non-Highly Compensated Employees.

         
o
  J.   Matching Employer Contribution:
 
       
 
      Do not complete this section of the Adoption Agreement if the Plan only
offers a Safe Harbor Contribution. A Plan that offers both a Safe Harbor
Contribution as well as an additional Employer Contribution that is specified
below, must complete both Sections VI(I) and VI(J) of this Adoption Agreement.
 
       
 
      Select the Matching Contribution Formula, Computation Period and special
Limitations for each contribution type from the options listed below. Enter the
letter of the option(s) selected on the lines provided. Leave the line blank if
no election is required.
 
       
 
  o   The Matching Contribution(s) selected below will be deemed an additional
discretionary ACP Test Safe Harbor Matching Contribution in accordance with the
selection made at Section VI(I). The allocation of any additional Matching
Contribution made by the Employer will not exceed 4% of eligible Compensation.
 
       
 
  o   The Matching Contribution(s) selected below will be deemed a discretionary
contribution that will be subject to nondiscrimination testing.

                                                      Matching     Matching    
        Matching     Matching         Type of   Contribution     Computation    
        Contribution     Computation         Contribution   (Formula 1)    
Period     Limitations     (Formula 2)     Period     Limitations  
Elective Deferrals (including Roth Elective Deferrals, if applicable)
                                               
Voluntary After-tax
                                               
Required After-tax
                                               
403(b) Deferrals
                                               

     
 
  If any election is made with respect to “403(b) Deferrals” above, and if this
Plan is used to fund any Employer Contributions, Employer Contributions will be
based on the Elective Deferrals made to an existing 403(b) plan sponsored by the
Employer.
 
   
 
  Name of corresponding 403(b) plan, as applicable:                     

18



--------------------------------------------------------------------------------



 



     
 
  If the Matching Contribution formula selected by the Employer is 100% vested
and may not be distributed to the Participant before the earlier of the date the
Participant has a severance from employment, retires, becomes disabled, attains
591/2, or dies, it may be treated as a Qualified Matching Contribution.
 
   
 
  Matching Contribution Formulas may be subject to a minimum or maximum dollar
or percentage limit.

          1.    Matching Contribution Formulas:
 
            Matching Contribution Formulas for Elective Deferrals and Roth
Elective Deferrals:
 
       
 
  a.   Percentage of Deferral Match: The Employer shall contribute to each
eligible Participant’s account an amount equal to                     % (no more
than 500%) of the Participant’s Elective Deferrals up to a maximum of
                    % (no more than the Annual Addition limit for the Plan Year)
of Compensation or $             [no more than the Annual Addition limit for the
Plan Year].
 
       
 
  b.   Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $             (no more than the Annual Addition limit for
the Plan Year) if the Participant contributes at least                     % (no
more than 100%) of Compensation or $             [may be no more than the Code
Section 402(g) limit and Code Section 414(v) limit, if applicable]. The
Employer’s contribution will be made up to a maximum of                     %
(no more than the Annual Addition limit for the Plan Year) of Compensation.
 
       
 
  c.   Discretionary Match: The Employer shall have the right to make a
Discretionary Matching Contribution. The Employer’s Matching Contribution shall
be determined by the Employer with respect to each Plan Year’s eligible
Participants. Such contribution shall be in the amount specified and allocated
as follows:                     
 
       
 
  d.   Tiered Match: The Employer shall contribute to each eligible
Participant’s account an amount equal to:
 
       
 
                          % (no more than 500%) of the first
                    % of the Participant’s Compensation contributed, and
 
       
 
                          % (no more than 400%) of the next
                    % of the Participant’s Compensation contributed, and
 
       
 
                          % (no more than 300%) of the next
                    % of the Participant’s Compensation contributed.
 
       
 
      The Employer’s contribution will be made up to the o greater of (may be no
more than 500%) o lesser of (may be no less than 1%)                     % of
Compensation, or $             (no more than the Annual Addition limit for the
Plan Year).
 
       
 
      The percentages specified above may not increase as the rate of Elective
Deferrals or Employee Contributions increase. This formula must meet Code
Section 401(a)(4) and the ACP Test.
 
       
 
  e.   Percentage of Compensation Match: The Employer shall contribute to each
eligible Participant’s account                     % (no less than 1%) of
Compensation if the eligible Participant contributes at least
                    % (no more than 100%) of Compensation.
 
       
 
      The Employer’s contribution will be made up to the o greater of (may be no
more than 500%) o lesser of (may be no less than 1%)                     % of
Compensation or $             (no more than the Annual Addition limit for the
Plan Year).
 
       
 
      This formula must meet Code Section 401(a)(4) and the ACP Test.

19



--------------------------------------------------------------------------------



 



         
 
  f.   Proportionate Compensation Match: The Employer shall contribute to each
eligible Participant who defers at least                     % (may be no more
than 100%) of Compensation, an amount determined by multiplying such Employer
Matching Contribution by a fraction, the numerator of which is the Participant’s
Compensation and the denominator of which is the Compensation of all
Participants eligible to receive such an allocation.
 
       
 
      The Employer’s contribution will be made up to the o greater of (may be no
more than 500%) o lesser of (may be no less than 1%)                     % of
Compensation or $             (no more than the Annual Addition limit for the
Plan Year).
 
       
 
      This formula must meet Code Section 401(a)(4) and the ACP Test.
 
       
 
  g.   Length of Service Match: The Employer shall make Matching Contributions
equal to the formula determined under the following schedule:

      Participant's Total Years (Periods) of Service   Matching Contribution
Formula
          
            
          
            
          
            

         
 
      This formula must meet Code Section 401(a)(4) and the ACP Test.
 
       
o
  h.   Catch-Up Contributions: The Employer elects to match Catch-Up
Contributions under the same formula or formulas as elected above.
 
       
 
      In the event that an Excess Contribution is recharacterized as a Catch-up
Contribution, any Matching Contribution made thereon may remain in the Plan if
the Matching Contribution Formula is not otherwise exceeded.
 
            Additional Matching Contribution Formulas for Voluntary After-tax
Contributions:
 
       
 
  i.   Percentage of Deferral Match: The Employer shall contribute to each
eligible Participant’s account an amount equal to                     % (no less
than 1%) of the Participant’s Contribution up to a maximum of
                    % (may be no more than 500%) of Compensation or
$             [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].
 
       
 
  j.   Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $             (no more than the Annual Addition limit for
the Plan Year) if the Participant contributes at least                     %
(may be no more than 100%) of Compensation or $             [may be no more than
the Code Section 402(g) limit and Code Section 414(v) limit, if applicable]. The
Employer’s contribution will be made up to the maximum of                     %
(may be no more than 500%) of Compensation.
 
       
 
  k.   Discretionary Match: The Employer shall have the right to make a
Discretionary Matching Contribution. The Employer’s Matching Contribution shall
be determined by the Employer with respect to each Plan Year’s eligible
Participants. Such contribution shall be in the amount specified and allocated
as follows:                     
 
            Additional Matching Contribution Formulas for Required After-tax
Contributions:
 
       
 
  l.   Percentage of Deferral Match: The Employer shall contribute to each
eligible Participant’s account an amount equal to                     % (no less
than 1%) of the Participant’s Contribution up to a maximum of
                    % (may be no more than 500%) of Compensation or
$             [may be no more than the Code Section 402(g) limit and Code
Section 414(v) limit, if applicable].
 
       
 
  m.   Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $             (no more than the Annual Addition limit for
the Plan Year) if the Participant contributes at least                     %
(may be no more than 100%) of Compensation or $             [may be no more than
the Code Section 402(g) limit and Code Section 414(v) limit, if applicable]. The
Employer’s contribution will be made up to the maximum of                     %
(may be no more than 500%) of Compensation.

20



--------------------------------------------------------------------------------



 



         
 
  n.   Discretionary Match: The Employer shall have the right to make a
Discretionary Matching Contribution. The Employer’s Matching Contribution shall
be determined by the Employer with respect to each Plan Year’s eligible
Participants. Such contribution shall be in the amount specified and allocated
as follows:                     
 
            Additional Matching Contribution Formulas for 403(b) Deferrals:
 
       
 
  o.   Percentage of Deferral Match: The Employer shall contribute to each
eligible Participant’s account an amount equal to                     % (no less
than 1%) of the Participant’s deferral up to a maximum of                     %
(may be no more than 500%) of Compensation or $             [may be no more than
the Code Section 402(g) limit and Code Section 414(v) limit, if applicable].
 
       
 
  p.   Uniform Dollar Match: The Employer shall contribute to each eligible
Participant’s account $             (no more than the Annual Addition limit for
the Plan Year) if the Participant contributes at least                     %
(may be no more than 100%) of Compensation or $             [may be no more than
the Code Section 402(g) limit and Code Section 414(v) limit, if applicable]. The
Employer’s contribution will be made up to the maximum of                     %
(may be no more than 500%) of Compensation.
 
       
 
  q.   Discretionary Match: The Employer shall have the right to make a
Discretionary Matching Contribution. The Employer’s Matching Contribution shall
be determined by the Employer with respect to each Plan Year’s eligible
Participants. Such contribution shall be in the amount specified and allocated
as follows:                        2.   Matching Contribution Computation
Period: The Compensation or any dollar limitation imposed in calculating the
Matching Contribution will be based on the period selected below. Matching
Contributions will be calculated on the following basis:

             
a.
  Payroll Based   e.   Monthly
b.
  Weekly   f.   Quarterly
c.
  Bi-weekly   g.   Semi-annually
d.
  Semi-monthly   h.   Annually

              The calculation of Matching Contributions based on the Computation
Period selected above has no applicability as to when the Employer remits
Matching Contributions to the Trust.
 
        3.   Limitations on Matching Formulas:
 
       
 
  a.   Contributions to Participants who are not Highly Compensated Employees:
Contribution of the Employer’s Matching Contribution will be made only to
eligible Participants who are Non-Highly Compensated Employees.
 
       
 
  b.   Deferrals withdrawn prior to the end of the Matching Computation Period:
Matching Contributions (whether or not Qualified) will not be made on Employee
contributions withdrawn prior to the end of the o Matching Computation Period,
or o Plan Year.
 
       
 
  o   If elected, this requirement shall not apply in the event of a withdrawal
occurring as the result of a termination of employment for reasons of
retirement, Disability or death.
 
       
 
  c.   Maximum Plan Limit for Matching Contributions: In no event will Matching
Contributions exceed             % (no more than 500%) of Compensation, or
$             (no more than the Annual Addition limit for the Plan Year).
 
       
 
  o   If elected, this limitation applies to the total of all Elective
Deferrals, Roth Elective Deferrals, Catch-Up Contributions, Voluntary After-tax
Contributions, and Required After-tax Contributions made to the Plan for the
Plan Year.
 
       
 
  d.   True Up of Matching Contributions: The Employer elects to true up
Matching Contributions made to the Plan.

         
o
  K.   Non-Elective Employer Contributions:  
 
      The Employer shall have the right to make a discretionary contribution. If
a discretionary contribution is made, the Employer’s contribution for the Plan
Year shall be allocated to the accounts of eligible Participants as follows
(enter the number of the allocation method being used by the Plan):

21



--------------------------------------------------------------------------------



 



      Type of Contribution   Allocation Method
Non-Elective Formula 1
                      
Non-Elective Formula 2
                      

     
1. 
  Pro-Rata Formula: The Employer’s contribution for the Plan Year shall be
allocated to each eligible Participant on a pro-rata basis based on the
Compensation of the Participant to the total Compensation of all Participants.
 
   
2. 
  Uniform Percentage Formula: The Employer’s contribution shall be allocated to
each eligible Participant as a uniform percentage of the Employer’s Net Profit.
 
   
3. 
  Percentage of Compensation Formula: The Employer’s contribution shall be
                    % of each Participant’s Compensation allocated on a pro-rata
basis based on the Compensation of the Participant to the total Compensation of
all Participants.
 
   
4. 
  Hours of Service Formula: The Employer’s contribution shall be a discretionary
amount allocated in the same dollar amount to each eligible Participant based on
each Hour of Service performed or each day that the Participant is entitled to
Compensation.
 
   
5. 
  Uniform Dollar Amount Formula: The Employer shall contribute and allocate to
the account of each eligible Participant an equal dollar amount.
 
   
6. 
  Excess Integrated Contribution Formula: The Employer’s contribution shall be
allocated as an amount taking into consideration amounts contributed to Social
Security using the four-step Excess Integrated Allocation Formula as described
in the Basic Plan Document; the Integration Level is defined at Section III(E)
of this Adoption Agreement.
 
   
7. 
  Base Integrated Contribution Formula: The Employer’s contribution shall be
allocated as an amount taking into consideration amounts contributed to Social
Security using the two-step Base Integrated Allocation Formula as described in
the Basic Plan Document; Employer Contributions shall be allocated as follows:
            % of each eligible Participant’s Compensation, plus             % of
Compensation in excess of the Integration Level defined at Section III(E)
hereof. If the Integration Level selected in Section III(E) is other than the
Taxable Wage Base, the maximum disparity rate will be adjusted as follows:
(a) if the Integration Level selected is greater than zero (0) but not more than
the greater of $10,000 or 20% of the Taxable Wage Base, the maximum disparity
rate will be 5.7%; (b) if the Integration Level selected is more than the
greater of $10,000 or 20% but not more than 80% of the Taxable Wage Base, the
maximum disparity rate will be 4.3%; (c) if the Integration Level selected is
more than 80% of the Taxable Wage Base, but not more than any amount more than
80% of the Taxable Wage Base, but less than 100% of the Taxable Wage Base, the
maximum disparity rate will be 5.4%.
 
   
 
  Only one Plan maintained by the Employer may be integrated with Social
Security. Any Plan utilizing a Safe Harbor formula as provided in Section VI(I)
of this Adoption Agreement may not apply the Safe Harbor Contributions to the
integrated allocation formula.
 
   
8. 
  Uniform Points Contribution Formula: The allocation for each eligible
Participant will be determined by a uniform points method. Each eligible
Participant’s allocation shall bear the same relationship to the Employer
contribution as the Participant’s total points bears to all points awarded. The
Employer must grant points for at least age or Service. Each eligible
Participant will receive              points for each of the following:

         
o
  a.                year(s) of age.
 
       
o
  b.                Year(s) of Service determined:
 
       
 
  o   i.          In the same manner as determined for eligibility.
 
       
 
  o   ii.          In the same manner as determined for vesting.
 
       
 
  o   iii.          Points will not be awarded with respect to Year(s) of
Service in excess of             .
 
       
o
  c.   $             (not to exceed $200) of Compensation. The contribution
formulas must satisfy the design-based safe harbors described in the Regulations
under Code Section 401(a)(4).

22



--------------------------------------------------------------------------------



 



          L.   Qualified Matching (QMAC) and Qualified Non-Elective
(QNEC) Employer Contribution Formulas:
 
       
o
  1.    QMAC Contribution Formula: The Employer may contribute to each eligible
Participant’s Qualified Matching Contribution account an amount equal to (select
one or more of the following):

         
o
  a.   $                     or                     % of the Participant’s
Elective Deferrals (including Roth Elective Deferrals, if applicable).
 
       
o
  b.   $                     or                     % of the Participant’s
Elective Deferrals (including Roth Elective Deferrals, if applicable) not to
exceed                     % of Compensation.
 
       
o
  c.   $                     or                     % of the Participant’s
Voluntary After-tax Contributions.
 
       
o
  d.   $                     or                     % of the Participant’s
Required After-tax Contributions.

         
o
  2.    Discretionary QMAC Contribution Formula: The Employer shall have the
right to make a discretionary QMAC contribution. The Employer’s Matching
Contribution shall be determined by the Employer with respect to each Plan
Year’s eligible Participants. Such contribution shall be in the amount specified
and allocated as follows:                     
 
       
 
      This part of the Employer’s contribution shall be fully vested when made.
 
       
o
  3.    QNEC Contribution Formula: The Employer may contribute to each eligible
Participant’s Qualified Non-Elective Contribution account an amount equal to
(select one or more of the following):

         
o
  a.                       % of Compensation of all eligible Participants. This
part of the Employer’s contributions shall be fully vested when made.
 
       
o
  b.   $                     not to exceed                     % of
Compensation. This part of the Employer’s contribution shall be fully vested
when made and subject to the limitations specified in the Basic Plan Document.

         
o
  4.    Discretionary Percentage QNEC Contribution Formula: The Employer shall
have the right to make a discretionary QNEC contribution which shall be
allocated to each eligible Participant’s account in proportion to his or her
Compensation as a percentage of the Compensation of all eligible Participants.
This part of the Employer’s contribution shall be fully vested when made. This
contribution will be made to:

         
o
  a.   All eligible Participants.
 
       
o
  b.   Only eligible Participants who are Non-Highly Compensated Employees.

         
o
  5.    Discretionary Uniform Dollar QNEC Contribution Formula: The Employer
shall have the right to make a discretionary QNEC contribution which shall be
allocated to each eligible Participant’s account in a uniform dollar amount to
be determined by the Employer and allocated in a nondiscriminatory manner. This
part of the Employer’s contribution shall be fully vested when made. This
contribution will be made to:

         
o
  a.   All eligible Participants.
 
       
o
  b.   Only eligible Participants who are Non-Highly Compensated Employees.

          M.   Qualified Matching Contributions and Qualified Non-Elective
Contributions for Test Correction Purposes:
 
            Qualified Matching (QMAC) and Qualified Non-Elective
(QNEC) Contributions made exclusively for test correction purposes may only be
selected if the Employer elects to use the Current Year testing method in
Section X herein and are not subject to any allocation requirement selected
under Section VII herein.

23



--------------------------------------------------------------------------------



 



         
þ
  1.    Corrective QNEC Contribution Formula: The Employer shall have the right
to make a QNEC contribution in the amount necessary to pass the ADP/ACP Test or
the maximum permitted under Code Section 415. This contribution will be
allocated to some or all Non-Highly Compensated Participants designated by the
Plan Administrator. The allocation will be the lesser of the amount required to
pass the ADP/ACP Test, or the maximum permitted under Code Section 415. This
part of the Employer’s contribution shall be fully vested when made.
 
       
o
  2.    Qualified Matching Contributions (QMAC):

         
o
  a.   For purposes of the ADP and ACP Tests, all Matching Contributions made to
the Plan will be deemed “Qualified” for purposes of calculating the Actual
Deferral Percentage and/or Actual Contribution Percentage. All Matching
Contributions must be fully vested when made.
 
       
o
  b.   For purposes of the ADP and ACP Tests, only Matching Contributions made
to the Plan that are needed to meet the Actual Deferral Percentage or Actual
Contribution Percentage Test will be deemed “Qualified” for purposes of
calculating the Actual Deferral Percentage and/or Actual Contribution
Percentage. All such Matching Contributions used must be fully vested when made.

         
o
  3.    Qualified Non-Elective Contributions (QNEC):

         
o
  a.   For purposes of the ADP and ACP Tests, all Non-Elective Contributions
made to the Plan will be deemed “Qualified” for purposes of calculating the
Actual Deferral Percentage and/or Actual Contribution Percentage. All
Non-Elective Contributions must be fully vested when made.
 
       
o
  b.   For purposes of the ADP and ACP Tests, only the Non-Elective
Contributions made to the Plan that are needed to meet the Actual Deferral
Percentage or Actual Contribution Percentage Test will be deemed “Qualified” for
purposes of calculating the Actual Deferral Percentage and/or Actual
Contribution Percentage. All such Non-Elective Contributions used must be fully
vested when made.

         
o
  N.   Additional Adopting Employers:

         
o
  1.    All participating Employers’ contributions and forfeitures, if
applicable, attributable to each specific contribution source made by such
Employer shall be pooled together and allocated uniformly among all eligible
Participants.
 
       
o
  2.    Each participating Employer’s contribution and forfeitures, if
applicable, attributable to each specific contribution source made by such
Employer shall be allocated only to eligible Participants of the participating
Employer.       Where contributions and forfeitures are to be allocated to
eligible Participants by participating Employers, each such Employer must
maintain data demonstrating that the allocations by group satisfy the
nondiscrimination rules under Code Section 401(a)(4).

     
VII.
  ALLOCATIONS TO PARTICIPANTS

          A.   Allocation Accrual Requirements:
 
            No Hours of Service or last day requirement may be imposed on any
Employer contribution that is subject to the Safe Harbor Plan rules.

         
þ
  1.    There are no allocation requirements for Participants to receive any
contribution made to the Plan; however, a Participant must have received
Compensation from the Employer to be entitled to an allocation of contributions.
 
       
o
  2.    Employer contributions will be allocated to all Participants employed on
the last day of the Plan Year regardless of hours worked.  
o
  3.    The Plan is using the Elapsed Time method; contributions will be
allocated to all Participants who have completed                      [not more
than twelve (12)] months of Service regardless of the hours credited. If left
blank, the Plan will use twelve (12) months.

24



--------------------------------------------------------------------------------



 



         
o
  4.    Employer contributions for a Plan Year will be allocated to all
Participants upon completion of the hours and/or employment requirements below.

          a.   A Year of Service for allocation accrual purposes cannot be less
than one (1) Hour of Service nor greater than 1,000 hours by operation of law.
If left blank, the Plan will use 1,000 hours. Enter whole digit numbers only.

      Contribution Type   Hours
All contributions
       
Matching Contribution (Formula 1)
       
Matching Contribution (Formula 2)
       
Non-Elective Contribution (Formula 1)
       
Non-Elective Contribution (Formula 2)
       
QMAC
       
QNEC
       

          b.   Participants must be employed on the last day of each quarter of
the Plan Year in order to receive the following contribution(s):
 
        o   All contributions
 
        o   Matching Contribution (Formula 1)
 
        o   Matching Contribution (Formula 2)
 
        o   Non-Elective Contribution (Formula 1)
 
        o   Non-Elective Contribution (Formula 2)
 
        o   QMAC
 
        o   QNEC
 
            Note: Use of this subsection (b) requires that no more than one
(1) Hour of Service be required in subsection (a) above for the contribution
types selected.
 
        c.   Participants must be employed on the last day of the Plan Year in
order to receive the following contribution(s):
 
        o   All contributions
 
        o   Matching Contribution (Formula 1)
 
        o   Matching Contribution (Formula 2)
 
        o   Non-Elective Contribution (Formula 1)
 
        o   Non-Elective Contribution (Formula 2)   o   QMAC
 
        o   QNEC

         
o
  d.   Participants must complete the Hours of Service indicated above or be
employed on the last day of the Plan Year to receive the Employer
Contribution(s) selected above.
 
        5.   Employer Contributions for a Plan Year will be allocated to
terminated Participants who have met the following allocation accrual
requirements (check all applicable boxes):

                                                              Non-   Non-      
              All   Match   Match   Elective Elective                  
Contributions   Formula 1   Formula 2   Formula 1   Formula 2  QMAC   QNEC a.  
The Hours of Service or Period of Service requirement above will be waived if
termination is due to:                            
 
                                   
 
  i.   Retirement   o   o   o   o   o   o   o
 
  ii.   Disability   o   o   o   o   o   o   o
 
  iii.   Death   o   o   o   o   o   o   o
 
  iv.   Other (must be nondiscriminatory
in operation):                            
 
                             o   o   o   o   o   o   o

25



--------------------------------------------------------------------------------



 



                                                              Non-   Non-      
              All   Match   Match   Elective Elective                  
Contributions   Formula 1   Formula 2   Formula 1   Formula 2   QMAC   QNEC b.  
The last day of employment requirement above will be waived if termination is
due to:                            
 
                                   
 
  i.   Retirement   o   o   o   o   o   o   o
 
  ii.   Disability   o   o   o   o   o   o   o
 
  iii.   Death   o   o   o   o   o   o   o
 
  iv.   Other (must be nondiscriminatory
in operation):                            
 
                             o   o   o   o   o   o   o

         
o
  B.   Contributions to Disabled Participants:
 
       
 
      The Employer will make contributions on behalf of a Participant who is
permanently and totally disabled. These contributions will be based on the
Compensation each such Participant would have received for the Limitation Year
if the Participant had been paid at the rate of Compensation paid immediately
before becoming permanently and totally disabled. Such contributions shall be
for:             (enter a fixed or determinable period). Such imputed
Compensation for the disabled Participant may be taken into account only if the
Participant is not a Highly Compensated Employee. These contributions will be
100% vested when made. The rule of final Treasury
Regulation Section 1.415(c)-2(g)(4) applies with respect to such Participant.
 
       
o
  C.   Employer Matching Contributions to Participants in the Case of Death or
Disability Resulting from Active Military Service:
 
       
 
      Effective for any death or Disability occurring on or after             
[insert a date no earlier than 1/1/2007], the Employer will make Matching
Contributions on behalf of a Participant who dies or incurs a Disability while
performing qualified military service. These contributions will be determined on
the basis of the Participant’s average actual Elective Deferrals and Employee
contributions to the Plan for the 12-month period of Service with the Employer
immediately prior to qualified military service, or if Service with the Employer
is less than such 12-month period, the actual length of continuous Service with
the Employer.
 
        VIII.   DISPOSITION OF FORFEITURES
 
       
 
  A.   Forfeiture Allocation Alternatives:

         
o
  1.    Not applicable; all contributions are fully vested.
 
       
þ
  2.    Select one or more methods in which forfeitures associated with the
contribution type will be allocated (number each item in order of use):

                          Employer Contribution Type         All Non-Safe Harbor
  Non-Elective Disposition Method   Matching Contributions   Contributions
a.
  Restoration of Participant’s forfeitures.     1                         
 
               
b.
  Used to offset Plan expenses.     3                         
 
               
c.
  Used to reduce the Employer’s Non-Elective Contribution.  
                                           
 
               
d.
  Used to reduce the Employer’s Matching Contribution.     2    
                    
 
               
e.
  Added to the Employer’s contribution (other than Matching Contributions or
Base Integration Formula) under the Plan.                         
                    

26



--------------------------------------------------------------------------------



 



                          Employer Contribution Type         All Non-Safe Harbor
  Non-Elective Disposition Method   Matching Contributions   Contributions
f.
  Added to the Employer’s Matching Contribution under the Plan (these
contributions will be subject to ACP Testing).            
 
               
g.
  Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant’s Compensation for the year bears to the
Compensation of all other Participants for such year.     N/A      
 
               
h.
  Allocate to all NHCEs eligible to share in the allocations in proportion to
each such Participant’s Compensation for the year.     N/A      
 
               
i.
  Allocate to all NHCEs eligible to share in the allocations in proportion to
each such Participant’s Elective Deferrals for the year.           N/A
 
               
j.
  Allocate to all Participants eligible to share in the allocations in the same
proportion that each Participant’s Elective Deferrals for the year bears to the
Elective Deferrals of all Participants for such year.           N/A

     
 
  Participants eligible to share in the allocation of other Employer
contributions under Section VI shall be eligible to share in the allocation of
forfeitures. The selection of (i) or (j) may require that the Plan be tested for
nondiscrimination using a general test described in Regulation Section 1.410(b).
 
   
B.
  Timing of Allocation of Forfeitures:
 
   
 
  If no timely distribution or deemed distribution [pursuant to paragraph 6.5(c)
of the Basic Plan Document] has been made to a former Participant, non-vested
portions shall be forfeited at the end of the Plan Year during which the former
Participant incurs his or her fifth consecutive one (1) year Break in Service or
Period of Severance for Plans that use the Elapsed Time Method.
 
   
 
  If a former Participant has received the full amount of his or her Vested
Account Balance, the non-vested portion of his or her account shall be forfeited
and be disposed of:

         
o
  1.    during the Plan Year following the Plan Year in which the forfeiture
arose.
 
       
þ
  2.    as of any Valuation or Allocation Date during the Plan Year (or as soon
as administratively feasible following the close of the Plan Year) in which the
former Participant receives full payment of his or her vested benefit.
 
       
o
  3.    as of the end of the Plan Year during which the former Participant
receives full payment of his or her vested benefit.
 
       
o
  4.    as of the earlier of the first day of the Plan Year, or the first day of
the seventh month of the Plan Year following the date on which the former
Participant has received full payment of his or her vested benefit.
 
       
o
  5.    as of the next Valuation or Allocation Date following the date on which
the former Participant receives full payment of his or her vested benefit.

27



--------------------------------------------------------------------------------



 



          IX.   MULTIPLE PLANS MAINTAINED BY THE EMPLOYER AND TOP-HEAVY
CONTRIBUTIONS
 
       
o
  A.   Plans Maintained by the Employer:
 
       
 
      The Employer does maintain another Plan [including a Welfare Benefit Fund
or an individual medical account as defined in Code Section 415(l)(2)], under
which amounts are treated as Annual Additions and has completed the proper
section below. If the Participant is covered under another qualified Defined
Contribution Plan maintained by the Employer:

         
o
  1.    The relevant provisions of Article X of the Basic Plan Document will
apply.
 
       
o
  2.    [Reserved]

     
B.
  Top-Heavy Provisions:
 
   
 
  In the event the Plan is or becomes Top-Heavy, the minimum contribution or
benefit required under Code Section 416 and paragraph 14.3 of the Basic Plan
Document relating to Top-Heavy Plans shall be satisfied in the elected manner:

         
þ
  1.    The minimum contribution will be satisfied by this Plan.
 
       
o
  2.    The minimum contribution will be satisfied by (name of other Qualified
Plan):                                               
 
       
 
      Minimum contribution or benefit to be provided (specify interest rates and
mortality table, if applicable):                                               
 
       
 
  3.    For any Plan Year during which the Plan is Top-Heavy, the sum of the
contributions (excluding Elective Deferrals) allocated to non-Key Employees
shall not be less than the amount required under the Basic Plan Document.
Top-Heavy minimums will be allocated to:

         
o
  a.   all eligible Participants [Plan defaults to this election].
 
       
þ
  b.   only eligible non-Key Employees who are Participants.

         
o
  4.    Matching Contributions shall not be included when satisfying Top-Heavy
minimum contributions.

     
X.
  NONDISCRIMINATION TESTING
 
   
 
  A Plan may use different testing methods for the ADP and ACP Tests provided
the Plan does not permit recharacterization of Excess Contributions, Elective
Deferrals to be used in the ACP Test, or Qualified Matching Contributions to be
used in the ADP Test.
 
   
 
  If no election is made, the Plan will use the Current Year testing method for
both the ADP and ACP Tests.

          A.   Testing Elections:
 
       
o
  1.    The Plan is not subject to ADP or ACP testing. The Plan does not offer
Voluntary After-tax or Required After-tax Contributions and it either meets the
Safe Harbor provisions of Section VI(I) of this Adoption Agreement, or it does
not benefit any Highly Compensated Employees.
 
       
þ
  2.    The Plan is not subject to ADP as it meets the Safe Harbor provisions of
Section VI(I) of this Adoption Agreement.
 
       
o
  3.    This Plan is using the Current Year testing method for purposes of the
ADP Test.
 
       
o
  4.    This Plan is using the Current Year testing method for purposes of the
ACP Test.
 
       
o
  5.    This Plan is using the Prior Year testing method for purposes of the ADP
Test.
 
       
þ
  6.    This Plan is using the Prior Year testing method for purposes of the ACP
Test.

28



--------------------------------------------------------------------------------



 



     
B.
  Testing Elections for the First Plan Year:
 
   
 
  Complete only when Prior Year testing method election is made and the Employer
is not using the “deemed 3%” rule.

         
o
  1.    If this is not a successor Plan, then for the first Plan Year this Plan
permits any Participant to make Elective Deferrals, the ADP used in the ADP Test
for Participants who are Non-Highly Compensated Employees shall be such first
Plan Year’s ADP.
 
       
o
  2.    If this is not a successor Plan, then for the first Plan Year this Plan
permits (a) any Participant to make Employee contributions, (b) provides for
Matching Contributions or (c) both, the ACP used in the ACP Test for
Participants who are Non-Highly Compensated Employees shall be such first Plan
Year’s ACP.

         
o
  C.   Recharacterization:
 
       
 
      Elective Deferrals may be recharacterized as Voluntary After-tax
Contributions to the extent so provided by this Plan, to satisfy the ADP Test.
The Employer must have elected to permit Voluntary After-tax Contributions in
the Plan for this election to be operable.
 
       
o
  D.   Forfeitures of Vested Excess Aggregate Contributions Resulting from ADP
Test Failure:
 
       
 
      Forfeitures of Excess Aggregate Contributions resulting from failure of
the ADP Test and the inability to distribute corresponding Matching
Contributions will be allocated to the Matching Contribution accounts of
Non-Highly Compensated Employees instead of being used to reduce Employer
Contributions for the Plan Year in which the failure occurred.

     
XI.
  VESTING
 
   
 
  Participants shall always have a fully vested and nonforfeitable interest in
their Employee contributions (including Elective Deferrals, Catch-Up
Contributions, Roth Elective Deferrals, Required After-tax Contributions, and
Voluntary After-tax Contributions), Qualified Matching Contributions (“QMACs”),
Qualified Non-Elective Contributions (“QNECs”) or Safe Harbor Contributions, and
their investment earnings.
 
   
 
  Each Participant shall acquire a vested and nonforfeitable percentage in his
or her account balance attributable to Employer contributions and their earnings
under the schedule(s) selected below.

     
A.
  Vesting Computation Period:
 
   
 
  A Year of Service for vesting will be determined on the basis of the (choose
one):

         
o
  1.    Not applicable. All contributions are fully vested.
 
       
o
  2.    Elapsed Time method.
 
       
þ
  3.    Hours of Service method. A Year of Service will be credited upon
completion of 1,000 Hours of Service. A Year of Service for vesting purposes
will not be less than one (1) Hour of Service nor greater than 1,000 hours by
operation of law. [If left blank, the Plan will use 1,000 hours.]
 
       
 
      The computation period for purposes of determining Years of Service and
Breaks in Service for purposes of computing a Participant’s nonforfeitable right
to his or her account balance derived from Employer contributions:

         
o
  a.   shall commence on the date on which an Employee first performs an Hour of
Service for the Employer and each subsequent twelve (12) consecutive month
period shall commence on the anniversary thereof.
 
       
þ
  b.   shall commence on the first day of the Plan Year during which an Employee
first performs an Hour of Service for the Employer and each subsequent twelve
(12) consecutive month period shall commence on the anniversary thereof.

29



--------------------------------------------------------------------------------



 



         
 
      A Participant shall receive credit for a Year of Service if he or she
completes the number of hours specified above at any time during the twelve
(12) consecutive month computation period. A Year of Service may be earned prior
to the end of the twelve (12) consecutive month computation period and the
Participant need not be employed at the end of the twelve (12) consecutive month
computation period to receive credit for a Year of Service.

     
B.
  Vesting Schedules:
 
   
 
  The Employer must select either the two-twenty vesting schedule option
[(B)(4)] or the three-year cliff vesting schedule [(B)(3)] to apply in any Plan
Year in which the Plan is Top-Heavy. The percentages selected for option (B)(5)
may not be less for any year than the percentages shown at option (B)(4). Any
switch to a Top-Heavy schedule will remain in effect even if the Plan later
falls out of Top-Heavy status unless the Employer executes an amendment to this
Adoption Agreement. If a Participant has at least three (3) Years of Service for
vesting purposes at the time of the amendment, the Plan must provide that
Participant the option of remaining on the vesting schedule in effect prior to
such amendment.
 
   
 
  Select the appropriate schedule for each contribution type and complete the
blank vesting percentages from the list below and insert the option number in
the vesting schedule chart below. Employer Contributions that are not Safe
Harbor Contributions may only choose option (3) or (4) or a schedule where
amounts vest faster than at option (4).

                                                      Years of Service       1  
  2     3     4     5     6   1.   Full and immediate Vesting
 
                                               
2.
    0 %     100 %                                
 
                                             
 
                                               
3.
      %       %     100 %                        
 
                                           
 
                                               
4.
      %     20 %     40 %     60 %     80 %     100 %
 
                                             
 
                                               
5.
      %       %       %       %       %     100 %
 
                                     

      Vesting Schedule Chart   Employer Contribution Type
 
  All Employer Contributions
 
  Matching Contribution (Formula 1) 
 
  Matching Contribution (Formula 2) 
 
  Match on Voluntary After-tax Contribution 
 
  Match on Required After-tax Contribution 
 
  Match on 403(b) Deferrals 
2  
  QACA Safe Harbor Enhanced Matching Contribution 
 
  Non-Elective Contribution (Formula 1) 
 
  Non-Elective Contribution (Formula 2) 
2 
  Top-Heavy Minimum Contribution 

     
 
  If a different Vesting Schedule than that entered above applies to Employer
Contributions made prior to the first day of the Plan’s 2007 Plan Year, it
should be entered in Schedule B of this Adoption Agreement.

          C.   Service Disregarded for Vesting:
 
       
þ
  1.    Not applicable. All Service is recognized.
 
       
o
  2.    Service prior to the Effective Date of this Plan or a predecessor plan
is disregarded when computing a Participant’s vested and nonforfeitable
interest.
 
       
o
  3.    Service prior to a Participant having attained age eighteen (18) is
disregarded when computing a Participant’s vested and nonforfeitable interest.

30



--------------------------------------------------------------------------------



 



         
o
  D.   Full Vesting of Employer Contributions for Current Participants:
 
       
 
      Notwithstanding the elections above, all Employer contributions made to a
Participant’s account shall be 100% fully vested if the Participant is employed
on the Effective Date of the Plan (or such other date as entered herein):
                    . The operation of this provision may not result in the
discrimination in favor of Highly Compensated Employees.

     
XII.
  SERVICE WITH PREDECESSOR ORGANIZATION
 
   
 
  This option only applies in the situation where the Employer does not or did
not maintain the plan of a Predecessor Organization.

         
þ
  A.   Not applicable. The Employer does not maintain the plan of a Predecessor
Organization.
 
       
o
  B.   The Plan will recognize Service with all Predecessor Organizations.
 
       
o
  C.   Service with the following organization(s) will be recognized for the
Plan purpose indicated:

                      Allocation         Eligibility   Accrual   Vesting
                    
  o   o   o
 
           
                    
  o   o   o
Attach additional pages as necessary.
           

         
o
  D.   The Plan shall recognize                      Years of Service with the
Employer(s) named in Section XII(C) above.

     
XIII.
  IN-SERVICE WITHDRAWALS
 
   
 
  Distribution restrictions apply in the case of Elective Deferrals (including
Roth Elective Deferrals, if applicable), Safe Harbor Contributions, Qualified
Matching Contributions and Qualified Non-Elective Contributions, including the
withdrawal restrictions prior to attainment of age 591/2.
 
   
 
  If the Participant could withdraw his or her account in the past, this right
may not be taken away.

          A.   In-Service Withdrawals:
 
       
o
  1.    In-service withdrawals are not permitted in the Plan.
 
       
þ
  2.    In-service withdrawals are permitted in the Plan. Participants may
withdraw the following contribution types after meeting the following
requirements (select one or more of the following options):

                                                  Withdrawal Restrictions
Contribution Types   A   B   C   D   E   F   G   H   I a.  
All Contributions
  n/a   n/a   n/a   o   o   n/a   n/a   n/a   n/a   b.  
Elective Deferrals
  o   n/a   n/a   o   þ   n/a   n/a   n/a   o   c.  
Roth Elective Deferrals
  o   n/a   n/a   o   o   n/a   n/a   n/a   o   d.  
Voluntary After-tax Contributions
  o   þ   o   o   o   n/a   n/a   n/a   n/a   e.  
Required After-tax Contributions
  o   o   o   o   o   n/a   n/a   n/a   n/a   f.  
Rollover Contributions
  o   þ   o   o   o   n/a   n/a   n/a   n/a   g.  
Vested Matching (Formula 1)
  o   n/a   o   o   o   o   o   o   n/a   h.  
Vested Matching (Formula 2)
  o   n/a   o   o   o   o   o   o   n/a   i.  
Vested Non-Elective (Formula 1)
  o   n/a   o   o   o   o   o   o   n/a

31



--------------------------------------------------------------------------------



 



                                                  Withdrawal Restrictions
Contribution Types   A   B   C   D   E   F   G   H   I j.  
Vested Non-Elective (Formula 2)
  o   n/a   o   o   o   o   o   o   n/a   k.  
Safe Harbor Matching
  o   n/a   n/a   o   þ   n/a   n/a   n/a   n/a   l.  
Safe Harbor Non-Elective
  o   n/a   n/a   o   o   n/a   n/a   n/a   n/a   m.  
Qualified Non-Elective
  o   n/a   n/a   o   o   n/a   n/a   n/a   n/a   n.  
Qualified Matching
  o   n/a   n/a   o   o   n/a   n/a   n/a   n/a

      Withdrawal Restriction Key
 
   
A.
  Not available for in-service withdrawals.
 
   
B.
  Available for in-service withdrawals without restrictions.
 
   
C.
  Participants having completed five (5) years of Plan participation may elect
to withdraw all or any part of their Vested Account Balance.
 
   
D.
  Participants may withdraw all or any part of their Account Balance after
having attained the Plan’s Normal Retirement Age (Normal Retirement Age cannot
be less than age 591/2 for in-service withdrawal of Elective Deferrals, Roth
Elective Deferrals, Safe Harbor Contributions, QMACs or QNECs).
 
   
E.
  Participants may withdraw all or any part of their Vested Account Balance
after having attained age 591/2 (not less than age 591/2).
 
   
F.
  Participants may elect to withdraw all or any part of their Vested Account
Balance which has been credited to their account for a period in excess of two
(2) years.
 
   
G.
  Available for withdrawal only if the Participant is 100% vested (an election
at (C), (D), (E), or (F) must also be made).
 
   
H.
  All requirements selected in (C) through (G) above must be satisfied prior to
a distribution being made from the Plan.
 
   
I.
  Available for withdrawal if a “qualified reservist distribution”, as defined
in Code Section 72(t)(2)(G)(iii).

         
o
  3.    In-service withdrawals may be made to Participants who have attained age
701/2.

     
B.
  Hardship Withdrawals:
 
   
 
  Prior to age 591/2, a Participant may withdraw balances attributable to
Elective Deferrals (including Roth Elective Deferrals, if applicable) for reason
of Hardship only. Safe Harbor Contributions, Qualified Matching Contributions,
and Qualified Non-Elective Contributions are not available for Hardship
distributions.

         
o
  1.    Hardship withdrawals are not permitted in the Plan.
 
       
þ
  2.    Hardship withdrawals are permitted in the Plan and will be taken from
the Participant’s account as follows (select one or more of these options):

         
o
  a.   Participants may withdraw Elective Deferrals.
 
       
þ
  b.   Participants may withdraw Elective Deferrals and any earnings credited as
of December 31, 1988 (or if later, the end of the last Plan Year ending before
July 1, 1989).
 
       
o
  c.   Participants may withdraw Roth Elective Deferrals.
 
       
o
  d.   Participants may withdraw Rollover Contributions plus their earnings.
 
       
o
  e.   Participants may withdraw vested Non-Elective Contributions (Formula 1)
plus their earnings.
 
       
o
  f.   Participants may withdraw vested Non-Elective Contributions (Formula 2)
plus their earnings.

32



--------------------------------------------------------------------------------



 



         
o
  g.   Participants may withdraw fully vested Non-Elective Contributions
(Formula 1) plus their earnings.
 
       
o
  h.   Participants may withdraw fully vested Non-Elective Contributions
(Formula 2) plus their earnings.
 
       
o
  i.   Participants may withdraw vested Employer Matching Contributions (Formula
1) plus their earnings.
 
       
o
  j.   Participants may withdraw vested Employer Matching Contributions (Formula
2) plus their earnings.
 
       
o
  k.   Participants may withdraw Qualified Matching Contributions and Qualified
Non-Elective Contributions plus their earnings, and the earnings on Elective
Deferrals which have been credited to the Participant’s account as of
December 31, 1988 (or if later, the end of the last Plan Year ending before
July 1, 1989).

          XIV.   LOAN PROVISIONS
 
       
o
  A.   Participant loans are not available from the Plan.
 
       
þ
  B.   Participant loans are permitted in accordance with the Employer’s
established loan procedures.
 
       
þ
  C.   Loan payments will be suspended under the Plan as permitted under Code
Section 414(u) in compliance with the Uniformed Services Employment and
Reemployment Rights Act of 1994.
 
        XV.   INVESTMENT MANAGEMENT

          A.   Investment Management Responsibility:
 
       
o
  1.    The Employer shall appoint a discretionary Trustee to manage the assets
of the Plan.
 
       
o
  2.    The Employer shall retain investment management responsibility and/or
authority. Unless otherwise appointed, the Trustee shall act in a
nondiscretionary capacity.
 
       
þ
  3.    The party designated below shall be responsible for the investment of
the Participant’s account. By selecting a box, the Employer is making a
designation as to who will have authority to issue investment directives with
respect to the specified contribution type (check all applicable boxes):

                          Trustee   Employer   Participant a.  
All Contributions
  n/a   n/a   þ    
 
            b.  
Elective Deferrals/Roth Elective Deferrals
  o   o   o    
 
            c.  
Voluntary After-tax Contributions
  o   o   o    
 
            d.  
Required After-tax Contributions
  o   o   o    
 
            e.  
Safe Harbor Contributions
  o   o   o    
 
            f.  
Matching Contributions (Formula 1)
  o   o   o    
 
            g.  
Matching Contributions (Formula 2)
  o   o   o    
 
            h.  
QMACs
  o   o   o    
 
            i.  
QNECs
  o   o   o    
 
            j.  
Non-Elective Contributions (Formula 1)
  o   o   o    
 
            k.  
Non-Elective Contributions (Formula 2)
  o   o   o    
 
            l.  
Rollover Contributions
  o   o   o

33



--------------------------------------------------------------------------------



 



 
To the extent that Participant self-direction was previously permitted, the
Employer shall have the right to either make the assets part of the general
fund, or leave them as self-directed subject to the provisions of the Basic Plan
Document.

          B.   Limitations on Participant Directed Investments:
 
       
þ
  1.    Participants are permitted to invest among only those investment
alternatives made available by the Employer under the Plan.
 
       
o
  2.    Participants are permitted to invest in any investment alternative
permitted under the Basic Plan Document.

         
o
  C.   Insurance:
 
       
 
      The Plan permits life insurance as an investment alternative.

          XVI.   DISTRIBUTION OPTIONS
 
       
 
  A.   Timing of Distributions [both (1) and (2) must be completed]:

     
1. 
  Distributions payable as a result of termination for reasons other than death,
Disability or retirement shall be paid c [select from the list at (A)(3) below].
 
   
2. 
  Distributions payable as a result of termination for death, Disability or
retirement shall be paid c [select from the list at (A)(3) below].
 
   
3. 
  Distribution Options:

     
a.
  As soon as administratively feasible on or after the Valuation Date following
the date on which a distribution is requested or is otherwise payable.
 
   
b.
  As soon as administratively feasible following the close of the Plan Year
during which a distribution is requested or is otherwise payable.
 
   
c.
  As soon as administratively feasible following the date on which a
distribution is requested or is otherwise payable. (This option is recommended
for daily valuation plans.)
 
   
d.
  As soon as administratively feasible after the close of the Plan Year during
which the Participant incurs                      [cannot be more than five (5)]
consecutive one (1) year Breaks in Service.
 
   
e.
  Only after the Participant has attained the Plan’s Normal Retirement Age or
Early Retirement Age, if applicable.

     
B.
  Required Beginning Date:
 
   
 
  The Required Beginning Date of a Participant with respect to the Plan is
(select one from below):

         
o
  1.    The April 1 of the calendar year following the calendar year in which
the Participant attains age 701/2.
 
       
o
  2.    The April 1 of the calendar year following the calendar year in which
the Participant attains age 701/2 except that distributions to a Participant
(other than a 5% owner) with respect to benefits accrued after the later of the
adoption of this Plan or Effective Date of the amendment of this Plan must
commence no later than the April 1 of the calendar year following the later of
the calendar year in which the Participant attains age 701/2 or the calendar
year in which the Participant retires.
 
       
þ
  3.    The later of the April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2 or retires except that
distributions to a 5% owner must commence by the April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2.

34



--------------------------------------------------------------------------------



 



     
 
  Option (3) may only be elected if (i) it corresponds to an amendment
previously made to the Plan pursuant to Regulation Section 1.411(d)-4,
Q&A-10(b), or (ii) it does not eliminate an age 701/2 distribution option as
described in the preceding Regulation because either (A) the Plan is a new Plan
or (B) Section XIII(A)(3) is checked or the Plan already offers a pre-retirement
distribution at least as generous as Section XIII(A)(3).
 
   
C.
  Minimum Distribution Requirements:

         
þ
  1.    Election to Apply Five (5) Year Rule to Distributions to Designated
Beneficiaries: If the Participant dies before distributions begin and there is a
Designated Beneficiary, distribution to the Designated Beneficiary is not
required to begin by the date specified in the Basic Plan Document but the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.
 
       
þ
  2.    Election to Allow Participants or Beneficiaries to Elect Five (5) Year
Rule: Participants or Beneficiaries may elect on an individual basis whether the
five (5) year rule or the life expectancy rule described in the Basic Plan
Document applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under the Plan, or by September 30 of the calendar year which contains the
fifth anniversary of the Participant’s (or, if applicable, surviving Spouse’s)
death. If neither the Participant nor Beneficiary makes an election under this
paragraph, distributions will be made in accordance with Article VII of the
Basic Plan Document and, if applicable, the elections in Section XVI(C)(1)
above.

     
D.
  Forms of Payment (select all that apply):
 
   
 
  The normal form of payment is determined at Section III(J) of this Adoption
Agreement. If option (1) or no selection is made in Section III(J), then options
(4), (5) and (6) in this section cannot be selected.

         
þ
  1.    Lump sum.
 
       
þ
  2.    Installment payments.
 
       
o
  3.    Partial payments; the minimum amount will be $                    .
 
       
o
  4.    Life annuity.
 
       
o
  5.    Term certain annuity with payments guaranteed for                     
years [not to exceed twenty (20)].
 
       
o
  6.    Joint and o 50%, o 66-2/3%, o 75% or o 100% survivor annuity. [NOTE: If
the Qualified Joint and Survivor Annuity selected in III.J.3. of the Adoption
Agreement is 50% or 66 2/3%, then the 75% survivor annuity box must be one of
the boxes checked in this item D.6. If the Qualified Joint and Survivor Annuity
selected in III.J.3. of the Adoption Agreement is 75% or 100%, then the 50%
survivor annuity box must be one of the boxes checked in this item D.6.]

          E.   Type of Payment (select all that apply):
 
       
þ
  1.    Cash.
 
       
o
  2.    Employer securities.
 
       
o
  3.    Other marketable securities.
 
       
o
  4.    Other:                     (fill in the blank with the type of other
in-kind distributions allowed under the Plan).
 
        F.   Application of Involuntary Cash-out Provisions:
 
       
o
  1.    The Plan shall not make involuntary cash-outs to any terminated vested
Participant. Distributions will only be made with the consent of the
Participant.
 
       
þ
  2.    The Plan shall make involuntary cash-outs to a terminated vested
Participant as follows:

         
o
  a.   The Plan shall make involuntary cash-out distributions of Vested Account
Balances of less than $200. Distribution of amounts $200 or greater shall only
be made with the consent of the Participant.

35



--------------------------------------------------------------------------------



 



         
þ
  b.   The Plan shall make involuntary cash-out distributions of Vested Account
Balances of $1,000 or less. Distribution of amounts greater than $1,000 shall
only be made with the consent of the Participant.

          3.    When determining the value of the Participant’s nonforfeitable
account balance for purposes of the Plan’s involuntary cash-out rules, the Plan
elects to:
 
       
o
  a.   exclude Rollover Contributions.
 
       
þ
  b.   include Rollover Contributions.
 
            If no selection is made, the Plan will exclude Rollover
Contributions when determining the value of the Participant’s nonforfeitable
account balance for involuntary cash-out purposes. Rollover Contributions, if
any, will always be included when determining whether the $1,000 threshold has
been exceeded.

     
G.
  Automatic Rollovers:
 
   
 
  Do not complete if a selection has been made at Section XVI(F)(1) or
(2) above.

         
o
  1.    The Plan shall make automatic rollovers of Vested Account Balances that
are greater than $1,000 but are not more than $5,000 in accordance with the
provisions of Article VI of the Basic Plan Document.
o
  2.    The Plan shall make automatic rollovers of Vested Account Balances that
are not more than $5,000 in accordance with the provisions of Article VI of the
Basic Plan Document.

     
H.
  Distribution Upon Severance from Employment:

         
þ
  1.    Not applicable.
 
       
o
  2.    Distribution upon severance from employment as described in the Basic
Plan Document shall apply for distributions after                      (no
earlier than December 31, 2001) regardless of when the severance from employment
occurred.
 
       
o
  3.    Distribution upon severance from employment as described in the Basic
Plan Document shall apply for distributions after                      (no
earlier than December 31, 2001) for severance from employment occurring after
             (enter the Effective Date if different than the Effective Date
above).

     
I.
  Direct Rollovers:
 
   
 
  For purposes of the direct rollover provisions of the Plan, the following will
also be treated as Eligible Rollover Distributions in 2009 (check one or none):

         
þ
  1.    2009 RMDs and Extended 2009 RMDs (both as defined in the Plan).  
o
  2.    2009 RMDs (as defined in the Plan) but only if paid with an additional
amount that is an Eligible Rollover Distribution without regard to Code
Section 401(a)(9)(H).

36



--------------------------------------------------------------------------------



 



XVII.   SIGNATURES       Completion of this Adoption Agreement requires
consideration of complex tax and legal issues. The Employer should consult with
or should obtain the advice of its legal counsel and/or tax advisor before
executing this Adoption Agreement. By executing this Adoption Agreement, the
Employer acknowledges that it is a legal document with significant tax and legal
ramifications. The Employer understands that its failure to properly complete or
amend this Adoption Agreement may result in failure of the Plan to qualify or in
disqualification of the Plan.

                      A.   Employer: Sterling Chemicals, Inc.
 
                        This Adoption Agreement and the corresponding provisions
of the Basic Plan Document are adopted by the Employer this                    
day of                                          ,                     .
 
               
 
      Executed on behalf of the Employer by:        
 
         
 
   
 
      Title:        
 
         
 
   
 
      Signature:        
 
         
 
   

             
 
  B.   Trust Agreement:    
 
           
 
  o   Plan assets will be invested in group annuity contracts. There is no
Trustee and the terms of the contract(s) will apply.    
 
           
 
  o   Plan assets are held in a tax qualified Trust. The Trust provisions used
will be as contained in the Basic Plan Document.    
 
           
 
  þ   Plan assets are held in a tax qualified Trust. The Trust provisions used
will be as contained in the accompanying executed Trust Agreement between the
Employer and the Trustee attached hereto.    
 
           
 
  C.   Trustee:    
 
           
 
  þ   The Trustee appointed shall act in the capacity of a non-discretionary
directed Trustee.    
 
           
 
  o   The Trustee appointed shall act in the capacity of a discretionary
Trustee.    
 
           
 
      Name and address of Trustee:    
 
           
 
      Not applicable.    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
      The Employer’s Plan as contained herein is accepted by the Trustee
this                     day of                                          ,
                    .    

             
 
  Accepted on behalf of the Trustee by:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Signature:        
 
     
 
   
 
           
 
  Accepted on behalf of the Trustee by:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Signature:        
 
     
 
   

37



--------------------------------------------------------------------------------



 



SCHEDULE A
PROTECTED BENEFITS
This Schedule describes Code Section 411(d)(6) protected benefits included in
the adopting Employer’s prior plan document that are not available in this Plan.
Complete as applicable.
1. Plan Provision: In-service withdrawals of prior non-safe harbor matching
contributions are allowed at age 59 1/2 and under the age of 59 1/2 if the
Matching Contributions have been in the Plan for 24 months.
Effective Date: January 1, 2009
2. Plan Provision: Employer contributions made prior to January 1, 2009, will be
subject to a vesting schedule equal to 1 Year of Service — 20% ; 2 Years of
Service- 100%.
Effective Date: January 1, 2009
3. Plan Provision:                     
Effective Date:                     
4. Plan Provision:                     
Effective Date:                     
5. Plan Provision:                     
Effective Date:                     

38



--------------------------------------------------------------------------------



 



SCHEDULE B
PRIOR PLAN PROVISIONS
This Schedule should be used by the adopting Employer if a prior plan contains
provisions not found in this Plan, or where the Employer wishes to document
transactions or historical provisions of the Employer’s Plan.
1. Plan Provision:                     
Effective Date:                     
2. Plan Provision:                     
Effective Date:                     
3. Plan Provision:                     
Effective Date:                     
4. Plan Provision:                     
Effective Date:                     
5. Plan Provision:                     
Effective Date:                     

39



--------------------------------------------------------------------------------



 



SCHEDULE C
SAFE HARBOR ELECTIONS FOR FLEXIBLE NON-ELECTIVE CONTRIBUTION
The following elections are made with regard to the Plan’s Safe Harbor status
pursuant to Section VI herein. For Plan Years indicated below, the Plan hereby
invokes a Safe Harbor status in accordance with Code Sections 401(k)(12) and
401(m)(11).
For all Plan Years in which this Safe Harbor election is being made, the
limitations and restrictions found in Section VI herein apply.
1. For the Plan Year beginning       and ending      , the Employer hereby
invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m)(11). The Safe Harbor Contribution will be an amount equal to      % (not
less than 3%) of Compensation. This election is made on this       day of      ,
      (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).
2. For the Plan Year beginning       and ending      , the Employer hereby
invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m)(11). The Safe Harbor Contribution will be an amount equal to      % (not
less than 3%) of Compensation. This election is made on this       day of      ,
      (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).
3. For the Plan Year beginning       and ending      , the Employer hereby
invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m)(11). The Safe Harbor Contribution will be an amount equal to      % (not
less than 3%) of Compensation. This election is made on this       day of      ,
      (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).
4. For the Plan Year beginning       and ending      , the Employer hereby
invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m)(11). The Safe Harbor Contribution will be an amount equal to      % (not
less than 3%) of Compensation. This election is made on this       day of      ,
      (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).
5. For the Plan Year beginning       and ending      , the Employer hereby
invokes a Safe Harbor status as provided in Code Sections 401(k)(12) and
401(m)(11). The Safe Harbor Contribution will be an amount equal to      % (not
less than 3%) of Compensation. This election is made on this       day of      ,
      (date may not be later than 30 days prior to the end of the Plan Year in
which such election is being made).

40



--------------------------------------------------------------------------------



 



SCHEDULE D
MISCELLANEOUS ADMINISTRATIVE ELECTIONS
The following elections are made with regard to the administration of the Plan:
þ 1. ERISA Section 404(c): The Employer intends to be covered by the fiduciary
liability provisions with respect to Participant-directed investments under
ERISA Section 404(c). Under the terms of this Plan, Participants (or their
Beneficiaries) have a reasonable opportunity to give instructions to the Plan
Administrator in accordance with the policy set by the Plan Administrator
(whether written, oral, or in electronic form) regarding the choice of
investment of their account balance. The Plan Administrator is obligated to
comply with the Participant’s or Beneficiary’s investment instructions unless
complying with such instructions would result in a prohibited transaction under
the Code, ERISA or the Department of Labor, violate the Plan document, or
jeopardize the Plan’s tax-qualified status.
o 2. Hardship Withdrawals on Behalf of Primary Beneficiaries: Hardship
withdrawals shall NOT be allowed to be taken on behalf of the primary
beneficiary as permitted by Section 826 of the Pension Protection Act of 2006.
(If this option is NOT chosen such withdrawal shall be allowed as permitted
under the terms of the Basic Plan Document).

41



--------------------------------------------------------------------------------



 



SCHEDULE E
BASIC PLAN DOCUMENT MODIFICATIONS
This Schedule should be used to identify provisions in the Basic Plan Document
that have been modified to accommodate unique provisions of the Plan.

                 
1.
  Article:     , Section:     , Provision:    
 
                Example: Article I, Section 1.29, Provision: Early Retirement
Age
 
               
2.
  Article:     , Section:     , Provision:     
 
               
3.
  Article:     , Section:     , Provision:    
 
               
4.
  Article:     , Section:     , Provision:     
 
               
5.
  Article:     , Section:     , Provision:    

42